               Case 19-11292-JTD             Doc 363        Filed 07/30/19        Page 1 of 407




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :       Chapter 11
                                                             :
Insys Therapeutics, Inc., et al.                             :       Case No. 19-11292 (KG)
                                                             :
                  Debtors.1                                  :       (Jointly Administered)
                                                             :
------------------------------------------------------------ x

     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On June 10, 2019 (the “Petition Date”), Insys Therapeutics, Inc. (“Insys Therapeutics”) and its
affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”) each commenced a voluntary case under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). The Debtors are authorized to operate their
business and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has been
made in these chapter 11 cases. The Debtors’ chapter 11 cases are being jointly administered for
procedural purposes only under case number 19-11292 (KG) pursuant to Rule 1015(b) of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                   OVERVIEW OF GLOBAL NOTES

Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These Global Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements
(the “Global Notes”) pertain to, and are incorporated by reference in, each Debtor’s Schedules
and Statements and set forth the basis upon which the Schedules and Statements are presented.
These Global Notes comprise an integral part of the Schedules and Statements and should
be referred to and considered in connection with any review of the Schedules and Statements.
The Global Notes are in addition to any specific notes contained in any Debtor’s Schedules or
Statements. Information in the Schedules and Statements is presented as of the Petition Date and
on an individual Debtor-by-Debtor basis, in each case unless otherwise noted. Disclosure of
information in one Schedule, Statement, exhibit, or continuation sheet, even if incorrectly placed,


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); IPSC, LLC (6577); Insys
Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); IPT 355, LLC (0155); and Insys Pharma, Inc.
(9410). The Debtors’ mailing address is 410 S. Benson Lane; Chandler, AZ 85224.
             Case 19-11292-JTD         Doc 363       Filed 07/30/19    Page 2 of 407




shall be deemed to be disclosed in the correct Schedule, Statement, exhibit, or continuation sheet.

The Schedules, Statements, and Global Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors.

The Schedules and Statements have been prepared pursuant to section 521 of the Bankruptcy Code
and Bankruptcy Rule 1007 by the Debtors’ management with the assistance of their advisors and
other professionals and have necessarily relied upon the efforts, statements, advice, and
representations of personnel of the Debtors and the Debtors’ advisors and other professionals.
Although management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based upon information that was available to it at the time of
preparation, subsequent information or discovery thereof may result in material changes to the
Schedules and Statements, and inadvertent errors or omissions may exist. Moreover, the
Schedules and Statements contain unaudited information, which is subject to further review and
potential adjustment.

The Schedules and Statements for each Debtor have been signed by Andrew Long, Chief
Executive Officer. In reviewing and signing the Schedules and Statements, Mr. Long necessarily
relied upon the efforts, statements, and representations of the Debtors’ advisors other personnel
and professionals. Mr. Long has not (and could not have) personally verified the accuracy of each
such statement and representation, including, for example, statements and representations
concerning amounts owed to creditors, classification of such amounts, and their addresses.


               GLOBAL NOTES AND OVERVIEW OF METHODOLOGY

1.   General Reservation of Rights. Although the Debtors’ management has made every
     reasonable effort to ensure that the Schedules and Statements are as accurate and complete
     as possible under the circumstances based on information that was available to it at the time
     of preparation, subsequent information or discovery may result in material changes to the
     Schedules and Statements, and inadvertent errors or omissions may have occurred, some of
     which may be material. Because the Schedules and Statements contain unaudited
     information, which remains subject to further review, verification, and potential adjustment,
     there can be no assurance that the Schedules and Statements are complete. The Debtors
     reserve all rights to amend the Schedules and Statements from time to time, in any and all
     respects, as may be necessary or appropriate, including the right to dispute or otherwise assert
     offsets or defenses to any claim reflected in the Schedules and Statements as to amount,
     liability, or classification, or to otherwise subsequently designate any claim as “disputed,”
     “contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules and
     Statements shall constitute an admission of any claims or a waiver of any of the Debtors’
     rights with respect to these chapter 11 cases, including issues involving substantive
     consolidation, recharacterization, equitable subordination, and/or causes of action arising
     under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy
     laws to recover assets or avoid transfers. Any specific reservation of rights contained
     elsewhere in the Global Notes does not limit in any respect the general reservation of rights
     contained in this paragraph.


                                                 2
            Case 19-11292-JTD         Doc 363       Filed 07/30/19    Page 3 of 407




2.   Description of Cases and “As Of” Information Date. Unless otherwise stated herein,
     liabilities are reported as of the Petition Date.

3.   Basis of Presentation. For financial reporting purposes, the Debtors generally prepare
     consolidated financial statements. Where practicable, the Schedules and Statements reflect
     the assets and liabilities of each separate Debtor. Because the Debtors’ accounting systems,
     policies, and practices were developed for consolidated reporting purposes, rather than by
     individual legal entity, it is possible that not all assets, liabilities or amounts of cash
     disbursements have been recorded with the correct legal entity on the Schedules and
     Statements. The Debtors reserve all rights relating to the legal ownership of assets and
     liabilities among the Debtors, and nothing in the Schedules or Statements shall constitute a
     waiver or relinquishment of such rights. Information contained in the Schedules and
     Statements has been derived from the Debtors’ books and records. The Schedules and
     Statements do not purport to represent financial statements prepared in accordance with
     Generally Accepted Accounting Principles in the United States nor are they intended to be
     fully reconciled to audited financial statements of each Debtor.

4.   Totals. All totals that are included in the Schedules and Statements represent totals of all
     known amounts included in the Debtors’ books and records. To the extent there are unknown
     or undetermined amounts, the actual total may be different than the listed total, and the
     difference may be material. In addition, the amounts shown for total liabilities exclude items
     identified as “unknown,” “disputed,” “contingent,” “unliquidated,” or “undetermined,” and,
     thus, ultimate liabilities may differ materially from those stated in the Schedules and
     Statements. To the extent a Debtor is a guarantor of debt held by another Debtor, the amounts
     reflected in the Schedules are inclusive of each Debtor’s guarantor obligations.

5.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
     and liabilities from the Schedules and Statements, including goodwill, intangibles, and
     certain accrued liabilities including, but not limited to, certain accrued employee
     compensation and benefits, certain customer accruals, tax accruals, accrued accounts
     payable, accrued contract termination damages, deferred income accruals, litigation accruals,
     and certain deposits. The Debtors have also excluded potential claims arising on account of
     the potential rejection of executory contracts and unexpired leases, to the extent such claims
     exist. Certain immaterial assets and liabilities that are not reported or tracked centrally may
     have been excluded.

6.   Amendments and Supplements; All Rights Reserved. The Debtors reserve all rights, but
     are not required, to amend and/or supplement the Schedules and Statements from time to
     time as is necessary and appropriate.

7.   References. Reference to applicable agreements and related documents is necessary for a
     complete description of the nature, extent, and priority of liens and/or claims. Nothing in the
     Global Notes or the Schedules and Statements shall be deemed a modification or
     interpretation of the terms of such agreements.

8.   Currency. All amounts are reflected in U.S. dollars.




                                                3
               Case 19-11292-JTD             Doc 363        Filed 07/30/19       Page 4 of 407




9.    Intercompany. The Debtors have reported for each Debtor the aggregate net intercompany
      balances between such Debtors and each other Debtor as assets on Schedule A/B or as
      liabilities on Schedule E/F, as appropriate, and as of May 31, 2019. The listing in the
      Schedules or Statements (including, without limitation, Schedule A/B or Schedule E/F) by
      the Debtors of any obligation between a Debtor and another Debtor is a statement of what
      appears in the Debtors’ books and records and does not reflect any admission or conclusion
      of the Debtors regarding whether such amount would be allowed as a Claim or how such
      obligations may be classified and/or characterized in a plan of reorganization or otherwise
      by the Bankruptcy Court. The Debtors reserve all rights with respect to such obligations.

10.   Book Value. Unless otherwise indicated, the Debtors’ assets are shown on the basis of their
      net book values as of May 31, 2019, and the Debtors’ liabilities are shown on the basis of
      their net book values as of the Petition Date. Thus, unless otherwise noted, the Schedules
      and Statements reflect the carrying value of the assets and liabilities as recorded on the
      Debtors’ books. Net book values may vary, sometimes materially, from market values. The
      Debtors do not intend to amend these Schedules and Statements to reflect market values.

11.   Paid Claims. The Bankruptcy Court has authorized the Debtors to pay certain outstanding
      prepetition claims—including, but not limited to, payments to employees, independent
      contractors, customers, and certain vendors—pursuant to various “first day” orders entered
      by the Bankruptcy Court (the “First Day Orders”). Accordingly, certain outstanding
      liabilities may have been reduced by post-petition payments made on account of prepetition
      liabilities. Where the Schedules list creditors and set forth the Debtors’ scheduled amount
      of such claims, such scheduled amounts reflect amounts owed as of the Petition Date adjusted
      for any post-petition payments made pursuant to the authority granted to the Debtors by the
      Bankruptcy Court. To the extent the Debtors pay any of the claims listed in the Schedules
      and Statements pursuant to any First Day Order, the Debtors reserve all rights to amend or
      supplement the Schedules and Statements or take other action, such as filing claims
      objections, as is necessary and appropriate to avoid overpayment or duplicate payments for
      liabilities. The Debtors will provide any creditor listed on these Schedules and Statements
      with notice of the bar date, regardless of whether the Debtors have subsequently paid such
      creditor’s claim. The Debtors have not listed any claims for Employee Obligations (as
      defined in the Wages Motion)2, Critical Vendors (as defined in the Critical Vendor Motion)3,
      and Customer Obligations (as defined in the Customer Programs Motion)4 that have since
      had their prepetition claims satisfied in full pursuant to the First Day Orders.


2See the Motion of the Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A) Pay Certain
Prepetition Wages and Reimbursable Employee Expenses (B) Pay and Honor Employee Medical and Other Benefits,
and (C) Continue Employee Benefits Programs and (II) Related Relief [ECF No. 5] (the “Wages Motion”).
3 See the Motion of Debtors for Entry of an Order (I) Authorizing Payment of Certain Prepetition Claims of Critical
Vendors (II) Confirming Administrative Expense Priority of Undisputed and Outstanding Prepetition Orders, and
(III) Granting Related Relief [ECF No. 8] (the “Critical Vendor Motion”).
4See the Motion of the Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for Authority to (I) Maintain and
Administer Prepetition Customer Programs, Promotions, and Practices, and (II) Pay and Honor Related Prepetition
Obligations, [ECF No. 9] (the “Customer Programs Motion”).



                                                        4
             Case 19-11292-JTD          Doc 363       Filed 07/30/19    Page 5 of 407




12.   Recharacterization. Notwithstanding that the Debtors have made reasonable efforts to
      correctly characterize, classify, categorize, or designate certain claims, assets, executory
      contracts, unexpired leases, and other items reported in the Schedules and Statements, certain
      items may have been improperly characterized, classified, categorized, or designated. The
      Debtors are continuing to review all relevant documents and expressly reserve all rights to
      amend, recharacterize, reclassify, recategorize, or redesignate items reported in the
      Schedules and Statements at a later time as they determine to be necessary and appropriate.

13.   Claims of Third-Party Entities. Although the Debtors have made reasonable efforts to
      classify properly each Claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and/or contingent or non-contingent, the Debtors have not been
      able to fully reconcile all payments made to certain third-party entities on account of the
      Debtors’ obligations to both such entity and its affiliates, and are continuing to review all
      relevant documents. Therefore, to the extent that the Debtors have classified their estimate
      of claims of a creditor as disputed, for example, all claims of such creditor’s affiliates listed
      in the Schedules and Statements shall similarly be considered disputed, whether or not they
      are individually designated as such.

14.   Liabilities. The Debtors have allocated liabilities between the prepetition and post-petition
      periods based on the information and research conducted in connection with the preparation
      of the Schedules and Statements. As additional information becomes available, and further
      research is conducted, particularly with respect to the Debtors’ accounts payable, the
      allocation of liabilities between the prepetition and post-petition periods may change. The
      Debtors reserve the right to, but are not required to, amend the Schedules and Statements as
      they deem appropriate to reflect this.

      The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
      under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights
      to dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
      Bankruptcy Code or the characterization of the structure of any such transaction or any
      document or instrument related to any creditor’s claim.

15.   Guarantees and Other Secondary Liability Claims. The Debtors have not identified or
      scheduled any known guarantees or other secondary liability claims. It is possible that certain
      guarantees embedded in the Debtors’ executory contracts, unexpired leases, secured
      financings, debt instruments, and other such agreements may have been inadvertently
      omitted. The Debtors reserve their rights to amend the Schedules to the extent that
      guarantees are identified.

16.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated or otherwise expired by their terms, or have been assigned or otherwise
      transferred pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of
      certain intellectual property shall not be construed to be an admission that such intellectual
      property rights have not been abandoned, have not been terminated or otherwise expired by
      their terms, or have not been assigned or otherwise transferred pursuant to a sale, acquisition,
      or other transaction. The Debtors have made significant efforts to attribute intellectual


                                                  5
             Case 19-11292-JTD           Doc 363       Filed 07/30/19     Page 6 of 407




      property to the rightful Debtor owner; however, in some instances intellectual property
      owned by one Debtor may, in fact, be owned by another. Accordingly, the Debtors reserve
      all rights with respect to the legal status and proper attribution of any and all such intellectual
      property rights.

17.   Executory Contracts and Unexpired Leases. The Debtors have not set forth executory
      contracts or unexpired leases as assets in the Schedules and Statements. The Debtors’
      executory contracts and unexpired leases have been set forth in Schedule G. In addition,
      while the Debtors have made diligent attempts to properly identify all executory contracts
      and unexpired leases, inadvertent errors, omissions, or over-inclusion may have occurred.

18.   Claims Description. Schedules D and E/F permit each of the Debtors to designate a Claim
      as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
      given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
      does not constitute an admission by the Debtor that such amount is not “disputed,”
      “contingent,” or “unliquidated” or that such Claim is not subject to objection. The Debtors
      reserve all rights to dispute any Claim reflected on their respective Schedules and Statements
      on any grounds, including, without limitation, liability or classification, or to otherwise
      subsequently designate such claims as “disputed,” “contingent,” or “unliquidated.” In
      addition, the Debtors reserve their rights to object to any listed Claim on the grounds that,
      among other things, the Claim has already been satisfied.

19.   Causes of Action. Despite their reasonable efforts, the Debtors may not have listed all of
      their causes of action or potential causes of action against third parties as assets in their
      Schedules and Statements, including, without limitation, affirmative claims, avoidance
      actions arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-
      bankruptcy laws to recover assets. The Debtors reserve all rights to any claims, causes of
      action, or avoidance actions they may have, and neither these Global Notes nor the Schedules
      and Statements shall be deemed a waiver of any such claims, causes of actions, or avoidance
      actions or in any way prejudice or impair the assertion of such claims.

20.   Undetermined Amounts. Claim amounts that could not readily be quantified by the Debtors
      are scheduled as “unknown,” “TBD,” or “undetermined”. The description of an amount as
      “unknown,” “TBD,” or “undetermined” is not intended to reflect upon the materiality of such
      amount.

21.   Liens. Property and equipment listed in the Schedules and Statements are presented without
      consideration of any liens that may attach (or have attached) to such property or equipment.

22.   Employee Addresses. For current and former employees and directors the last known
      address is listed where applicable.

23.   Global Notes Control. In the event that the Schedules and Statements differ from these
      Global Notes, the Global Notes shall control.

24.   Confidentiality. There may be instances in the Schedules and Statements where the Debtors
      have deemed it necessary and appropriate to redact from the public record information such
      as names, addresses, or amounts. Typically, the Debtors have used this approach because of


                                                   6
            Case 19-11292-JTD         Doc 363       Filed 07/30/19    Page 7 of 407




     an agreement between the Debtors and a third party, concerns of confidentiality, or concerns
     for the privacy of, or otherwise preserving the confidentiality of, personally identifiable
     information.

                         General Disclosures Applicable to Schedules

1.   Classifications. Listing a Claim on Schedule D as “secured,” or on Schedule E/F as
     “priority,” or “unsecured,” or a contract on Schedule G as “executory” or “unexpired,” does
     not in each case constitute an admission by the Debtors of the legal rights of the claimant, or
     a waiver of the Debtors’ right to recharacterize or reclassify such Claim or contract.

2.   Schedule A/B - Real and Personal Property.

          a) Schedule A/B.3. Bank account and investment account balances are as of the
             Petition Date. Certificates of Deposit are listed inclusive of accrued interest as of
             the Petition Date.

          b) Schedule A/B.11. Schedule A/B identifies the net accounts receivable balance as
             of the Petition Date. The value of the net accounts receivable balance is lower than
             the gross accounts receivable balance due to offsets on accounts receivable incurred
             as part of the Debtors’ various customer programs, otherwise known as “gross-to-
             net” programs.

          c) Schedule A/B.15. The Debtors’ equity interest in Centrexion Therapeutics Corp.
             arises from its common stock ownership. For purposes of these Schedules, the
             Debtors have listed the book value of this investment.

          d) Schedule A/B.16. Investments are listed at their accrued value as of the Petition
             Date.

          e) Schedules A/B.39-41. Interest in office furniture, equipment, and collectibles are
             scheduled as being owned by a specific Debtor based on the Debtors’ books and
             records. It would be burdensome and an inefficient use of estate resources, as well
             as impracticable, to review, verify and assign each interest in office furniture,
             fixtures, equipment, and collectibles to a specific Debtor. Accordingly, Schedules
             A/B.39-41 of any particular Debtor may list interests in office furniture, fixtures,
             equipment, and collectibles that are owned by other Debtors.

          f) Schedule A/B.50. Interest in machinery, fixtures, and equipment are scheduled as
             being owned by a specific Debtor based on the Debtors’ books and records. If any
             such machinery, fixtures, and equipment are leased, the applicable leases will
             appear on the relevant Debtor’s Schedule G of executory contracts and unexpired
             leases.

          g) Schedule A/B.72. Debtors have filed extensions for all Federal and State tax returns
             for the calendar year 2018. Taxable income or Net Operating Loss from the current
             year’s activity has not been determined as of Petition Date. Prepaid tax assets
             derived from prior tax year overpayments, estimated tax payments, and amounts


                                                7
            Case 19-11292-JTD         Doc 363       Filed 07/30/19    Page 8 of 407




              paid with extension are included in Schedule A/B.72.


          h) Schedule A/B.73. The Debtors maintain a variety of insurance policies including
             property, general liability, and workers' compensation policies and other employee
             related policies. The Debtors’ interest in these types of policies is limited to the
             amount of the premiums that the Debtors have prepaid, if any, as of May 31, 2019,
             and any prefunded claim tails. To the extent the Debtors have made a determination
             of the amount of prepaid insurance premiums or prefunded claim tails as of May
             31, 2019, such amounts are listed on Exhibit A/B, Part 2, Question 8.

          i) Schedule A/B.74. Despite exercising their reasonable efforts to identify all known
             assets, the Debtors may not have listed all of their causes of action or potential
             causes of action against third parties as assets in their Schedules including, but not
             limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code and
             actions under other relevant non-bankruptcy laws to recover assets. Unless
             otherwise noted on specific responses, items reported on Schedule A/B are reported
             from the Debtors’ book and records as of the Petition Date. The Debtors reserve
             all of their rights with respect to any claims and causes of action they may have.
             Neither these Global Notes nor the Schedules shall be deemed a waiver of any such
             claims or causes of action or to prejudice or impair the assertion thereof in any way.

          j) Schedule A/B.75. In the ordinary course of business, the Debtors may have
             accrued, or may in the future accrue, certain rights to counter-claims, cross-claims,
             setoffs, and/or refunds with Debtors’ customers and suppliers, or potential warranty
             claims against their suppliers. Additionally, certain of the Debtors may be party to
             pending litigation in which the Debtors have asserted, or may assert, claims as a
             plaintiff or counter-claims and/or cross-claims as a defendant. Because such claims
             are unknown to the Debtors and not quantifiable as of the Petition Date, they are
             not listed on Schedule A/B.75.

          k) Schedule A/B.77. Debtors Insys Therapeutics, Inc., Insys Development Company,
             Inc. and Insys Manufacturing Company, LLC record right of use assets for lease
             accounting purposes in accordance with GAAP under ASC 842. Right of use assets
             have been excluded from Schedule A/B.77.

3.   Schedule D – Creditors Holding Secured Claims. The Debtors are not aware of any
     secured claims against the Debtors.

     Real property lessors, utility companies, and other parties that may hold security deposits
     have not been listed on Schedule D. The Debtors reserve their rights to amend Schedule D
     to the extent that the Debtors determine that any claims associated with such agreements
     should be reported on Schedule D.

     Moreover, the Debtors have not included on Schedule D claims that may be secured through
     setoff rights or inchoate statutory lien rights. The Debtors have not investigated which of the
     claims against the Debtors may include such rights, and their population is currently


                                                8
            Case 19-11292-JTD         Doc 363       Filed 07/30/19   Page 9 of 407




     unknown.

4.   Schedule E/F– Creditors Holding Unsecured Claims.

     The Debtors have used reasonable efforts to report all general unsecured claims against the
     Debtors on Schedule E/F based upon the Debtors’ existing books and records as of the
     Petition Date; however, inadvertent errors or omissions may have occurred. The claims
     listed on Schedule E/F arose or were incurred on various dates. In certain instances, the date
     on which a Claim arose may be an open issue of fact. In addition, the claims of individual
     creditors for, among other things, goods or services are listed as either the lower of the
     amounts invoiced by such creditor or the amounts entered on the Debtors’ books and records
     and may not reflect credits, rebates, or allowances due from such creditors to the applicable
     Debtors.

     Certain former directors, officers and/or employees of the Debtors have asserted
     indemnification claims against the Debtors. In these cases, the Debtors listed such claimants’
     counsel as the creditors rather than the claimants themselves, and identified such claims as
     indemnification claims.

     The Debtors have not listed any tax, wage, wage-related obligations, or certain trade payables
     that the Debtors were granted authority to pay and have paid pursuant to First Day Orders on
     Schedule E/F.

     The Debtors believe that all such claims for wages, salaries, expenses, benefits, and other
     compensation as described in the First Day Orders have been or will be satisfied in the
     ordinary course during these chapter 11 cases pursuant to the authority granted to the Debtors
     in the relevant First Day Orders. Unpaid amounts for severed employees have not been
     analyzed to determine whether such amounts should be viewed as priority claims. In
     addition, for severed employees, there has been no analysis of whether any unpaid amounts
     exceed the priority claim limit or whether there should be a bifurcation of amounts owed
     between priority and nonpriority unsecured amounts. Accordingly, such claims are listed in
     Part 2 of Schedule E/F. The Debtors reserve their right to dispute or challenge whether
     creditors listed on Schedule E/F are entitled to priority claims.

     Claims owing to various taxing and regulatory authorities to which the Debtors may
     potentially be liable are included on the Debtors’ Schedule E/F. Certain of such claims,
     however, may be subject to on-going audits and/or the Debtors are otherwise unable to
     determine with certainty the amount of the remaining claims listed on Schedule E/F.
     Therefore, the Debtors have listed all such claims as nonpriority, pending final resolution of
     on-going audits or other outstanding issues.

     Notwithstanding the foregoing, where creditors have yet to provide proper invoices for
     prepetition goods or services, such amounts may not be reflected on Schedule E/F. Moreover,
     Schedule E/F does not include certain balances including deferred liabilities, accruals, or
     general reserves. Such amounts are, however, reflected on the Debtors’ books and records as
     required in accordance with GAAP. Such accruals primarily represent general estimates of
     liabilities and do not represent specific claims as of the Petition Date.



                                                9
           Case 19-11292-JTD         Doc 363      Filed 07/30/19     Page 10 of 407




     Schedule E/F also contains information regarding pending litigation involving the Debtors.
     The dollar amount of potential claims associated with any such pending litigation is listed as
     “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules and
     Statements. Some of the litigation claims listed on Schedule E/F may be subject to
     subordination pursuant to section 510 of the Bankruptcy Code.

     On June 10, 2019, the Debtors filed a motion [ECF No. 28] (the “9019 Motion”) seeking
     approval under Bankruptcy Rule 9019 of a stipulation entered into between Insys
     Therapeutics, Inc. and the United States that fixes a general unsecured claim of the United
     States in these Chapter 11 Cases in the amount of $243 million, capped at a recovery of $195
     million (inclusive of a $5 million prepetition payment), on account of the Covered Conduct
     and any claims under the Civil Settlement Agreement, as such terms are defined and more
     fully described in the 9019 Motion. The 9019 Motion is currently scheduled to be considered
     by the Bankruptcy Court at a hearing on August 15, 2019.

     Generally, the Debtors’ accounts payable are scheduled as being owed by a specific Debtor
     based on the Debtors’ books and records. There may be instances when one Debtor engages
     in a transaction or series of transactions which might generate accounts payable or other
     entries reported in the Schedules and Statements of another Debtor. It would be burdensome
     and an inefficient use of estate resources for the Debtors to allocate their accounts payable
     on a Debtor-by-Debtor basis in certain instances. Additionally, certain accounts payable
     reported in the Schedules of one of the Debtors may, in fact, be owed by one or more of the
     other Debtors. Consequently, Schedule E/F of each Debtor may list accounts payable
     liabilities of other Debtors.

5.   Schedule G – Executory Contracts and Unexpired Leases. While every effort has been
     made to ensure the accuracy of Schedule G, review is ongoing and inadvertent errors,
     omissions, or over-inclusion may have occurred. Each lease and contract listed in Schedule
     G may include one or more ancillary documents, including any underlying assignment and
     assumption agreements, amendments, supplements, full and partial assignments, renewals
     and partial releases. Certain of the leases and contracts listed on Schedule G may contain
     certain renewal options, guarantees of payment, options to purchase, rights of first refusal,
     and other miscellaneous rights. Such rights, powers, duties, and obligations are not set forth
     on Schedule G. In addition, the Debtors may have entered into various other types of
     agreements in the ordinary course of business, such as indemnity agreements, non-executory
     supplemental agreements, amendments/letter agreements, and confidentiality agreements.
     Such documents may not be set forth on Schedule G. Certain of the contracts, agreements,
     and leases listed on Schedule G may have been entered into by more than one of the Debtors.
     The Debtors may have included such contracts on the Schedule G of only one Debtor and
     excluded it from other Debtor counterparties.

     In certain circumstances, the specific Debtor obligor(s) to certain of the Agreements could
     not be specifically identified. In such cases, the Debtors have made reasonable efforts to
     identify the correct Debtor’s Schedule G on which to list the agreement. In some cases, the
     same supplier or provider appears multiple times in Schedule G. This multiple listing is to
     reflect distinct agreements between the applicable Debtor and such supplier or provider. In
     such cases, the Debtors made their best efforts to determine the correct Debtor on which to


                                               10
            Case 19-11292-JTD          Doc 363     Filed 07/30/19      Page 11 of 407




     list such executory contracts or unexpired leases. Certain of the executory contracts may not
     have been memorialized in writing and could be subject to dispute.

     The agreements listed on Schedule G may have expired or may have been renewed, modified,
     amended, or supplemented from time to time by various amendments, restatements, waivers,
     estoppel certificates, letters and other documents, instruments and agreements, which may
     not be listed on Schedule G.

     Any and all of the Debtors’ rights, claims, and causes of action with respect to the agreements
     listed on Schedule G are hereby reserved and preserved, including, but not limited to, the
     Debtors’ rights to (i) dispute the validity, status, or enforceability of any agreements set forth
     on Schedule G, (ii) dispute or challenge the characterization of the structure of any
     transaction, or any document or instrument related to a creditor’s claim, including, but not
     limited to, the agreements listed on Schedule G and (iii) amend or supplement Schedule G
     as necessary. Inclusion or exclusion of any agreement on Schedule G does not constitute an
     admission that such agreement is an executory contract or unexpired lease, and the Debtors
     reserve all rights in that regard, including that any agreement is not executory, has expired
     pursuant to its terms, or was terminated prepetition.

     The Debtors have made reasonable efforts to list each executory contract or unexpired lease
     at the correct Debtor or Debtor(s). However, liabilities associated with certain executory
     contracts or unexpired leases may be reported on the Schedules of a particular Debtor while
     the corresponding executory contract or unexpired lease is listed on the Schedule G of a
     different Debtor.

6.   Schedule H - Codebtors. In the ordinary course of their business, the Debtors are involved
     in pending or threatened litigation and claims arising out of the conduct of their business.
     These matters may involve multiple plaintiffs and defendants, some or all of whom may
     assert cross-claims and counterclaims against other parties. Because such claims are listed
     elsewhere in the Statements and Schedules, they have not been set forth individually on
     Schedule H.

     The Debtors may not have identified certain guarantees that are embedded in the Debtors’
     executory contracts, unexpired leases and other such agreements. The Debtors reserve their
     right, but shall not be required, to amend the Schedules to the extent that guarantees are
     identified.

                         General Disclosures Applicable to Statements

a. Statements – Question 1 – Revenue. Historically, revenue is reported on the Debtors’
   consolidated financials; however, revenue is recorded in the Debtors’ books and records on an
   individual Debtor basis. In response to Question 1, revenue is listed on an individual Debtor
   basis.

b. Statements – Question 3 - 90 Day Payments. The Debtors have responded to Question 3 in
   the Statements in a detailed format, categorized by payee. All disbursements listed in Question
   3 are made through the Debtors’ cash management system, more fully described in the Cash



                                                 11
              Case 19-11292-JTD            Doc 363        Filed 07/30/19       Page 12 of 407




    Management Motion.5 Dates listed in Question 3 reflect the date upon which the Debtor
    transferred funds to the relevant payee. The response to Question 3 includes any disbursement
    or other transfer made by the Debtors except for those made to insiders (which payments are
    listed in response to Question 4, where applicable), gifts and charitable contributions (which
    payments are listed in response to Question 9, where applicable) and bankruptcy professionals
    (which payments are listed in response to Question 11, where applicable). Not all payees are
    creditors of the Debtors. Certain payees have received payments listed on behalf of other
    parties or have received payments that are not on account of antecedent debts. In addition, the
    response to Question 3 does not include checks that were either voided or not presented before
    the Petition Date.

    In April 2019, thirty of the Debtors’ employees were paid a Key Employee Retention Bonus
    (“KERP Bonus”). The KERP Bonus payments totaled $4.876 million, of which $2.113 million
    was paid to three insiders: (1) Andrew Long, Chief Executive Officer ($1.1 million), (2)
    Andrece Housley, Chief Financial Officer ($400,000), and (3) Mark Nance, Chief Legal
    Officer and General Counsel ($613,000). KERP Bonus payments to insiders are included in
    the response to Question 4. The KERP Bonus payments to non-insiders are excluded from
    Question 3.

c. Statements – Question 4 – Payments to or for the Benefit of Insiders. For purposes of the
   Schedules and Statements, the Debtors define insiders as individuals who, based upon the
   totality of circumstances, have a controlling interest in, or exercise sufficient control over, the
   respective Debtor so as to unqualifiedly dictate corporate policy and the disposition of assets.
   Individuals listed in the Statements as insiders have been included for informational purposes
   only. The Debtors do not take any position with respect to (i) such person’s influence over the
   control of the Debtors; (ii) the management responsibilities or functions of such individual;
   (iii) the decision-making or corporate authority or such individual; or (iv) whether such
   individual could successfully argue that he or she is not an “insider” under applicable law,
   including the federal securities law, or with respect to any theories of liability or any other
   purpose. As such, the Debtors reserve all rights to dispute whether someone identified in
   response to Question 4 is in fact an “insider” as defined in section 101(31) of the Bankruptcy
   Code. For more information regarding each Debtor’s officers and directors, see Questions 28
   and 29.

    The payroll-related amounts shown in response to this question for any salary, bonus or
    additional compensation, and/or severance payments are gross amounts that do not include
    reductions for amounts including employee tax or benefit withholdings.

d. Statements – Question 7: Legal Actions or Assignments. The Debtors reserve all of their
   rights and defenses with respect to any and all listed lawsuits and administrative proceedings.
   The listing of any such suits and proceedings shall not constitute an admission by the Debtors

5See Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 345, 363, 364, 503, and 507 for (I) Authority to (A) Continue
Using Existing Cash Management System, Bank Accounts, and Business Forms, (B) Honor Obligations Relating
Thereto, and (C) Implement Ordinary Course Changes to Cash Management System, (II) Administrative Expense
Priority for Postpetition Intercompany Claims, (III) Waiver or Extension of Time to Comply with Requirements of 11
U.S.C § 345(b), and (IV) Related Relief [D.I. 4] (the “Cash Management Motion”).



                                                       12
            Case 19-11292-JTD         Doc 363      Filed 07/30/19      Page 13 of 407




   of any liabilities or that the actions or proceedings were correctly filed against the Debtors or
   any affiliates of the Debtors. The Debtors also reserve their rights to assert that a Debtor is not
   an appropriate party to such actions or proceedings.

   The Debtors have devoted substantial resources to identify and provide as much information
   for as many proceedings as possible in response to Statements Question 7 using records that
   were reasonably accessible and reviewable. While the Debtors believe they were diligent in
   their efforts, information the Debtors were unable to locate for proceedings that were listed
   was left blank.

e. Statements – Question 9: Charitable Contributions. The donations and/or charitable
   contributions listed in response to Question 9 represent payments made to third parties during
   the applicable timeframe that were recorded as such within the Debtors’ books and records.

f. Statements – Question 11 – Payments Related to Bankruptcy. The Debtors have used
   reasonable efforts to identify payments for services of any entities that provided consultation
   concerning debt counseling or restructuring services, relief under the Bankruptcy Code, or
   preparation of a petition in bankruptcy within one year immediately before the Petition Date.
   Additional information regarding the Debtors’ retention of professional service firms is more
   fully described in the individual retention applications for those firms and related orders. Not
   all payments made and listed are on account of debt counseling or restructuring services.

g. Statements – Question 13 – Transfers Not Already Listed. While the Debtors have made
   reasonable efforts to respond comprehensively to Question 13, certain de minimis asset sales
   and transfers may be omitted unintentionally. In addition, the Debtors buy and sell certain
   assets in the ordinary course of business. Such dispositions made in the ordinary course of
   business have not been reflected in responses to Question 13. The Debtors further do not take
   any position with respect to whether transfers identified in response to Question 13 are made
   in the ordinary course of business. Certain transfers listed in this response are included solely
   out of an abundance of caution.

h. Statements – Question 14 – Previous Addresses. With the exception of Insys
   Manufacturing, LLC, the Debtors list 1333 S. Spectrum Blvd., Chandler, AZ, 85286 (the
   “Spectrum Location”) as a previous address on Statements Question 14. The Spectrum
   Location was the corporate headquarters address as of Petition Date. Debtors vacated the
   Spectrum Location after the Petition Date. As such, the Spectrum Location address has been
   listed as a previous address on Statements Question 14, with “Present” reflecting that the
   address was active as of the Petition Date.

i. Statements – Question 16 – Personally Identifiable Information (“PII”). In the ordinary
   course of business, the Debtors collect certain PII, consisting of trial patients’ full names,
   signatures, home addresses, telephone numbers, insurance denial letters, letters of medical
   necessity, verification of label indication, and other unsolicited PII. The Debtors maintain a
   privacy policy covering PII.




                                                 13
                                        Case 19-11292-JTD                                  Doc 363                  Filed 07/30/19                        Page 14 of 407
  Fill in this information to identify the case:

 Debtor        Insys Therapeutics, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number           19-11292 (KG)
  (if known)
                                                                                                                                                                            ¨ Check if this is an
                                                                                                                                                                               amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                    04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 UNKNOWN
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                           $2,421,024,013.63
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                           $2,421,024,013.63
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                           NOT APPLICABLE
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                           NOT APPLICABLE
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +        $1,554,611,616.15




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                           $1,554,611,616.15
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                   Page 1 of 1
                                    Case 19-11292-JTD             Doc 363         Filed 07/30/19          Page 15 of 407
  Fill in this information to identify the case:

 Debtor        Insys Therapeutics, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11292 (KG)
  (if known)
                                                                                                                                    ¨ Check if this is an
                                                                                                                                       amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                 04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 2.    CASH ON HAND
       NONE

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                   Type of account             Last 4 digits of account number
       3.1.         DEUTSCHE BANK                                     MONEY MARKET            DBDA                                           $640,341.58
       3.2.         JP MORGAN                                         CHECKING                2808                                           $494,802.12
       3.3.         JP MORGAN                                         CHECKING                2816                                                 $0.00
       3.4.         JP MORGAN                                         CHECKING                5031                                             $2,072.20
       3.5.         JP MORGAN                                         CHECKING                6815                                           $279,462.90
       3.6.         JP MORGAN                                         CHECKING                6826                                                 $0.00
       3.7.         JP MORGAN                                         SAVINGS                 1272                                           $603,491.01
       3.8.         MORGAN STANLEY                                    MONEY MARKET            U700                                            $33,266.66
       3.9.         OPPENHEIMER                                       CERTIFICATES OF DEPOSIT 4071                                           $251,014.04
                                                                      (CD)
       3.10.        OPPENHEIMER                                       CERTIFICATES OF DEPOSIT 4071                                           $250,136.99
                                                                      (CD)
       3.11.        OPPENHEIMER                                       CERTIFICATES OF DEPOSIT 4071                                           $249,273.17
                                                                      (CD)
       3.12.        OPPENHEIMER                                       CERTIFICATES OF DEPOSIT 4071                                           $249,094.18
                                                                      (CD)
       3.13.        OPPENHEIMER                                       CERTIFICATES OF DEPOSIT 4071                                            $225,711.24
                                                                      (CD)
       3.14.        OPPENHEIMER                                       CERTIFICATES OF DEPOSIT 4071                                           $200,148.79
                                                                      (CD)
       3.15.        OPPENHEIMER                                       CERTIFICATES OF DEPOSIT 4071                                           $125,692.25
                                                                      (CD)
       3.16.        OPPENHEIMER                                       MONEY MARKET            6208                                           $437,221.45
       3.17.        WELLS FARGO                                       CERTIFICATES OF DEPOSIT 9735                                           $247,367.22
                                                                      (CD)
       3.18.        WELLS FARGO                                       CERTIFICATES OF DEPOSIT 9735                                            $247,311.79
                                                                      (CD)

Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                       Page 1 of 11
 Debtor                          Case 19-11292-JTD
              Insys Therapeutics, Inc.                           Doc 363         Filed 07/30/19           Page
                                                                                       Case number (if known)    16 of
                                                                                                              19-11292    407
                                                                                                                       (KG)
              (Name)



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 3.   CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
      (IDENTIFY ALL)
      Name of institution (bank or brokerage firm)                   Type of account              Last 4 digits of account number
      3.19.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $247,121.50
                                                                     (CD)
      3.20.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $246,644.25
                                                                     (CD)
      3.21.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $246,380.73
                                                                     (CD)
      3.22.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $246,365.05
                                                                     (CD)
      3.23.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $246,265.95
                                                                     (CD)
      3.24.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $246,042.01
                                                                     (CD)
      3.25.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,823.32
                                                                     (CD)
      3.26.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,738.37
                                                                     (CD)
      3.27.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,395.36
                                                                     (CD)
      3.28.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,217.48
                                                                     (CD)
      3.29.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,204.05
                                                                     (CD)
      3.30.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,169.15
                                                                     (CD)
      3.31.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,143.98
                                                                     (CD)
      3.32.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,136.93
                                                                     (CD)
      3.33.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,132.90
                                                                     (CD)
      3.34.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,130.89
                                                                     (CD)
      3.35.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,128.88
                                                                     (CD)
      3.36.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,128.88
                                                                     (CD)
      3.37.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $245,021.48
                                                                     (CD)
      3.38.       WELLS FARGO                                        CERTIFICATES OF DEPOSIT 9735                                            $244,979.33
                                                                     (CD)
      3.39.       WELLS FARGO                                        MONEY MARKET            W273                                            $802,934.61
      3.40.       WESTERN ALLIANCE                                   CHECKING                5149                                            $134,844.23
      3.41.       WESTERN ALLIANCE                                   CHECKING                9155                                                  $0.00

 4.   OTHER CASH EQUIVALENTS
      NONE

 5    Total of Part 1.
      ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                        $10,386,356.91
      TOTAL TO LINE 80.

 Part 2:      DEPOSITS AND PREPAYMENTS

 6.   DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
      ¨      No. Go to Part 3.
      þ      Yes. Fill in the information below.


                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest

 7.   DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
      DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
      7.1.        SECURITY DEPOSIT - JMP                                                                                                     $100,000.00
      7.2.        SECURITY DEPOSIT -BAKER DONELSON                                                                                            $20,000.00


Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                        Page 2 of 11
 Debtor                          Case 19-11292-JTD
              Insys Therapeutics, Inc.                         Doc 363        Filed 07/30/19           Page
                                                                                    Case number (if known)    17 of
                                                                                                           19-11292    407
                                                                                                                    (KG)
              (Name)


                                                                                                                             Current value of
                                                                                                                             debtor’s interest

 7.   DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
      DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
      7.3.        SECURITY DEPOSIT -ELLMAN LAW GROUP                                                                                    $20,000.00
      7.4.        SECURITY DEPOSIT -GELBER SANTILLO                                                                                     $25,000.00
      7.5.        SECURITY DEPOSIT -SACKS, RICKETTS & CASE, LLP                                                                         $50,000.00
      7.6.        SECURITY DEPOSIT -SHEPPARD RETAINER                                                                                   $20,900.00
      7.7.        SECURITY DEPOSIT -SPIRO HARRISON                                                                                      $50,000.00
      7.8.        SECURITY DEPOSIT -WINSTON & STRAWN                                                                                    $45,300.00

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.1.        LONG-TERM PREPAID EXPENSE - AON INSURANCE                                                                           $564,159.48
      8.2.        LONG-TERM PREPAID EXPENSE - MARSH                                                                                  $2,534,299.23
      8.3.        LT PREPAID - AON INSURANCE                                                                                          $564,159.48
      8.4.        LT PREPAID - MARSH                                                                                                 $2,534,299.23
      8.5.        PREPAID EXPENSES - ADOBE SYSTEMS INC                                                                                  $67,375.00
      8.6.        PREPAID EXPENSES - AIRWATCH                                                                                            $1,599.77
      8.7.        PREPAID EXPENSES - ALLIANZ                                                                                            $12,691.50
      8.8.        PREPAID EXPENSES - ALPHA IR                                                                                           $30,000.00
      8.9.        PREPAID EXPENSES - ALTO LITIGATION                                                                                   $117,156.70
      8.10.       PREPAID EXPENSES - AON                                                                                              $601,679.14
      8.11.       PREPAID EXPENSES - APTTUS                                                                                             $40,777.15
      8.12.       PREPAID EXPENSES - AUDITBOARD                                                                                         $27,074.94
      8.13.       PREPAID EXPENSES - DELL MARKETING                                                                                     $46,953.53
      8.14.       PREPAID EXPENSES - DILIGENT                                                                                            $6,956.25
      8.15.       PREPAID EXPENSES - DONNELLEY FINANCIAL SOLUTIONS                                                                       $5,772.80
      8.16.       PREPAID EXPENSES - FDA                                                                                              $619,830.00
      8.17.       PREPAID EXPENSES - GUARD                                                                                               $4,955.59
      8.18.       PREPAID EXPENSES - HIGHFIVE                                                                                            $5,922.00
      8.19.       PREPAID EXPENSES - INTELLIGENT MANAGEMENT SOLUTIONS                                                                   $25,000.00
      8.20.       PREPAID EXPENSES - LAW 360                                                                                             $1,927.50
      8.21.       PREPAID EXPENSES - LINKEDIN                                                                                            $2,655.49
      8.22.       PREPAID EXPENSES - LOGICMONITOR                                                                                        $3,745.00
      8.23.       PREPAID EXPENSES - MARSH                                                                                           $2,386,596.32
      8.24.       PREPAID EXPENSES - MORRISON COHEN                                                                                     $12,053.50
      8.25.       PREPAID EXPENSES - NASDAQ                                                                                             $53,001.71
      8.26.       PREPAID EXPENSES - NATIONAL ASSOCIATION OF CORPORATE DIRECTORS                                                         $3,364.56
      8.27.       PREPAID EXPENSES - RICHARDS, LAYTON, & FINGER                                                                         $33,217.12
      8.28.       PREPAID EXPENSES - SAI GLOBAL                                                                                         $10,850.00
      8.29.       PREPAID EXPENSES - SECUREWORKS                                                                                         $7,515.16
      8.30.       PREPAID EXPENSES - SIMULATIONS PLUS                                                                                    $7,058.36
      8.31.       PREPAID EXPENSES - SOFTCHOICE CORPORATION                                                                              $7,647.91
      8.32.       PREPAID EXPENSES - THOMSON REUTERS                                                                                    $12,209.34
      8.33.       PREPAID EXPENSES - TRIDEA                                                                                             $28,134.98
      8.34.       PREPAID EXPENSES - WEIL, GOTSHAL, MANGES                                                                           $2,368,764.56
      8.35.       PREPAID EXPENSES - WOLTERS KLUWER                                                                                      $5,689.16
      8.36.       PREPAID EXPENSES - WOOD PHILLIPS                                                                                      $79,000.00
      8.37.       PREPAID JUNE SPECTRUM 2019 RENT - CAZ 1 LLC                                                                           $83,436.43

 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                            $13,248,728.89


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      ¨      No. Go to Part 4.
      þ      Yes. Fill in the information below.




Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                   Page 3 of 11
 Debtor                          Case 19-11292-JTD
              Insys Therapeutics, Inc.                                Doc 363        Filed 07/30/19           Page
                                                                                           Case number (if known)    18 of
                                                                                                                  19-11292    407
                                                                                                                           (KG)
              (Name)


                                                                                                                                        Current value of
                                                                                                                                        debtor’s interest

 11. ACCOUNTS RECEIVABLE
      RECEIVABLE FROM IC                           $16,401,166.63                                     $0.00      = è                          $16,401,166.63
                                                                       -
      OPERATIONS, INC.                                  face amount        doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                       $189,116,003.22                                     $0.00      = è                         $189,116,003.22
                                                                       -
      DEVELOPMENT                                       face amount        doubtful or uncollectable accounts
      COMPANY, INC.
      RECEIVABLE FROM INSYS                       $164,831,032.18                                     $0.00      = è                         $164,831,032.18
                                                                       -
      MANUFACTURING, LLC                                face amount        doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                      $1,432,391,120.30                                    $0.00      = è                       $1,432,391,120.30
                                                                       -
      PHARMA, INC.                                      face amount        doubtful or uncollectable accounts
      RECEIVABLE FROM IPSC,                        $13,768,075.14                                     $0.00      = è                          $13,768,075.14
                                                                       -
      LLC                                               face amount        doubtful or uncollectable accounts

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                               $1,816,507,397.47


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      ¨    No. Go to Part 5.
      þ    Yes. Fill in the information below.


                                                                                                                Valuation method used   Current value of
                                                                                                                for current value       debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:
      NONE

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE
      Name of entity                                                                       % of ownership
      15.1.       CENTREXION THERAPEUTICS CORP (287,899 SHARES                           UNKNOWN-NON                                             $518,219.18
                  SERIES C STOCK)                                                        CONTROLLING
                                                                                         %
      15.2.       INSYS PHARMA, INC.                                                     100%                                                     UNKNOWN

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:
      16.1.       AGENCY BOND                                                                                                                   $1,505,182.67
      16.2.       AGENCY BOND                                                                                                                   $1,002,747.50
      16.3.       AGENCY BOND                                                                                                                   $1,001,481.00
      16.4.       AGENCY BOND                                                                                                                   $1,000,652.33
      16.5.       AGENCY BOND                                                                                                                    $998,432.00
      16.6.       AGENCY BOND                                                                                                                    $752,791.00
      16.7.       AGENCY BOND                                                                                                                    $750,470.42
      16.8.       AGENCY BOND                                                                                                                    $750,218.17
      16.9.       AGENCY BOND                                                                                                                    $750,035.33
      16.10.      AGENCY BOND                                                                                                                    $748,422.63
      16.11.      AGENCY BOND                                                                                                                    $502,886.22
      16.12.      COMMERCIAL PAPER                                                                                                              $1,000,000.00
      16.13.      COMMERCIAL PAPER                                                                                                               $999,863.33
      16.14.      COMMERCIAL PAPER                                                                                                               $999,794.17
      16.15.      COMMERCIAL PAPER                                                                                                                $998,871.11
      16.16.      COMMERCIAL PAPER                                                                                                               $597,125.00
      16.17.      COMMERCIAL PAPER                                                                                                               $550,000.00
      16.18.      COMMERCIAL PAPER                                                                                                               $499,412.08
      16.19.      CORPORATE DEBT                                                                                                                $1,467,067.62


Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                            Page 4 of 11
 Debtor                         Case 19-11292-JTD
             Insys Therapeutics, Inc.                         Doc 363        Filed 07/30/19           Page
                                                                                   Case number (if known)    19 of
                                                                                                          19-11292    407
                                                                                                                   (KG)
             (Name)


                                                                                                 Valuation method used      Current value of
                                                                                                 for current value          debtor’s interest

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:
      16.20.     CORPORATE DEBT                                                                                                       $1,363,317.75
      16.21.     CORPORATE DEBT                                                                                                        $504,960.67
      16.22.     CORPORATE DEBT                                                                                                        $500,947.78
      16.23.     CORPORATE DEBT                                                                                                        $500,947.78
      16.24.     MUNICIPAL BONDS                                                                                                       $349,207.18
      16.25.     TREASURY BILL                                                                                                        $1,496,769.80
      16.26.     TREASURY BILL                                                                                                         $998,060.96
      16.27.     TREASURY BILL                                                                                                         $996,805.42
      16.28.     TREASURY BILL                                                                                                         $498,628.06
      16.29.     YANKEE BONDS                                                                                                         $1,004,950.33

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                         $25,608,267.47


 Part 5:     INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      þ     No. Go to Part 6.
      ¨     Yes. Fill in the information below.



          General description                         Date of the last     Net book value of     Valuation method used      Current value of
                                                      physical inventory   debtor's interest     for current value          debtor’s interest
                                                                           (Where available)

 19. RAW MATERIALS

 20. WORK IN PROGRESS

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE

 22. OTHER INVENTORY OR SUPPLIES

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                      NOT APPLICABLE

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                      Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:     FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                              Net book value of     Valuation method used      Current value of
                                                                           debtor's interest     for current value          debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                     Page 5 of 11
 Debtor                          Case 19-11292-JTD
              Insys Therapeutics, Inc.                        Doc 363        Filed 07/30/19           Page
                                                                                   Case number (if known)    20 of
                                                                                                          19-11292    407
                                                                                                                   (KG)
              (Name)



          General description                                              Net book value of       Valuation method used    Current value of
                                                                           debtor's interest       for current value        debtor’s interest
                                                                           (Where available)

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES)


 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                      NOT APPLICABLE

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.



          General description                                              Net book value of       Valuation method used    Current value of
                                                                           debtor's interest       for current value        debtor’s interest
                                                                           (Where available)

 39. OFFICE FURNITURE
      39.1.       FURNITURE & FIXTURES                                                $79,831.45   BOOK VALUE                          $79,831.45

 40. OFFICE FIXTURES
      40.1.        INCLUDED IN QUESTION 39

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       COMPUTER EQUIPMENT AND SOFTWARE                                     $93,518.73   BOOK VALUE                          $93,518.73

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES




      NONE

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                            $173,350.18


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                   Page 6 of 11
 Debtor                          Case 19-11292-JTD
              Insys Therapeutics, Inc.                           Doc 363       Filed 07/30/19           Page
                                                                                     Case number (if known)    21 of
                                                                                                            19-11292    407
                                                                                                                     (KG)
              (Name)


 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.


          General description                                                 Net book value of     Valuation method used     Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value         debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      NONE

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS


      NONE

 49. AIRCRAFT AND ACCESSORIES
      NONE

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      50.1.       LEASEHOLD IMPROVEMENTS                                                $7,917.95   BOOK VALUE                            $7,917.95

 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                                 $7,917.95


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      ¨     No. Go to Part 10.
      þ     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent     Net book value of     Valuation method used     Current value of
          Include street address or other description   of debtor’s           debtor's interest     for current value         debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in           (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.1.       1333 SOUTH SPECTRUM BLVD. LEASED                                                  N/A
                  #100, CHANDLER, AZ 85286
                  (OFFICE BUILDING)
      55.2.       2700 OAKMONT, ROUND ROCK, LEASED                                                  N/A
                  TEXAS 78665 (MANUFACTURING
                  FACILITY)
      55.3.       410 SOUTH BENSON LANE,         LEASED                                             N/A
                  CHANDLER AZ, 85224 (OFFICE
                  BUILDING / LAB)
      55.4.       444 S. ELLIS STREET, CHANDLER, LEASED                                             N/A
                  AZ 85224 (OFFICE BUILDING /
                  LAB)
 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                             UNKNOWN
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                    Page 7 of 11
 Debtor                          Case 19-11292-JTD
              Insys Therapeutics, Inc.                        Doc 363        Filed 07/30/19           Page
                                                                                   Case number (if known)    22 of
                                                                                                          19-11292    407
                                                                                                                   (KG)
              (Name)


 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      ¨     No. Go to Part 11.
      þ     Yes. Fill in the information below.



          General description                                              Net book value of      Valuation method used     Current value of
                                                                           debtor's interest      for current value         debtor’s interest
                                                                           (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.1.       SUBSYS Patent No. AU 2007208229                                         $0.00                                         UNKNOWN
      60.2.       SUBSYS Patent No. AU 2008282743                                         $0.00                                         UNKNOWN
      60.3.       SUBSYS Patent No. CA 2637672                                            $0.00                                         UNKNOWN
      60.4.       SUBSYS Patent No.CN101378735                                            $0.00                                         UNKNOWN
      60.5.       SUBSYS Patent No.JP5241514                                              $0.00                                         UNKNOWN
      60.6.       SUBSYS Patent No.JP5630877                                              $0.00                                         UNKNOWN
      60.7.       SUBSYS Patent No.MX329452                                               $0.00                                         UNKNOWN
      60.8.       SUBSYS Patent No.NZ569949                                               $0.00                                         UNKNOWN
      60.9.       SUBSYS Patent No.RU2432950                                              $0.00                                         UNKNOWN
      60.10.      SUBSYS Publication No.BR PI 0707235-0                                   $0.00                                         UNKNOWN
      60.11.      SUBSYS Publication No.IN 1434/DELNP/2010                                $0.00                                         UNKNOWN
      60.12.      SUBSYS Publication No.IN 3043/KOLNP/2008                                $0.00                                         UNKNOWN

 61. INTERNET DOMAIN NAMES AND WEBSITES
      61.1.       INSYSRX.COM
      61.2.       SUBSYS.COM
      61.3.       SYNDROS.COM

 62. LICENSES, FRANCHISES, AND ROYALTIES
      NONE

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS
      NONE

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY
      NONE

 65. GOODWILL
      NONE

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                               UNKNOWN


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     ¨ No
     þ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                     Page 8 of 11
 Debtor                       Case 19-11292-JTD
           Insys Therapeutics, Inc.                         Doc 363        Filed 07/30/19           Page
                                                                                 Case number (if known)    23 of
                                                                                                        19-11292    407
                                                                                                                 (KG)
           (Name)


 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨   No. Go to Part 12.
      þ   Yes. Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      NONE

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      AZ NOL                                                                                   Tax year   2017                  $15,365,951.00
      AZ OVERPAYMENT (CREDITED TO 2018 ESTIMATED TAX)                                          Tax year   2017                        $200.00
      CA AMENDED RETURN REFUND RECEIVABLE                                                      Tax year   2014                      $33,002.76
      CA AMENDED RETURN REFUND RECEIVABLE                                                      Tax year   2015                    $572,952.00
      CA OVERPAYMENT (CREDITED TO 2018 ESTIMATED TAX)                                          Tax year   2017                       $9,600.00
      CT STATE TAX EXTENSION PREPAYMENT                                                        Tax year   2018                        $250.00
      FEDERAL AMT CREDIT CARRYFORWARD                                                          Tax year   2017                    $288,306.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2000                   $3,296,533.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2001                  $12,499,564.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2002                  $35,487,543.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2003                  $52,200,430.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2004                  $57,596,769.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2005                  $40,989,867.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2006                  $33,072,908.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2007                  $11,928,211.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2008                   $8,667,369.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2009                   $5,671,800.00
      FEDERAL SECTION 382 NOL                                                                  Tax year   2010                   $4,599,136.00
      IL NOL                                                                                   Tax year   1997                   $1,436,634.00
      IL NOL                                                                                   Tax year   1998                   $3,122,108.00
      IL NOL                                                                                   Tax year   2000                   $3,296,533.00
      IL NOL                                                                                   Tax year   2001                  $12,499,564.00
      IL NOL                                                                                   Tax year   2002                  $35,487,543.00
      IL NOL                                                                                   Tax year   2003                  $52,200,430.00
      IL NOL                                                                                   Tax year   2004                  $57,596,769.00
      IL NOL                                                                                   Tax year   2005                  $40,989,867.00
      IL NOL                                                                                   Tax year   2006                  $33,072,908.00
      IL NOL                                                                                   Tax year   2007                  $11,928,211.00
      IL NOL                                                                                   Tax year   2008                   $8,667,369.00
      IL NOL                                                                                   Tax year   2009                   $5,671,800.00
      IL NOL                                                                                   Tax year   2010                   $4,599,135.00
      IL NOL                                                                                   Tax year   2010                      $29,309.00
      IL NOL                                                                                   Tax year   2011                      $33,846.00
      MA OVERPAYMENT (CREDITED TO 2018 ESTIMATED TAX)                                          Tax year   2017                        $457.00
      MA STATE TAX EXTENSION PREPAYMENT                                                        Tax year   2018                        $456.00
      MI NOL                                                                                   Tax year   2017                    $121,808.00
      NY NOL                                                                                   Tax year   2017                   $1,977,549.00
      NY OVERPAYMENT (CREDITED TO 2018 RETURN)                                                 Tax year   2017                      $18,484.00
      TX FRANCISE TAXE PREPAYMENT                                                              Tax year   2018                      $13,000.00
      UT NOL                                                                                   Tax year   2017                      $44,066.00
      UT OVERPAYMENT (CREDITED TO 2018 RETURN)                                                 Tax year   2017                       $3,757.00

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      NONE

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)



Official Form 206A/B                            Schedule A/B: Assets - Real and Personal Property                                   Page 9 of 11
 Debtor                            Case 19-11292-JTD
              Insys Therapeutics, Inc.                                          Doc 363              Filed 07/30/19           Page
                                                                                                           Case number (if known)    24 of
                                                                                                                                  19-11292    407
                                                                                                                                           (KG)
              (Name)


                                                                                                                                                           Current value of
                                                                                                                                                           debtor’s interest

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
       Nature of claim                  PATENT INTERFERENCE

       Amount requested  N/A
       PATENT INTERFERENCE PROCEEDINGS RELATED TO PUBLICATION #20150150844 LICENSED FROM                                                                                   $0.00
       MCALLISTER
       Nature of claim   PATENT INFRINGEMENT

       Amount requested    N/A
       PATENT LITIGATION AGAINST TEVA C.A. NO. 17-1303 (CFC)                                                                                                               $0.00

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
       NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
       NONE

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP
       NONE

 78    Total of Part 11.
       ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                                                      $555,091,994.76


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                              $10,386,356.91

 81. Deposits and prepayments. Copy line 9, Part 2.                                                  $13,248,728.89

 82. Accounts receivable. Copy line 12, Part 3.                                                  $1,816,507,397.47


 83. Investments. Copy line 17, Part 4.                                                              $25,608,267.47

 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.                                        $173,350.18
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                               $7,917.95

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è              UNKNOWN


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                        UNKNOWN

 90. All other assets. Copy line 78, Part 11.                                             +         $555,091,994.76



Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                     Page 10 of 11
 Debtor                           Case 19-11292-JTD
             Insys Therapeutics, Inc.                                       Doc 363             Filed 07/30/19           Page
                                                                                                      Case number (if known)    25 of
                                                                                                                             19-11292    407
                                                                                                                                      (KG)
             (Name)


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                   $2,421,024,013.63         + 91b.                 UNKNOWN




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $2,421,024,013.63




Official Form 206A/B                                       Schedule A/B: Assets - Real and Personal Property                                                       Page 11 of 11
                                    Case 19-11292-JTD               Doc 363          Filed 07/30/19           Page 26 of 407
  Fill in this information to identify the case:

 Debtor        Insys Therapeutics, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11292 (KG)
  (if known)
                                                                                                                                         ¨ Check if this is an
                                                                                                                                            amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                               04/19

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       þ       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       ¨       Yes. Fill in all of the information below.




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                            Page 1 of 1
                                    Case 19-11292-JTD             Doc 363       Filed 07/30/19           Page 27 of 407
  Fill in this information to identify the case:

 Debtor        Insys Therapeutics, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11292 (KG)
  (if known)
                                                                                                                                  ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

 3.1            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:             UNDETERMINED
                                                                             Check all that apply.
                A.M.H, INDIVIDUALLY AND IN HER CAPACITY AS LEGAL
                CUSTODIAN OF BABY C.E.                                       þ Contingent
                C/O DONALD CREADORE, THE CREADORE LAW FIRM                   þ Unliquidated
                450 SEVENTH AVE., STE 1408                                   þ Disputed
                NEW YORK, NY 10123                                           Basis for the claim:
                Date or dates debt was incurred                              LITIGATION CASE NO. 1:19-OP-45052
                                                                             (1:18-CV-01018)
                UNDETERMINED
                                                                             Is the claim subject to offset?
                Last 4 digits of account number:                             þ No
                                                                             ¨ Yes

 3.2            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:             UNDETERMINED
                                                                             Check all that apply.
                ABBEVILLE COUNTY
                ATTN CHIEF EXECUTIVE OFFICER OR CLERK                        þ Contingent
                903 WEST GREENWOOD ST.                                       þ Unliquidated
                SUITE 2800                                                   þ Disputed
                ABBEVILLE, SC 29620                                          Basis for the claim:
                Date or dates debt was incurred                              LITIGATION CASE NO. 2019-CP-01-00154
                UNDETERMINED                                                 Is the claim subject to offset?
                                                                             þ No
                Last 4 digits of account number:                             ¨ Yes

 3.3            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                    $12,700.00
                                                                             Check all that apply.
                ACADEMY FOR PAIN AND ONCOLOGY EDUCATION
                P.O. BOX 855                                                 ¨ Contingent
                FRANKLIN LAKES, NJ 07417                                     ¨ Unliquidated
                                                                             ¨ Disputed
                Date or dates debt was incurred
                                                                             Basis for the claim:
                6/20/19                                                      VENDOR
                Last 4 digits of account number: DEMY                        Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    28 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.4        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,136.00
                                                                       Check all that apply.
            ACCENTURE LLP
            161 N CLARK ST                                             ¨ Contingent
            CHICAGO, IL 60601                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ACCOMACK COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY OR ATTORNEY FOR THE                   þ Contingent
            COMMONWEALTH                                               þ Unliquidated
            23296 COURTHOUSE AVENUE, SUITE 203,                        þ Disputed
            P.O. BOX 388                                               Basis for the claim:
            ACCOMAC, VA 23301                                          LITIGATION CASE NO. 2:19-CV-00184
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.6        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ACKAL
            JOSEPH A. WETCH , JR.                                      þ Contingent
            P.O. BOX 6017                                              þ Unliquidated
            FARGO, ND 58108                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46052
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.7        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ADA, CITY OF
            ATTN CHIEF EXECUTIVE OFFICER, CLERK, SEC                   þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            231 S. TOWNSEND STREET                                     þ Disputed
            ADA, OK 74820                                              Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 6:19-CV-00034
                                                                       (CJ-2019-3)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ADAIR COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD                             þ Contingent
            ADAIR COUNTY COURTHOUSE                                    þ Unliquidated
            400 PUBLIC SQUARE STE. 5                                   þ Disputed
            GREENFIELD, IA 50849                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 2 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    29 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.9        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ADAMS COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            201 INDUSTRIAL                                             þ Disputed
            COUNCIL, ID 83612                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45093-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ADAMS COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            201 INDUSTRIAL                                             þ Disputed
            COUNCIL, ID 83612                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,750.62
                                                                       Check all that apply.
            ADLER POLLOCK & SHEEHAN P.C.
            ONE CITZENS PLAZA, 8TH FLOOR                               ¨ Contingent
            PROVIDENCE, RI 02903-1345                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: DLER                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.12       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AIKEN COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            GOVERNMENT CENTER                                          þ Unliquidated
            1930 UNIVERSITY PKWY                                       þ Disputed
            AIKEN, SC 29801                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019-CP-02-01086
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AKIAK NATIVE COMMUNITY
            ALAKANUK NATIVE CORP                                       þ Contingent
            ATTN CEO, CLERK OR SECRETARY                               þ Unliquidated
            P.O. BOX 148                                               þ Disputed
            ALAKANUK, AK 99554                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46309
                                                                       (3:18-CV-00273)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 3 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    30 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.14       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALACHUA COUNTY
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            12 SE 1ST STREET                                           þ Disputed
            GAINESVILLE, FL 32601                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45685
                                                                       (18CA00322)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALASKA NATIVE TRIBAL HEALTH CONSORTIUM
            ATTN CEO, CLERK OR SECRETARY                               þ Contingent
            4000 AMBASSADOR DRIVE                                      þ Unliquidated
            ANCHORAGE, AK 99508                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46293
            UNDETERMINED                                               (3:18-CV-00269)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALEUTIAN PRIBILOF ISLANDS ASSOCIATION, INC.
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            1131 EAST INTERNATIONAL AIRPORT RD.                        þ Unliquidated
            ANCHORAGE, AK 99518                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45024
            UNDETERMINED                                               (3:18-CV-00294)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.17       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALEXANDER MELBA
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45502-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALICIA SIMONSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45479-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 4 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    31 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.19       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALLAMAKEE COUNTY
            ATTN AUDITOR, CHAIR OF BOARD                               þ Contingent
            ALLAMAKEE COUNTY COURTHOUSE                                þ Unliquidated
            110 ALLAMAKEE ST                                           þ Disputed
            WAUKON, IA 52172                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45983
                                                                       (4:18-CV-00245)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALLEGHANY COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            9212 WINTERBERRY AVENUE                                    þ Disputed
            COVINGTON, VA 24426                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00275
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALLEN COUNTY BOARD OF COUNTY COMMISSIONERS
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            204 N MAIN ST                                              þ Unliquidated
            STE 301                                                    þ Disputed
            LIMA, OH 45801                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45401
                                                                       (3:18-CV-00815)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.22       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ALYSSA LYLE
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45524-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AMANDA GIBSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45515-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 5 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    32 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.24       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AMANDA MUFFLEY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45507-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AMBER ZIBRITOSKY
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            STOW MUNICIPAL COURT                                       þ Unliquidated
            4400 COURTHOUSE DR                                         þ Disputed
            STOW, OH 44224                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AMBER ZIBRITOSKY, LAW DIR THE CITY OF STOW
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            3760 DARROW RD                                             þ Unliquidated
            STOW, OH 44224-4038                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.27       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AMERICAN FEDERATION OF STATE, COUNTY & MUNICIPAL
            EMPLOYEES DISTRICT COUNCIL 37 HEALTH & SECURITY þ Contingent
            PLAN                                             þ Unliquidated
            ATTN PRESIDENT, MANAGING OR GEN AGENT            þ Disputed
            125 BARCLAY ST                                   Basis for the claim:
            NEW YORK, NY 10007                               LITIGATION CASE NO. 1:18-OP-45013
            Date or dates debt was incurred                            (1:17CV2585)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AMY SHEPARD
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45536-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 6 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    33 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.29       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,065.00
                                                                       Check all that apply.
            ANALYSIS GROUP INC.
            111 HUNTINGTON AVE                                         ¨ Contingent
            14TH FLOOR                                                 ¨ Unliquidated
            BOSTON, MA 02199                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            5/31/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: A001                      þ No
                                                                       ¨ Yes

 3.30       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $828.00
                                                                       Check all that apply.
            ANDERSEN TAX LLC
            P.O. BOX 200988                                            ¨ Contingent
            PITTSBURGH, PA 15251-0988                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/15/19                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: WTAS                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ANGELA CHERRY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45490-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.32       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ANGELA SAWYERS
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45478-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.33       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ANGELA SPRINGBORN
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45478-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 7 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    34 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.34       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $401,746.15
                                                                       Check all that apply.
            ANKURA CONSULTING GROUP, LLC
            JOHN YAGERLINE                                             ¨ Contingent
            1220 19TH STREET, NW SUITE 700                             ¨ Unliquidated
            WASHINGTON, DC 20036                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: KURA                      þ No
                                                                       ¨ Yes

 3.35       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ANNE ARUNDEL COUNTY
            ATTN OFFICER OR AGENCY                                     þ Contingent
            ARUNDEL CENTER                                             þ Unliquidated
            44 CALVERT STREET                                          þ Disputed
            ANNAPOLIS, MD 21401                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18CV519
                                                                       (C02CV18000021)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ANSONIA
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            253 MAIN STREET                                            þ Disputed
            ANSONIA, CT 06401                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV-XX-XXXXXXX-S
                                                                       (AAN-CV18-6028560-S)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.37       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $254.00
                                                                       Check all that apply.
            AON RISK INSURANCE SERVS WEST
            PO BOX 849832                                              ¨ Contingent
            LOS ANGELES, CA 90084-9832                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/31/19                                                    INSURANCE
            Last 4 digits of account number: AON                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            APRIL BERZINSKI
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45503-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 8 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    35 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.39       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $108,495.00
                                                                       Check all that apply.
            APTAR CONGERS
            A DIVISION OF APTARGROUP INC                               ¨ Contingent
            250 NORTH ROUTE 303                                        ¨ Unliquidated
            CONGERS, NY 10920-1408                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            6/30/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: PTAR                      þ No
                                                                       ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $40,777.17
                                                                       Check all that apply.
            APTTUS
            APTTUS CORPORATION                                         ¨ Contingent
            1400 FASHION ISLAND BLVD., SUITE 100                       ¨ Unliquidated
            SAN MATEO, CA 94404                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            5/7/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: T003                      þ No
                                                                       ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ARACYA JOHNSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45521-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.42       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ARCTIC SLOPE NATIVE ASSOCIATION
            ATTN CEO, CHIEF CLERK OR SECRETARY                         þ Contingent
            PO BOX 1232                                                þ Unliquidated
            7000 UULA ST                                               þ Disputed
            BARROW, AK 99723                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP46268
                                                                       (3:18-CV-00260
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.43       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ARMSTRONG, COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            450 EAST MARKET ST, STE 200                                þ Disputed
            KITTANNING, PA 16201                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 9 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    36 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.44       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AROOSTOOK COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            144 SWEDEN STREET, SUITE 1                                 þ Disputed
            CARIBOU, ME 04736                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45183
                                                                       (1:19-CV-00018)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.45       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ASA'CARSARMIUT TRIBE
            ATTN CEO, CLERK OR SECRETARY                               þ Contingent
            1 AIRPORT WAY                                              þ Unliquidated
            MOUNTAIN VILLAGE, AK 99632                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46309
            UNDETERMINED                                               (3:18-CV-00273)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.46       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ASCENSION PARISH GOVERNMENT
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            ASCENSION PARISH GOVERNMENTAL COMPLEX                      þ Unliquidated
            615 E. WORTHEY ST.                                         þ Disputed
            GONZALES, LA 70737                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45027
                                                                       (3:18-CV-01088)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.47       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ASHLAND COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            201 WEST MAIN ST                                           þ Disputed
            ASHLAND, WI 54806                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45130-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.48       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,536.32
                                                                       Check all that apply.
            AUDITBOARD INC
            12800 CENTER COURT DRIVE S.                                ¨ Contingent
            SUITE 100                                                  ¨ Unliquidated
            CERRITOS, CA 90703                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            5/30/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: OARD                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 10 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    37 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.49       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AUDRAIN COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            101 N. JEFFERSON STREET                                    þ Unliquidated
            MEXICO, MO 65265                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46265
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.50       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AUDUBON COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            800 MARKET STREET                                          þ Unliquidated
            AUDUBON, IA 50025                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.51       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            AVOYELLES PARISH POLICE JURY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            312 N MAIN ST                                              þ Unliquidated
            MARKSVILLE, LA 71351                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45444
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.52       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,100.00
                                                                       Check all that apply.
            AX FOR PHARMA NORTH AMERICA LLC
            ATTN MASSIMO CRUDELI                                       ¨ Contingent
            2100 E BAY DR, STE 213                                     ¨ Unliquidated
            LARGO, FL 33771                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            1/9/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: X001                      þ No
                                                                       ¨ Yes

 3.53       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BACON COUNTY HOSPITAL FOUNDATION, INC. DOING
            BUSINESS AS BACON COUNTY HOSPITAL AND HEALTH               þ Contingent
            SYSTEM                                                     þ Unliquidated
            PATRICK HUGH O'DONNELL                                     þ Disputed
            150 W MAIN ST, STE 2100                                    Basis for the claim:
            NORFOLK, VA 23510                                          LITIGATION CASE NO. 1:18-OP-46285
            Date or dates debt was incurred                            (1:18-CV-12363)
                                                                       ()1873CV00740)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 11 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    38 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.54       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,286.43
                                                                       Check all that apply.
            BALDWINLAW LLC
            111 SOUTH CALVERT STREET                                   ¨ Contingent
            SUITE 1805                                                 ¨ Unliquidated
            BALTIMORE, MD 21202                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: L002                      þ No
                                                                       ¨ Yes

 3.55       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BALLANCE
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            HEWLETTS RD                                                þ Unliquidated
            MOUNT MAUNGANUI, TAURANGA                                  þ Disputed
            NEW ZEALAND                                                Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45925
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.56       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $120,982.21
                                                                       Check all that apply.
            BALLARD SPAHR LLP
            1 EAST WASHINGTON STREET, SUITE 2500                       ¨ Contingent
            PHOENIX, AZ 85004-2555                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: LARD                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.57       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BALTIMORE COUNTY MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            400 WASHINGTON AVENUE                                      þ Unliquidated
            TOWSON, MD 21204                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 18-OP-45554
            UNDETERMINED                                               (1:18-CV-01215-MJG)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.58       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BANNOCK COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            624 E CENTER #200                                          þ Disputed
            POCATELLO, ID 83201                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV00151
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 12 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    39 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.59       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BAPTIST HEALTH MADISONVILLE INC D/B/A BAPTIST
            HEALTH MADISONVILLE                                        þ Contingent
            GRANT EDWARD MORRIS                                        þ Unliquidated
            611 COMMERCE ST, STE 3100                                  þ Disputed
            NASHVILLE, TN 37203                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46058
                                                                       (3:18-MC-99999)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.60       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BAPTIST HEALTH RICHMOND INC D/B/A BAPTIST HEALTH
            RICHMOND                                                   þ Contingent
            JIM H GUYNN JR                                             þ Unliquidated
            415 S COLLEGE AVE                                          þ Disputed
            SALEM, VA 24153                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46058
                                                                       (3:18-MC-99999)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.61       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BAPTIST HEALTHCARE SYSTEM INC D/B/A BAPTIST
            HEALTH CORBIN D/B/A BAPTIST HEALTH LAGRANGE D/B/A          þ Contingent
            BAPTIST HEALTH LEXINGTON D/B/A BAPTIST HEALTH              þ Unliquidated
            LOUISVILLE AGENT OF BAPTIST HEALTH PAUCAH D/B/A            þ Disputed
            BAPTIST HEALTH FLOYD                                       Basis for the claim:
            LAUREN TALLENT ROGERS                                      LITIGATION CASE NO. 1:18-OP-46058
            150 W MAIN ST STE 2100                                     (3:18-MC-99999)
            PO BOX 3037
            NORFOLK, VA 23510                                          Is the claim subject to offset?
                                                                       þ No
            Date or dates debt was incurred                            ¨ Yes
            UNDETERMINED
            Last 4 digits of account number:

 3.62       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BARBARA A LANGHENRY, DIR OF FOR CITY OF
            CLEVELAND                                                  þ Contingent
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Unliquidated
            601 LAKESIDE AVE                                           þ Disputed
            ROOM 106                                                   Basis for the claim:
            CLEVELAND, OH 44114                                        LITIGATION CASE NO. 18OP45132
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.63       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BARBARA RIVERS
            JAY EDELSON                                                þ Contingent
            350 N LASALLE STREET, 14TH FL                              þ Unliquidated
            CHICAGO, IL 60654                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45962
            UNDETERMINED                                               (1:18CV3116)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 13 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    40 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.64       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BARRON COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            260 N 7TH ST                                               þ Disputed
            BARRON, WI 54812                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45277-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.65       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BARTOW COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            135 WEST CHEROKEE AVENUE                                   þ Disputed
            CARTERSVILLE, GA 30120                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45045
                                                                       (4:19-CV-00007)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.66       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BAY MILLS INDIAN COMMUNITY
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            12140 W LAKESHORE DR                                       þ Unliquidated
            BRIMLEY, MI 49715                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45287
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.67       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BAYFIELD COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            117 E 5TH ST, PO BOX 878                                   þ Disputed
            WASHBURN, WI 54891                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45168-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.68       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BEAR RIVER BAND OF ROHNERVILLE RANCHERIA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            266 KEISNER ROAD                                           þ Disputed
            LOLETA, CA 95551                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46362
                                                                       (3:18-CV-07431)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 14 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    41 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.69       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BEAVER COUNTY UTAH
            ATTN COUNTY CLERK                                          þ Contingent
            105 E. CENTER ST.                                          þ Unliquidated
            P.O. BOX 392                                               þ Disputed
            BEAVER, UT 84713                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 190500179
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.70       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BEAVER COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            810 THIRD ST                                               þ Disputed
            BEAVER, PA 15009                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.71       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BELCHER, RHONDA
            GARY C JOHNSON                                             þ Contingent
            110 CAROLINE AVE                                           þ Unliquidated
            PO BOX 110                                                 þ Disputed
            PIKEVILLE, KY 41502                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46143
                                                                       (6:18-CV-00246)
            UNDETERMINED                                               (18CI00134)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.72       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BELKNAP COUNTY
            ATTN COUNTY COMMISSIONERS OR TREASURER                     þ Contingent
            34 COUNTY DRIVE                                            þ Unliquidated
            LACONIA, NH 03246                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-00326
            UNDETERMINED                                               (18-CV-00240)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.73       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BENSALEM, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            2400 BYBERRY RD                                            þ Disputed
            BENSALEM, PA 19020                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 15 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    42 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.74       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,007.90
                                                                       Check all that apply.
            BENSON SECURITY SYSTEMS, INC.
            2065 W. OBISPO AVE 101                                     ¨ Contingent
            GILBERT, AZ 85233                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: NSON                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.75       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BENTON COUNTY
            BENTON COUNTY COURTHOUSE                                   þ Contingent
            CLERK OF COURT, 2ND FLOOR                                  þ Unliquidated
            111 E 4TH STREET                                           þ Disputed
            VINTON, IA 52349                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.76       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BERGEN COUNTY
            ATTN PRESIDING OFFICER, CLERK OR SECR                      þ Contingent
            ONE BERGEN COUNTY PLAZA                                    þ Unliquidated
            HACKENSACK, NJ 07601-7076                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP045616
            UNDETERMINED                                               (2:18-CV-8845)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.77       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,440.84
                                                                       Check all that apply.
            BERKELEY RESEARCH GROUP, LLC
            LAURA DORMAN, MANAGING DIRECTOR                            þ Contingent
            & ASSOC. GENERAL COUNSEL                                   ¨ Unliquidated
            2200 POWELL STREET, SUITE 1200                             þ Disputed
            EMERYVILLE, CA 94608                                       Basis for the claim:
            Date or dates debt was incurred                            INDEMNITY - COUNSEL FOR JOHN KAPOOR
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: ELEY                      ¨ Yes

 3.78       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BERLIN
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            240 KENSINGTON ROAD                                        þ Disputed
            BERLIN, CT 06037                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 16 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    43 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.79       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,500.00
                                                                       Check all that apply.
            BESSEMER TRUST CO.
            100 WOODBRIDGE CENTER DRIVE                                ¨ Contingent
            ATTN: FEE DEPARTMENT                                       ¨ Unliquidated
            WOODBRIDGE, NJ 07095                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            6/26/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: EMER                      þ No
                                                                       ¨ Yes

 3.80       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BETHLEHEM
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            36 MAIN ST SOUTH                                           þ Disputed
            BETHLEHEM, CT 06751                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.81       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BILL CHIRS
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            1755 TOWN PARK BLVD                                        þ Unliquidated
            PO BOX 278                                                 þ Disputed
            GREEN, OH 44232-0278                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.82       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BILL CHRIS, LAW DIR THE CITY OF GREEN
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            1755 TOWN PARK BLVD                                        þ Unliquidated
            PO BOX 278                                                 þ Disputed
            GREEN, OH 44232-0278                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.83       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BILLIE IVIE
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45489-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 17 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    44 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.84       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BIOS COMPANIES INC AS PLAN SPONSOR AND FIDUCIARY
            OF BIOS CO INC WELFARE PLAN                      þ Contingent
            NATHAN J POSTILLION                              þ Unliquidated
            11 N WASHINGTON ST, STE 400                      þ Disputed
            ROCKVILLE, MD 20850                              Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46186
                                                                       (5:18-CV-00994)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.85       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BIOS COMPANIES INC WELFARE PLAN
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            309 EAST DEWEY AVENUE                                      þ Unliquidated
            SAPULPA, OK 74066                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46186
            UNDETERMINED                                               (5:18-CV-00994)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.86       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BIOS COMPANIES INC WELFARE PLAN ON BEHALF OF ALL
            OTHERS SIMILARLY SITUATED                                  þ Contingent
            JESSICA LYNN FARMER                                        þ Unliquidated
            800 17TH ST NW, STE 1100                                   þ Disputed
            WASHINGTON, DC 20006                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46186
                                                                       (5:18-CV-00994)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.87       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,365.00
                                                                       Check all that apply.
            BIOTECH RESEARCH GROUP CORPORATION
            3810 GUNN HIGHWAY                                          ¨ Contingent
            TAMPA, FL 33618                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: TECH                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.88       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BLACK HAWK COUNTY
            ATTN AUDITOR OR                                            þ Contingent
            CHAIR OF BOARD OF SUPERVISORS                              þ Unliquidated
            316 EAST 5TH STREET                                        þ Disputed
            WATERLOO, IA 50703                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 18 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    45 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.89       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BLACKFEET TRIBE OF THE BLACKFEET INDIAN
            RESERVATION                                                þ Contingent
            HELLY HIGHTOWER HIBBERT                                    þ Unliquidated
            1301 K ST NW                                               þ Disputed
            STE 1000 EAST TOWER                                        Basis for the claim:
            WASHINGTON, DC 20005                                       LITIGATION CASE NO. 1:18-OP-45749
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.90       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BLUE CROSS AND BLUE SHIELD OF LOUISIANA
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            5525 REITZ AVENUE                                          þ Unliquidated
            BATON ROUGE, LA 70809-3802                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-CV-12538
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.91       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF CO COMMISSIONERS OF ANADARKO, OK
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            PO BOX 1427                                                þ Disputed
            ANADARKO, OK 73005-1427                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-00004
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.92       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF CO. COMM./KIOWA CO.
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            PO BOX 653                                                 þ Disputed
            HOBART, OK 73651-0653                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-00009
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.93       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COMMISSIONERS FOR LUCAS COUNTY, OHIO
            ATTN OFFICER OR PROSECUTING ATTORNEY          þ Contingent
            1 GOVERNMENT CTR STE 800                      þ Unliquidated
            TOLEDO, OH 43604                              þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46177
            UNDETERMINED                                               (FILING ERROR 3:18-CV-02445)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 19 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    46 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.94       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COMMISSIONERS FOR SAN MIGUEL COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            500 W NATIONAL                                             þ Unliquidated
            STE 201                                                    þ Disputed
            LAS VEGAS, NM 87701                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45354
                                                                       (1:19-CV-00400)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.95       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COMMISSIONERS OF FULTON COUNTY
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            141 PRYOR ST SW, 10TH FL                                   þ Disputed
            ATLANTA, GA 30303                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45440
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.96       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COMMISSIONERS OF THE COUNTY OF ALLEN
            ATTN SEC, OFFICER OR AGENT                                 þ Contingent
            CITIZENS SQUARE, SUITE 410                                 þ Unliquidated
            200 EAST BERRY STREET                                      þ Disputed
            FORT WAYNE, IN 46802                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45121-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.97       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COMMISSIONERS OF THE COUNTY OF
            FRANKLIN                                                   þ Contingent
            ATTN SECRETARY OF STATE                                    þ Unliquidated
            OFFICER, OR AGENT                                          þ Disputed
            373 S. HIGH STREET, 26TH FLOOR                             Basis for the claim:
            COLUMBUS, OH 43215                                         LITIGATION CASE NO. 1:18-OP-45827-
            Date or dates debt was incurred                            (18-CV-01647)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.98       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONER OF TEXAS COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            210 N. GRAND AVE                                           þ Unliquidated
            STE 301                                                    þ Disputed
            HOUSTON, MO 65483                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-11
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 20 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    47 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.99       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS FOR SAN MIGUEL
            COUNTY                                                     þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            500 W NATIONAL AVE                                         þ Disputed
            STE 113                                                    Basis for the claim:
            LAS VEGAS, NM 87701                                        LITIGATION CASE NO. D-412-CV-2018-00711
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.100      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS JOHNSTON
            COUNTY                                                     þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            403 W MAIN STREET                                          Basis for the claim:
            TISHOMINGO, OK 73460-1753                                  LITIGATION CASE NO. CJ-2019-00010
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.101      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF ATOKA COUNTY
            ATTN CEO, CLERK, SECRETARY                    þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                  þ Unliquidated
            200 E COURT ST, STE 201                       þ Disputed
            ATOKA, OK 75425-2056                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-00010
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.102      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF ATOKA COUNTY
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL      þ Contingent
            922 ROBERTS RD                                þ Unliquidated
            BOKCHITO, OK 74726                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. CJ-19-10
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.103      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF CADDO
            COUNTY                                                     þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Unliquidated
            PO BOX 1427                                                þ Disputed
            ANADARKO, OK 73005                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-4
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 21 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    48 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.104      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF CLEVELAND
            COUNTY, OKLAHOMA                                           þ Contingent
            ATTN CHIEF EXECUTIVE OFFICER, CLERK, SECRETARY             þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            201 S. JONES, SUITE 210                                    Basis for the claim:
            NORMAN, OK 73069                                           LITIGATION CASE NO. CJ-2019-592
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.105      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF COMANCHE
            COUNTY                                                     þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            315 SW 5TH ST, STE 304                                     Basis for the claim:
            LAWTON, OK 73501                                           LITIGATION CASE NO. CJ-2018-737
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.106      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF COUNTY OF
            TULSA, THE                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            500 SOUTH DENVER AVENUE                                    Basis for the claim:
            TULSA, OK 74103                                            LITIGATION CASE NO. 4:19-CV-00205
            Date or dates debt was incurred                            (CJ-2019-01116)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.107      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF COUNTY OF
            TULSA, THE                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            500 SOUTH DENVER AVENUE                                    Basis for the claim:
            TULSA, OK 74103                                            LITIGATION CASE NO. CJ-2019-22
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.108      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF DELAWARE
            COUNTY, OK                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Unliquidated
            327 S 5TH ST                                               þ Disputed
            JAY, OK 74346                                              Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:18-CV00460
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 22 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    49 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.109      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF DEWEY
            COUNTY                                                     þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            PO BOX 368                                                 Basis for the claim:
            TALOGA, OK 73667-0368                                      LITIGATION CASE NO. CJ-2019-5
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.110      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF GRADY COUNTY
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL     þ Contingent
            326 W CHOCTAW AVE                            þ Unliquidated
            CHICKASHA, OK 73018                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. CJ-2019-12
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.111      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF HARPER
            COUNTY                                                     þ Contingent
            ATTN COUNTY COMMISSIONERS, THE                             þ Unliquidated
            COUNTY CLERK OR THE COUNTY TREASURER                       þ Disputed
            201 N JENNINGS                                             Basis for the claim:
            ANTHONY, KS 67003                                          LITIGATION CASE NO. CJ-2019-8
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.112      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF HASKELL
            COUNTY, OK                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            202 E MAIN STREET #8                                       Basis for the claim:
            STIGLER, OK 74462-2439                                     LITIGATION CASE NO. CJ-19-8
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.113      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF JEFFERSON
            COUNTY                                                     þ Contingent
            ATTN GOVERNOR OR ATTORNEY                                  þ Unliquidated
            100 JEFFERSON COUNTY PARKWAY                               þ Disputed
            SUITE 5550                                                 Basis for the claim:
            GOLDEN, CO 80419                                           LITIGATION CASE NO. CJ-2019-1
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 23 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    50 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.114      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF KAY COUNTY
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            201 S MAIN ST                                              þ Disputed
            NEWKIRK, OK 74647                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-56
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.115      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF KIOWA COUNTY
            ATTN GOVERNOR OR ATTORNEY                     þ Contingent
            1305 GOFF STREET                              þ Unliquidated
            PO BOX 100                                    þ Disputed
            EADS, CO 81036                                Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-19-9
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.116      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF LE FLORE
            COUNTY, OK                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            100 S BROADWAY, PO BOX 607                                 Basis for the claim:
            POTEAU, OK 74953                                           LITIGATION CASE NO. CJ-19-34
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.117      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF LOGAN COUNTY
            ATTN CEO, CLERK, SECRETARY                   þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                 þ Unliquidated
            301 E HARRISON STE 102                       þ Disputed
            GUTHERIE, OK 73044                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-35
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.118      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF LOVE COUNTY
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Contingent
            405 WEST MAIN                                              þ Unliquidated
            SUITE 203                                                  þ Disputed
            MARIETTA, OK 73448                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-08
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 24 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    51 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.119      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF MAJOR
            COUNTY, OKALAHOMA                                          þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            500 E BROADWAY, PO BOX 379                                 Basis for the claim:
            FAIRVIEW, OK 73737-0379                                    LITIGATION CASE NO. CJ-2019-00005
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.120      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF NOBLE
            COUNTY, OK                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            300 COURTHOUSE DR #11                                      Basis for the claim:
            PERRY, OK 73077                                            LITIGATION CASE NO. CJ-2019-05
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.121      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF OSAGE
            COUNTY, OK                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Unliquidated
            600 GRANDVIEW AVE                                          þ Disputed
            PAWHUSKA, OK 74056                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:18-CV00461
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.122      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF OTTAWA
            COUNTY, STEATE OF OKLAHOMA, THE                            þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Unliquidated
            102 E CENTRAL                                              þ Disputed
            MIAMI, OK 74354                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46323
                                                                       (4:18-CV00466)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.123      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF PAWNEE
            COUNTY, OK                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Unliquidated
            500 HARRISON STREET                                        þ Disputed
            PAWNEE, OK 74058                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:18-CV-00459
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 25 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    52 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.124      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF POTTAWATOMIE
            COUNTY                                        þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL      þ Unliquidated
            325 N BROADWAY                                þ Disputed
            SHAWNEE, OK 74801                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-80
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.125      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF STEPHENS
            COUNTY                                                     þ Contingent
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Unliquidated
            MAYOR, CITY MANAGER, OR AGENT                              þ Disputed
            37 W TUGALO ST                                             Basis for the claim:
            TOCCOA, GA 30577                                           LITIGATION CASE NO. CJ-2019-07-R
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.126      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF TEXAS COUNTY
            ATTN CEO, CLERK, SECRETARY                    þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                  þ Unliquidated
            PO BOX 197-319 N MAIN ST, STE 202             þ Disputed
            GUYMON, OK 73942                              Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-00011
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.127      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF BERNALILLO                                              þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            PO BOX 542                                                 þ Disputed
            ALBUQUERQUE,, NM 87103                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45301
                                                                       (1:19-CV-00342)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.128      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF CATRON                                                  þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            PO BOX 546                                                 þ Disputed
            DATIL, NM 87821                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19OP45320
                                                                       (2:19-CV-00370)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 26 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    53 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.129      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF CIBOLA                                                  þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            700 EAST ROOSEVELT, SUITE 50                               þ Disputed
            GRANTS, NM 87020                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45321
                                                                       (1:19-CV-00371)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.130      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF CIBOLA                                                  þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            700 EAST ROOSEVELT, SUITE 50                               þ Disputed
            GRANTS, NM 87020                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00371
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.131      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF CURRY, NEW MEXICO                                       þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            1620 LAURA LANE                                            þ Disputed
            CLOVIS, NM 88101                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45347
                                                                       (2:19-CV-00414)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.132      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF LEA                                                     þ Contingent
            NEW MEXICO                                                 þ Unliquidated
            ATTN COUNTY CLERK                                          þ Disputed
            100 N. MAIN AVENUE, SUITE 1C                               Basis for the claim:
            P.O. BOX 1507                                              LITIGATION CASE NO. 1:19-OP-45266
            LOVINGTON, NM 88260                                        (2:19-CV-00222)
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.133      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF LINCOLN, NEW MEXICO                                     þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            300 CENTRAL AVENUE                                         þ Disputed
            PO BOX 711                                                 Basis for the claim:
            CARRIZOZO, NM 88301                                        LITIGATION CASE NO. 2:19-CV-00462
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 27 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    54 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.134      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF MCKINLEY                                                þ Contingent
            NEW MEXICO                                                 þ Unliquidated
            ATTN COUNTY CLERK                                          þ Disputed
            PO BOX 70                                                  Basis for the claim:
            GALLUP, NM 87305                                           LITIGATION CASE NO. 1:19-OP-45033
            Date or dates debt was incurred                            (1:19-CV-00023)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.135      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF OTERO, NEW MEXICO                                       þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            1101 N NEW YORK AVE                                        þ Disputed
            ALAMOGORDO, NM 88310                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45216
                                                                       (1:19-CV-00208)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.136      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF SANTA FE                                                þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            102 GRANT AVE                                              þ Disputed
            SANTA FE, NM 87501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45776
                                                                       (1:18-CV-534)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.137      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF SIERRA                                                  þ Contingent
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Unliquidated
            PRESIDING OFFICER                                          þ Disputed
            100 COURTHOUSE SQ., RM 11                                  Basis for the claim:
            DOWNIEVILLE, CA 95936                                      LITIGATION CASE NO. 1:19-OP-45322
            Date or dates debt was incurred                            (2:19-CV-00372)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.138      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF SOCORRO                                                 þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            198 NEEL ST                                                þ Disputed
            SOCORRO, NM 87801                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45323
                                                                       (2:19-CV-00374)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 28 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    55 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.139      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF TAOS                                                    þ Contingent
            NEW MEXICO                                                 þ Unliquidated
            ATTN COUNTY CLERK                                          þ Disputed
            105 ALBRIGHT STREET                                        Basis for the claim:
            TAOS, NM 87571                                             LITIGATION CASE NO. 1:19-OP-45051
            Date or dates debt was incurred                            (1:19-CV-00056)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.140      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF THE COUNTY
            OF VALENICA                                                þ Contingent
            ATTN COUNTY CLERK                                          þ Unliquidated
            444 LUNA AVENUE                                            þ Disputed
            LOS LUNAS, NM 87031                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45324
                                                                       (1:19-CV-00375)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.141      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF WASHINGTON
            COUNTY, MARYLAND                                           þ Contingent
            ATTN OFFICER OR AGENCY                                     þ Unliquidated
            100 W WASHINGTON ST #226                                   þ Disputed
            HAGERSTOWN, MD 21740                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46060
                                                                       (1:18-CV-02592)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.142      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS OF WOODS
            COUNTY, OK                                                 þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Unliquidated
            318 EAST OKLAHOMA BOULEVARD                                þ Disputed
            ALVA, OK 73717                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-6
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.143      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS, LATIMER COUNTY
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            200 W. OAK STREET                                          þ Disputed
            FORT COLLINS, CO 80521                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-00009
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 29 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    56 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.144      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS, LOVE COUNTY OK
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            405 WEST MAIN, STE 203                                     þ Disputed
            MARIETTA, OK 73448                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-00008
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.145      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF COUNTY COMMISSIONERS, STEPHENS
            COUNTY                                                     þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            101 S 11TH ST, ROOM 200                                    Basis for the claim:
            DUNCAN, OK 73533-4758                                      LITIGATION CASE NO. CJ-2019-00007R
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.146      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOARD OF SUPERVISORS OF PRINCE WILLIAM COUNTY,
            VIRGINIA                                                   þ Contingent
            ATTN COUNTY ATTORNEY                                       þ Unliquidated
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Disputed
            1 COUNTY COMPLEX CT                                        Basis for the claim:
            WOODBRIDGE, VA 22192                                       LITIGATION CASE NO. 1:19-CV-00365
            Date or dates debt was incurred                            (CL19002560-00)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.147      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOB HEYDORN
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.148      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOD HEYDORN, SOLICITOR FOR VILLAGE OF SILVER LAKE
            ATTN CITY SOLICITOR OR LEGAL OFFICER              þ Contingent
            2961 KENT RD                                      þ Unliquidated
            SILVER LAKE, OH 44224                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 30 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    57 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.149      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOONE COUNTY COMMISSION
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            206 COURT ST 300                                           þ Disputed
            MADISON, WV 25130                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45061
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.150      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOONE COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            801 E WALNUT                                               þ Unliquidated
            COLUMBIA, MO 65201                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45375
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.151      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOROUGH OF RIDGEFIELD
            ATTN PRESIDING OFFICER OR CLERK OR SEC                     þ Contingent
            RIDGEFIELD MUNICIPAL BUILDING                              þ Unliquidated
            604 BROAD AVENUE                                           þ Disputed
            RIDGEFIELD, NJ 07657                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP46117
                                                                       (2:18-CV-10842)
            UNDETERMINED                                               (BER-L-7640-17)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.152      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOSTON HOUSING AUTHORITY
            ATTN TREASURER OR THE CLERK                                þ Contingent
            52 CHAUNCY ST                                              þ Unliquidated
            52 CHAUNCY ST                                              þ Disputed
            BOSTON, MA 02111                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-CV-12174
                                                                       (1884CV02860)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.153      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOSTON PUBLIC HEALTH COMMISSION
            ATTN TREASURER OR THE CLERK                                þ Contingent
            1010 MASSACHUSETTS AVE                                     þ Unliquidated
            6TH FLOOR                                                  þ Disputed
            BOSTON, MA 02118                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-CV-12174
                                                                       (1884CV02860)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 31 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    58 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.154      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOSTON TOWNSHIP
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            OR PROSECUTING ATTORNEY OR LAW DIRECTOR                    þ Unliquidated
            PO BOX 123                                                 þ Disputed
            PENINSULA, OH 44264                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.155      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOSTON TOWNSHIP, OHIO
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            OR PROSECUTING ATTORNEY OR LAW DIRECTOR                    þ Unliquidated
            1775 MAIN STREET                                           þ Disputed
            PENINSULA, OH 44264                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.156      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOSTON TOWNSHIP, OHIO
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            PO BOX 123                                                 þ Unliquidated
            PENINSULA, OH 44264                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.157      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOULDER CITY
            ATTN PRESIDING OFFICER OR AGENT                            þ Contingent
            401 CALIFORNIA AVE                                         þ Unliquidated
            BOULDER CITY, NV 89005                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45648
            UNDETERMINED                                               (2:19-CV-01057)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.158      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BOWLING GREEN WARREN COUNTY COMMUNITY
            HOSPITAL CORPORATION D/B/A THE MEDICAL CENTER AT           þ Contingent
            BOWLING GREEN D/B/A THE MEDICAL CENTER AT                  þ Unliquidated
            CAVERNA D/B/A THE MEDICAL CENTER AT SCOTTSDALE             þ Disputed
            MATTHEW S. LANDRY                                          Basis for the claim:
            935 GRAVIER STREET                                         LITIGATION CASE NO. 1:18-OP-46058
            STE. 2150                                                  (3:18-MC-99999)
            NEW ORLEANS, LA 70112
                                                                       Is the claim subject to offset?
            Date or dates debt was incurred                            þ No
            UNDETERMINED                                               ¨ Yes
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 32 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    59 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.159      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRAD BRYAN
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.160      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRAD BRYAN, SOLICITOR FOR VILLAGE OF PENINSULA
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3075 SMITH ROAD, SUITE 204                                 þ Unliquidated
            AKRON, OH 44333                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.161      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRADFORD COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            945 N TEMPLE AVE                                           þ Disputed
            STARKE, FL 32091                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45564
                                                                       (3:19-CV-00702)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.162      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRADFORD COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            301 MAIN ST                                                þ Disputed
            TOWANDA, PA 18848                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.163      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRANCH COUNTY, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            31 DIVISION ST.                                            þ Disputed
            COLDWATER, MI 49036                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46096
                                                                       (1:18CV983)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 33 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    60 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.164      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRANDI BRUMBARGER
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45469-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.165      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BREMER COUNTY
            ATTN AUDITOR OR                                            þ Contingent
            CHAIR OF BOARD OF SUPERVISORS                              þ Unliquidated
            415 E. BREMER AVENUE                                       þ Disputed
            WAVERLY, IA 50677                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.166      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRIDGE HOUSE CORPORATION
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            4150 EARHART BOULEVARD                                     þ Unliquidated
            NEW ORLEANS, LA 70125                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46061
            UNDETERMINED                                               (2:18-CV-07821)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.167      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRITTANY FLACH
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45488-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.168      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,283.26
                                                                       Check all that apply.
            BROADRIDGE ICS
            P.O. BOX 416423                                            ¨ Contingent
            BOSTON, MA 02241-6423                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/31/19                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: O002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 34 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    61 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.169      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BROWARD BEHAVIORAL HEALTH COALITION
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            3521 W BROWARD BLVD                                        þ Unliquidated
            FT LAUDERDALE, FL 33312                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45338
            UNDETERMINED                                               (0:19-CV-61172)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.170      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BROWARD BEHAVIORAL HEALTH COALITION
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            3521 W BROWARD BLVD                                        þ Unliquidated
            FT LAUDERDALE, FL 33312                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 0:19-CV-61172
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.171      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BROWARD COUNTY, FLORIDA
            OFFICE OF THE PROSECUTING ATTORNEY                         þ Contingent
            ANDREW JEFFREY MEYERS                                      þ Unliquidated
            115 SOUTH ANDREWS AVENUE                                   þ Disputed
            FORT LAUDERDALE, FL 33301                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP45332
                                                                       (0:18-CV-60535)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.172      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BROWN
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            305 EAST WALNUT STREET                                     þ Disputed
            GREEN BAY, WI 54301                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45926
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.173      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BROWN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            305 EAST WALNUT STREET                                     þ Disputed
            GREEN BAY, WI 54301                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 35 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    62 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.174      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,304.23
                                                                       Check all that apply.
            BRYAN CAVE LLP
            P.O. BOX 503089                                            ¨ Contingent
            ST LOUIS, MO 63150-3089                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/23/19                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: RYAN                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.175      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BRYAN NACE
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.176      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BUCHANAN COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            210 5TH AVE NE                                             þ Disputed
            INDEPENDENCE, IA 50644                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.177      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BUCHANAN COUNTY, VIRGINIA
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            4447 SLATE CREEK ROAD                                      þ Unliquidated
            GRUNDY, VA 24614                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45253
            UNDETERMINED                                               (1:18-CV-00047)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.178      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BUCKS COUNTY
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            55 EAST COURT STREET                                       þ Disputed
            DOYLESTOWN, PA 18901                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-03144
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 36 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    63 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.179      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BUENA VISTA COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            215 EAST 5TH STREET                                        þ Disputed
            STORM LAKE, IA 50588                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.180      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BUFFALO COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            407 S. 2ND ST, PO BOX 58                                   þ Disputed
            ALMA, WI 54610                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45141-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.181      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BULLOCK COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRES OFFICER OR MEMBER                    þ Contingent
            217 PRAIRIE ST N                                           þ Unliquidated
            UNION SPRINGS, AL 36089                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP45246
            UNDETERMINED                                               (2:18-CV-00119)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.182      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BURNETT COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            7410 COUNTY ROAD K 105                                     þ Disputed
            SIREN, WI 54872                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45131-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.183      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BUTLER COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            100 N. MAIN STREET                                         þ Unliquidated
            POPLAR BLUFF, MO 63901                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 37 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    64 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.184      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,928.00
                                                                       Check all that apply.
            BUTZEL LONG
            ATTN: ACCOUNTS RECEIVABLE                                  þ Contingent
            150 W JEFFERSON AVE SUITE 100                              ¨ Unliquidated
            DETROIT, MI 48226-4430                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       INDEMNITY - COUNSEL FOR BRETT
            12/31/17                                                   SZYMANSKI
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.185      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            BYAN NACE, LAW DIR THE CITY OF FAIRLAWN
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3487 S SMITH ROAD                                          þ Unliquidated
            FAIRLAWN, OH 44333                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.186      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CABARRUS COUNTY
            ATTN COUNTY MANAGER OR TO THE CHAIRMAN,                    þ Contingent
            CLERK OR BOARD MEMBER                                      þ Unliquidated
            65 CHURCH ST S                                             þ Disputed
            CONCORD, NC 28025                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45747
                                                                       (1:18-CV-474)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.187      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CABELL COUNTY
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            SUITE 300 - COURTHOUSE                                     þ Unliquidated
            750 - 5TH AVENUE                                           þ Disputed
            HUNTINGTON, WV 25701-2072                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45053
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.188      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CACHE COUNTY, UTAH;
            ATTN COUNTY CLERK                                          þ Contingent
            179 N MAIN STREET                                          þ Unliquidated
            LOGAN, UT 84321                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 190100112
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 38 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    65 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.189      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALCASIEU PARISH POLICE JURY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            PARISH GOVERNMENT BLDG                                     þ Unliquidated
            1015 PITHON ST, 2ND FL, PO BOX 1583                        þ Disputed
            LAKE CHARLES, LA 70602                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45445
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.190      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALHOUN COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            412 MAIN STREET                                            þ Disputed
            ROCKWELL CITY, IA 50579                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.191      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALHOUN COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRES OFFICER OR MEMBER                    þ Contingent
            1702NOBLE ST, STE 103                                      þ Unliquidated
            ANNISTON, AL 36201                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-145191 /
            UNDETERMINED                                               1:18-OP-45191
            Last 4 digits of account number:                           (1:18-CV-00159)
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.192      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALHOUN COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            102 COURTHOUSE DR                                          þ Unliquidated
            ST MATTHEWS, SC 29135                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019CP0900065
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.193      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALIFORNIA ATTORNEY GENERALS OFFICE
            OFFICE OF THE ATTORNEY GENERAL                             þ Contingent
            CA DEPT OF JUSTICE                                         þ Unliquidated
            MICHIYO MICHELLE BURKART                                   þ Disputed
            LOS ANGELES, CA 90013                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-02307 /
                                                                       3:19-CV-02307
            UNDETERMINED                                               (RG-10912661)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 39 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    66 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.194      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALLAWAY COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            COUNTY COURTHOUSE                                          þ Unliquidated
            10 E 5TH ST                                                þ Disputed
            FULTON, MO 65251                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45378
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.195      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALUMET COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            206 COURT STREET                                           þ Disputed
            CHILTON, WI 53014                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45142-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.196      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CALVERT COUNTY, MARYLAND
            ATTN OFFICER OR AGENCY                                     þ Contingent
            175 MAIN ST                                                þ Unliquidated
            PRINCE FREDERICK, MD 20678                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45609
            UNDETERMINED                                               (8:19-CV-01735)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.197      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAMAS COUNTY, IDAHO
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            501 SOLDIER RD, PO BOX 430                                 þ Disputed
            FAIRFIELD, ID 83327                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45407
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.198      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAMBRIA COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            200 SOUTH CENTER ST                                        þ Disputed
            EBENSBURG, PA 15931                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 40 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    67 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.199      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAMDEN COUNTY, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SEC                     þ Contingent
            520 MARKET STREET                                          þ Unliquidated
            SUITE 306                                                  þ Disputed
            CAMDEN, NJ 08102                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46306
                                                                       (1:18-CV-11983)
            UNDETERMINED                                               (CAM-L-000695-18)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.200      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAMPBELL COUNTY, TENNESSEE
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            570 MAIN STREET, PO BOX 435                                þ Disputed
            JACKSBORO, TX 37757                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45133
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.201      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,764.54
                                                                       Check all that apply.
            CANADA REVENUE AGENCY
            PO BOX 3800 STN A                                          ¨ Contingent
            SUDBURY, ON P3A 0C3                                        ¨ Unliquidated
            CANADA                                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TAX AUTHORITY
            6/30/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: REV                       þ No
                                                                       ¨ Yes

 3.202      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CANNON COUNTY, TENNESSEE
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            200 WEST MAIN ST.                                          þ Disputed
            WOODBURY, TN 37190                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45924
                                                                       (3:18-CV-00614)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.203      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CANYON COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            1115 ALBANY ST                                             þ Disputed
            CALDWELL ID, ID 83605                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46277
                                                                       (1:18-CV-00479)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 41 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    68 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.204      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAPE GIRARDEAU COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            100 COURT ST.                                              þ Unliquidated
            SUITE 301                                                  þ Disputed
            JACKSON, MO 63755                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00157
                                                                       (1922-CC00203)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.205      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CARBON COUNTY
            ATTN COMMISSIONER OR CLERK                                 þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            415 WEST PINE ST, PO BOX 67                                þ Disputed
            RAWLINS, WY 82301                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-OP-45625
                                                                       (1:18-CV-00074)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.206      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CARBON COUNTY, PA
            ATTN COMMISSIONER OR CLERK                                 þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            415 WEST PINE ST, PO BOX 67                                þ Disputed
            RAWLINS, WY 82301                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-0990
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.207      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $232,357.39
                                                                       Check all that apply.
            CARLTON FIELDS
            PO BOX 3239                                                ¨ Contingent
            TAMPA, FL 33601-3239                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: R019                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.208      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAROL LIVELY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45523-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 42 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    69 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.209      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAROLINE COUNTY, MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            109 MARKET ST.                                             þ Unliquidated
            DENTON, MD 21629                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.210      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CAROLINE VONCANNON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45540-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.211      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CARPENTERS HEALTH & WELFARE FUND OF
            PHILADELPHIA AND VICINITY                                  þ Contingent
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Unliquidated
            SECRETARY, OR CLERK                                        þ Disputed
            1811 SPRING GARDEN ST #1                                   Basis for the claim:
            PHILADELPHIA, PA 19130                                     LITIGATION CASE NO. 2017-008095
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.212      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CARROLL COUNTY
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            311 NEWNAN ST., 2ND FL                                     þ Disputed
            CARROLLTON, GA 30117                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46269
                                                                       (3:18-CV-00131)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.213      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CASS COUNTY, NORTH DAKOTA
            INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLYþ Contingent
            SITUATED                                          þ Unliquidated
            WILLIAM NELSON SINCLAIR                           þ Disputed
            201 N. CHARLES STREET                             Basis for the claim:
            STE 2600                                          LITIGATION CASE NO. 1:19-OP-45276
            BALTIMORE, MD 21201                               (3:19-CV-00055)
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 43 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    70 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.214      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,780.00
                                                                       Check all that apply.
            CBIZ MHM, LLC
            FILE 50034                                                 ¨ Contingent
            LOS ANGELES, CA 90074-0034                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: I002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.215      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CEDAR COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            400 CEDAR STREET                                           þ Disputed
            TIPTON, IA 52772                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.216      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CENTRAL FLORIDA CARES HEALTH SYSTEM INC
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            707 MENDHAM BLVD, SUITE 201                                þ Disputed
            ORLANDO, FL 32825                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45493
                                                                       (4:18CV183)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.217      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS
            HEALTH & WELFARE FUND                                      þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            8647 W HIGGINS RD                                          þ Disputed
            CHICAGO, IL 60631                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45623
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.218      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $85.00
                                                                       Check all that apply.
            CHANDLER POLICE DEPT.
            ALARM UNIT                                                 ¨ Contingent
            P.O. BOX 4008, MAIL STOP 303                               ¨ Unliquidated
            CHANDLER, AZ 85224                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            5/20/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: A001                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 44 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    71 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.219      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHARLOTTE COUNTY, VIRGINA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            250 LEGRANDE AVE, STE A                                    þ Disputed
            CHARLOTTE COURT HOUSE, VA 23923                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00029
                                                                       (CL19000179-00)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.220      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHARTER TOWNSHIP OF CLINTON, MICHIGAN
            ATTN SUPERVISOR OR TOWNSHIP CLERK                          þ Contingent
            40700 ROMEO PLANK RD                                       þ Unliquidated
            CLINTON TOWNSHIP, MI 48038                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46135
            UNDETERMINED                                               (4:18CV12950)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.221      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHARTER TOWNSHIP OF HARRISON
            ATTN MAYOR, THE CITY CLERK, OR CITY ATTORNEY               þ Contingent
            38151 LANSE CREUSE                                         þ Unliquidated
            HARRISON TOWNSHIP, MI 48045                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 19-001562-CZ
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.222      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHARTER TOWNSHIP OF PITTSFIELD, MICHIGAN
            ATTN SUPERVISOR OR TOWNSHIP CLERK                          þ Contingent
            6201 W MICHIGAN AVE                                        þ Unliquidated
            ANN ARBOR, MI 48108-9721                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45566
            UNDETERMINED                                               (2:19-CV-11703)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.223      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHESHIRE COUNTY
            ATTN COUNTY COMMISSIONERS OR TREASURER                     þ Contingent
            12 COURT STREET                                            þ Unliquidated
            KEENE, NH 03431                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-00328
            UNDETERMINED                                               (18-CV-00168)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 45 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    72 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.224      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHESTER COUNTY, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            313 WEST MARKET STREET                                     þ Disputed
            WEST CHESTER, PA 19380                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45233
                                                                       (2:19-CV-01018)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.225      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHESTERFIELD COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            178 MILL ST                                                þ Unliquidated
            CHESTERFIELD, SC 29709                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018-CP-13410
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.226      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHEYENNE WY
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, COUNCIL, OR BOARD                               þ Unliquidated
            2101 ONEIL AVE                                             þ Disputed
            CHEYENNE, WY 82001                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45280
                                                                       (1:19-CV-00049)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.227      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHIEF CRIEDEL
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.228      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHIPPEWA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            711 N. BRIDGE STREET                                       þ Disputed
            CHIPPEWA FALLS, WI 54729                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45132-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 46 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    73 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.229      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHIPPEWA CREE TRIBE
            OF THE ROCKY BOY'S RESERVATION                             þ Contingent
            ATTN OFFICER OR LEGAL OFFICER                              þ Unliquidated
            96 CLINIC RD N                                             þ Disputed
            BOX ELDER, MT 59521                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45395
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.230      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHIPPEWA, COUNTY OF
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            319 COURT ST                                               þ Disputed
            SAULT STE. MARIE, MI 49783                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45066
                                                                       (2:17-CV-00206)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.231      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHLOE PAUL
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45467-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.232      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHRIS STEVERSON
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            19 EAST OAK ST.                                            þ Disputed
            MCRAE, GA 31055                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45313
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.233      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHRISTIAN COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            CHRISTIAN COUNTY COURTHOUSE                                þ Unliquidated
            110 W. ELM                                                 þ Disputed
            OZARK, MO 65721                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00157
                                                                       (1922-CC00203)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 47 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    74 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.234      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHRISTINA DELANCEY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45480-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.235      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHU
            RONALD H. STRAWBRIDGE                                      þ Contingent
            44695 HWY 17                                               þ Unliquidated
            PO BOX 522                                                 þ Disputed
            FAYETTE, AL 35592                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45930
                                                                       (3:18CV2576)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.236      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHUCK SMITH, IN HIS OFFICIAL CAPACITY AS THE
            SHERIFF OF MERIWETHER COUNTY, GEORGIA                      þ Contingent
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Unliquidated
            MAYOR, CITY MANAGER, OR AGENT                              þ Disputed
            17234 ROOSEVELT HWY BLDG B                                 Basis for the claim:
            GREENVILLE, GA 30222                                       LITIGATION CASE NO. 1:19-OP-45306
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.237      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CHUGACHMIUT INC
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            1840 BRAGAW SQUARE PL #110                                 þ Unliquidated
            ANCHORAGE, AK 99508                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP46268
            UNDETERMINED                                               (3:18-CV-00260
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.238      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $794.99
                                                                       Check all that apply.
            CINTAS CORPORATION
            PO BOX 29059                                               ¨ Contingent
            PHOENIX, AZ 85038                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: N001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 48 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    75 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.239      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITIES OF ANSONIA, DANBURY, DERBY, NORWALK
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            253 MAIN STREET                                            þ Disputed
            ANSONIA, CT 06401                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV-XX-XXXXXXX-S
                                                                       (AAN-CV18-6028560-S)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.240      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITIES OF ANSONIA, DANBURY, DERBY, NORWALK
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            253 MAIN STREET                                            þ Disputed
            ANSONIA, CT 06401                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. AAN-CV18-6028560-S
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.241      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BEVERLY
            ATTN TREASURER OR THE CLERK                                þ Contingent
            BEVERLY CITY HALL                                          þ Unliquidated
            191 CABOT STREET                                           þ Disputed
            BEVERLY, MA 01915                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45219
                                                                       (1:19-CV-10398)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.242      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF AKRON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            CITICENTER BUILDING                                        þ Unliquidated
            146 SOUTH HIGH STREET, ROOM 211                            þ Disputed
            AKRON, OH 44308-1894                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.243      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF AKRON, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            217 S. HIGH STREET                                         þ Unliquidated
            AKRON, OH 44308                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 49 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    76 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.244      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ALBANY GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            401 PINE AVENUE                                            þ Disputed
            ALBANY, GA 31701                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-O-P46337
                                                                       (1:18-CV-00221)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.245      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ALEXANDRIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            301 KING STREET                                            þ Disputed
            ALEXANDRIA, VA 22314                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45246
                                                                       (1:18-CV-01536)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.246      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ALEXANDRIA, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            CITY COURT                                                 þ Unliquidated
            515 WASHINGTON STREET                                      þ Disputed
            ALEXANDRIA, LA 71301                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46050
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.247      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ANADARKO
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            501 WEST VIRGINIA                                          þ Disputed
            ANADARKO, OK 73005                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-23
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.248      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ANNAPOLIS, MARYLAND
            ATTN OFFICER OR AGENCY                                     þ Contingent
            160 DUKE OF GLOUCESTER                                     þ Unliquidated
            ANNAPOLIS, MD 21401                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. C02CV19000594
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 50 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    77 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.249      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ANNAPOLIS, MARYLAND
            ATTN OFFICER OR AGENCY                                     þ Contingent
            160 DUKE OF GLOUCESTER                                     þ Unliquidated
            ANNAPOLIS, MD 21401                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-01162
            UNDETERMINED                                               (C02CV19000594)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.250      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ARLINGTON GEORGIA
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR CITY ATTORNEY                                           þ Unliquidated
            567 PIONEER ROAD, N.E.                                     þ Disputed
            ARLINGTON, GA 39813                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45129
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.251      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ATLANTA GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            55 TRINITY AVE SW                                          þ Disputed
            ATLANTA, GA 30303                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46308
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.252      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF AUBURN
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            60 COURT STREET                                            þ Unliquidated
            AUBURN, ME 04210                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45188
            UNDETERMINED                                               (2:19-CV-00013)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.253      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF AUGUSTA
            ATTN CHAIRMAN OF BOARD OF COMMISSIONERS                    þ Contingent
            PRESIDENT OF THE COUNCIL OF TRUSTEES,                      þ Unliquidated
            535 TELFAIR ST.                                            þ Disputed
            AUGUSTA, GA 30901                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45182
                                                                       (1:19-CV-00017)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 51 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    78 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.254      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BALTIMORE
            ATTN OFFICER OR AGENCY                                     þ Contingent
            CITY HALL - ROOM 250                                       þ Unliquidated
            100 N. HOLLIDAY ST                                         þ Disputed
            BALTIMORE, MD 21202                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 24-C-18-000515
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.255      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BANGOR, MAINE
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            73 HARLOW ST, 3RD FL                                       þ Unliquidated
            BANGOR, ME 04401                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46314
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.256      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BARBERTON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            576 W PARK AVENUE                                          þ Unliquidated
            BARBERTON, OH 44203                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45090-DAP
            UNDETERMINED                                               (5:18-CV-00170; CV-2017-12-5235)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.257      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BARBERTON, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            576 W PARK AVENUE                                          þ Unliquidated
            BARBERTON, OH 44203                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.258      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BARBETON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            576 W PARK AVENUE                                          þ Unliquidated
            BARBERTON, OH 44203                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 52 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    79 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.259      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BASTROP, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            PO BOX 431                                                 þ Unliquidated
            BASTROP, LA 71221                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45771
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.260      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BELMONT
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            143 MAIN STREET                                            þ Unliquidated
            BELMONT, NH 03220                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 18-CV-00241
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.261      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BERLIN, NH
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            168 MAIN STREET                                            þ Unliquidated
            BERLIN, NH 03570                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46040
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.262      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BERWYN
            ATTN MAYOR OR CITY CLERK                                   þ Contingent
            6700 26TH STREET                                           þ Unliquidated
            BERWYN, IL 60402                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46312
            UNDETERMINED                                               (2018-CH-06601)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.263      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BIDDEFORTD
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            205 MAIN STREET                                            þ Unliquidated
            BIDDEFORD, ME 04005                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45258
            UNDETERMINED                                               (2:19-CV-00092)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 53 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    80 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.264      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BOGALUSA, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            202 ARKANSAS AVE                                           þ Unliquidated
            BOGALUSA, LA 70427                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46297
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.265      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BOISE
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            150 NORTH CAPITAL BLVD                                     þ Disputed
            BOISE, ID 83702                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46289
                                                                       (1:18-CV-00500)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.266      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BOSTON
            ATTN TREASURER OR THE CLERK                                þ Contingent
            1 CITY HALL SQUARE                                         þ Unliquidated
            ROOM M-35                                                  þ Disputed
            BOSTON, MA 02201-2004                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-CV-12174
                                                                       (1884CV02860)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.267      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BOWIE, MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            15901 EXCALIBUR ROAD                                       þ Unliquidated
            BOWIE, MD 20716                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.268      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BRIDGEPORT, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            PO BOX 747                                                 þ Disputed
            BRIDGEPORT, AL 35740                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 54 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    81 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.269      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BRISTOL, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            300 LEE STREET                                             þ Disputed
            BRISTOL, VA 24201                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00011
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.270      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BROADVIEW HEIGHTS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            9543 BROADVIEW ROAD                                        þ Unliquidated
            BROADVIEW HEIGHTS, OH 44147                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP45330
            UNDETERMINED                                               (1:18CV721) (CV 18 893586)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.271      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BROCKTON MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            BROCKTON CITY HALL                                         þ Unliquidated
            45 SCHOOL STREET                                           þ Disputed
            BROCKTON, MA 02301                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46089
                                                                       (1:18-CV-11887)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.272      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BROKEN ARROW
            ATTN CHIEF EXECUTIVE OFFICER, CLERK, SEC                   þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            220 S FIRST STREET                                         þ Disputed
            BROKEN ARROW, OK 74012                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00047
                                                                       (CJ-2019-63)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.273      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF BURNS FLAT
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            BOX 410                                                    þ Disputed
            BURNS FLAT, OK 73624                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-29
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 55 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    82 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.274      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CAMBRIDGE
            ATTN TREASURER OR THE CLERK                                þ Contingent
            795 MASSACHUSETTS AVE                                      þ Unliquidated
            CAMBRIDGE, MA 02139                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1981CV01044
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.275      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CAMBRIDGE
            ATTN TREASURER OR THE CLERK                                þ Contingent
            795 MASSACHUSETTS AVE                                      þ Unliquidated
            1ST, FL                                                    þ Disputed
            CAMBRIDGE, MA 02139                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-11005
                                                                       (1981CV01044)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.276      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CAMBRIDGE, MARYLAND
            ATTN OFFICER OR AGENCY                                     þ Contingent
            410 ACADEMY ST                                             þ Unliquidated
            CAMBRIDGE, MD 21613                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45611
            UNDETERMINED                                               (8:19-CV-01737)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.277      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CHARLES TOWN
            PO BOX 14                                                  þ Contingent
            CHARLES TOWN, WV 25414                                     þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            UNDETERMINED                                               LITIGATION CASE NO. 1:19-OP-45250
            Last 4 digits of account number:                           (3:19-CV-00040)
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.278      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CHESAPEAKE, VIRGINIA
            OFFICE OF THE CITY ATTORNEY                                þ Contingent
            CITY OF CHESAPEAKE                                         þ Unliquidated
            306 CEDAR RD 6TH FLOOR                                     þ Disputed
            CHESAPEAKE, VA 23322                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:19-CV-00183
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 56 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    83 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.279      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CHESTER SOUTH CAROLINA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            100 W END ST                                               þ Unliquidated
            CHESTER, SC 29706                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45606
            UNDETERMINED                                               (0:19-CV-01704)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.280      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CHICOPEE
            ATTN TREASURER OR THE CLERK                                þ Contingent
            17 SPRINGFIELD STREET                                      þ Unliquidated
            CHICOPEE, MA 01013                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1979-CV-00074
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.281      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CHULA VISTA, CALIFORNIA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            276 4TH AVE                                                þ Disputed
            CHULA VISTA, CA 91910                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-01115
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.282      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CLAREMONT
            ATTN PRESIDING OFFICER OR CLERK OR SECRETARY               þ Contingent
            58 OPERA HOUSE SQUARE                                      þ Unliquidated
            CLAREMONT, NH 03743                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-00331
            UNDETERMINED                                               (18-CV-00127)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.283      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CLEARWATER IN THE COUNTY OF PINELLAS
            MICHAEL W CZACK                                            þ Contingent
            THE GRAY'S BLOCK                                           þ Unliquidated
            1360 W 9TH STREET, STE 300                                 þ Disputed
            CLEVELAND, OH 44113                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45009
                                                                       (8:18-CV-03084)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 57 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    84 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.284      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CLEVELAND
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            601 LAKESIDE AVE                                           þ Unliquidated
            CLEVELAND, OH 44114                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45132
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.285      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CLEVELAND, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            601 LAKESIDE AVE                                           þ Unliquidated
            CLEVELAND, OH 44114                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 18OP45132
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.286      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF COCONUT CREEK, FLORIDA
            OFFICE OF CITY ATTORNEY                                    þ Contingent
            TERRILL C. PYBURN                                          þ Unliquidated
            4800 WEST COPANS ROAD                                      þ Disputed
            COCONUT CREEK, FL 33063                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45089
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.287      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CONCORD, NH
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            CITY HALL                                                  þ Unliquidated
            41 GREEN STREET                                            þ Disputed
            CONCORD, NH 03301                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45573
                                                                       (1:18-CV-00328)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.288      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CORAL GABLES
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            405 BILTMORE WAY                                           þ Disputed
            CORAL GABLES, FL 33134                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45852
                                                                       (18-CV-22580-UU)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 58 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    85 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.289      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CORDOVA, ALABAMA, THE
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            154 MAIN STREET                                            þ Disputed
            CORDOVA, AL 35550                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45737
                                                                       (6:18-CV-00799-LSC)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.290      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF COSTA MESA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            77 FAIR DRIVE                                              þ Disputed
            COSTA MESA, CA 92626                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CGC-19-574865
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.291      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF COSTA MESA
            OFFICE OF THE CITY ATTORNEY FOR COSTA MESA                 þ Contingent
            KIMBERLY HALL BARLOW                                       þ Unliquidated
            3777 N HARBOR BLVD                                         þ Disputed
            FULLERTON, CA 92835                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-02320
                                                                       (CGC-19-574865)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.292      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF COVINGTON, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            333 W. LOCUST STREET                                       þ Disputed
            COVINGTON, VA 24426                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-000372
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.293      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF COVINGTON, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            333 W. LOCUST STREET                                       þ Disputed
            COVINGTON, VA 24426                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00372
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 59 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    86 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.294      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CUYAHOGA FALLS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            2310 SECOND STREET                                         þ Unliquidated
            CUYAHOGA FALLS, OH 44221                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45090-DAP
            UNDETERMINED                                               (5:18-CV-00170; CV-2017-12-5235)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.295      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CUYAHOGA FALLS, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            2310 SECOND STREET                                         þ Unliquidated
            CUYAHOGA FALLS, OH 44221                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.296      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF CUYAHOGA FALLS, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            2310 SECOND STREET                                         þ Unliquidated
            CUYAHOGA FALLS, OH 44221                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.297      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DANVILLE, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            PO BOX 3300                                                þ Disputed
            DANVILLE, VA 24543                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00025
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.298      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DAYTON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            101 W 3RD STREET                                           þ Unliquidated
            DAYTON, OH 45402                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45032
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 60 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    87 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.299      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DAYTONA BEACH SHORES, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            2990 S ATLANTIC AVE                                        þ Disputed
            DAYTONA BEACH SHORES, FL 32118                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45587
                                                                       (6:19-CV-01094)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.300      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DAYTONA BEACH, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            301 S RIDGEWOOD AVE                                        þ Disputed
            DAYTONA BEACH, FL 32114                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45598
                                                                       (6:19-CV-01103)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.301      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DEERFIELD BEACH, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            150 NE 2ND AVENUE                                          þ Disputed
            DEERFIELD BEACH, FL 33441                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45021
                                                                       (0:18-CV-63076_
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.302      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DELRAY BEACH
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            100 NW FIRST AVENUE                                        þ Disputed
            DELRAY BEACH, FL 33444                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45051
                                                                       (9:17-CV-81384)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.303      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DELTONA, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            2345 PROVIDENCE BLVD                                       þ Disputed
            DELTONA, FL 32725                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45586
                                                                       (6:19-CV-01092)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 61 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    88 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.304      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DETROIT, MICHIGAN, A MUNICIPAL CORPORATION
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY          þ Contingent
            2 WOODWARD AVENUE,                                þ Unliquidated
            SUITE 1126                                        þ Disputed
            DETROIT, MI 48209                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45084
                                                                       (2:17-CV-14075)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.305      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DONALDSONVILLE
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            609 RAILROAD AVE                                           þ Unliquidated
            DONALDSONVILLE, LA 70346                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45028
            UNDETERMINED                                               (3:18-CV-01089)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.306      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DOVER
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            CITY HALL                                                  þ Unliquidated
            15 LOOCKERMAN PLAZA                                        þ Disputed
            DOVER, DE 19903                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. K19C-06-022 JJC
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.307      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DOVER, DE
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            CITY HALL                                                  þ Unliquidated
            15 LOOCKERMAN PLAZA                                        þ Disputed
            DOVER, DE 19901                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.308      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DOVER, NH
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            288 CENTRAL AVE                                            þ Unliquidated
            DOVER, NH 03820                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45573
            UNDETERMINED                                               (1:18-CV-00328)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 62 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    89 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.309      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF DULUTH, MINNESOTA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            411 W 1ST STREET                                           þ Unliquidated
            DULUTH, MN 55802                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45304
            UNDETERMINED                                               (0:19-CV01077)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.310      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EAGLE PASS
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            100 S. MONROE                                              þ Disputed
            EAGLE PASS, TX 78852                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46033
                                                                       (2:18-CV-00051)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.311      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EAST CLEVELAND, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            14340 EUCLID AVENUE                                        þ Unliquidated
            EAST CLEVELAND, OH 44112                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45448
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.312      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EAST LANSING, MICHIGAN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            410 ABBOT ROAD                                             þ Unliquidated
            EAST LANSING, MI 48823                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45902
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.313      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EDMOND, OK
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            101 E FIRST ST                                             þ Disputed
            EDMOND, OK 73034                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-158
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 63 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    90 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.314      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EL MONTE
            OFFICE OF THE CITY ATTORNEY                                þ Contingent
            RICARDO A OLIVAREZ                                         þ Unliquidated
            500 S GRAND AVE, FLOOR 12                                  þ Disputed
            LOS ANGELES,, CA 90071                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:19-CV-03588
                                                                       (19STCV10532)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.315      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EL MONTE, CA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            11333 VALLEY BOULEVARD                                     þ Disputed
            EL MONTE, CA 91731                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:19-CV-03588
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.316      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EMPORIA, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            201 S MAIN ST, PO BOX 511                                  þ Disputed
            EMPORIA, VA 23847                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00513
                                                                       (CL19-232)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.317      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EUCLID
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            585 EAST 222ND ST.                                         þ Unliquidated
            EUCLID, OH 44123                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46013
            UNDETERMINED                                               (CV 18 901359)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.318      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF EUNICE, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            300 S 2ND ST                                               þ Unliquidated
            EUNICE, LA 70535                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46328
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 64 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    91 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.319      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FAIRLAWN
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3487 S SMITH ROAD                                          þ Unliquidated
            FAIRLAWN, OH 44333                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45090-DAP
            UNDETERMINED                                               (5:18-CV-00170; CV-2017-12-5235)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.320      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FAIRLAWN, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3487 S SMITH ROAD                                          þ Unliquidated
            FAIRLAWN, OH 44333                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.321      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FAIRLAWN, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3487 S SMITH ROAD                                          þ Unliquidated
            FAIRLAWN, OH 44333                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.322      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FINDLAY
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            318 DORNEY PLAZA                                           þ Unliquidated
            FINDLAY, OH 45840                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46339
            UNDETERMINED                                               (2018-CV-00423)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.323      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FITCHBRUG
            ATTN TREASURER OR THE CLERK                                þ Contingent
            166 BOULDER DRIVE, SUITE 108                               þ Unliquidated
            FITCHBURG, MA 01420                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45030
            UNDETERMINED                                               (1:18-CV-12580)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 65 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    92 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.324      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FLORENCE
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR OFFICIAL ATTORNEY                                       þ Unliquidated
            324 W. EVANS STREET                                        þ Disputed
            FLORENCE, SC 29501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45084
                                                                       (2:19-CV-00007)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.325      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FLORENCE ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            110 WEST COLLEGE ST                                        þ Disputed
            FLORENCE, AL 35630                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45073
                                                                       (5:19-CV-00191)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.326      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FLORIDA CITY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            404 W PALM DR                                              þ Disputed
            FLORIDA CITY, FL 33034                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45594
                                                                       (1:19-CV-22476)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.327      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FORT LAUDERDALE, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            100 N. ANDREWS AVENUE                                      þ Disputed
            FORT LAUDERDALE, FL 33301                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46329
                                                                       (0:18-CV-62830)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.328      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FORT PIERCE, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            100 N US HIGHWAY 1                                         þ Disputed
            FORT PIERCE, FL 34950                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:19-CV-14203
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 66 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    93 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.329      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FRAMINGHAM
            ATTN TREASURER OR THE CLERK                                þ Contingent
            150 CONCORD STREET                                         þ Unliquidated
            FRAMINGHAM, MA 01702                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1984CV01487-BLS2
            UNDETERMINED                                               (1881CV03483)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.330      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FRAMINGHAM
            ATTN TREASURER OR THE CLERK                                þ Contingent
            150 CONCORD STREET                                         þ Unliquidated
            FRAMINGHAM, MA 01702                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1881CV03483
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.331      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FREDERICK, MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            101 N COURT STREET                                         þ Unliquidated
            FREDERICK, MD 21701                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.332      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FREDERICKSBURG, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            715 PRINCESS ANNE ST                                       þ Disputed
            FREDERICKSBURG, VA 22401                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00457
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.333      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FULLERTON
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            303 W COMMWEALTH                                           þ Disputed
            FULLERTON, CA 92832                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-02321 /
                                                                       3:19-CV-0232
            UNDETERMINED                                               (CGC-19-574867)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 67 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    94 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.334      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF FULLERTON
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            303 W. COMMONWEALTH AVE                                    þ Disputed
            FULLERTON, CA 92832                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CGC-19-574867
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.335      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GALAX, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            111 E GRAYSON ST                                           þ Disputed
            GALAX, VA 24333                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:18-CV-00617
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.336      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GARFIELD HEIGHTS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            5407 TURNEY ROAD                                           þ Unliquidated
            GARFIELD HEIGHTS, OH 44125                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45999 (CV 18
            UNDETERMINED                                               901104)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.337      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GARY, INDIANA
            ATTN SECRETARY OF STATE                                    þ Contingent
            OFFICER, OR AGENT                                          þ Unliquidated
            401 BROADWAY 102                                           þ Disputed
            GARY, IN 46402                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45929
                                                                       (18-00117)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.338      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GENEVA, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            47 CASTLE STREET, 1ST FL                                   þ Disputed
            GENEVA, NY 14456                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45214
                                                                       (6:19-CV-06186)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 68 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    95 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.339      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GLOUCESTER
            ATTN TREASURER OR THE CLERK                                þ Contingent
            9 DALE AVE.                                                þ Unliquidated
            GLOUCESTER, MA 01930                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1877-CV-01773
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.340      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GLOUCESTER
            ATTN TREASURER OR THE CLERK                                þ Contingent
            CITY HALL                                                  þ Unliquidated
            9 DALE AVENUE                                              þ Disputed
            GLOUCESTER, MA 01930                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1984-CV-01351-BLS2
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.341      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GRAND FORKS, NORTH DAKOTA
            INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLYþ Contingent
            SITUATED                                          þ Unliquidated
            J. BURTON LEBLANC , IV                            þ Disputed
            2600 CITIPLACE DRIVE                              Basis for the claim:
            STE. 400                                          LITIGATION CASE NO. 1:19-OP-45276
            BATON ROUGE, LA 70808                             (3:19-CV-00055)
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.342      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GRAYSON
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR OFFICIAL ATTORNEY                                       þ Unliquidated
            475 GRAYSON PARKWAY                                        þ Disputed
            GRAYSON, GA 30017                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP45085
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.343      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GREEN
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1755 TOWN PARK BLVD.                                       þ Unliquidated
            UNIONTOWN, OH 44685                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45090-DAP
            UNDETERMINED                                               (5:18-CV-00170; CV-2017-12-5235)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 69 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    96 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.344      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GREEN, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1755 TOWN PARK BLVD.                                       þ Unliquidated
            UNIONTOWN, OH 44685                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.345      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GREEN, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1755 TOWN PARK BLVD.                                       þ Unliquidated
            UNIONTOWN, OH 44685                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.346      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF GULFPORT, MISSISSIPPI
            ATTN MAYOR OR MUNICIPAL CLERK                              þ Contingent
            P.O. BOX 1780                                              þ Unliquidated
            GULFPORT, MS 39502                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45291
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.347      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF HALLANDALE BEACH, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            400 SOUTH FEDERAL HIGHWAY                                  þ Disputed
            HALLANDALE BEACH, FL 33009                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45119
                                                                       0:19-CV-60431)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.348      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF HARVEY
            ATTN MAYOR OR CITY CLERK                                   þ Contingent
            15320 BROADWAY AVE                                         þ Unliquidated
            HARVEY, IL 60423                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46335
            UNDETERMINED                                               (2018CH09020)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 70 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    97 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.349      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF HAVERHILL
            ATTN TREASURER OR THE CLERK                                þ Contingent
            4 SUMMER STREET                                            þ Unliquidated
            HAVERHILL, MA 01830                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1984-CV-01311-BLS2
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.350      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF HENAGAR, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            PO BOX 39                                                  þ Disputed
            HENAGAR, AL 35978                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.351      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF HOPEWELL, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            100 E BROADWAY                                             þ Disputed
            HOPEWELL, VA 23860                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45433
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.352      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF HUEYTOWN ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            1318 HUEYTOWN ROAD                                         þ Disputed
            HUEYTOWN, AL 35023                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-OP-45558
                                                                       (18-CV-00626)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.353      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF HURON, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            MUNICIPAL BUILDING                                         þ Unliquidated
            417 MAIN STREET                                            þ Disputed
            HURON, OH 44839                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45431
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 71 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    98 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.354      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF INEZ, KY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR OFFICIAL ATTORNEY                                       þ Unliquidated
            MAIN ST, PO BOX 540                                        þ Disputed
            INEZ, KY 41224                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45499
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.355      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF IRON MOUNTAIN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            501 S STEPHENSON AVENUE                                    þ Unliquidated
            IRON MOUNTAIN, MI 49801                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45344
            UNDETERMINED                                               (2:18-CV-00037)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.356      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF IRVINE
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            1 CIVIC CENTER PLAZA, PO BOX 19575                         þ Disputed
            IRVINE, CA 92623-9575                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CGC-19-574866
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.357      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ITHACA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            108 E. GREEN ST.                                           þ Disputed
            ITHACA, NY 14850                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. EF2018-0032
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.358      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF JACKSON, MICHIGAN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            161 W MICHIGAN AVENUE                                      þ Unliquidated
            JACKSON, MI 49201                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45904
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 72 of 360
 Debtor                        Case 19-11292-JTD
            Insys Therapeutics, Inc.                        Doc 363       Filed 07/30/19           Page
                                                                                Case number (if known)    99 of
                                                                                                       19-11292    407
                                                                                                                (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.359      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF JACKSONVILLE
            OFFICE OF GENERAL COUNSEL                                  þ Contingent
            TIFFANY DOUGLAS SAFI                                       þ Unliquidated
            117 W. DUVAL STREET STE 480                                þ Disputed
            JACKSONVILLE, FL 32202                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46120
                                                                       (3:18-CV-00751)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.360      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF JENKS
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            211 N ELM ST, PO BOX 2007                                  þ Disputed
            JENKS, OK 74037                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00380
                                                                       (CJ-2019-2431)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.361      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF JERSEY CITY, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SEC                     þ Contingent
            280 GROVE STREET                                           þ Unliquidated
            JERSEY CITY, NJ 07302                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45948
            UNDETERMINED                                               (2:18-CV-11210)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.362      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF JOPLIN
            ATTN MAYOR, CITY CLERK OR CITY ATTORNEY                    þ Contingent
            303 E. 3RD STREET                                          þ Unliquidated
            JOPLIN, MI 64801                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.363      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF KANSAS CITY, MISSOURI
            ATTN MAYOR, CITY CLERK OR CITY ATTORNEY                    þ Contingent
            414 E. 12TH ST                                             þ Unliquidated
            KANSAS CITY, MO 64106                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46029
            UNDETERMINED                                               (4:18CV605)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 73 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  100 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.364      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LACKAWANNA, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            714 RIDGE ROAD, RM 215                                     þ Disputed
            LACKAWANNA, NY 14218                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45303
                                                                       (1:19-CV-00485)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.365      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LAKE CHARLES
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            326 PUJO ST                                                þ Unliquidated
            LAKE CHARLES, LA 70601                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45449
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.366      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LANSING
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            124 W MICHIGAN AVENUE                                      þ Unliquidated
            LANSING, MI 48933                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45054
            UNDETERMINED                                               (1:17-CV-01114)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.367      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LEWISTON
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            1134 F STREET                                              þ Disputed
            LEWISTON, ID 83501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46315
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.368      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LEWISTON
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            27 PINE STREET                                             þ Unliquidated
            LEWISTON, ME 04240                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46315
            UNDETERMINED                                               (2:18-CV-00310)
            Last 4 digits of account number:                           (CV-18-86)
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 74 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  101 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.369      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LEXINGTON
            ATTN MAYOR OR CITY CLERK                                   þ Contingent
            329 WEST MAIN STREET                                       þ Unliquidated
            LEXINGTON, IL 61753                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 6:19-CV00021
            UNDETERMINED                                               (2018CP3202207)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.370      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LEXINGTON, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            300 E. WASHINGTON ST.                                      þ Disputed
            LEXINGTON, VA 24450                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 6:19-CV-00021
                                                                       (CL1900328-00)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.371      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LIMA
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            50 TOWN SQUARE                                             þ Unliquidated
            LOMA, OH 45801                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45333
            UNDETERMINED                                               (3:18CV755)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.372      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LINCOLN, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            150 MAGNOLIA STREET                                        þ Disputed
            LINCOLN, AL 35096                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45786
                                                                       (1:18-CV-00819)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.373      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LIVONIA
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            33000 CIVIC CENTER DRIVE                                   þ Unliquidated
            LIVONIA, MI 48154                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46134
            UNDETERMINED                                               (2:18-CV-12938)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 75 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  102 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.374      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LOCK HAVEN
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            20 E CHURCH ST                                             þ Disputed
            LOCK HAVEN, PA 17745                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV-2018-007778
                                                                       (1126-2018)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.375      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LONG BEACH, MISSISSIPPI
            ATTN MAYOR OR MUNICIPAL CLERK                              þ Contingent
            201 JEFF DAVIS AVE                                         þ Unliquidated
            LONG BEACH, MS 39560                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45517
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.376      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LORAIN
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            200 W ERIE AVENUE                                          þ Unliquidated
            LORAIN, OH 44052                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45000
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.377      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LOREDO TEXAS
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            1110 HOUSTON STREET                                        þ Disputed
            LAREDO, TX 78042                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46026
                                                                       (5:18-CV-00118)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.378      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LOS ANGELES, CALIFORNIA
            THE OFFICE OF MIKE FEUER                                   þ Contingent
            CITY ATTORNEY                                              þ Unliquidated
            JAMES K KHAN CITY HALL E. STE 800                          þ Disputed
            LOS ANGELES, CA 90012                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45601
                                                                       (1:19-CV-10147)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 76 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  103 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.379      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF LYNDHURST
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            5301 MAYFIELD RD                                           þ Unliquidated
            LYNDURST, OH 44124                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45636
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.380      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MACEDONIA
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            9691 VALLEY VIEW ROAD                                      þ Unliquidated
            MACEDONIA, OH 44056                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.381      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MACEDONIA, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            9691 VALLEY VIEW ROAD                                      þ Unliquidated
            MACEDONIA, OH 44056                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45447
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.382      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MANDERVILLE
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            ATTN CHIEF EXECUTIVE OFFICER                               þ Unliquidated
            3101 EAST CAUSEWAY APPROACH                                þ Disputed
            MANDEVILLE, LA 70448                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019-12787
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.383      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MARIETTA, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            MARIETTA CITY COUNCIL                                      þ Unliquidated
            304 PUTNAM ST, STE 2120                                    þ Disputed
            MARIETTA, OH 45750                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 77 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  104 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.384      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MARTINSVILLE, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            55 W CHRUCH ST ROOM 216                                    þ Disputed
            MARTINSVILLE, VA 24112                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-CV-00072
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.385      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MARYS, WV
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Unliquidated
            418 SECOND ST                                              þ Disputed
            ST MARYS, WV 26170                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.386      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MAYFIELD HEIGHTS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            6154 MAYFIELD ROAD                                         þ Unliquidated
            MAYFIELD HEIGHTS, OH 44124                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45635
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.387      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MEDFORD
            ATTN TREASURER OR THE CLERK                                þ Contingent
            411 WEST 8TH STREET                                        þ Unliquidated
            MEDFORD, MA 97501                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45110
            UNDETERMINED                                               (1:19-CV-10262)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.388      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MELROSE MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            562 MAIN ST                                                þ Unliquidated
            MELROSE, MA 02176                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45951
            UNDETERMINED                                               (1:18CV11411 )
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 78 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  105 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.389      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MESQUITE
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            1515 N GALLOWAY AVE                                        þ Disputed
            MESQUITE, TX 75149                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45649
                                                                       (2:19-CV-01058)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.390      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MIAMI
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            444 SW 2ND AVE                                             þ Disputed
            MIAMI, FL 33130                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45664
                                                                       (18-C-21920) (18-12165CA01)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.391      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MIDDLETOWN
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            ONE DONHAM PLAZA                                           þ Unliquidated
            MIDDLETOWN, OH 45042-1932                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 3:19-CV-00919-VAB
            UNDETERMINED                                               (MMX-CV19-6024949)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.392      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MIDDLETOWN
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            245 DEKOVEN DRIVE                                          þ Disputed
            MIDDLETOWN, CT 06457                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. MMX-CV-XX-XXXXXXX-S
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.393      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MIDWEST CITY, OK
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            100 N MIDWEST BLVD                                         þ Disputed
            MIDWEST CITY, OK 73110                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-19-1596
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 79 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  106 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.394      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MIRAMAR, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            2300 CIVIC CENTER PLACE                                    þ Disputed
            MIRAMAR, FL 33025                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45088
                                                                       (0:19-CV-60313)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.395      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MONROE FALLS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            43 MUNROE FALLS AVENUE                                     þ Unliquidated
            43 MUNROE FALLS AVENUE                                     þ Disputed
            MUNROE FALLS, OH 44262                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.396      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MONROE, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            400 LEA JOYNER EXPRESSWAY                                  þ Unliquidated
            MONROE, LA 71201                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45732
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.397      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MOUND BAYOU, MISSISSIPPI
            ATTN MAYOR OR MUNICIPAL CLERK                              þ Contingent
            PO BOX 679                                                 þ Unliquidated
            106 GREEN AVE, STE 106                                     þ Disputed
            MOUND BAYOU, MS 38762                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45422
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.398      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MOUNTAINBROOK ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            56 CHURCH STREET                                           þ Disputed
            MOUNTAIN BROOK, AL 35213                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-OP-45558
                                                                       (18-CV-00626)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 80 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  107 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.399      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MUNROE FALLS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            43 MUNROE FALLS AVENUE                                     þ Unliquidated
            MUNROE FALLS, OH 44262                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.400      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF MYRTLE BEACH, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            937 BROADWAY ST, PO BOX 2468                               þ Unliquidated
            MYRTLE BEACH, SC 29578                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.401      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NANTICOKE, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            15 E. RIDGE STREET                                         þ Disputed
            NANTICOKE, PA 18634                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45081
                                                                       (3:19-CV-00190)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.402      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW BEDFORD
            ATTN TREASURER OR THE CLERK                                þ Contingent
            CITY HALL                                                  þ Unliquidated
            133 WILLIAM ST, RM 215                                     þ Disputed
            NEW BEDFORD, MA 2740                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45569
                                                                       (1:19-CV-11266)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.403      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW BRITAIN
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            27 WEST MAIN ST                                            þ Unliquidated
            NEW BRITAIN, OH 06051                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. HHB-CV18-6041154-S
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 81 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  108 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.404      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW BRITAIN
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            27 WEST MAIN STREET                                        þ Disputed
            NEW BRITAIN, CT 06051                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6087132-S
                                                                       (HHB-CV18-6041154-S)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.405      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW FRANKLIN
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            5611 MANCHESTER ROAD                                       þ Unliquidated
            NEW FRANKLIN, OH 44319                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.406      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW FRANKLIN, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            5611 MANCHESTER ROAD                                       þ Unliquidated
            NEW FRANKLIN, OH 44319                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.407      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW HAVEN
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            165 CHURCH STREET                                          þ Disputed
            NEW HAVEN, CT 06510                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV17-6086134-S
                                                                       (NNH-CV17-6074956)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.408      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW HOPE, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            5484 MAIN DR                                               þ Disputed
            NEW HOPE, AL 35760                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 82 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  109 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.409      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW LONDON
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            181 STATE STREET                                           þ Disputed
            NEW LONDON, CT 06320                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV-XX-XXXXXXX-S
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.410      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEW ROADS, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            211 WEST MAIN ST.                                          þ Unliquidated
            POST OFFICE BOX 280                                        þ Disputed
            NEW ROADS, LA 70760                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45011
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.411      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NEWARK, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SEC                     þ Contingent
            280 GROVE STREET                                           þ Unliquidated
            JERSEY CITY, NJ 07302                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 18-CV-10310
            UNDETERMINED                                               (ESXL717217)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.412      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NORFOLK, VA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            810 UNION ST                                               þ Disputed
            NORFOLK, VA 23510                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:19-CV-00299
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.413      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NORTH OLMSTED
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            5200 DOVER CENTER ROAD                                     þ Unliquidated
            NORTH OLMSTED, OH 44070                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46012
            UNDETERMINED                                               (CV18 901350)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 83 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  110 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.414      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NORTH RIDGEVILLE
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            7307 AVON BELDEN ROAD,                                     þ Unliquidated
            NORTH RIDGEVILLE, OH 44039                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46015
            UNDETERMINED                                               (18CV195864)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.415      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NORTON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4060 COLUMBIA WOODS DR.                                    þ Unliquidated
            NORTON, OH 44203                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45249
            UNDETERMINED                                               (2:18-CV-00050)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.416      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NORTON, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4060 COLUMBIA WOODS DR.                                    þ Unliquidated
            NORTON, OH 44203                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.417      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF NORWICH
            ATTN CLERK, ASSIST CLERK, MAYOR OR MANAGER                 þ Contingent
            NORWICH CITY HALL                                          þ Unliquidated
            100 BROADWAY, NORWICH                                      þ Disputed
            NORWICH, CT 06360                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. KNL-CV-XX-XXXXXXX-S
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.418      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF OLMSTED FALLS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            26100 BAGLEY ROAD                                          þ Unliquidated
            OLMSTED FALLS, OH 44138                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46014
            UNDETERMINED                                               (CV-18-901368)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 84 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  111 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.419      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ORANGEBURG, SOUTH CAROLINA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            979 MIDDLETON ST                                           þ Unliquidated
            ORANGEBURG, SC 29115                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 5:19-CV-01692
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.420      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF OVIEDO, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            400 ALEXANDRIA BLVD                                        þ Disputed
            OVIEDO, FL 32765                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45584
                                                                       (6:19-CV-01095)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.421      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF OWASSO
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Contingent
            200 S MAIN                                                 þ Unliquidated
            OWASSO, OK 74055                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. CJ-2019-784
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.422      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PAINTSVILLE, KY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR OFFICIAL ATTORNEY                                       þ Unliquidated
            CITY HALL BLDG                                             þ Disputed
            PAINTSVILLE, KY 41240                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45559
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.423      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PALMETTO
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            516 8TH AVENUE WEST                                        þ Disputed
            PALMETTO, FL 34221                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46055
                                                                       (8:18-CV-02036)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 85 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  112 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.424      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PARMA HEIGHTS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            6281 PEARL ROAD                                            þ Unliquidated
            PARMA HEIGHTS, OH 44130                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45773
            UNDETERMINED                                               (CV 18 898654)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.425      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PATERSON
            ATTN PRESIDING OFFICER OR CLERK OR SEC                     þ Contingent
            155 MARKET ST                                              þ Unliquidated
            PATERSON, NJ 07505                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45371
            UNDETERMINED                                               (2-17-CV-13433 (PAS-L-003502-17))
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.426      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PEABODY MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            24 LOWELL STREET                                           þ Unliquidated
            PEABODY, MA 01960                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45860
            UNDETERMINED                                               (1:18-CV-11408)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.427      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PEMBROKE PINES, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            601 CITY CENTER WAY                                        þ Disputed
            PEMBROKE PINES, FL 33025                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46363
                                                                       (0:18-CV-62995)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.428      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PEORIA
            ATTN MAYOR OR CITY CLERK                                   þ Contingent
            8401 W. MONROE ST.                                         þ Unliquidated
            PEORIA, IL 85345                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46335
            UNDETERMINED                                               (2018CH09020)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 86 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  113 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.429      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PHILADELPHIA, MISSISSIPPI
            ATTN MAYOR OR MUNICIPAL CLERK                              þ Contingent
            525 MAIN STREET                                            þ Unliquidated
            PHILADELPHIA, MS 39350                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45279
            UNDETERMINED                                               (3:18-CV-143)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.430      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PINEVILLE, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            910 MAIN STREET                                            þ Unliquidated
            PINEVILLE, LA 71360                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45037
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.431      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PLEASANTGROVE ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            501 PARK ROAD                                              þ Disputed
            PLEASANT GROVE, AL 35127                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-OP-45558
                                                                       (18-CV-00626)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.432      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF POCATELLO
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            911 N 7TH AVENUE                                           þ Disputed
            POCATELLO, ID 83201                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00189
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.433      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF POMPANO BEACH, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            100 WEST ATLANTIC BLVD                                     þ Disputed
            POMPANO BEACH, FL 33060                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45087
                                                                       (0:19-CV-60305)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 87 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  114 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.434      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PORT ST LUCIE, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            121 SW PORT ST LUCIE BLVD                                  þ Disputed
            PORT ST LUCIE, FL 34984                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45596
                                                                       (2:19-CV-14207)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.435      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PORTLAND
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            1221 SW 4TH AVENUE                                         þ Unliquidated
            ROOM 110                                                   þ Disputed
            PORTLAND, ME 97204                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46313
                                                                       (CV-18-140)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.436      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PORTSMOUTH
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            801 CRAWFORD STREET                                        þ Disputed
            PORTSMOUTH, VA 23704                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 740CL19000234-00
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.437      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PRESCOTT
            ATTN CEO, SECRETARY, CLERK,                                þ Contingent
            OR RECORDING OFFICER                                       þ Unliquidated
            201 SOUTH CORTEZ                                           þ Disputed
            PRESCOTT, AZ 86303                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV201900393
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.438      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PRESTON
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            70 W ONEIDA                                                þ Disputed
            PRESTON, ID 83263                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45067
                                                                       (1:19-CV-00031)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 88 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  115 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.439      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PRESTONBURG KY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR OFFICIAL ATTORNEY                                       þ Unliquidated
            200 NORTH LAKE DRIVE                                       þ Disputed
            PRESTONSBURG, KY 41653                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45294
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.440      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PRINCETON, ILLINOIS
            ATTN MAYOR OR CITY CLERK                                   þ Contingent
            2 MAIN STREET S.                                           þ Unliquidated
            PRINCETON, IL 61356                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45599
            UNDETERMINED                                               (4:18-CV-4088)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.441      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF PROVIDENCE, RHODE ISLAND
            ATTN OFFICER, DIRECTOR OR MANAGER                          þ Contingent
            25 DORRANCE STREET                                         þ Unliquidated
            PROVIDENCE, RI 02903                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45844
            UNDETERMINED                                               (1:18-CV-00360)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.442      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF QUINCY
            ATTN TREASURER OR THE CLERK                                þ Contingent
            1305 HANCOCK ST                                            þ Unliquidated
            QUINCY, MA 02169                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45008
            UNDETERMINED                                               (1:18-CV-12627)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.443      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RADFORD, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            10 ROBERSON ST                                             þ Disputed
            RANDFORD, VA 24141                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00525
                                                                       (CL19-5697)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 89 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  116 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.444      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RAINSVILLE, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            42 MCCURDY AVE SOUTH                                       þ Disputed
            RAINSVILLE, AL 35986                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45135
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.445      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RAVENSWOOD, WV
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Unliquidated
            212 WALNUT ST                                              þ Disputed
            RAVENSWOOD, WV 26164                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.446      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RED BAY, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            203 4TH AVE SE                                             þ Disputed
            RED BAY, AL 35582                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45136
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.447      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RENO
            ATTN PRESIDING OFFICER OF THE GOVERNING BODY               þ Contingent
            OR AGENT                                                   þ Unliquidated
            1 E. FIRST STREET                                          þ Disputed
            RENO, NV 89505                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV18-01895
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.448      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RICHMOND
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            900 E BROAD ST                                             þ Disputed
            RICHMOND, VA 23219                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00404
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 90 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  117 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.449      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RIPLEY, WV
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Unliquidated
            203 S CHURCH ST                                            þ Disputed
            RIPLEY, WV 25271                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.450      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RIVERTON
            ATTN MAYOR, CITY MANAGER, RECORDER, CLERK,                 þ Contingent
            TREASURER, MEMBER OF COUNCIL,                              þ Unliquidated
            816 N FEDERAL BLVD                                         þ Disputed
            RIVERTON, WY 82501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00109
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.451      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF RIVERTON, WYOMING
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, MEMBER OF COUNCIL,                              þ Unliquidated
            816 N. FEDERAL BLVD                                        þ Disputed
            RIVERTON, WY 82501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00109
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.452      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ROANOKE, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            215 CHURCH AVENUE                                          þ Disputed
            ROANOKE, VA 24011                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00272
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.453      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ROCHESTER
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            201 4TH STREET SE                                          þ Unliquidated
            201 4TH STREET SE                                          þ Disputed
            ROCHESTER, MN 55904                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 0:19-CV-01317
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 91 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  118 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.454      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ROCHESTER, NH
            OFFICE OF THE CITY ATTORNEY CITY OF ROCHESTER              þ Contingent
            TERENCE MURPHY O'ROURKE                                    þ Unliquidated
            31 WAKEFIELD STREET                                        þ Disputed
            ROCHESTER, NH 03867                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46106
                                                                       (1:18-CV-00808)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.455      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ROCKLAND, MAINE
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            270 PLEASANT ST                                            þ Unliquidated
            ROCKLAND, ME 04841                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.456      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ROME, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            198 N. WASHINGTON STREET                                   þ Disputed
            ROME, NY 13440                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45284
                                                                       (19-38)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.457      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SACO
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            300 MAIN STREET                                            þ Unliquidated
            SACO, ME 04072                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45310
            UNDETERMINED                                               (2:19-CV-00143)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.458      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SAINT MARTINVILLE
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            P.O. BOX 379                                               þ Unliquidated
            ST. MARTINSVILLE, LA 70582                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45013
            UNDETERMINED                                               (6:18-CV-01635)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 92 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  119 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.459      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SAINT PAUL, MINNESOTA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            15 KELLOGG BLVD W                                          þ Unliquidated
            SAINT PAUL, MN 55102                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45424
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.460      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SALEM
            ATTN TREASURER OR THE CLERK                                þ Contingent
            93 WASHINGTON STREET                                       þ Unliquidated
            SALEM, MA 01970                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1877CV01767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.461      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SALEM, VIRGINIA
            ATTN CITY ATTORNEY, MAYOR, MANAGER,                        þ Contingent
            OR TRUSTEE                                                 þ Unliquidated
            114 NORTH BROAD STREET                                     þ Disputed
            SALEM, VA 24153                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00273
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.462      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SAN CLEMENTE
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            910 CALLE NEGOCIO                                          þ Disputed
            SANE CLEMENTE, CA 92673                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CGC-19-574868
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.463      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SAN DIEGO
            OFFICE OF THE CITY ATTORNEY - SAN DIEGO                    þ Contingent
            MARNI VON WILPERT                                          þ Unliquidated
            1200 THIRD AVE                                             þ Disputed
            SAN DIEGO, CA 92101                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45192
                                                                       (3:19-CV-00420)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 93 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  120 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.464      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SANDY SPRINGS, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            7840 ROSWELL RD. BLDG. 500                                 þ Disputed
            SANDY SPRINGS, GA 30350                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45516
                                                                       (1:18-CV-01006)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.465      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SANFORD
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            300 N. PARK AVE.                                           þ Unliquidated
            SANDFORD, FL 32771                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45311
            UNDETERMINED                                               (2:19-CV00146)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.466      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SANFORD, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            300 N PARK AVE                                             þ Disputed
            SANFORD, FL 32771                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45599
                                                                       (6:19-CV-01098)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.467      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SANTA ANA; AND THE PEOPLE OF THE STATE OF
            CALIFORNIA, BY AND THROUGH SANTA ANA ATTORNEY              þ Contingent
            SONIA R. CARVALHO                                          þ Unliquidated
            ATTN CLERK, SECRETARY, PRES. OR                            þ Disputed
            PRESIDING OFFICER                                          Basis for the claim:
            20 CIVIC CENTER PLAZA,                                     LITIGATION CASE NO. CGC-19-574872
            SANTA ANA, CA 92701
                                                                       Is the claim subject to offset?
            Date or dates debt was incurred                            þ No
            UNDETERMINED                                               ¨ Yes
            Last 4 digits of account number:

 3.468      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SARASOTA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            1565 1ST ST                                                þ Disputed
            SARASOTA, FL 34236                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45513
                                                                       (8:18-CV-00859)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 94 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  121 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.469      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SAULT STE. MARIE, MICHIGAN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            225 EAST PORTAGE AVE                                       þ Unliquidated
            SAULT STE MARIE, MI 49783                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45928
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.470      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SCOTTSBORO, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            316 S BROAD STREET                                         þ Disputed
            SCOTTSBORO, AL 35768                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.471      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SEAFORD
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            414 HIGH STREET                                            þ Unliquidated
            SEAFORD, DE 19973                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. K19C-06-022 JJC
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.472      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SEAFORD, DE
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            414 HIGH ST, PO BOX 1100                                   þ Unliquidated
            SEAFORD, DE 19973                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.473      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SEAT PLEASANT, MARYLAND
            ATTN OFFICER OR AGENCY                                     þ Contingent
            311 68TH PLACE                                             þ Unliquidated
            SEAT PLEASANT, MD 20743                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45288
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 95 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  122 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.474      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SEVEN HILLS, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            7325 SUMMITVIEW DR                                         þ Unliquidated
            SEVEN HILLS, OH 44131                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45413
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.475      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SHAWNEE
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            16 WEST 9TH STREET                                         þ Disputed
            SHAWNEE, OK 74801-6812                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-0004
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.476      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SHREVEPORT
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            505 TRAVIS STREET                                          þ Unliquidated
            SHREVEPORT, LA 71101                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46064
            UNDETERMINED                                               (5:18-CV-01021)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.477      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SLIDELL
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            2045 SECOND ST                                             þ Unliquidated
            SLIDELL, LA 70458                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019-13022
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.478      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SPENCER, WV
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Unliquidated
            116 COURT ST                                               þ Disputed
            SPENCER, WV 25276                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 96 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  123 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.479      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SPRINGFIELD
            ATTN TREASURER OR THE CLERK                                þ Contingent
            36 COURT STREET                                            þ Unliquidated
            SPRINGFIELD, MA 01103                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1879-CV-00938
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.480      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ST ALBANS, VT
            ATTN CLERK, TREASURER, OR MANAGER                          þ Contingent
            CITY HALL                                                  þ Unliquidated
            100 N MAIN ST                                              þ Disputed
            ST ALBANS, VT 5478                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00098
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.481      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ST AUGUSTINE, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            75 KING ST, PO BOX 210                                     þ Disputed
            ST AUGUSTINE, FL 32084                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45592
                                                                       (3:19-CV-00714)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.482      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF ST. MARYS, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            101 EAST SPRING STREET                                     þ Unliquidated
            ST MARY, OH 45885                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45638
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.483      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF STERLING HEIGHTS
            ATTN MAYOR, THE CITY CLERK, OR CITY ATTORNEY               þ Contingent
            40555 UTICA ROAD                                           þ Unliquidated
            STERLING HEIGHTS, MI 48313                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 19-001563-CZ
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 97 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  124 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.484      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF STOW
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3760 DARROW RD.                                            þ Unliquidated
            3760 DARROW RD.                                            þ Disputed
            STOW, OH 44224-4038                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.485      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF STOW, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3760 DARROW RD.                                            þ Unliquidated
            STOW, OH 44224-4038                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.486      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF STOW, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3760 DARROW RD.                                            þ Unliquidated
            STOW, OH 44224-4038                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.487      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF STRONGSVILLE
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            16099 FOLTZ PARKWAY                                        þ Unliquidated
            STRONGSVILLE, OH 44149                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46111
            UNDETERMINED                                               (CV-18-902898)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.488      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SUMMERVILLE
            ATTN TREASURER OR THE CLERK                                þ Contingent
            TOWN OF SUMMERVILLE                                        þ Unliquidated
            200 S. MAIN STREET                                         þ Disputed
            SUMMERVILLE, SC 29483                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP45319
                                                                       (1:19-CV-11009)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 98 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  125 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.489      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SUPERIOR
            ATTN MAYOR, CITY MANAGER, OR CLERK                         þ Contingent
            1316 N. 14TH STREET                                        þ Unliquidated
            SUPERIOR, WI 54880                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45331
            UNDETERMINED                                               (3:19-CV-00340)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.490      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SUPERIOR
            ATTN MAYOR, CITY MANAGER, OR CLERK                         þ Contingent
            1316 N. 14TH STREET                                        þ Unliquidated
            SUPERIOR, WI 54880                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 3:19-CV-00340
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.491      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF SYRACUSE, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            233 EAST WASHINGTON ST                                     þ Disputed
            SYRACUSE, NY 13202                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46169
                                                                       (5:18-CV-01184)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.492      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF TALLMADGE
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            46 NORTH AVENUE                                            þ Unliquidated
            46 NORTH AVENUE                                            þ Disputed
            TALLMADGE, OH 44278                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.493      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF TALLMADGE, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            46 NORTH AVENUE                                            þ Unliquidated
            TALLMADGE, OH 44278                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 99 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  126 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.494      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF TALLMADGE, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            46 NORTH AVENUE                                            þ Unliquidated
            TALLMADGE, OH 44278                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.495      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF TAMPA
            CITY OF TAMPA, OFFICE OF THE CITY ATTORNEY CITY OF         þ Contingent
            TAMPA                                                      þ Unliquidated
            SALVATORE TERRITO                                          þ Disputed
            315 E. KENNDY BLVD, 4TH FLOOR                              Basis for the claim:
            TAMPA, FL 33602                                            LITIGATION CASE NO. 1:18-OP-46282
            Date or dates debt was incurred                            (8:18-CV-02792)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.496      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF TOLEDO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            ONE GOVERNMENT CENTER                                      þ Unliquidated
            640 JACKSON STREET                                         þ Disputed
            TOLEDO, OH 43604                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45005
                                                                       (17CV2516
            UNDETERMINED                                               (G-4801-CI-0201704628-000))
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.497      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF TRAVERSE CITY, MICHIGAN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            400 BOARDMAN AVENUE                                        þ Unliquidated
            TRAVERSE CITY, MI 49684                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45901
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.498      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF TRENTON
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            319 EAST STATE STREET                                      þ Unliquidated
            TRENTON, NJ 08608                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. MER-L-1167-19
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 100 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363        Filed 07/30/19           Page19-11292
                                                                                 Case number (if known)  127 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                          Amount of claim

 3.499      Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            CITY OF TUSCUMBIA ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                      þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                         þ Unliquidated
            116 E. 6TH STREET                                           þ Disputed
            TUSCUMBIA, AL 35674                                         Basis for the claim:
            Date or dates debt was incurred                             LITIGATION CASE NO. 1:18-OP-45005
                                                                        3:17CV2086 (33-CV-17-900247)
            UNDETERMINED
                                                                        Is the claim subject to offset?
            Last 4 digits of account number:                            þ No
                                                                        ¨ Yes

 3.500      Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            CITY OF UTICA, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                         þ Contingent
            COUNSEL OR CLERK                                            þ Unliquidated
            1 KENNEDY PLAZA                                             þ Disputed
            UTICIA, NY 13502                                            Basis for the claim:
            Date or dates debt was incurred                             LITIGATION CASE NO. 1:18-OP-46359
                                                                        (18-155)
            UNDETERMINED
                                                                        Is the claim subject to offset?
            Last 4 digits of account number:                            þ No
                                                                        ¨ Yes

 3.501      Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            CITY OF VESTAVIA HILLS, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                      þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                         þ Unliquidated
            1032 MONTGOMERY HIGHWAY                                     þ Disputed
            VESTAVIA HILLS, AL 35216                                    Basis for the claim:
            Date or dates debt was incurred                             LITIGATION CASE NO. 1:19-OP-45141
            UNDETERMINED                                                Is the claim subject to offset?
                                                                        þ No
            Last 4 digits of account number:                            ¨ Yes

 3.502      Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            CITY OF VIENNA, WEST VIRGINIA
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                      þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                    þ Unliquidated
            609 29TH ST                                                 þ Disputed
            VIENNA, WV 26105                                            Basis for the claim:
            Date or dates debt was incurred                             LITIGATION CASE NO. 1:19-OP-45042
                                                                        (2:19-CV-00052)
            UNDETERMINED
                                                                        Is the claim subject to offset?
            Last 4 digits of account number:                            þ No
                                                                        ¨ Yes

 3.503      Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            CITY OF VIRGINIA BEACH
            OFFICE OF THE CITY ATTORNEY                                þ Contingent
            CITY OF VIRGINA BEACH MUNICIPAL CENTER            BUILDING þ Unliquidated
            ONE                                                        þ Disputed
            2401 COURTHOUSE DRIVE                                       Basis for the claim:
            VIRGINA BEACH, VA 23456                                     LITIGATION CASE NO. 1:18-OP-46137
            Date or dates debt was incurred                             (2:18-CV-00485)
            UNDETERMINED                                                Is the claim subject to offset?
                                                                        þ No
            Last 4 digits of account number:                            ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 101 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  128 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.504      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WARREN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            ONE CITY SQUARE                                            þ Unliquidated
            SUITE 215                                                  þ Disputed
            WARREN, MI 48903                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45434
                                                                       (4:18-CV-00852, 2018CV469)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.505      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WARREN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            ONE CITY SQUARE                                            þ Unliquidated
            SUITE 215                                                  þ Disputed
            WARREN, MI 48903                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 19-001561-CZ
                                                                       (2:19-CV-11687)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.506      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WATERVILLE
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            25 N SECOND ST                                             þ Unliquidated
            WATERVILLE, OH 43566                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45193
            UNDETERMINED                                               (1:19-CV-00014)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.507      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WEST LIBERTY KENTUCKY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR OFFICIAL ATTORNEY                                       þ Unliquidated
            565 MAIN STREET                                            þ Disputed
            WEST LIBERTY, KY 41472                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45329
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.508      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WEST MONROE, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            2303 NORTH 7TH STREET                                      þ Unliquidated
            WEST MONROE, LA 71291                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46133
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 102 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  129 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.509      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WESTCHESTER
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR OFFICIAL ATTORNEY                                       þ Unliquidated
            148 MARTINE AVENUE                                         þ Disputed
            WHITE PLAINS, NY 10601                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46348
                                                                       (5:18-CV-00627)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.510      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WESTLAND, MICHIGAN
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            36300 WARREN RD                                            þ Unliquidated
            WESTLAND, MI 48185                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45903
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.511      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WESTMINSTER
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            8200 WESTMINSTER BLVD                                      þ Disputed
            WESTMINSTER, CA 92683                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-02325
                                                                       (CGC-19-574864)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.512      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WICKLIFFE
            ATTN CEO, OR OFFICIAL ATTORNEY                             þ Contingent
            321 COURT ST                                               þ Unliquidated
            WICKLIFFE, KY 42087                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45637
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.513      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WILLIAMSTOWN, WV
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Unliquidated
            100 WEST FIFTH ST                                          þ Disputed
            WILLIAMSTOWN, WV 26187                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 103 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  130 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.514      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WINFIELD, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            111 BANKHEAD HIGHWAY                                       þ Disputed
            WINFIELD, AL 35594                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45738
                                                                       (6:18-CV-00800)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.515      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF WORCESTER
            ATTN TREASURER OR THE CLERK                                þ Contingent
            455 MAIN STREET                                            þ Unliquidated
            455 MAIN STREET                                            þ Disputed
            WORCESTER, MA 01608                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:18-CV-11958
                                                                       (1885CV01160)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.516      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF YONKERS
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            40 S BROADWAY                                              þ Disputed
            YONKERS, NY 10701                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 052919-W1
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.517      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY OF YUKON, OK
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            500 W MAIN ST                                              þ Disputed
            YUKON, OK 73099                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.518      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CITY VAN WERT
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            102 EAST MAIN ST                                           þ Unliquidated
            VAN WERT, OH 45891                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46345
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 104 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  131 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.519      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLARION COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            330 MAIN ST                                                þ Disputed
            CLARION, PA 16214                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.520      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLARK COUNTY
            ATTN PRESIDING OFFICER                                     þ Contingent
            OR AGENT                                                   þ Unliquidated
            500 S GRAND CENTRAL PKWY                                   þ Disputed
            LAS VEGAS, NV 89155-1111                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45150-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.521      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLARK COUNTY
            ATTN PRESIDING OFFICER OF THE GOVERNING BODY               þ Contingent
            OR AGENT                                                   þ Unliquidated
            500 S GRAND CENTRAL PKWY                                   þ Disputed
            LAS VEGAS, NV 89155-1111                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. A-17-765828-C
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.522      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLARKE COUNTY, MISSISSIPPI
            ATTN PRESIDENT OR                                          þ Contingent
            CLERK OF THE BOARD OF SUPERVISORS                          þ Unliquidated
            100 SOUTH RAILROAD AVE, PO BOX 172                         þ Disputed
            QUITMAN, MS 39355                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45278
                                                                       (2:18-CV-36)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.523      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLAY COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            427 COURT STREET                                           þ Disputed
            CLAY CENTER, KS 67432                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 105 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  132 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.524      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLAY COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRESIDING OFFICER                         þ Contingent
            OR MEMBER                                                  þ Unliquidated
            41771 HWY 77 NORTH, SUITE 1                                þ Disputed
            ASHLAND, AL 36251                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45248
                                                                       (1:18-CV-00275)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.525      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLAY COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            477 HOUSTON ST, PO BOX 988                                 þ Disputed
            GREEN COVE SPRINGS, FL 32043                               Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45591
                                                                       (3:19-CV-00712)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.526      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLAYTON COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            112 SMITH STREET                                           þ Disputed
            JONESBORO, GA 30236                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.527      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLAYTON COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            112 SMITH STREET                                           þ Disputed
            JONESBORO, GA 30236                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46298
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.528      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,917.81
                                                                       Check all that apply.
            CLEARWATER
            777 W MAIN ST. SUITE 900                                   ¨ Contingent
            BOISE, ID 83702                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: E003                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 106 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  133 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.529      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLEVELAND BAKERS & TEAMSTERS HEALTH & WELFARE
            FUND                                                       þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            9665 ROCKSIDE ROAD                                         þ Disputed
            VALLEY VIEW, OH 44125                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45432
                                                                       (1:18-CV-00854)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.530      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLEVELAND COUNTY
            ATTN COUNTY MANAGER OR TO THE CHAIRMAN,                    þ Contingent
            CLERK OR BOARD MEMBER                                      þ Unliquidated
            P.O. BOX 1210                                              þ Disputed
            SHELBY, NC 28151                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45304
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.531      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLEVELAND TEACHERS UNION, LOCAL 279
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            1228 EUCLID AVE. SUITE 300                                 þ Unliquidated
            CLEVELAND, OH 44115                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 18-CV-00241
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.532      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLINTON COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD                             þ Contingent
            1900 NORTH THIRD STREET                                    þ Unliquidated
            PO BOX 2957                                                þ Disputed
            CLINTON, IA 52733-2957                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.533      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLINTON COUNTY BOARD OF COMMISSIONERS
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            46 S. SOUTH STREET                                         þ Unliquidated
            WILMINGTON, OH 45177                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 752-2018
            UNDETERMINED                                               (2:17-CV-01117)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 107 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  134 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.534      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,000.00
                                                                       Check all that apply.
            CLOUDELY, INC.
            2880 ZANKER RD, SUITE 203                                  ¨ Contingent
            SAN JOSE, CA 95134                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: O003                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.535      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CLOVERDALE RANCHERIA OF POMO INDIANS
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            555 SOUTH CLOVERDALE BOULEVARD, SUITE A                    þ Disputed
            CLOVERDALE, CA 95425                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46241
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.536      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COBB COUNTY
            OFFICE OF PROSECUTING ATTORNEY COBB COUNTY                 þ Contingent
            100 CHEROKEE ST                                            þ Unliquidated
            STE 350                                                    þ Disputed
            MARIETTA, GA 30090                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45817
                                                                       (1:18-CV-2865)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.537      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COEUR D'ALENE TRIBE
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            850 A STREET, PO BOX 408                                   þ Disputed
            PLUMMER, ID 83851                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45115
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.538      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,732.40
                                                                       Check all that apply.
            COHEN DOWD QUIGLEY
            800 THIRD AVE                                              þ Contingent
            NEW YORK, NY 10022                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR DANIEL DAVIS
            Last 4 digits of account number: H005                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 108 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  135 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.539      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COLE COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            311 E HIGH STREET                                          þ Unliquidated
            2227 S STATE ROUTE 157                                     þ Disputed
            JEFFERSON CITY, MO 65101                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46189
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.540      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COLUMBIA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            112 E. EDGEWATER STREET                                    þ Disputed
            PORTAGE, WI 53901                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45118-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.541      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COLUMBIANA COUNTY BOARD OF COUNTY
            COMMISSIONERS                                              þ Contingent
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Unliquidated
            105 S MARKET ST                                            þ Disputed
            PO BOX 349                                                 Basis for the claim:
            LISBON, OH 44432                                           LITIGATION CASE NO. 1:18OP45289
            Date or dates debt was incurred                            (4:18-CV-00607)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.542      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,525.00
                                                                       Check all that apply.
            COLUMBUS US
            3001 BROADWAY ST NE SUITE 320                              ¨ Contingent
            MINNEAPOLIS, MN 55413                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: MBUS                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.543      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COMANCHE NATION
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            584 NW BINGO RD                                            þ Disputed
            LAWTON, OK 73507                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45442
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 109 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  136 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.544      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,515.44
                                                                       Check all that apply.
            COMMERCIAL CUSTODIAL SERVICES
            2040 S. ALMA SCHOOL RD. 1-501                              ¨ Contingent
            CHANDLER, AZ 85286                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: M002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.545      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COMMISSIONERS OF ST. MARYS'S COUNTY, MYRLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            PO BOX 653                                                 þ Unliquidated
            41770 BALDRIDGE STREET                                     þ Disputed
            LEONARDTOWN, MD 20650                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46334
                                                                       (8:18-CV-03597)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.546      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COMMONWEALTH OF KENTUCKY, EX REL.,
            ANDY BESHEAR, ATTORNEY GENERAL                             þ Contingent
            700 CAPITOL AVENUE, SUITE 118                              þ Unliquidated
            FRANKFORT, KY 40601-3449                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 18-CI-01845
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.547      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,570.51
                                                                       Check all that apply.
            COMPUTERSHARE, INC.
            DEPT CH 19228                                              ¨ Contingent
            PALATINE, IL 60055-9228                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: MPUT                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.548      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,150.69
                                                                       Check all that apply.
            CONCUR TECHNOLOGIES INC
            62157 COLLECTIONS CENTER DR                                ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: NCUR                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 110 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  137 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.549      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CONFEDERATE TRIBES OF THE COLVILLE RESERVATION
            ATTN MAYOR, CITY MANAGER, OR AGENT             þ Contingent
            21 COLVILLE ST                                 þ Unliquidated
            NESPELEM, WA 99155                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45312
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.550      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CONFEDERATED TRIBES & BANDS OF THE YAKAMA
            NATION                                                     þ Contingent
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Unliquidated
            4447 SLATE CREEK ROAD                                      þ Disputed
            GRUNDY, VA 24614                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46202
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.551      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CONFEDERATED TRIBES OF WARM SPRINGS
            ATTN OFFICER, DIRECTOR, MANAGING AGENT                     þ Contingent
            OR ATTORNEY                                                þ Unliquidated
            1233 VETERANS STREET, PO BOX C                             þ Disputed
            WARM SPRINGS, OR 97761                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45069
                                                                       (3:19-CV-00125)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.552      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COOS COUNTY, OREGON
            ATTN OFFICER, DIRECTOR, MANAGING AGENT                     þ Contingent
            OR ATTORNEY                                                þ Unliquidated
            250 NORTH BAXTER STREET                                    þ Disputed
            COQUILLE, OR 97423                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46300
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.553      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COPLEY TOWNSHIP
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            1540 S CLEVELAND-MASSILLON ROAD                            þ Unliquidated
            COPLEY, OH 44321                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 111 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  138 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.554      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COPLEY TOWNSHIP
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            OR PROSECUTING ATTORNEY OR LAW DIRECTOR                    þ Unliquidated
            1540 S. CLEVELAND-MASSILLON ROAD                           þ Disputed
            COPLEY, OH 44321-1853                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.555      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COPLEY TOWNSHIP, OHIO
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            1540 S CLEVELAND-MASSILLON ROAD                            þ Unliquidated
            COPLEY, OH 44321                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.556      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COPPER RIVER NATIVE ASSOCIATION
            ATTN CEO, CHIEF CLERK OR SECRETARY                         þ Contingent
            MILE 111.5 RICHARDSON HIGHWAY                              þ Unliquidated
            ROBERT MARSHALL BUILDING                                   þ Disputed
            COPPER CENTER, AK 99573                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP46268
                                                                       (3:18-CV-00260
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.557      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COREY MEANS
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45470-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.558      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,808.20
                                                                       Check all that apply.
            CORNERSTONE RESEARCH, INC.
            TWO EMBARCADERO CENTER, 20TH FL.                           ¨ Contingent
            SAN FRANCISCO, CA 94111-3922                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: RNER                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 112 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  139 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.559      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,082.45
                                                                       Check all that apply.
            CORPORATION SERVICE COMPANY
            P.O. BOX 13397                                             ¨ Contingent
            PHILADELPHIA, PA 19101                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.560      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY BOARD OF ARLINGTON COUNTY
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            2100 CLARENDON BLVD 300                                    þ Disputed
            ARLINGTON, VA 22201                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CL-19001081-00
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.561      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSION OF CLAY COUNTY
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            246 MAIN ST, PO BOX 190                                    þ Disputed
            CLAY, WV 25043                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45670
                                                                       (2:18-CV-00413) (18-C-2)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.562      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSION OF CREEK COUNTY, OKLAHOMA
            ATTN CHIEF EXECUTIVE OFFICER, CLERK,                       þ Contingent
            SECRETARY OR OFFICIAL RECORDS OFFICIAL                     þ Unliquidated
            317 E LEE AVE 103                                          þ Disputed
            SAPULPA, OK 74066                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45226
                                                                       (4:19-CV-00134)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.563      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSION OF MINGO COUNTY
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            75 E 2ND AVE 308                                           þ Disputed
            WILLIAMSON, WV 25661                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45940
                                                                       (2:18CV476 (18-V-2))
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 113 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  140 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.564      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSION OF MONROE COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            1100 SIMONTON STREET                                       þ Disputed
            KEY WEST, FL 33040                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45273
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.565      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSION OF ROGERS COUNTY, OKLAHOMA
            ATTN CHIEF EXECUTIVE OFFICER, CLERK,                       þ Contingent
            SECRETARY OR OFFICIAL RECORDS OFFICIAL                     þ Unliquidated
            200 S LYNN RIGGS BLVD                                      þ Disputed
            CLAREMORE, OK 74017                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45224
                                                                       (4:19-CV-00132)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.566      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSION OF WASHINGTON COUNTY,
            OKLAHOMA                                                   þ Contingent
            ATTN CHIEF EXECUTIVE OFFICER, CLERK,                       þ Unliquidated
            SECRETARY OR OFFICIAL RECORDS OFFICIAL                     þ Disputed
            400 S JOHNSTONE AVE 201                                    Basis for the claim:
            BARTLESVILLE, OK 74003                                     LITIGATION CASE NO. 1:19-OP-45222
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.567      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSIONERS OF CHARLES COUNTY,
            MARYLAND                                                   þ Contingent
            ATTN OFFICER OR AGENT                                      þ Unliquidated
            200 BALTIMORE ST                                           þ Disputed
            LA PLATA, MD 20646                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45094
                                                                       (8:19-CV-00336)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.568      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY COMMISSIONERS OF DONA ANA COUNTY, NEW
            MEXICO                                                     þ Contingent
            BOARD OF                                                   þ Unliquidated
            OFFICE OF PROSECUTING ATTORNEY                             þ Disputed
            COUNTY OF DONA ANA                                         Basis for the claim:
            NELSON J. GOODIN                                           LITIGATION CASE NO. 1:18-OP46206
            845 N. MOTEL BLVD.
            LAS CRUCES, NM 88007                                       Is the claim subject to offset?
                                                                       þ No
            Date or dates debt was incurred                            ¨ Yes
            UNDETERMINED
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 114 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  141 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.569      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF AIKEN
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1930 UNIVERSITY PKWY                                       þ Unliquidated
            1930 UNIVERSITY PKWY                                       þ Disputed
            AIKEN, SC 29801                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP0201086
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.570      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ALAMEDA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            1221 OAK STREET, SUITE 555                                 þ Disputed
            OAKLAND, CA 94612                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-02307
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.571      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ALAMEDA, CALIFORNIA
            ROBINS KAPLAN LLP                                          þ Contingent
            BERNICE CONN                                               þ Unliquidated
            2049 CENTURY PLAZA EAST, STE 3700                          þ Disputed
            LOS ANGELES, CA 90067-3283                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-02307 /
                                                                       3:19-CV-02307
            UNDETERMINED                                               (RG-10912661)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.572      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ALCONA, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            301 N MAIN ST, 2ND FL                                      þ Disputed
            ADRIAN, MI 49221                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45340
                                                                       (1:18-CV-10820)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.573      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ALGER
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            101 COURT STREET                                           þ Disputed
            MUNISING, MI 49862                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45360
                                                                       (2:18-CV-00032)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 115 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  142 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.574      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ALLENDALE
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            P.O. BOX 190                                               þ Unliquidated
            ALLENDALE, SC 29810                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP0300125
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.575      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ALPENA, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            720 W. CHISHOLM STREET, STE 2                              þ Disputed
            ALPENA, MI 49707                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45871
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.576      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF AMADOR
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            810 COURT ST                                               þ Disputed
            JACKSONVILLE, CA 95642                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46075
                                                                       (2:18-CV-02299)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.577      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ANDERSON
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            101 SOUTH MAIN STREET                                      þ Unliquidated
            101 SOUTH MAIN STREET                                      þ Disputed
            ANDERSON, SC 29624                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP0401108
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.578      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ANOKA, MINNESOTA
            ATTN CHAIR OF COUNTY BOARD OR AUDITOR                      þ Contingent
            2100 3RD AVE                                               þ Unliquidated
            ANONKA, MN 55303-2489                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45101
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 116 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  143 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.579      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ANTRM, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            203 E. CAYUGA ST.                                          þ Disputed
            BELLAIRE, MI 49615                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45354
                                                                       (1:18-CV-00265)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.580      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ARENAC, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            120 N. GROVE ST.                                           þ Disputed
            STANDISH, MI 48658                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45341
                                                                       (1:18-CV-10821)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.581      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ASHTABULA
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            25 W. JEFFERSON ST.                                        þ Unliquidated
            JEFFERSON, OH 44047                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45050 DAP
            UNDETERMINED                                               (1-18-CV-00100; 2017 CV00821)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.582      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BAMBERG
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1234 NORTH STREET                                          þ Unliquidated
            1234 NORTH STREET                                          þ Disputed
            BAMBERG, SC 29003                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP0500189
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.583      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BARAGA, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            2 S. MAIN STREET                                           þ Disputed
            L’ANSE, MI 49946                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP45361
                                                                       (2:18-CV-00033)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 117 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  144 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.584      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BARNWELL
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            COUNTY ADMINISTRATION BUILDING                             þ Unliquidated
            57 WALL STREET                                             þ Disputed
            BARNWELL, SC 29812                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP0600329
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.585      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BEAUFORT
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            100 RIBAUT ROAD                                            þ Unliquidated
            100 RIBAUT ROAD                                            þ Disputed
            BEAUFORT, SC 29902                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP0701245
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.586      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BENZIE
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            448 COURT PLACE                                            þ Disputed
            BEULAH, MI 49617                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45356
                                                                       (1:18-CV-00266)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.587      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BERKELEY, SOUTH CAROLINA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1003 US HWY 52                                             þ Unliquidated
            MONCKS CORNER, SC 29461                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45436
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.588      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BERRIEN, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            701 MAIN STREET                                            þ Disputed
            ST. JOSEPH, MI 49085                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45887
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 118 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  145 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.589      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BEXAR
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            100 DOLOROSA,                                              þ Disputed
            SAN ANTONIO, TX 78205                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CI08728
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.590      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BOARD OF ARLINGTON COUNTY
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            2100 CLARENDON BLVD 300                                    þ Disputed
            ARLINGTON, VA 22201                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00402
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.591      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BREVARD, FLORIDA
            OFFICE OF THE PROSECUTING ATTORNEY                         þ Contingent
            CHRISTINE MICHELE SCHVERAK                                 þ Unliquidated
            2725 JUDGE FRAN JAMIESON WAY STE 308                       þ Disputed
            VIERA, FL 32940                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45064
                                                                       (6:19-CV-00145)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.592      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BURLESON
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            100 WEST BUCK                                              þ Disputed
            CALDWELL, TX 77836                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 29267
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.593      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BURLINGTON, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SECRETARY               þ Contingent
            49 RANCOCAS ROAD                                           þ Unliquidated
            49 RANCOCAS ROAD                                           þ Disputed
            MOUNT HOLLY, NJ 08060                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. BUR-L-000952-19
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 119 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  146 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.594      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF BUTTE
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            25 COUNTY CENTER DR                                        þ Disputed
            OROVILLE, CA 95965                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45627
                                                                       (2:18-CV-01151-WBS-CMK / 2:18-AT-675)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.595      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CALAVERAS
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            CALAVERAS COUNTY                                           þ Unliquidated
            891 MOUNTAIN RANCH RD                                      þ Disputed
            SAN ANDREAS, CA 95249                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45645
                                                                       (1:18-CV-00637-LJO-BAM)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.596      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CALHOUN
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR COUNTY CLERK                                            þ Unliquidated
            200 PIASA ST.                                              þ Disputed
            ALTON, IL 62002                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46294
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.597      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CALHOUN
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            102 COURTHOUSE DRIVE                                       þ Unliquidated
            102 COURTHOUSE DRIVE                                       þ Disputed
            ST. MATTHEWS, SC 29135                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP0900065
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.598      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CAMERON
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            1100 E MONROE ST, DANCY BUILDING                           þ Disputed
            BROWNSVILLE, TX 78520                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-DCL-02237
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 120 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  147 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.599      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CARBON
            ATTN COMMISSIONER OR CLERK                                 þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            415 WEST PINE ST, PO BOX 67                                þ Disputed
            RAWLINS, WY 82301                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-0990
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.600      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CARBON
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            PO BOX 107                                                 þ Disputed
            PA 18229                                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45337
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.601      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CASS, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            120 N BROADWAY ST                                          þ Disputed
            CASSOPOLIS, MI 49031                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45868
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.602      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CATTARAUGUS
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            303 COURT STREET                                           þ Disputed
            LITTLE VALLEY, NY 14755                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 87139/2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.603      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHARLEVOIX, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            301 STATE ST                                               þ Disputed
            CHARLEVOIX, MI 49720                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45897
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 121 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  148 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.604      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHAUTAUQUA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            1 N. ERIE ST., PO BOX 170                                  þ Disputed
            MAYVILLE, NY 14757                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. K1-2018-57
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.605      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHEBOYGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            870 S MAIN ST                                              þ Disputed
            CHEBOYGAN, MI 49721                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45636
                                                                       (1:19-CV-11769)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.606      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHEMUNG
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            210 LAKE STREET, PO BOX 588                                þ Disputed
            ELMIRA, NY 14902                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-1909
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.607      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHENANGO
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            5 COURT STREET                                             þ Disputed
            NORWICH, NY 13815                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-5072
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.608      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHEROKEE
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            110 RAILROAD AVENUE                                        þ Unliquidated
            110 RAILROAD AVENUE                                        þ Disputed
            GAFFNEY, SC 29340                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP1100503
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 122 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  149 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.609      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHESTERFIELD
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            178 MILL STREET                                            þ Unliquidated
            178 MILL STREET                                            þ Disputed
            CHESTERFIELD, SC 29709                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP1300410
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.610      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CHILDRESS
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            100 AVENUE EAST NW BOX 1                                   þ Disputed
            CHILDRESS, TX 79201                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45229
                                                                       (2:18CV31)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.611      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CLARENDON
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            411 SUNSET DR.                                             þ Unliquidated
            411 SUNSET DR.                                             þ Disputed
            MANNING, SC 29102                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019-CP-14-00236
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.612      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CLATSOP
            ATTN OFFICER, DIRECTOR, MANAGING AGENT                     þ Contingent
            OR ATTORNEY                                                þ Unliquidated
            800 EXCHANGE ST STE 410                                    þ Disputed
            ASTORIA, OR 97103                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45442
                                                                       (3:18-CV-00520)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.613      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CLAY
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            100 N BRIDGE ST                                            þ Disputed
            HENRIETTA, TX 76365                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45169
                                                                       (7:18-CV000017)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 123 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  150 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.614      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CLINTON, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            100 E STATE STREET                                         þ Disputed
            ST. JOHNS, MI 48879                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45345
                                                                       (1:18-CV-10828)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.615      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CLINTON, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            100 E STATE STREET, STE 2600                               þ Disputed
            ST. JOHNS, MI 48879                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45889
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.616      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF COLLETON
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            109 BENSON STREET                                          þ Unliquidated
            OLD JAIL BUILDING, 2ND FL                                  þ Disputed
            WALTERBORO, SC 29488                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP1500438
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.617      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF COLUMBIA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            401 STATE STREET                                           þ Disputed
            HUDSON, NY 12534                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 12018012476
                                                                       (400015/2018)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.618      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CONTRA COSTA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            CONTRA COSTA COUNTY                                        þ Unliquidated
            651 PINE ST                                                þ Disputed
            9TH FLOOR                                                  Basis for the claim:
            MARTINEZ, CA 94553                                         LITIGATION CASE NO. 1:18-OP-45656
            Date or dates debt was incurred                            (3:18-CV-02705-JSC)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 124 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  151 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.619      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CRAWFORD, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            200 W MICHIGAN AVENUE                                      þ Disputed
            GRAYLING, MI 49738                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45105
                                                                       (5:18-CV-10077)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.620      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CUMBERLAND
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            60 W. BROAD STREET                                         þ Unliquidated
            BRIDGETON, NJ 08302                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018-002723
            UNDETERMINED                                               (2018-02147)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.621      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CURRY
            ATTN OFFICER, DIRECTOR, MANAGING AGENT                     þ Contingent
            OR ATTORNEY                                                þ Unliquidated
            94235 MOORE STREET                                         þ Disputed
            GOLD BEACH, OR 97444                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00815
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.622      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF CUYAHOGA
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            2079 EAST NINTH STREET                                     þ Unliquidated
            CLEVELAND, OH 44115                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45004-DAP
            UNDETERMINED                                               (1:17-CV-02482;
            Last 4 digits of account number:                           (CV-17-888099)
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.623      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF DEL NORTE
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            981 H STREET, STE 160                                      þ Disputed
            CRESCENT CITY, CA 95531                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45655
                                                                       (1:18-CV-02732-RMI)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 125 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  152 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.624      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF DELTA
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            310 LUDINGTON ST                                           þ Disputed
            ESCANABA, MI 49829                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45067
                                                                       (2:17-CV-00207)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.625      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF DORCHESTER
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            201 JOHNSTON STREET                                        þ Unliquidated
            201 JOHNSTON STREET                                        þ Disputed
            ST. GEORGE, SC 29477                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP1801122
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.626      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF DOUGLAS, STATE OF NEBRASKA
            COUNTY COMMISSIONERS ADMIN OFC                             þ Contingent
            OMAHA-DOUGLAS CIVIC CENTER                                 þ Unliquidated
            1819 FARNAM ST, LC2                                        þ Disputed
            OMAHA, NE 68183                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45068
                                                                       (8:19-CV-00049)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.627      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF DUTCHESS
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            22 MARKET STREET                                           þ Disputed
            POUGHKEEPSIE, NY 12601                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400005/2017
                                                                       (400005/2017)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.628      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF DUVAL
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            400 E GRAVIS                                               þ Disputed
            SAN DIEGO, TX 78384                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. DC-18-266
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 126 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  153 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.629      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF EATON
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            1045 INDEPENDENCE BLVD                                     þ Disputed
            CHARLOTTE, MI 48813                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-OP-45971
                                                                       (1:18-CV-00823)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.630      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF EDGEFIELD
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            124 COURTHOUSE SQUARE                                      þ Unliquidated
            124 COURTHOUSE SQUARE                                      þ Disputed
            EDGEFIELD, SC 29824                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP1900120
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.631      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF EL DORADO
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            330 FAIR LANE                                              þ Disputed
            PLACERVILLE, CA 95667                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45629
                                                                       (2:18-CV-01157-KJM-DB)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.632      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF EL PASO
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            500 E SAN ANTONIO                                          þ Disputed
            EL PASO, TX 79901                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CV1928
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.633      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF FANNIN, GA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            400 WEST MAIN ST                                           þ Disputed
            BLUE RIDGE, GA 30513                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 127 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  154 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.634      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF FLORENCE
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            180 NORTH IRBY STREET                                      þ Unliquidated
            180 NORTH IRBY STREET                                      þ Disputed
            FLORENCE, SC 29501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP2101213
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.635      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF FLOYD
            ATTN COUNTY JUDGE OR THE COUNTY ATTORNEY                   þ Contingent
            313 WESTMINSTER ST                                         þ Unliquidated
            PRESTONBURG, KY 41653                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45369
            UNDETERMINED                                               (7:17CV186)
            Last 4 digits of account number:                           (17CI00797)
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.636      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF FRANKLIN
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            P.O. BOX 159, 141 ATHENS ST                                þ Disputed
            CARNESVILLE, GA 30521                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-317
                                                                       (400012/2018)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.637      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF FRESNO
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            COUNTY OF FRESNO                                           þ Unliquidated
            2220 TULARE ST                                             þ Disputed
            STE 500                                                    Basis for the claim:
            FRESNO, CA 93721                                           LITIGATION CASE NO. 1:18-OP-45644
            Date or dates debt was incurred                            (1:18-CV-00634-LJO-SAB / 1:18-AT-341)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.638      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF FULTON
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            1875 CENTURY BLVD, STE 100                                 þ Disputed
            ATLANTA, GA 30345                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-06213
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 128 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  155 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.639      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF FULTON
            OFFICE OF THE PROSECUTING ATTORNEY FULTON                  þ Contingent
            COUNTY                                                     þ Unliquidated
            141 PRYOR ST SW                                            þ Disputed
            STE 4038                                                   Basis for the claim:
            ATLANTA, GA 30303                                          LITIGATION CASE NO. 1:18-OP-45374
            Date or dates debt was incurred                            ((17CV4757)
                                                                       (17CV005007))
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.640      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF GALVESTON
            ROBERT BARRON BOEMER                                       þ Contingent
            GALVESTON COUNTY COURTHOUSE                       722      þ Unliquidated
            MOODY                                                      þ Disputed
            5TH FLOOR                                                  Basis for the claim:
            GALVESTON, TX 77550                                        LITIGATION CASE NO. 1:19-OP-45239
            Date or dates debt was incurred                            (4:18-CV-04708)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.641      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF GENESEE
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            1101 BEACH STREET                                          þ Disputed
            FLINT, MI 48502                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45083
                                                                       (2:17-CV-14074)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.642      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF GLENN
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            525 W SYCAMORE ST                                          þ Disputed
            WILLOWS, CA 95988                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45639-DAP
                                                                       (2:18-CV-01139-JAM/AC / 18-663)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.643      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF GRATIOT, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            214 E. NEWARK STREET                                       þ Disputed
            ITHACA, MI 48847                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45339
                                                                       (1:18-CV-10810)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 129 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  156 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.644      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF GREENVILLE
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            301 UNIVERSITY RIDGE                                       þ Unliquidated
            GREENVILLE, SC 29601                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 6:18-CV-01085
            UNDETERMINED                                               (2018CP2301294)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.645      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HAMPTON
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            200 JACKSON AVENUE EAST                                    þ Unliquidated
            200 JACKSON AVENUE EAST                                    þ Disputed
            HAMPTON, SC 29924                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP2500258
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.646      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HARRIS
            OFFICE OF THE PROSECUTING ATTORNEY                         þ Contingent
            1019 CONGRESS, 15TH FL                                     þ Unliquidated
            HOUSTON, TX 77002                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45677
            UNDETERMINED                                               (28:1332 NR. (4:18CV490 (2017-82618))
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.647      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HARRISON
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            200 W HOUSTON, SUITE 143, PO BOX 1365                      þ Disputed
            MARSHALL, TX 75761                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-0442
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.648      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HIDALGO
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            100 NORTH CLOSNER                                          þ Disputed
            EDINBURG, TX 78539                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. C-1349-18-C
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 130 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  157 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.649      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HILLSDALE, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            29 N HOWELL ST RM 1                                        þ Disputed
            HILLSDALE, MI 49242                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45355
                                                                       (1:18-CV-00275)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.650      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HORRY
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1301 SECOND AVENUE                                         þ Unliquidated
            1301 SECOND AVENUE                                         þ Disputed
            CONWAY, SC 29526                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP2602684
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.651      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HOUGHTON, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            401 EAST HOUGHTON AVENUE                                   þ Disputed
            HOUGHTON, MI 49931                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45866
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.652      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF HUDSON
            ATTN PRESIDING OFFICER OR CLERK OR SEC                     þ Contingent
            ADMINISTRATION BLDG ANNEX                                  þ Unliquidated
            567 PAVONIA AVE                                            þ Disputed
            JERSEY CITY, NJ 07306                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45937
                                                                       (2:18-CV-09029-ES-CLW (HUD-L-001272-18))
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.653      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF IMPERIAL
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            IMPERIAL COUNTY                                            þ Unliquidated
            940 W MAIN ST                                              þ Disputed
            STE 205                                                    Basis for the claim:
            EL CENTRO, CA 92243                                        LITIGATION CASE NO. 1:18-OP-45631-DAP
            Date or dates debt was incurred                            (3:18-CV-00892-LAB-BLM)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 131 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  158 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.654      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF INGHAM, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            341 S JEFFERSON ST                                         þ Disputed
            MASON, MI 48854                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46178
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.655      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF INYO
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            INYO COUNTY                                                þ Unliquidated
            PO BOX DRAWER M                                            þ Disputed
            INDEPENDENCE, CA 93526                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45646
                                                                       (1:18-CV-00639-DAD-JLT)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.656      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF IONIA, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            101 W MAIN ST                                              þ Disputed
            IONIA, MI 48846                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45261
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.657      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF IOSCO, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            422 W LAKE STREET                                          þ Disputed
            TAWAS CITY, MI 48763                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45343
                                                                       (1:18-CV-10823)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.658      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF IRON, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            2 S 6TH ST STE 7                                           þ Disputed
            CRYSTAL FALLS, MI 49920                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45888
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 132 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  159 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.659      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ISABELLA, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            200 N. MAIN STREET, RM 225                                 þ Disputed
            MT. PLEASANT, MI 48858                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45349
                                                                       (1:18-CV-10864)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.660      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF JACKSON, WV
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            PO BOX 800                                                 þ Disputed
            RIPLEY, WV 25271                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.661      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF JASPER
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            CLEMENTA C. PINCKNEY GOVERNMENT BUILDING                   þ Unliquidated
            358 THIRD AVENUE                                           þ Disputed
            RIDGELAND, SC 29936                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP2700332
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.662      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF JERSEY
            ATTN CHAIR OR COUNTY CLERK                                 þ Contingent
            200 N. LAFAYETTE                                           þ Unliquidated
             P. O. BOX 216                                             þ Disputed
            JERSEYVILLE, IL 62052                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018--L-003908
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.663      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF JOHNSON
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR COUNTY CLERK                                            þ Unliquidated
            400 COURT STREET                                           þ Disputed
            VIENNA, IL 62995                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46148
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 133 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  160 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.664      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF JONES
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            1100 12TH STREET                                           þ Disputed
            ANSON, TX 79501                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45139
                                                                       (1:18-CV-00003)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.665      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KALAMAZOO
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            201 W KALAMAZOO AVE                                        þ Disputed
            KALAMAZOO, MI 49007                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00439
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.666      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KENT, DE
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            555 BAY RD                                                 þ Unliquidated
            DOVER, DE 19901                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.667      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KENT, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            300 MONROE AVE, NW                                         þ Disputed
            GRAND RAPIDS, MI 49503                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45000
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.668      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KERN
            OFFICE OF KERN COUNTY COUNSEL                              þ Contingent
            KERN COUNTY ADMINISTRATIVE CENTER                          þ Unliquidated
            1115 TRUXTUN AVE                                           þ Disputed
            4TH FLOOR                                                  Basis for the claim:
            BAKERSFIELD, CA 93301                                      LITIGATION CASE NO. 1:19-CV-00557
            Date or dates debt was incurred                            (T19-305)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 134 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  161 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.669      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KERR
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            700 MAIN STREET, SUITE 122                                 þ Disputed
            KERRVILLE, TX 78028                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18389B
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.670      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KERSHAW
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            515 WALNUT ST                                              þ Unliquidated
            515 WALNUT ST                                              þ Disputed
            CAMDEN, SC 29020                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP2800553
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.671      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KNOTT, THE
            ATTN COUNTY JUDGE OR THE CO ATTORNEY                       þ Contingent
            53 W MAIN ST                                               þ Unliquidated
            PO BOX 1317                                                þ Disputed
            HINDMAN, KY 41822                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45370
                                                                       (7:18CV00006) (17CV00257)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.672      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KNOX, MAINE
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            62 UNION STREET                                            þ Disputed
            ROCKLAND, ME 04841                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. PENDING
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.673      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KNOX, MAINE
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            62 UNION STREET                                            þ Disputed
            ROCKLAND, ME 04841                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. PENDING
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 135 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  162 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.674      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF KNOX, STATE OF NEBRASKA
            ATTN CHIEF EXECUTIVE OFFICER, OR CLERK                     þ Contingent
            206 MAIN STREET                                            þ Unliquidated
            CENTER, NE 98724                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45555
            UNDETERMINED                                               (8:18-CV-00181)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.675      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LA SALLE
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            204 NE LANE ST, PO BOX 1530                                þ Disputed
            CORTULLA, TX 78014                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45234
                                                                       (5:18-CV-00021)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.676      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LAKE
            ATTN CHAIR OR COUNTY CLERK                                 þ Contingent
            18 N COUNTY STREET                                         þ Unliquidated
            ROOM 101                                                   þ Disputed
            WAUKEGAN, IL 60085                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45032
                                                                       (1:18-CV-00089; 17CV001972)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.677      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LAKE, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            800 TENTH ST, STE 200                                      þ Disputed
            BALDWIN, MI 49304                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45366
                                                                       (1:18-CV-00267)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.678      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LASSEN
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            2610 ROVERSIASE DRIVE                                      þ Disputed
            SUSANVILLE, CA 96130                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45609
                                                                       (2:18-CV-01137-KJM-CMK)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 136 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  163 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.679      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LAURENS
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            100 HILLCREST SQUARE                                       þ Unliquidated
            LAURENS, SC 29360                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP3000606
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.680      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LEE
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            PO BOX 309                                                 þ Unliquidated
            BISHOPVILLE, SC 29010                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP3100207
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.681      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LEELANAU
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            8527 E GOVERNMENT CENTER DR, STE 201                       þ Disputed
            SUTTONS BAY, MI 49682                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45111
                                                                       (1:18-CV-00030)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.682      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LENAWEE, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            301 N. MAIN STREET, OLD COURTHOUSE, 2ND FLOOR              þ Disputed
            ADRIAN, MI 49221                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45351
                                                                       (2:18-CV-10835)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.683      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LEON
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            114 TX-75                                                  þ Disputed
            CENTERVILLE, TX 75833                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45240
                                                                       (4:18-CV-04709)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 137 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  164 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.684      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LEWIS
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            345 W. MAIN STREET                                         þ Disputed
            CHEHALIS, WA 98532                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CA2018-000148
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.685      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LEXINGTON
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            212 SOUTH LAKE DRIVE                                       þ Unliquidated
            212 SOUTH LAKE DRIVE                                       þ Disputed
            LEXINGTON, SC 29072                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP3202207
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.686      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LIBERTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            1923 SAM HOUSTON ST                                        þ Disputed
            LIBERTY, TX 77575                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV1813222
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.687      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LIVINGSTON
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            304 E GRAND RIVER AVENUE, SUIRE 201                        þ Disputed
            HOWELL, MI 48843                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 000240-2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.688      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LIVINGSTON, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            304 E GRAND RIVER AVENUE, SUIRE 201                        þ Disputed
            HOWELL, MI 48843                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45262
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 138 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  165 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.689      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LORAIN
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            226 MIDDLE AVE                                             þ Unliquidated
            4TH FL                                                     þ Disputed
            ELYRIA, OH 44035                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45078
                                                                       (1:18-CV-145; 17CV194035)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.690      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LUCE, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            407 W. HARRIE ST                                           þ Disputed
            NEWBERRY, MI 49868                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45362
                                                                       (2:18-CV-00034)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.691      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF LYCOMING
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            48 W 3RD ST                                                þ Disputed
            WILLIAMSPORT, PA 17701                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45655
                                                                       (4:19-CV-01039)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.692      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MACOMB
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            1 S MAIN STREET, 9TH FLOOR                                 þ Disputed
            MOUNT CLEMENS, MI 48043                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45085
                                                                       (4:17-CV-14077)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.693      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MADERA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            MADERA COUNTY                                              þ Unliquidated
            200 W FOURTH ST                                            þ Disputed
            MADERA, CA 93637                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45647
                                                                       (1:18-AT-00343)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 139 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  166 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.694      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MADERA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            200 W 4TH ST                                               þ Disputed
            MADERA, CA 93637                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45647
                                                                       (3:18-CV-02730-JCS)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.695      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MADISON
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            91 ALBANY AVENUE                                           þ Disputed
            DANIELSVILLE, GA 30633                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-1046
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.696      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MARION
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            2523 EAST HIGHWAY 76                                       þ Unliquidated
            P.O. BOX 183                                               þ Disputed
            MARION, SC 29571                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP3300299
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.697      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MARIPOSA,
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            5088 BULLION ST, PO BOX 28                                 þ Disputed
            MARIPOSA, CA 95338                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45618
                                                                       (1:18-CV-00626)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.698      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MARQUETTE
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            234 W. BARAGA AVE                                          þ Disputed
            MARQUETTE, MI 49855                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45104
                                                                       (2:18-CV-00001)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 140 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  167 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.699      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MASON
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            350 OTTAWA NW                                              þ Disputed
            GRAND RAPIDS, MI 49503                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45112
                                                                       (1:18-CV-00032)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.700      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MCCORMICK
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            610 SOUTH MINE STREET                                      þ Unliquidated
            610 SOUTH MINE STREET                                      þ Disputed
            MCCORMICK, SC 29835                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP3500031
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.701      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MCLENNAN
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            501 WASHINGTON AVE                                         þ Disputed
            WACO, TX 76701                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45075
                                                                       (6:17-CV-00298)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.702      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MENDOCINO
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            501 LOW GAP RD, RM 1030                                    þ Disputed
            UKIAH, CA 95482                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45654
                                                                       (1:18-CV-02712)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.703      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MERCED
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            MERCED COUNTY                                              þ Unliquidated
            2222 M ST                                                  þ Disputed
            ROOM 309                                                   Basis for the claim:
            MERCED, CA 95340                                           LITIGATION CASE NO. 1:18-OP-45643
            Date or dates debt was incurred                            (1:18-CV-00631-DAD-SAMB)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 141 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  168 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.704      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MERCER
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            209 SOUTH BROAD STREET                                     þ Unliquidated
            TRENTON, NJ 08608                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018-1596
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.705      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MODOC
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            204 S. COURT ST, STE 100                                   þ Disputed
            ALTURAS, CA 96101                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45641
                                                                       (2:18-AT-00664)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.706      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONCALM, MI
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            639 N. STATE STREET                                        þ Disputed
             STANTON, MI 48888                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45865
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.707      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONO
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            452 OLD MAMMOTH RD STE J3                                  þ Disputed
            MAMMOTH LAKE, CA 93546                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45626
                                                                       (2:18-CV-01149-JAM-KJN)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.708      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONROE
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            38 WEST MAIN STREET, PO BOX 189                            þ Disputed
            FORSYTH, GA 31029                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400017/2018
                                                                       (I2018000561)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 142 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  169 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.709      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONROE
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            125 EAST 2ND STREET                                        þ Disputed
            MONROE, MI 48161                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45158
                                                                       (2:18-CV-10251)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.710      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONTCALM, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            211 W. MAIN ST, PO BOX 368                                 þ Disputed
            STANTON, MI 48888                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45865
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.711      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONTEREY
            OFFICE OF THE COUNTY COUNSEL                               þ Contingent
            COUNTY OF MONTEREY                                         þ Unliquidated
            168 W ALISAL ST                                            þ Disputed
            THIRD FLOOR                                                Basis for the claim:
            SALINAS, CA 93901                                          LITIGATION CASE NO. 1:18-OP-45615
            Date or dates debt was incurred                            (5:18-CV-02693-HRL)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.712      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONTGOMERY
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            210 WEST DAVIS                                             þ Disputed
            CONROE, TX 77301                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45030
                                                                       (4:17CV3756)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.713      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONTGOMERY
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            P.O. BOX 311                                               þ Disputed
            NORRISTOWN, PA 19401                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-681
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 143 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  170 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.714      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MONTMORENCY, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            12265 M-32, PO BOX 789                                     þ Disputed
            ATLANTA, MI 49709                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45347
                                                                       (1:18-CV-10834)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.715      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MORA
            ATTN CHAIR OF COUNTY BOARD OR AUDITOR                      þ Contingent
            P.O. BOX 580                                               þ Unliquidated
            MORA, MN 87732                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45080
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.716      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF MULTNOMAH
            ATTN OFFICER, DIRECTOR, MANAGING AGENT                     þ Contingent
            OR ATTORNEY                                                þ Unliquidated
            1021 SW 4TH AVE                                            þ Disputed
            PORTLAND, OR 97204                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45377
                                                                       (3:17CV2010 (17CV33413))
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.717      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NAPA, CALIFORNIA
            OFFICE OF THE SONOMA COUNTY COUNSEL                        þ Contingent
            575 ADMINISTRATION DR                                      þ Unliquidated
            ROOM 105A                                                  þ Disputed
            SANTA ROSA, CA 95403                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45750
                                                                       (4:18-CV-3374)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.718      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NASSAU
            ATTN CHAIR OR CLERK OF BOARD OF SUPERVISORS                þ Contingent
            CLERK, ATTORNEY OR TREASURER                               þ Unliquidated
            240 OLD COUNTRY ROAD                                       þ Disputed
            MINEOLA, NY 11501                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400008/2017
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 144 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  171 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.719      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NEVADA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            950 MAIDU AVENUE, STE 200                                  þ Disputed
            NEVADA CITY, CA 95959                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45628-DAP
                                                                       (2:18-CV-01152-JAM-DB)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.720      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NEWAYGO, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            1087 NEWELL ST. P.O. BOX 885                               þ Disputed
            WHITE CLOUD, MI 49349                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46187
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.721      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NIAGARA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            59 PARK AVE, 2ND FL                                        þ Disputed
            LOCKPORT, NY 14094                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. E162958/2017
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.722      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NOLAN TX
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            100 EAST 3RD ST                                            þ Disputed
            SWEETWATER, TX 79556                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45061
                                                                       (1:17-CV-00196-C)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.723      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NORTHAMPTON
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            669 WASHINGTON STREET, FL 3                                þ Disputed
            EASTON, PA 18042                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. C48-CV-2017-11557
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 145 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  172 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.724      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF NORTHUMBERLAND
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            399 STADIUM DRIVE                                          þ Disputed
            SUNBURY, PA 17801                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00945
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.725      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF OCEAN, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            101 HOOPER AVE                                             þ Unliquidated
            TOMS RIVER, NJ 08754-2191                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. OCN-L-1474-19
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.726      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF OCEANA, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            100 S. STATE STREET, SUITE M-4                             þ Disputed
            HART, MI 49420                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45359
                                                                       (1:18-CV-00274)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.727      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF OCONEE
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            415 S. PINE ST.                                            þ Unliquidated
            415 S. PINE ST.                                            þ Disputed
            WALHALLA, SC 29691                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP3700458
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.728      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF OGEMAW, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            806 WEST HOUGHTON AVENUE                                   þ Disputed
            WEST BRANCH, MI 48661                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45348
                                                                       (1:18-CV-10839)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 146 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  173 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.729      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ONEIDA, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            800 PARK AVENUE                                            þ Disputed
            UTICIA, NY 13501                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45338
                                                                       (6:18-CV-00314)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.730      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ONONDAGA, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            401 MONTGOMERY ST., RM 200                                 þ Disputed
            SYRACUSE, NY 13202                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45170
                                                                       (5:18-CV-00100)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.731      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ONTONGON, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            315 QUARTZ STREET                                          þ Disputed
            ONTONAGON, MI 49953                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45893
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.732      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ORANGEBURG
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1437 AMELIA STREET                                         þ Unliquidated
            1437 AMELIA STREET                                         þ Disputed
            ORANGEBURG, SC 29115                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP3800841
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.733      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ORLEANS
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            14016 STATE ROUTE 31                                       þ Disputed
            ALBION, NY 14411                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-45005
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 147 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  174 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.734      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF OSCEOLA
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            301 W. UPTON AVE, 2ND FL                                   þ Disputed
            REED CITY, MI 49677                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45357
                                                                       (1:18-CV-00271)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.735      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF OSCEOLA
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            301 W. UPTON AVE, 2ND FL                                   þ Disputed
            REED CITY, MI 49677                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45669
                                                                       (OKE/6:18-CV-00056) (6:18CV164
            UNDETERMINED                                               (2017CA002928))
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.736      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF OSWEGO
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            46 EAST BRIDGE ST                                          þ Disputed
            OSWEGO, NY 13126                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. EFC-2018-0022
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.737      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF PICKENS
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            222 MCDANIEL AVENUE, B-2                                   þ Unliquidated
            222 MCDANIEL AVENUE, B-2                                   þ Disputed
            PICKENS, SC 29671                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP3900675
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.738      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF PIKE, THE
            ATTN COUNTY JUDGE OR THE CO ATTORNEY                       þ Contingent
            146 MAIN STREET                                            þ Unliquidated
            PIKEVILLE, KY 41501                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45368
            UNDETERMINED                                               (7:17-CV-00193) (17CI01283)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 148 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  175 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.739      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF PIMA
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            CHIEF CLERK OR SECRETARY                                   þ Unliquidated
            130 W. CONGRESS ST                                         þ Disputed
            TUCSON, AZ 85701                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45268
                                                                       (4:19-CV-00166)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.740      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF PLACER
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            175 FULWEILER AVENUE                                       þ Disputed
            AUBURN, CA 95603                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45642
                                                                       (2:18-CV-01143-KJM-CKD)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.741      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF PLUMAS
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            520 MAIN STREET, RM 309                                    þ Disputed
            QUINCY, CA 95971                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45649
                                                                       (2:18-CV-01146-TLN-EFB / 2:18-AT-699)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.742      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF PRESQUE ISLE, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            151 E. HURON AVE, PO BOX 110                               þ Disputed
            ROGERS CITY, MI 49779                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45894
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.743      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF RENO
            ATTN COUNTY COMMISSIONERS, THE                             þ Contingent
            COUNTY CLERK OR THE COUNTY TREASURER                       þ Unliquidated
            206 W 1ST AVENUE                                           þ Disputed
            HUTCHINSON, KS 67501                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45718
                                                                       (6:18-CV-01144)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 149 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  176 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.744      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF RENSSELAER
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            105 THIRD STREET                                           þ Disputed
            TROY, NY 12180                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2017-00257543
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.745      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF RIVERSIDE
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            4080 LEMON ST.                                             þ Disputed
            RIVERSIDE, CA 92501                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45878
                                                                       (18-01372)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.746      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ROANE, WV
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            200 MAIN STREET                                            þ Disputed
            SPENCER, WV 25276                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.747      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ROSCOMMON, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            500 LAKE STREET                                            þ Disputed
            ROSCOMMON, MI 48653                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45102
                                                                       (1:18-CV-10078)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.748      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SALUDA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            400 WEST HIGHLAND ST.                                      þ Unliquidated
            400 WEST HIGHLAND ST.                                      þ Disputed
            SALUDA, SC 29138                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019-CP-41-00111
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 150 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  177 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.749      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SAN BENITO
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            COUNTY OF SAN BENITO                                       þ Unliquidated
            481 FOURTH ST                                              þ Disputed
            2ND FLOOR                                                  Basis for the claim:
            HOLLISTER, CA 95023                                        LITIGATION CASE NO. 1:18-OP-45653
            Date or dates debt was incurred                            (5:18-CV-02733-SVK)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.750      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SAN BERNARDINO
            OFFICE OF COUNTY COUNSEL                                   þ Contingent
            COUNTY OF SAN BERNARDINO                                   þ Unliquidated
            MICHELLE DANIELLE BLAKEMORE                                þ Disputed
            385 N ARROWHEAD AVE                                        Basis for the claim:
            SAN BERNARDINO, CA 92415                                   LITIGATION CASE NO. 1:18-OP-46032
            Date or dates debt was incurred                            (5:18-CV-01527)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.751      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SAN DIEGO
            OFFICE OF THE COUNTY COUNSEL - SAN DIEGO                   þ Contingent
            1600 PACIFIC HWY                                           þ Unliquidated
            ROOM 355                                                   þ Disputed
            SAN DIEGO, CA 92101                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45613
                                                                       (3:18-CV-00882)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.752      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SAN LUIS OBISPO, CALIFORNIA
            OFFICE OF COUNTY COUNSEL                                   þ Contingent
            COUNTY OF SAN LUIS OBISPO COUNTY                           þ Unliquidated
            RITA L. SCIARONI                                           þ Disputed
            1035 PALM STREET, RM 386                                   Basis for the claim:
            SAN LUIS OBISPO, CA 93408                                  LITIGATION CASE NO. 1:18-OP46290
            Date or dates debt was incurred                            (2:18-CV-09516)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.753      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SAN MATEO
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            400 COUNTY CENTER                                          þ Disputed
            REDWOOD CITY, CA 94063                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45126
                                                                       (3:19-CV-00949)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 151 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  178 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.754      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SANILAC, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            60 WEST SANILAC AVENUE, ROOM 105                           þ Disputed
            SANDUSKY, MI 48471                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45352
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.755      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SANTA CRUZ, CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            COUNTY OF SANTA CRUZ                                       þ Unliquidated
            701 OCEAN ST                                               þ Disputed
            ROOM 505                                                   Basis for the claim:
            SANTA CRUZ, CA 95060                                       LITIGATION CASE NO. 1:18-OP-45679
            Date or dates debt was incurred                            (5:18-CV-02803)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.756      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SARATOGA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            40 MCMASTER STREET                                         þ Disputed
            BALLSTON SPA, NY 12020                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018135
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.757      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SCHENECTADY
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            620 STATE STREET, 6TH FL                                   þ Disputed
            SCHENECTADY, NY 12305                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400009/2017
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.758      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SCHOHARIE
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            284 MAIN STREET                                            þ Disputed
            SCHOHARIE, NY 12157                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2017-395
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 152 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  179 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.759      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SCHUYLER
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR COUNTY CLERK                                            þ Unliquidated
            120 SOUTH CONGRESS ST                                      þ Disputed
            RUSHVILLE, IL 62681                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46147
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.760      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SCHUYLER
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            105 NINTH ST., UNIT 8                                      þ Disputed
            WATKINS GLEN, NY 14891                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-91
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.761      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SHASTA
            OFFICE OF THE COUNTY COUNSEL - SHASTA COUNTY               þ Contingent
            1450 COURT ST                                              þ Unliquidated
            ROOM 332                                                   þ Disputed
            REDDING, CA 96001                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45651
                                                                       (2:18-CV-01148-TLN-CMK)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.762      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SHIAWASSEE, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            208 N. SHIAWASSEE ST                                       þ Disputed
            CORUNNA, MI 48817                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45350
                                                                       (4:18-CV-10811)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.763      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SISKIYOU
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            1312 FAIRLANE RD, PO BOX 750                               þ Disputed
            YREKA, CA 96097                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45630-DAP
                                                                       (2:18-CV-01167-KJM-CMK)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 153 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  180 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.764      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SONOMA, CALIFORNIA
            OFFICE OF THE COUNTY COUNSEL - SONOMA COUNTY               þ Contingent
            575 ADMINISTRATION DR                                      þ Unliquidated
            STE 105A                                                   þ Disputed
            SANTA ROSA, CA 95403                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45849
                                                                       (3:18-CV-03806)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.765      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SPARTANBURG
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            PO BOX 3483                                                þ Unliquidated
            SPARTANBURG, SC 29306                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018-CP-4200760
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.766      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SPARTANBURG
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            366 N CHURCH ST                                            þ Unliquidated
            SPARTANBURG, SC 29303                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 7:18-CV-01799
            UNDETERMINED                                               (2018CP4200760)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.767      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ST. CLAIR, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            200 GRAND RIVER SUITE 203                                  þ Disputed
            PORT HURON, MI 48060                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45896
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.768      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ST. LAWRENCE
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            48 COURT STREET                                            þ Disputed
            CANTON, NY 13617                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV-2018-0151909
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 154 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  181 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.769      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF STEUBEN
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            3 EAST PULTENEY SQUARE                                     þ Disputed
            BATH, NY 14810                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. E2018-0209CV
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.770      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SULLIVAN
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            100 NORTH STREET, PO BOX 5012                              þ Disputed
            MONTICELLO, NY 12701                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400007/2017
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.771      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SUMMIT
            ATTN COUNTY CLERK                                          þ Contingent
            60 N MAIN ST                                               þ Unliquidated
            PO BOX 128                                                 þ Disputed
            COALVILLE, UT 84017                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.772      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SUMMIT
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            OHIO BUILDING - 8TH FLOOR                                  þ Unliquidated
            175 SOUTH MAIN STREET                                      þ Disputed
            AKRON, OH 44308                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.773      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SUMMIT, OHIO
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            205 S. HIGH ST                                             þ Unliquidated
            AKRON, OH 44308                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 155 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  182 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.774      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SUMTER
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            13 E CANAL STREET                                          þ Unliquidated
            13 E CANAL STREET                                          þ Disputed
            SUMTER, SC 29150                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP4300891
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.775      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF SUTTER
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            1160 CIVIC CENTER BLVD                                     þ Disputed
            YUBA CITY, CA 95933                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45640
                                                                       (2:18-CV-01140-MCE-EFB)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.776      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TEHAMA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            TEHAMA COUNTY                                              þ Unliquidated
            727 OAK ST                                                 þ Disputed
            RED BLUFF, CA 96080                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45680
                                                                       (2:18-CV-01221-KJM-CMK)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.777      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF THROCKMORTON
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            105 N. MINTER, PO BOX 700                                  þ Disputed
            THROCKMORTON, TX 76483                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45141
                                                                       (1:18-CV-00004)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.778      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TIOGA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            16 COURT STREET, PO BOX 307                                þ Disputed
            OSWEGO, NY 13827                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-60025
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 156 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  183 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.779      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TOMPKINS
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            125 EAST COURT STREET, 3RD FL                              þ Disputed
            ITHACA, NY 14850                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CI2018-00315
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.780      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TRINITY
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            11 COURT STREET, PO BOX 613                                þ Disputed
            WEAVERVILLE, CA 96093                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45650
                                                                       (2:18-CV-01147-MCE-CMK)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.781      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TRUMBULL
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            160 HIGH ST NW                                             þ Unliquidated
            GIRARD, OH 44420                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45079
            UNDETERMINED                                               (4:18CV147; 2017CV2266)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.782      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TULARE, CALIFORNIA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            221 S. MOONEY BLVD, RM 101-E                               þ Disputed
            VISALIA, CA 93291                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45997
                                                                       (1:18-CV-00860)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.783      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TUOLUMNE
            OFFICE OF COUNTY ATTORNEY TUOLUMNE COUTY                   þ Contingent
            SARAH CARRILLO                                             þ Unliquidated
            2 S GREEN ST                                               þ Disputed
            SONORA CA, CA 95370                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45619
                                                                       (1:18-AT-337)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 157 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  184 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.784      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TUSCARAWAS, OHIO
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            125 E HIGH AVE                                             þ Unliquidated
            NEW PHILADELPHIA, OH 44663                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45098
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.785      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF TUSCOLA, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            125 W. LINCOLN STREET, SUITE 500                           þ Disputed
            CARO, MI 48723                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45870
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.786      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ULSTER
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            244 FAIR STREET, PO BOX 1800                               þ Disputed
            KINGSTON, NY 12402                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-903
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.787      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF UNION
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            210 WEST MAIN STREET                                       þ Unliquidated
            UNION, SC 29379                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45286
            UNDETERMINED                                               (1:19-CV-0216)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.788      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF UNION
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            210 WEST MAIN STREET                                       þ Unliquidated
            UNION, SC 29379                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP4400288
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 158 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  185 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.789      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WALKER
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            1819 SYCAMORE AVE                                          þ Disputed
            HUNTSVILLE, TX 77340                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1929076
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.790      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WALLER
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            836 AUSTIN ST, STE 221                                     þ Disputed
            HEMPSTEAD, TX 77445-4672                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-4-24828
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.791      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WARREN
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            165 COUNTY ROUTE 519 SOUTH                                 þ Unliquidated
            BELVEDERE, NJ 07823-1949                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018-64959
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.792      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WASHINGTON
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            204 DAVIS AVE                                              þ Unliquidated
            MARIETTA, OH 45750                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 061518-W1
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.793      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WASHTENAW, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            220 NORTH MAIN                                             þ Disputed
            ANN ARBOR, MI 48104                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45886
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 159 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  186 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.794      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WAYNE
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            3355 S. WAYNE RD                                           þ Unliquidated
            FAIR LAWN, NJ 07410                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45102
            UNDETERMINED                                               (4:17-CV-13334)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.795      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WEBB
            OFFICE OF PROSECUTING ATTORNEY WEBB COUNTY                 þ Contingent
            ALEXANDRA COLESSIDES                                       þ Unliquidated
            1000 HOUSTON STREET, FL 2                                  þ Disputed
            LAREDO, TX 78040                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45175
                                                                       ( 5:18-CV-0011)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.796      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WESTCHESTER
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            148 MARTINE AVENUE                                         þ Disputed
            WHITE PLAINS, NY 10601                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-51606
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.797      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WEXFORD
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            437 E. DIVISION ST                                         þ Disputed
            CADILLAC, MI 49601                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45364
                                                                       (1:18-CV-00273)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.798      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WICHITA TEXAS
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            900 7TH STREET, ROOM 250                                   þ Disputed
            WICHITA FALLS, TX 76301                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45064
                                                                       (7:17-CV-00173)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 160 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  187 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.799      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WILLIAMSBURG
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            201 WEST MAIN STREET                                       þ Unliquidated
            201 WEST MAIN STREET                                       þ Disputed
            KINGSTREE, SC 29556                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP4500276
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.800      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WIRT, WV
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            P O BOX 53                                                 þ Disputed
            ELIZABETH, WV 26143                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.801      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WOOD, WV
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            1 COURT SQ                                                 þ Disputed
            PARKERSBURG, WV 26101                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.802      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF WYOMING
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            143 N MAIN STREET                                          þ Disputed
            WARSAW, NY 14569                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400013/2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.803      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF YATES
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            417 LIBERTY STREET                                         þ Disputed
            PENN YAN, NY 14527                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-0174
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 161 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  188 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.804      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF YOLO
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            625 COURT STREET                                           þ Disputed
            WOODLAND, CA 95695                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45351
                                                                       (2:19-CV-00813)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.805      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF YOLO,
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            625 COURT STREET                                           þ Disputed
            WOODLAND, CA 95695                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:19-CV-00813
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.806      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF YORK
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            6 S CONGRESS STREET                                        þ Unliquidated
            6 S CONGRESS STREET                                        þ Disputed
            YORK, SC 29745                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP4602446
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.807      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF YORK
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            45 NORTH GEORGE STREET                                     þ Disputed
            YORK, PA 17401                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2017-SU-003372
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.808      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF YUBA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            915 8TH. STREET                                            þ Disputed
            MARYSVILLE, CA 95901                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45648
                                                                       (2:18-CV-01145-WBS-KJN)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 162 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  189 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.809      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUNTY OF ZAVALA
            ATTN CHIEF EXEC OFFICER, COUNTY ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            200 E. UVALDE STREET                                       þ Disputed
            CRYSTAL CITY, TX 78839                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46036
                                                                       (2:18-CV-00052)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.810      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COURTNEY HERRING
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45519-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.811      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COUSHATTA TRIBE OF LOUISIANA
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            1940 CC BEL RD                                             þ Unliquidated
            PO BOX 10                                                  þ Disputed
            ELTON, LA 70532                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45438
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.812      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COVENTRY TOWNSHIP
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            OR PROSECUTING ATTORNEY OR LAW DIRECTOR                    þ Unliquidated
            68 PORTAGE LAKES DRIVE                                     þ Disputed
            AKRON, OH 44319                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.813      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COVENTRY TOWNSHIP, OH
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            68 PORTAGE LAKES DRIVE                                     þ Unliquidated
            AKRON, OH 44319                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 163 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  190 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.814      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COVENTRY TOWNSHIP, OHIO
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            68 PORTAGE LAKES DRIVE                                     þ Unliquidated
            AKRON, OH 44319                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.815      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $309.60
                                                                       Check all that apply.
            COVINGTON & BURLING LLP
            ATTN: ACCOUNTING DEPT                                      ¨ Contingent
            ONE CITY CENTER                                            ¨ Unliquidated
            850 TENTH ST NW                                            ¨ Disputed
            WASHINGTON, DC 20001                                       Basis for the claim:
            Date or dates debt was incurred                            PROFESSIONAL SERVICES
            6/30/19                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: VING                      ¨ Yes

 3.816      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COVINGTON CITY
            ATTN CEO, OR OFFICIAL ATTORNEY                             þ Contingent
            20 WEST PIKE STREET                                        þ Unliquidated
            COVINGTON, KY 41011                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45661
            UNDETERMINED                                               (2:18-CV-04789-JTM-KWR)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.817      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COVINGTON COUNTY, MISSISSIPPI
            ATTN PRESIDENT OR                                          þ Contingent
            CLERK OF THE BOARD OF SUPERVISORS                          þ Unliquidated
            101 SOUTH ELM AVE                                          þ Disputed
            COLLINS, MS 39428                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45417
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.818      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            COWLEY COUNTY KANSAS BOARD OF COMMISSIONERS
            ATTN COUNTY COMMISSIONERS, THE                             þ Contingent
            COUNTY CLERK OR THE COUNTY TREASURER                       þ Unliquidated
            311 E. 9TH AVENUE                                          þ Disputed
            WINFIELD, KS 67156                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45898
                                                                       (6:18-CV-01204)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 164 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  191 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.819      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,238.92
                                                                       Check all that apply.
            COX COMMUNICATIONS PHOENIX
            P.O. BOX 53249                                             ¨ Contingent
            PHOENIX, AZ 85072-3249                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/30/19                                                    UTILITIES
            Last 4 digits of account number: COX                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.820      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,893.11
                                                                       Check all that apply.
            COZEN O'CONNOR
            7885                                                       þ Contingent
            PO BOX 7247                                                ¨ Unliquidated
            PHILADELPHIA, PA 19170-7885                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       INDEMNITY - COUNSEL FOR MATT
            VARIOUS                                                    NAPOLETANO
            Last 4 digits of account number: Z001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.821      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CRAIG COUNTY, OKLAHOMA
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            301 W CANADIAN AVE # 3                                     þ Disputed
            VINITA, OK 74301                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45652
                                                                       (4:19-CV-00317)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.822      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $827,038.37
                                                                       Check all that apply.
            CRAVATH, SWAINE & MOORE LLP
            ATTN DAVID M. STUART                                       ¨ Contingent
            WORLDWIDE PLAZA                                            ¨ Unliquidated
            825 EIGHTH AVENUE                                          þ Disputed
            NEW YORK, NY 10019-7475                                    Basis for the claim:
            Date or dates debt was incurred                            PROFESSIONAL SERVICES
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: A006                      ¨ Yes

 3.823      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CRAWFORD COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            903 DIAMOND PARK MEADVILLE                                 þ Unliquidated
            MEADVILLE, PA 16335                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 165 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  192 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.824      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CRAWFORD COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            903 DIAMOND PARK MEADVILLE                                 þ Unliquidated
            MEADVILLE, PA 16335                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.825      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CRAWFORD COUNTY BOARD OF COMMISSIONERS
            ATTN COUNTY COMMISSIONERS, THE                             þ Contingent
            COUNTY CLERK OR THE COUNTY TREASURER                       þ Unliquidated
            640 GA HWY 128                                             þ Disputed
            ROBERTA, GA 31078                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46108
                                                                       (2:18-CV-02246-JAR-TJJ)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.826      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CRAWFORD COUNTY BOARD OF COUNTY
            COMMISSIONERS                                              þ Contingent
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Unliquidated
            MAYOR, CITY MANAGER, OR AGENT                              þ Disputed
            640 GA HWY 128                                             Basis for the claim:
            ROBERTA, GA 31078                                          LITIGATION CASE NO. 1:18OP45288
            Date or dates debt was incurred                            (1:18-CV-00606)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.827      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CROWLEY COUNTY
            ATTN GOVERNOR OR ATTORNEY                                  þ Contingent
            603 MAIN STREET, SUITE 2                                   þ Unliquidated
            COURTHOUSE ANNEX                                           þ Disputed
            ORDWAY, CO 81063                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45255
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.828      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,542.50
                                                                       Check all that apply.
            CSC CONSULTING, INC.
            JP MORGAN BANK ONE                                         ¨ Contingent
            PO BOX 978976                                              ¨ Unliquidated
            DALLAS, TX 75397                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: C002                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 166 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  193 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.829      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,964.21
                                                                       Check all that apply.
            CT CORPORATION
            PO BOX 4349                                                ¨ Contingent
            CAROL STREAM, IL 60197-4349                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: CORP                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.830      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CULLEN TALTON
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            202 CARL VINSON PARKWAY                                    þ Disputed
            WARNER ROBINS, GA 31088                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45308
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.831      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CULPEPER COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            302 N MAIN ST                                              þ Disputed
            CULPEPER, VA 22701                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00037
                                                                       (CL19000691-00)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.832      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            CUMBERLAND COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            117 DICK STREET                                            þ Disputed
            FAYETTEVILLE, NC 28301                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45259
                                                                       (2:19-CV-00093)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.833      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DAGGETT COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            95 NORTH 1ST                                               þ Unliquidated
            WEST MANILA, UT 84046                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2:18-CV-000585
            UNDETERMINED                                               (180800056)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 167 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  194 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.834      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DALLAS COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            1201 ELM STREET, 21ST FLOOR, SUITE 2100                    þ Disputed
            DALLAS, TX 75270                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.835      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DANBURY
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            155 DEER HILL AVE                                          þ Disputed
            DANBURY, CT 06810                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV-XX-XXXXXXX-S
                                                                       (AAN-CV18-6028560-S)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.836      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DANE COUNTY, WISCONSIN
            OFFICE OF PROSECUTING ATTORNEY DANE COUNTY                 þ Contingent
            MARCIA ANNE MACKENZIE                                      þ Unliquidated
            215 S HAMILTON STREET, STE 3000                            þ Disputed
            MADISON, WI 53703                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45802
                                                                       (3:18CV455)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.837      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DARCY SHERMAN
            HOFF, BARRY & KOZAR                                        þ Contingent
            ATTN JARED D. SHEPHERD                                     þ Unliquidated
            775 PRAIRIE CENTER DR, STE. 160                            þ Disputed
            EDEN PRAIRIE, MN 55344                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46365
                                                                       (0:18-CV-03335)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.838      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DAVIDSON COUNTY
            ATTN COUNTY MANAGER OR TO THE CHAIRMAN,                    þ Contingent
            CLERK OR ANY MEMBER OF THE BOARD OF COMM                   þ Unliquidated
            913 GREENSBORO STREET                                      þ Disputed
            LEXINGTON, NC 27292                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46330
                                                                       (1:18-CV-00983)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 168 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  195 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.839      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DEBORAH DIXON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45511-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.840      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DEBORAH GREEN-KUCHTA
            CUTLER LAW FIRM                                            þ Contingent
            MICHAEL D. BORNITZ                                         þ Unliquidated
            140 NORTH PHILLIPS AVENUE, 4TH FL                          þ Disputed
            SIOUX FALLS, SD 57101                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46208
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.841      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DEBRA DAWSEY INDIVIDUALLY AND ON BEHALF OF ALL
            OTHERS SIMILARLY SITUATED                                  þ Contingent
            KELLER LENKNER                                             þ Unliquidated
            ATTN SETH A MEYER                                          þ Disputed
            150 N RIVERSIDE PLAZA                                      Basis for the claim:
            CHICAGO, IL 60606                                          LITIGATION CASE NO. 1:19-OP-45092
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.842      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DEKALB COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            1300 COMMERCE DRIVE                                        þ Disputed
            DECATUR, GA 30030                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45503
                                                                       (1:18CV1498 (17-CV-12677))
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.843      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DELAWARE COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            201 WEST FRONT STREET                                      þ Disputed
            MEDIA, PA 19063                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 169 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  196 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.844      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DELAWARE COUNTY, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            201 WEST FRONT STREET                                      þ Disputed
            MEDIA, PA 19063                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45285
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.845      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,086.61
                                                                       Check all that apply.
            DELL BUSINESS CREDIT
            PAYMENT PROCESSING CENTER                                  ¨ Contingent
            PO BOX 5275                                                ¨ Unliquidated
            CAROL STREAM, IL 60197-5275                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            10/1/17
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: DELL                      þ No
                                                                       ¨ Yes

 3.846      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,341.43
                                                                       Check all that apply.
            DELL MARKETING LP
            C/O DELL USA LP                                            ¨ Contingent
            P.O. BOX 802816                                            ¨ Unliquidated
            CHICAGO, IL 60680-2816                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            7/18/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: LMAR                      þ No
                                                                       ¨ Yes

 3.847      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $56,352.00
                                                                       Check all that apply.
            DELOITTE FINANCIAL ADVISORY SERVICES LLP
            P.O. BOX 844742                                            ¨ Contingent
            DALLAS, TX 75284-4742                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: ITTE                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.848      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DENT COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            400 N. MAIN STREET                                         þ Unliquidated
            SALEM, MO 65560                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 170 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  197 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.849      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DERBY
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            1 ELIZABETH ST.                                            þ Disputed
            DERBY, CT 06418                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV-XX-XXXXXXX-S
                                                                       (AAN-CV18-6028560-S)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.850      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DES MOINES COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            513 NORTH MAIN STREET                                      þ Disputed
            BURLINGTON, IA 52601                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.851      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DESIRAE WARREN
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45486-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.852      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DESIREE CARLSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45487-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.853      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DESIREE CARLSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45487-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 171 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  198 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.854      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DETROIT WAYNE MENTAL HEALTH AUTHORITY
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            707 W. MILWAUKEE AVENUE                                    þ Unliquidated
            DETROIT, MI 48202-2943                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46332
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.855      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DICKENSON COUNTY
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            293 CLINTWOOD MAIN STREET                                  þ Unliquidated
            CLINTWOOD, MI 24228                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45252
            UNDETERMINED                                               (2:18-CV-00048)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.856      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DICKINSON, COUNTY OF
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            705 S STEPHENSON AVE, PO BOX 609                           þ Disputed
            IRON MOUNTAIN, MI 49801                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45342
                                                                       (2:18-CV-00036)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.857      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DILLON COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            109 S 3RD AVENUE                                           þ Unliquidated
            P.O. BOX 449                                               þ Disputed
            DILLON, SC 29536                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP1700213
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.858      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,381.25
                                                                       Check all that apply.
            DINSMORE & SHOHL LLP
            P.O. BOX 639038                                            ¨ Contingent
            CINCINNATI, OH 45263-9038                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY RELATED
            Last 4 digits of account number: MORE                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 172 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  199 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.859      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DINWIDDIE COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            14010 BOYDTON PLANK ROAD                                   þ Disputed
            DINWIDDIE, VA 23841                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00242
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.860      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DIXIE COUNTY FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            387 SE 22 AVE                                              þ Disputed
            CROSS CITY, FL 32628                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19OP45604
                                                                       (1:19-CV-00107)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.861      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $494,639.40
                                                                       Check all that apply.
            DLA PIPER
            PO BOX 75190                                               ¨ Contingent
            BALTIMORE, MD 21275                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: A001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.862      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DODGE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            127 E. OAK ST                                              þ Disputed
            JUNEAU, WI 53039                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45143-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.863      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DOOR COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            1015 GREEN BAY ROAD                                        þ Disputed
            HIGHLAND PARK, IL 60035                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45104-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 173 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  200 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.864      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DORA LAWRENCE
            AHMAD, ZAVITSANOS                                          þ Contingent
            ATTN JASON S MCMANIS                                       þ Unliquidated
            1221 MCKINNEY ST, STE 2500                                 þ Disputed
            HOUSTON, TX 77010                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46039
                                                                       (4:18-CV-02889)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.865      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DORCHESTER COUNTY, MARYLAND
            ATTN OFFICER OR AGENCY                                     þ Contingent
            501 COURT LANE                                             þ Unliquidated
            CAMBRIDGE, MD 21613                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45610
            UNDETERMINED                                               (8:19-CV-01736)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.866      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DOUGLAS ANDERSON DULY ELECTED SHERIFF OF
            AVOYELLES PARISH, IN HIS CAPACITY AS OFFICER EX            þ Contingent
            OFFICIO OF THE AVOYELLES PARISH SHERIFF'S OFFICE           þ Unliquidated
            AND THE AVOYELLES PARISH LAW ENFORCEMENT                   þ Disputed
            DISTRICT                                                   Basis for the claim:
            SHAYNA ERIN SACKS                                          LITIGATION CASE NO. 1:17-OP-45164-DAP
            400 BROADHOLLOW ROAD
            STE. 305                                                   Is the claim subject to offset?
            MELVILLE, NY 11747                                         þ No
                                                                       ¨ Yes
            Date or dates debt was incurred
            UNDETERMINED
            Last 4 digits of account number:

 3.867      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DOUGLAS COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            213 S. RAINER STREET                                       þ Disputed
            WATERVILLE, WA 98858                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45107-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.868      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DOUGLAS COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            PO BOX 398                                                 þ Unliquidated
            203 SE 2ND AVE                                             þ Disputed
            AVA, MO 65608-0398                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45386
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 174 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  201 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.869      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DOUGLAS HEBERT, III ALLEN PARISH SHERIFF, IN HIS
            CAPACITY AS OFFICER EX OFFICIO                             þ Contingent
            DAVID P. SLAWSKY                                           þ Unliquidated
            77 CENTRAL STREET                                          þ Disputed
            MANCHESTER, NH 03101                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45142-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.870      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DOYLE T. WOOTEN
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            825 THOMPSON DRIVE                                         þ Disputed
            DOUGLAS, GA 31535                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45145
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.871      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DUCHESNE COUNTY
            DUCHESNE COUNTY ATTORNEY'S OFFICE                          þ Contingent
            TYLER C ALLRED                                             þ Unliquidated
            PO BOX 206                                                 þ Disputed
            DUCHESNE, UT 84021                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:18-CV-000585
                                                                       (180800056)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.872      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DUNKLIN COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            P. O. BOX 188                                              þ Unliquidated
            KENNETT, MO 63857                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.873      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            DUNN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            800 WILSON AVENUE                                          þ Disputed
            MENOMONIE, WI 54751                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45133-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 175 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  202 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.874      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            E. NEAL JUMP
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            100 SULPHUR SPRINGS RD                                     þ Disputed
            BRUNSWICK, GA 31520                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45155
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.875      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EASTERN SHOSHONE TRIBE
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, MEMBER OF COUNCIL,                              þ Unliquidated
            #14 N FORK RD, PO BOX 538                                  þ Disputed
            FORT WASHAKIE, WY 82514                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45412
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.876      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EAU CLAIRE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            721 OXFORD AVENUE                                          þ Disputed
            EAU CLAIRE, WI 54703                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45112-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.877      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,570.00
                                                                       Check all that apply.
            ECKERT SEAMANS CHERIN & MELLOTT, LLC
            600 GRANT STREET 44TH FLOOR                                ¨ Contingent
            PITTSBURGH, PA 15219                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: KERT                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.878      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ED PULLEKINS
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 176 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  203 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.879      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ED PULLEKINS, SOLICITOR FOR BOSTON TOWNSHIP
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            PO BOX 123                                                 þ Unliquidated
            PENINSULA, OH 44264                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.880      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EDGEFIELD COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            124 COURTHOUSE SQ                                          þ Unliquidated
            EDGEFIELD, SC 29824                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019-CP-19-00120
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.881      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EDRICK SOILEAU EVANGELINE PARISH SHERIFF, IN HIS
            CAPACITY AS OFFICER EX OFFICIO                             þ Contingent
            JEFFREY E FRIEDMAN                                         þ Unliquidated
            3800 CORPORATE WOODS DRIVE                                 þ Disputed
            BIRMINGHAM, AL 35242                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45189-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.882      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EDWARD GRACE
            CONSOVOY MCCARTHY                                          þ Contingent
            THOMAS R MCCARTHY                                          þ Unliquidated
            3033 WILSON BOULEVARD, STE 700                             þ Disputed
            ARLINGTON, VA 22201                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45935
                                                                       (1:18-CV-10857)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.883      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EILAND
            CHARLES J CRUEGER                                          þ Contingent
            4532 N OAKLAND AVE                                         þ Unliquidated
            WHITEFISH BAY, WI 53202                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46283
            UNDETERMINED                                               (1:18-CV-02894)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 177 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  204 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.884      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ELI MEDINA
            MOONEY WIELAND SMITH & ROSE                                þ Contingent
            STEVEN P. WIELAND                                          þ Unliquidated
            405 S EIGHTH ST, STE 295                                   þ Disputed
            BOISE, ID 83702                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46048
                                                                       (1:18CV369)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.885      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ELIZABETH KOMMER
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45522-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.886      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ELIZABETH MCDONALD
            THORMAN PETROV GROUP                                       þ Contingent
            CHRISTOPHER P. THORMAN                                     þ Unliquidated
            50 EAST WASHINGTON STREET                                  þ Disputed
            CLEVELAND, OH 44022                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00334
                                                                       (18-CV-00128)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.887      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ELLIS COUNTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            109 SOUTH JACKSON                                          þ Disputed
            WAXAHACHIE, TX 75165                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 100921
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.888      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ELLIS ESPERENZA
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45464-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 178 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  205 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.889      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,108.00
                                                                       Check all that apply.
            ELLMAN LAW GROUP, LLC
            ATTN: ROBERT ELLMAN & DAVID SIMPSON                        ¨ Contingent
            3030 NORTH CENTRAL AVENUE                                  ¨ Unliquidated
            SUITE 1110                                                 þ Disputed
            PHOENIX, AZ 85012                                          Basis for the claim:
            Date or dates debt was incurred                            PROFESSIONAL SERVICES
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: LMAN                      ¨ Yes

 3.890      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EMPLOYER TEMASTERS LOCAL NOS 175 & 505 HEALTH &
            WELFARE FUND                                               þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            6810 MACCORKLE AVE, SE                                     þ Disputed
            CHARLESTON, WV 25304                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45446
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.891      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ERIE COUNTY BOARD OF COUNTY COMMISSIONERS
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            2900 COLUMBUS AVENUE                                       þ Unliquidated
            THIRD FLOOR                                                þ Disputed
            SANDUSKY, OH 44870                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45291
                                                                       (3:18-CV-00609)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.892      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ESCANABA, CITY OF
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            410 LUDINGTON STREET                                       þ Unliquidated
            ESCANABA, CA 49829                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45068
            UNDETERMINED                                               (2:17-CV-00208)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.893      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $63.00
                                                                       Check all that apply.
            ESCRIBERS, LLC
            7227 N 16TH ST.                                            ¨ Contingent
            SUITE 207                                                  ¨ Unliquidated
            PHOENIX, AZ 85020                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            4/1/17
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: C002                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 179 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  206 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.894      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,725.00
                                                                       Check all that apply.
            ESPER MEDIA
            ATTN GREG COLE, OWNER                                      ¨ Contingent
            2553 S PONDEROSA DR                                        ¨ Unliquidated
            GILBERT, AZ 85295                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            6/26/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: GORY                      þ No
                                                                       ¨ Yes

 3.895      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ESSEX COUNTY, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            465 DR MARTIN LUTHER KING JR BOULEVARD                     þ Unliquidated
            NEWARK, NJ 07102                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. CV18-0296
            UNDETERMINED                                               (2:18-OP-45989)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.896      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EVANGELINE PARISH POLICE JURY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            1008 W LA SALLE ST                                         þ Unliquidated
            VILLE PLATTE, LA 70586                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45450
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.897      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            EVE BELFANCE
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.898      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAIRFAX COUNTY BOARD OF SUPERVISORS
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            12000 GOVERNMENT CENTER PKWY                               þ Disputed
            FAIRFAX, VA 22035                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00544
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 180 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  207 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.899      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAIRFIELD COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            350 COLUMBIA ROAD                                          þ Unliquidated
            350 COLUMBIA ROAD                                          þ Disputed
            WINNSBORO, SC 29180                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP2000272
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.900      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAIRVIEW TOWNSHIP, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            599 LEWISBERRY ROAD                                        þ Disputed
            NEW CUMBERLAND, PA 17070                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45355
                                                                       (3:19-CV-00795)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.901      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FARRAH WILLIAMS
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45485-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.902      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $400.00
                                                                       Check all that apply.
            FASB
            PO BOX 418272                                              ¨ Contingent
            BOSTON, MA 02241-8272                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/26/19                                                    VENDOR
            Last 4 digits of account number: S001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.903      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAUQUIER COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            29 ASHBY STREET, 4TH FLOOR                                 þ Disputed
            WARRENTON, VA 20186                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CL-19000154-00
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 181 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  208 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.904      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAYETTE COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            FAYETTE COUNTY COURTHOUSE                                  þ Unliquidated
            114 NORTH VINE STREET                                      þ Disputed
            WEST UNION, IA 52175                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.905      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAYETTE COUNTY COMMISSION
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            100 N. COURT STREET                                        þ Disputed
            FAYETTEVILLE, WV 25840                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45062
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.906      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAYETTE COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRESIDING OFFICER                         þ Contingent
            OR MEMBER                                                  þ Unliquidated
            203 TEMPLE AVENUE NORTH                                    þ Disputed
            FAYETTTE, AL 35555                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45211
                                                                       (7:18-CV-00200)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.907      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FAYETTE COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            61 E MAIN ST                                               þ Disputed
            UNIONTOWN, PA 15401                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.908      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FEATHER RIVER TRIBAL HEALTH INC
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            2145 5TH AVE                                               þ Unliquidated
            OROVILLE, CA 95965                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45334
            UNDETERMINED                                               (5:19-CV-00823)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 182 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  209 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.909      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FEATHER RIVER TRIBAL HEALTH, INC.
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            2145 5TH AVENUE                                            þ Disputed
            OROVILLE, CA 95965                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00823
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.910      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $571.34
                                                                       Check all that apply.
            FEDEX
            P.O. BOX 7221                                              ¨ Contingent
            PASADENA, CA 91109-7321                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: EDEX                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.911      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FIRE AND POLICE RETIREE HEALTH CARE FUND SAN
            ANTONIO                                                    þ Contingent
            WATTS GUERRA - SAN ANTONIO                                 þ Unliquidated
            ATTN MIKAL C WATTS                                         þ Disputed
            4 DOINION DRIVE, BLG 3                                     Basis for the claim:
            SAN ANTONIO, TX 78257                                      LITIGATION CASE NO. 2019-CI-06151
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.912      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FLINT PLUMBING AND PIPEFITTING
             INDUSTRY HEALTH CARE FUND                                 þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            6525 CENTURION DR                                          þ Disputed
            LANSING, MI 48917-9275                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45430
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.913      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FLORENCE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            P.O. BOX 410                                               þ Disputed
            FLORENCE, WI 54121                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45125-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 183 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  210 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.914      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FLOYD COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            120 WEST OXFORD ST.                                        þ Disputed
            FLOYD, VA 24091                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00371
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.915      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FOND DU LAC COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            160 S MACY STREET                                          þ Disputed
            FOND DU LAC, WI 54935                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45106-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.916      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FOREST COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            200 E MADISON AVENUE                                       þ Disputed
            CRANDON, WI 54520                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45134-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.917      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FOREST COUNTY POTAWATOMI COMMUNITY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            5416 EVERYBODYS ROAD                                       þ Disputed
            CRANDON, WI 54520                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46342
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.918      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FORREST COUNTY, MISSISSIPPI
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            641 MAIN STREET                                            þ Disputed
            HATTIESBURG, MI 39401                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45147
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 184 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  211 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.919      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FORSYTH COUNTY, GEORGIA
            ATTN CHAIRMAN OF BOARD OF COMMISSIONERS                    þ Contingent
            PRESIDENT OF THE COUNCIL OF TRUSTEES,                      þ Unliquidated
            110 E MAIN ST                                              þ Disputed
            CUMMING, GA 30040                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45420
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.920      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FOX
            DAVID F ASKMAN                                             þ Contingent
            1543 CHAMPA ST, STE 400                                    þ Unliquidated
            DENVER, CO 80202                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46049
            UNDETERMINED                                               (1:18CV194)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.921      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,654.06
                                                                       Check all that apply.
            FOX SWIBEL LEVIN & CARROLL, LLP
            200 W. MADISON STREET. SUITE 3000                          þ Contingent
            CHICAGO, IL 60606-3417                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR NIPUN PATEL
            Last 4 digits of account number: FOX                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.922      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FRANKLIN COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            400 EAST LOCUST                                            þ Unliquidated
            UNION, MO 63084                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.923      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FRANKLIN COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            340 N SECOND ST                                            þ Disputed
            CHAMBERSBURG, PA 17201                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 185 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  212 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.924      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FRANKLIN COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            1255 FRANKLIN STREET                                       þ Disputed
            ROCKY MOUNT, VA 24151                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00302
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.925      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FREDERICK COUNTY, MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            12 E CHURCH STREET                                         þ Unliquidated
            FREDERICK, MD 21701                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.926      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,564.31
                                                                       Check all that apply.
            FREEBORN & PETERS LLP
            311 S. WACKER DRIVE, SUITE 3000                            ¨ Contingent
            CHICAGO, IL 60606                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: BORN                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.927      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            FULTON COUNTY
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            141 PRYOR ST                                               þ Disputed
            ATLANTA, GA 30303                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400018/2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.928      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,370.00
                                                                       Check all that apply.
            GAN CORP
            ATTN: TONG J GAN                                           ¨ Contingent
            7 FOX RUN                                                  ¨ Unliquidated
            SAINT JAMES, NY 11780                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            6/27/18
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: CORP                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 186 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  213 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.929      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GARFIELD COUNTY, UTAH
            ATTN COUNTY CLERK                                          þ Contingent
            55 SOUTH MAIN                                              þ Unliquidated
            PO BOX 77                                                  þ Disputed
            PANGUITCH, UT 84759                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 190500179
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.930      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GARRETT COUNTY, MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            203 SOUTH FOURTH STREET                                    þ Unliquidated
            OAKLAND, MD 21550                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.931      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GARY LANGFORD
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            810 1/2 GI MADDOX PKWY                                     þ Disputed
            CHATSWORTH, GA 30705                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45164
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.932      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GASCONADE COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            119 EAST FIRST STREET                                      þ Unliquidated
            HERMANN, MO 65041                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46190
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.933      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GATES
            ADAM R. LEE                                                þ Contingent
            10 MINOT AVENUE                                            þ Unliquidated
            P.O. BOX 470                                               þ Disputed
            AUBURN, ME 04212                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45927
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 187 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  214 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.934      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GENA PATTERSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45534-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.935      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GENE SCARBROUGH
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            500 MORGAN DRIVE                                           þ Disputed
            TIFTON, GA 31794                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45168
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.936      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GEORGETOWN CITY, SOUTH CAROLINA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1134 N FRASER ST                                           þ Unliquidated
            GEORGETOWN, SC 29440                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45613
            UNDETERMINED                                               (2:19-CV-01696)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.937      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GEORGETOWN COUNTY, SOUTH CAROLINA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            128 SCREVEN ST                                             þ Unliquidated
            PO BOX 421270                                              þ Disputed
            GEORGETOWN, SC 29442-4200                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45612
                                                                       (2:19-CV-01695)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.938      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $50,942.87
                                                                       Check all that apply.
            GIBBONS P.C.
            122 FAIRFIELD ROAD                                         ¨ Contingent
            FAIRFIELD, NJ 07004-1513                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: B001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 188 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  215 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.939      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GILCHRIST COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            209 SE 1ST ST                                              þ Disputed
            TRENTON, FL 32693                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45605
                                                                       (1:19-CV-00109)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.940      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GILES COUNTY
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            315 NORTH MAIN STREET                                      þ Unliquidated
            PEARSBURG, VA 24134                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45236
            UNDETERMINED                                               (7:18-CV-00618)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.941      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GILLEY
            JACOB PAUL STROMAN IV                                      þ Contingent
            306 CEDAR RD 6TH FLOOR                                     þ Unliquidated
            CHESAPEAKE, VA 23322                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19OP45007
            UNDETERMINED                                               (3:18-CV-01604)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.942      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GLORIA CRUZ
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45466-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.943      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GLYNN COUNTY GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            1725 REYNOLDS STREET                                       þ Disputed
            BRUNSWICK, GA 31520                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46115
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 189 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  216 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.944      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,423.50
                                                                       Check all that apply.
            GOLKOW LITIGATION SERVICES
            ONE LIBERTY PLACE                                          ¨ Contingent
            1650 MARKET STREET                                         ¨ Unliquidated
            SUITE 5150                                                 ¨ Disputed
            PHILADELPHIA, PA 19103                                     Basis for the claim:
            Date or dates debt was incurred                            PROFESSIONAL SERVICES
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: TION                      ¨ Yes

 3.945      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,153.89
                                                                       Check all that apply.
            GOODELL, DEVRIES, LEECH & DANN, LLP
            ONE SOUTH ST 20TH FL                                       þ Contingent
            BALTIMORE, MD 21202                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR J. LARICHUITA
            Last 4 digits of account number: O002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.946      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GOODING COUNTY, IDAHO
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            624 MAIN ST                                                þ Disputed
            GOODING, ID 83330                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45404
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.947      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRAFTON COUNTY
            ATTN COUNTY COMMISSIONERS OR TREASURER                     þ Contingent
            3855 DARTMOUTH COLLEGE HWY                                 þ Unliquidated
            HAVERHILL, NH 03774                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-00332
            UNDETERMINED                                               (18-CV-00323)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.948      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRAND RAPIDS, CITY OF
            ATTN MAYOR, CITY CLERK, OR CITY ATTORNEY                   þ Contingent
            300 MONROE AVENUE NW                                       þ Unliquidated
            GRAND RAPIDS, MI 49503                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45406
            UNDETERMINED                                               (2:18-CV-13645)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 190 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  217 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.949      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRAND TRAVERSE, COUNTY OF
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            400 BOARDMAN AVENUE                                        þ Disputed
            TRAVERSE CITY, MI 49684                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45056
                                                                       (1:17-CV-01115)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.950      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRANT COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            111 S. JEFFERSON ST, PO BOX 529                            þ Disputed
            LANCASTER, WI 53813-0529                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45115-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.951      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRANT COUNTY, NEW MEXICO
            ATTN COUNTY CLERK                                          þ Contingent
            1400 HIGHWAY 180 EAST                                      þ Unliquidated
            SILVER CITY, NM 88061                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45108
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.952      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRANT PARISH, LOUISIANA
            BY AND THROUGH ELECTED POLICE JURY                         þ Contingent
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Unliquidated
            200 MAIN STREET                                            þ Disputed
            COLFAX, LA 71417                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45277
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.953      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREEN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            1016 16TH AVENUE                                           þ Disputed
            MONROE, WI 53566                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45096-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 191 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  218 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.954      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREEN LAKE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            571 COUNTY ROAD A                                          þ Disputed
            GREEN LAKE, WI 54941                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45832
                                                                       (2:18CV819)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.955      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENBRIER COUNTY COMMISSION
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            912 COURT STREET N.                                        þ Disputed
            LEWISBURG, WV 24901                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45080
                                                                       (5:19-CV-00084)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.956      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENE COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            940 N BOONVILLE AVE                                        þ Unliquidated
            SPRINGFIELD, MO 65802                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.957      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENE COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            1034 SILVER DRIVE                                          þ Disputed
            GREENSBORO, GA 30642                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-45/1:19-OP-45203
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.958      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENE COUNTY, PA
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            940 N BOONVILLE AVE                                        þ Unliquidated
            SPRINGFIELD, MO 65802                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 192 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  219 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.959      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENSVILLE COUNTY
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            1781 GREENSVILLE COUNTY CIRCLE                             þ Disputed
            EMPORIA, VA 23847                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00459
                                                                       (CL19-209)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.960      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENVILLE COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            301 UNIVERSITY RIDGE                                       þ Unliquidated
            GREENVILLE, SC 29601                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 6:18cv185
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.961      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENWOOD COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            600 MONUMENT STREET                                        þ Unliquidated
            600 MONUMENT STREET                                        þ Disputed
            GREENWOOD, SC 29646                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP2400775
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.962      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GREENWOOD COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            600 MONUMENT STREET                                        þ Unliquidated
            GREENWOOD, SC 29646                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP2400775
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.963      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRETNA CITY
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            740 2ND STREET                                             þ Unliquidated
            GRETNA, LA 70053                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45043
            UNDETERMINED                                               (2:19-CV-00329)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 193 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  220 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.964      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GRETTA GOLDEN INDIVIDUALLY AND ON BEHALF OF ALL
            OTHER SIMILARLY SITUATED                                   þ Contingent
            17 SPRINGFIELD STREET                                      þ Unliquidated
            CHICOPEE, MA 01013                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45091
            UNDETERMINED                                               (2:19-CV-01048)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.965      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GUIDROZ
            P. J. HARRIS , II                                          þ Contingent
            PO BOX 88                                                  þ Unliquidated
            GUNTERSVILLE, AL 35976                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46051
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.966      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            GUTHRIE CITY OF
            ATTN CHIEF EXECUTIVE OFFICER, CLERK,                       þ Contingent
            SECRETARY OR OFFICIAL RECORDS OFFICIAL                     þ Unliquidated
            101 N. 2ND                                                 þ Disputed
            GUTHRIE, OK 73044                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00158
                                                                       (CJ-2019-8)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.967      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $577.50
                                                                       Check all that apply.
            GWIN, STEINMETZ & BAIRD PLLC
            401 W. MAIN ST.                                            ¨ Contingent
            STE. 1000                                                  ¨ Unliquidated
            LOUISVILLE, KY 40202                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            6/1/18
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: I001                      þ No
                                                                       ¨ Yes

 3.968      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            H.W. HANCOCK
            196 GA HWY 300 SOUTH                                       þ Contingent
            CORDELE, GA 31015                                          þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            UNDETERMINED                                               LITIGATION CASE NO. 1:19-OP-45562
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 194 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  221 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.969      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HALIFAX COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            COURTHOUSE SQUARE                                          þ Disputed
            HALIFAX, VA 24558                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00021
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.970      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HAMILTON COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            2300 SUPERIOR STREET                                       þ Disputed
            WEBSTER CITY, IA 50595                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.971      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HAMILTON COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            1153 US HWY 41 NW, SUITE 2                                 þ Disputed
            JASPER, FL 32502                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
                                                                       2018-7399/3:19-CV-00710-CLOSED 7/2/2019
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.972      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HAMILTON COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            1153 US HWY NW, STE 2                                      þ Disputed
            JASPER, FL 32052                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45589
                                                                       (3:19-CV-00710)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.973      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,521.00
                                                                       Check all that apply.
            HAMPTON BARGHOIS PIERCE, PLLC
            ATTN: JOE M. HAMPTON                                       þ Contingent
            210 PARK AVE                                               ¨ Unliquidated
            SUITE 2700                                                 þ Disputed
            OKLAHOMA CITY, OK 73102                                    Basis for the claim:
            Date or dates debt was incurred                            INDEMNITY - COUNSEL FOR F. DEL FOSSE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: PTON                      ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 195 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  222 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.974      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HANCOCK COUNTY BOARD OF COUNTY COMMISSIONERS
            ATTN OFFICER OR PROSECUTING ATTORNEY         þ Contingent
            514 S MAIN ST., 2ND FLOOR                    þ Unliquidated
            FINDLAY, OH 45840                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 18-OP-45572
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.975      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HANCOCK COUNTY, MISSISSIPPI
            ATTN PRESIDENT OR                                          þ Contingent
            CLERK OF THE BOARD OF SUPERVISORS                          þ Unliquidated
            854 HIGHWAY 90                                             þ Disputed
            BAY ST. LOUIS, MS 39520                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45762
                                                                       (1:18-CV-00200)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.976      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HANOVER TOWNSHIP, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            3630 JACKSONVILLE RD                                       þ Disputed
            BETHLEHEM, PA 18017-9302                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45654
                                                                       (3:19-CV-01055)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.977      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HARDIN COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            1215 EDGINGTON AVENUE                                      þ Disputed
            ELDORA, IA 50627                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.978      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HARFORD COUNTY MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            220 SOUTH MAIN STREET                                      þ Unliquidated
            BEL AIR, MD 21014                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 196 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  223 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.979      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HARRISON COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            111 N 2ND AVE.                                             þ Disputed
            LOGAN, IA 51546                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.980      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HARRISON COUNTY BOARD OF COMMISSIONERS
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            528 NORTH MAIN STREET                                      þ Unliquidated
            SUITE A                                                    þ Disputed
            CADIZ, OH 43907                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45547
                                                                       (18-CV-00359 (REMOVED FROM
            UNDETERMINED                                               CVH-2018-0024))
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.981      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HARRISON COUNTY, MISSISSIPPI
            ATTN PRESIDENT OR                                          þ Contingent
            CLERK OF THE BOARD OF SUPERVISORS                          þ Unliquidated
            1801 23RD AVE                                              þ Disputed
            GULFPORT, MS 39501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP45113
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.982      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HARVEY COUNTY
            OFFICE OF THE PROSECUTING ATTORNEY                         þ Contingent
            DAVID E YODER                                              þ Unliquidated
            PO BOX 687                                                 þ Disputed
            NEWTON, KS 67114                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45848
                                                                       (18-CV-01179)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.983      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HASKELL COUNTY TX
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            1 AVE D                                                    þ Disputed
            HASKELL, TX 79521                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45223
                                                                       (1:18-CV-00023-C)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 197 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  224 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.984      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HEALTH CARE AUTHORITY OF THE CITY OF HUNTSVILLE
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            500 CHURCH STREET NW, STE ONE                              þ Disputed
            HUNTSVILLE, AL 35801                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45143
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.985      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HEARD COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            201 PARK AVENUE                                            þ Disputed
            FRANKLIN, GA 30217                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45130
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.986      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HEATHER ENDERS
            COOPER & ELLIOT                                            þ Contingent
            CHARLES B COOPER                                           þ Unliquidated
            2175 RIVERSIDE DRIVE                                       þ Disputed
            COLUMBUS, OH 43221                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45095
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.987      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HEATHER GOSS
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45518-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.988      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HENNEPIN COUNTY, MINNESOTA
            ATTN CHAIR OF COUNTY BOARD OR AUDITOR                      þ Contingent
            HENNEPIN COUNTY GOVERNMENT CENTER                          þ Unliquidated
            300 SOUTH 6TH STREET                                       þ Disputed
            MPLS, MN 55487                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45232
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 198 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  225 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.989      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HENRY COUNTY GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            140 HENRY PARKWAY                                          þ Disputed
            MCDONOUGH, GA 30253                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP46284
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.990      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HENRY COUNTY GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            140 HENRY PARKWAY                                          þ Disputed
            MCDONOUGH, GA 30253                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46310
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.991      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HENRY COUNTY, VIRGINIA
            OFFICE OF COUNTY COUNSEL-COUNTY OF HENRY                   þ Contingent
            GEORGE ALBERT HANNA LYLE                                   þ Unliquidated
            PO BOX 7                                                   þ Disputed
            COLLINSVILLE, VA 24078                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45245
                                                                       (4:18-CV-00071)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.992      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HERNANDO COUNTY
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            20 N MAIN ST, RM 263                                       þ Disputed
            BROOKSVILLE, FL 34601                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45667
                                                                       (8:19-CV-01388)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.993      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HIGHLANDS HOSPITAL CORPORATION D/B/A HIGHLAND
            REGIONAL MEDICAL CENTER                                    þ Contingent
            PATRICK HUGH ODONNELL                                      þ Unliquidated
            150 W MAIN ST STE 2100                                     þ Disputed
            PO BOX 3037                                                Basis for the claim:
            NORFOLK, VA 23510                                          LITIGATION CASE NO. 1:18-OP-46046
            Date or dates debt was incurred                            (2:18-CV-00146)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 199 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  226 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.994      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HILLSBOROUGH COUNTY
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            601 E KENNEDY BLVD                                         þ Disputed
            TAMPA, FL 33602                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP46281
                                                                       (8:18-CV-02716)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.995      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HILLSBOROUGH COUNTY, NEW HAMPSHIRE
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            300 CHESTNUT STREET                                        þ Unliquidated
            MANCHESTER, NH 03101                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46353
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.996      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HMO LOUISIANA, INC.
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            5525 REITZ AVENUE                                          þ Unliquidated
            BATON ROUGE, LA 70809-3802                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-CV-12538
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.997      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,361.67
                                                                       Check all that apply.
            HOGAN LOVELLS US LLP
            PO BOX 75890                                               þ Contingent
            BALTIMORE, MD 21275                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR DION REIMER
            Last 4 digits of account number: OGAN                      AND MIKE BABICH
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.998      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $774,371.70
                                                                       Check all that apply.
            HOLLAND & KNIGHT LLP
            8511 ALTHAUS RD                                            ¨ Contingent
            CINCINNATI, OH 45247                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: L008                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 200 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  227 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.999      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HOOPA VALLEY TRIBE
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            11860 STATE HWY 96, PO BOX 1348                            þ Disputed
            HOOPA, CA 95546                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46361
                                                                       (3:18-CV-07430)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1000     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HOPKINS
            WILLIAM EDGAR SPIVEY                                       þ Contingent
            150 W MAIN ST, STE 2100                                    þ Unliquidated
            NORFOLK, VA 23510                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46044
            UNDETERMINED                                               (2:18CV2646)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1001     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            PO BOX 820                                                 þ Unliquidated
            NEWARK, NJ 07101                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. ESX-L-1442-19
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1002     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HORRY COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1301 SECOND AVENUE                                         þ Unliquidated
            CONWAY, SC 29526                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019CP2602684
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1003     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HOSPITAL AUTHORITY OF WAYNE COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            341 E WALNUT ST                                            þ Disputed
            JESUP, GA 31546                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45278
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 201 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  228 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1004     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HOSPITAL SERVICE DISTRICT NO. 1 OF THE PARISH OF
            LASALLE, LA                                                þ Contingent
            OF LASALLE D/B/A HARDTNER MEDICAL CENTER                   þ Unliquidated
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Disputed
            1102 N. PINE ROAD                                          Basis for the claim:
            OLLA, LA 71465                                             LITIGATION CASE NO. 1:18-OP-46150
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1005     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HOUSTON COUNTY
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            200 CARL VINSON PARKWAY                                    þ Disputed
            WARNER ROBINS, GA 31088                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45946
                                                                       (5:18-CV-00248)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1006     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HOWARD COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            137 NORTH ELM STREET                                       þ Disputed
            CRESCO, IA 52136                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1007     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HUALAPAI TRIBE
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            CHIEF CLERK OR SECRETARY                                   þ Unliquidated
            941 HUALAPAI WAY, PO BOX 179                               þ Disputed
            PEACH SPRINGS, AZ 86434                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45004
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1008     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HUMBOLDT COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            203 MAIN STREET                                            þ Disputed
            DAKOTA CITY, IA 50529                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 202 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  229 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1009     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HUNTINGDON COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            233 PENN ST                                                þ Disputed
            HUNTINGDON, PA 16652                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1010     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            HURON COUNTY BOARD OF COUNTY COMMISSIONERS
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            180 MILAN AVENUE, SUITE 7                                  þ Unliquidated
            NORWALK, OH 44857                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45292
            UNDETERMINED                                               (3:18-CV-00610)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1011     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,470.00
                                                                       Check all that apply.
            HYMAN, PHELPS, MCNAMARA P.C.
            700 THIRTEENTH STREET, N.W.                                ¨ Contingent
            SUITE 1200                                                 ¨ Unliquidated
            WASHINGTON, DC 20005                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: HYM                       þ No
                                                                       ¨ Yes

 3.1012     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IBERVILLE PARISH COUNCIL
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            58050 MERIAM STREET                                        þ Unliquidated
            PLAQUEMINE, LA 70764                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45140
            UNDETERMINED                                               (3:19-CV-00121)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1013     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:           $11,426,509.96
                                                                       Check all that apply.
            IC OPERATIONS, LLC
            410 S BENSON LN                                            ¨ Contingent
            CHANDLER, AZ 85224                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INTERCOMPANY PAYABLE TO IC
            Last 4 digits of account number: 0007                      OPERATIONS, LLC
                                                                       Is the claim subject to offset?
                                                                       ¨ No
                                                                       þ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 203 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  230 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1014     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,476.88
                                                                       Check all that apply.
            ICG INTERNATIONAL CONSULTING
            1551 WINTER SPRINGS BLVD.                                  ¨ Contingent
            WINTER SPRINGS, FL 32708                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/27/19                                                    VENDOR
            Last 4 digits of account number: ICG                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1015     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $56,200.00
                                                                       Check all that apply.
            IMS EXPERTSERVICES
            4400 BAYOU BLVD. SUITE6                                    ¨ Contingent
            PENSACOLA, FL 32503                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: GENT                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1016     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            INDEPENDENCE, MISSOURI, CITY OF
            ATTN MAYOR OR CITY CLERK OR CITY ATTORNEY                  þ Contingent
            CITY HALL                                                  þ Unliquidated
            111 E. MAPLE                                               þ Disputed
            INDEPENDENCE, MO 64050                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00157
                                                                       (1922-CC00203)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1017     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            INDIAN HEALTH COUNCIL, INC.
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            50100 GOLSH ROAD                                           þ Unliquidated
            VALLEY CENTER, CA 92082                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46316
            UNDETERMINED                                               (3:18-CV-02626)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1018     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $152,733,070.62
                                                                       Check all that apply.
            INSYS DEVELOPMENT COMPANY, INC.
            410 S BENSON LN                                            ¨ Contingent
            CHANDLER, AZ 85224                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0003                      DEVELOPMENT CO., INC.
                                                                       Is the claim subject to offset?
                                                                       ¨ No
                                                                       þ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 204 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  231 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1019     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $154,803,922.01
                                                                       Check all that apply.
            INSYS MANUFACTURING, LLC
            410 S BENSON LN                                            ¨ Contingent
            CHANDLER, AZ 85224                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0005                      MANUFACTURING, LLC
                                                                       Is the claim subject to offset?
                                                                       ¨ No
                                                                       þ Yes

 3.1020     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        $1,183,596,778.83
                                                                       Check all that apply.
            INSYS PHARMA, INC.
            410 S BENSON LN                                            ¨ Contingent
            CHANDLER, AZ 85224                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0002                      PHARMA , INC.
                                                                       Is the claim subject to offset?
                                                                       ¨ No
                                                                       þ Yes

 3.1021     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IOWA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            222 N. IOWA STREET                                         þ Disputed
            DODGEVILLE, WI 53533                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45099-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1022     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:           $12,630,852.89
                                                                       Check all that apply.
            IPSC, LLC
            410 S BENSON LN                                            ¨ Contingent
            CHANDLER, AZ 85224                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INTERCOMPANY PAYABLE TO IPSC, LLC
            Last 4 digits of account number: 0004                      Is the claim subject to offset?
                                                                       ¨ No
                                                                       þ Yes

 3.1023     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IREDELL COUNTY
            ATTN COUNTY MANAGER OR TO THE CHAIRMAN,                    þ Contingent
            CLERK OR BOARD MEMBER                                      þ Unliquidated
            135 E. WATER ST, PO BOX 1027                               þ Disputed
            STATESVILLE, NC 28687                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45774
                                                                       (5:18-CV-90)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 205 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  232 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1024     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IRON COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            P.O. BOX 42                                                þ Unliquidated
            250 S. MAIN STREET                                         þ Disputed
            IRONTON, MO 63650-0042                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00157
                                                                       (1922-CC00203)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1025     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IRON COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            P.O. BOX 42                                                þ Unliquidated
            250 S. MAIN STREET                                         þ Disputed
            IRONTON, MO 63650-0042                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1026     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,615.07
                                                                       Check all that apply.
            IRON MOUNTAIN
            P.O. BOX 601002                                            ¨ Contingent
            PASADENA, CA 91189-1002                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: IRON                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1027     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IRV SUGARMAN
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1028     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IRVING B SUGERMAN, LAW DIR THE CITY OF NEW
            FRANKLIN & TOWNSHIPS OF COPLEY & COVENTRY;                 þ Contingent
            SOLICITOR FOR VILLAGE OF LAKEMORE                          þ Unliquidated
            TOWNSHIPS OF COPLEY & COVENTRY; VILLAGE OF                 þ Disputed
            LAKEMORE                                                   Basis for the claim:
            ATTN OFFICER OR PROSECUTING ATTORNEY                       LITIGATION CASE NO. 1:18-OP-45767
            388 SOUTH MAIN STREET, STE 500
            AKRON, OH 44311-4407                                       Is the claim subject to offset?
                                                                       þ No
            Date or dates debt was incurred                            ¨ Yes
            UNDETERMINED
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 206 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  233 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1029     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            IVY WOODS IN HIS CAPACITY AS SHERIFF & AS OFFICER
            EX OFFICIO OF JEFFERSON DAVIS PARISH SHERIFF'S    þ Contingent
            OFFICE & JEFFERSON DAVIS PARISH LAW ENFORCEMENT þ Unliquidated
            DISTRICT                                          þ Disputed
            SIMMONS HANLY CONROY                              Basis for the claim:
            JAYNE CONROY                                      LITIGATION CASE NO. 1:18-OP-45099-DAP
            ONE COURT STREET
            ALTON, IL 62002                                   Is the claim subject to offset?
                                                              þ No
            Date or dates debt was incurred                   ¨ Yes
            UNDETERMINED
            Last 4 digits of account number:

 3.1030     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JACKSON COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            307 MAIN STREET                                            þ Disputed
            BLACK RIVER FALLS, WI 54615                                Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45121-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1031     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JACKSON COUNTY ALABAMA
            ATTN CHAIRMAN OR PRES OFFICER OR MEMBER                    þ Contingent
            102 E LAUREL STREET                                        þ Unliquidated
            SCOTTSBORO, AL 35768                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1032     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JACKSON COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRES OFFICER OR MEMBER                    þ Contingent
            102 E LAUREL STREET                                        þ Unliquidated
            SCOTTSBORO, AL 35768                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1033     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JACKSON COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            415 E 12TH STREET                                          þ Unliquidated
            KANSAS CITY, MO 64106                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45965
            UNDETERMINED                                               (4:18-CV-00571)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 207 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  234 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1034     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JACQUELYNN MARTINEZ
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45484-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1035     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JAMES POHLMANN, SHERIFF OF ST BERNARD PARISH, LA
            ELLEN RELKIN                                     þ Contingent
            700 BROADWAY                                     þ Unliquidated
            5TH FLOOR                                        þ Disputed
            NEW YORK, NY 10003                               Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP46292
                                                                       (18-1218)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1036     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JAMIE A GRAY
            LAW OFFICE OF PAULETTE F. BALIN                            þ Contingent
            MATTHEW J. SHUPE                                           þ Unliquidated
            7372 LAKESHORE BLVD.                                       þ Disputed
            MENTOR, OH 44060                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00328
                                                                       (18-CV-00168)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1037     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JAMIE JOHNSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45504-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1038     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JAMIEE GILSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45461-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 208 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  235 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1039     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JARRED GLICKSTEIN
            AGINS & GILMAN                                             þ Contingent
            KERRY M. AGINS                                             þ Unliquidated
            5035 MAYFIELD ROAD, STE 250                                þ Disputed
            LYNDHURST, OH 44124                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00331
                                                                       (18-CV-00127)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1040     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JASPER COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            101 1ST STREET N.                                          þ Unliquidated
            NEWTON, IA 50208                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1041     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JASPER COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            101 1ST STREET N.                                          þ Unliquidated
            NEWTON, IA 50208                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1042     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JAY RUSSELL DULY ELECTED SHERIFF OF OUACHITA
            PARISH IN HIS OFFICIAL CAPACITY AS SHERIFF & THE           þ Contingent
            OUACHITA PARISH LAW ENFORCEMENT DISTRICT                   þ Unliquidated
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Disputed
            411 W 1ST STREET                                           Basis for the claim:
            DULUTH, MN 55802                                           LITIGATION CASE NO. 1:18-OP-45154-DAP
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1043     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEAN LAFITTE TOWN
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            2654 JEAN LAFITTE BLVD                                     þ Unliquidated
            LAFITTE, LA 70067                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45041
            UNDETERMINED                                               (2:19-CV-00374)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 209 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  236 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1044     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEFFERSON COUNTY
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            220 N MAIN ROOM 101                                        þ Disputed
            WAURIKA, OK 73573-2235                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-00001
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1045     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEFFERSON COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            311 S. CENTER AVENUE, RM 107                               þ Disputed
            JEFFERSON, WI 53549                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1046     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEFFERSON COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            729 MAPLE STREET                                           þ Unliquidated
            HILLSBORO, MO 63050                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1047     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEFFERSON COUNTY ALABAMA
            OFFICE OF THE PROSECUTING ATTORNEY               þ Contingent
            JEFFERSON COUNTY, 715 RICHARD ARRINGTON JR. BLVD þ Unliquidated
            N.                                               þ Disputed
            STE. 280                                         Basis for the claim:
            BIRMINGHAM, AL 35203                             LITIGATION CASE NO. 18-OP-45558
            Date or dates debt was incurred                            (18-CV-00626)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1048     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEFFERSON COUNTY BOARD OF HEALTH
            ATTN CHAIRMAN OR PRESIDING OFFICER                         þ Contingent
            OR MEMBER                                                  þ Unliquidated
            1400 SIXTH AVENUE SOUTH                                    þ Disputed
            BIRMINGHAM, AL 35233                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-OP-45558
                                                                       (18-CV-00626)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 210 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  237 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1049     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEFFERSON COUNTY, OHIO
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            301 MARKET STREET                                          þ Unliquidated
            STEUBENVILLE, OH 43952                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45365
            UNDETERMINED                                               (1:18CV45365 (2:18-CV-00037, 17CV00554)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1050     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JEFFREY F WILEY, DULY ELECTED SHERIFF OF
            ASCENSION PARISH, IN HIS CAPACITY AS OFFICER EX            þ Contingent
            OFFICIO OF THE ASCENSION PARISH SHERIFF'S OFFICE           þ Unliquidated
            AND THE ASCENSION PARISH LAW ENFORCEMENT                   þ Disputed
            DISTRICT                                                   Basis for the claim:
            PRESIDING OFFICER                                          LITIGATION CASE NO. 1:18-OP-45842
            11333 VALLEY BOULEVARD                                     (3:18-CV-00658)
            EL MONTE, CA 91731
                                                                       Is the claim subject to offset?
            Date or dates debt was incurred                            þ No
            UNDETERMINED                                               ¨ Yes
            Last 4 digits of account number:

 3.1051     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JENNI GOLDMAN
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45516-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1052     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JENNIFER ARTZ
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45459-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1053     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JENNIFER THOMAS
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45542-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 211 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  238 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1054     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JENNY SCULLY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45544-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1055     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JERRY PHILLEY IN HIS CAPACITY AS OFFICER EX-OFFICIO
            OF W. CARROLL PARISH & WEST CARROLL PARISH LSW þ Contingent
            ENFORCEMENT DISTRICT                               þ Unliquidated
            PAUL F. NOVAK                                      þ Disputed
            3011 WEST GRAND BLVD, STE. 2150                    Basis for the claim:
            DETROIT, MI 48202                                  LITIGATION CASE NO. 1:18-OP-45260-DAP
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1056     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JESSICA COLLIER
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45506-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1057     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JESSICA HEMPEL
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45473-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1058     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JESSICA PERKINS
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45535-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 212 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  239 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1059     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JESSICA RODRIGUEZ
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45463-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1060     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JESSICA TAYLOR
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45528-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1061     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JICARILLA APACHE NATION
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            PO BOX 507                                                 þ Unliquidated
            DULCE, MN 87528                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45385
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1062     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOEL REED
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1063     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOHN CRAFT DULY ELECTED SHERIFF OF VERNON
            PARISH, IN HIS CAPACITY AS OFFICER EX OFFICIO OF THE þ Contingent
            VERNON PARISH SHERIFF'S OFFICE AND THE VERNON        þ Unliquidated
            PARISH LAW ENFORCEMENT DISTRICT                      þ Disputed
            PAUL J. PENNOCK                                      Basis for the claim:
            700 BROADWAY, 5TH FLOOR                              LITIGATION CASE NO. 1:18-OP-45140-DAP
            NEW YORK, NY 10003
                                                                 Is the claim subject to offset?
            Date or dates debt was incurred                      þ No
            UNDETERMINED                                         ¨ Yes
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 213 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  240 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1064     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOHN G. CARTER, SHERIFF OF WAYNE COUNTY, GA
            DAWN M. CHMIELEWSKI                                        þ Contingent
            2220 BONAVENTURE COURT                                     þ Unliquidated
            PO BOX 12120                                               þ Disputed
            ALEXANDRIA, LA 71305                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45170
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1065     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $950,000.00
                                                                       Check all that apply.
            John Kapoor
            WILKINSON WALSH & ESKOVITZ LLP                             þ Contingent
            BETH WILKINSON                                             ¨ Unliquidated
            2001 M STREET, NW, SUITE 1000                              þ Disputed
            WASHINGTON, DC 20036                                       Basis for the claim:
            Date or dates debt was incurred                            Indemnity Claim for Professional Services
            3/1/19                                                     Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: P005                      ¨ Yes

 3.1066     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOHNSON COUNTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            204 S. BUFFALO AVE. 407                                    þ Disputed
            CLEBURNE, TX 76033                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. DC-C201800848
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1067     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOHNSON COUNTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            204 S. BUFFALO AVE. 407                                    þ Disputed
            CLEBURNE, TX 76033                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-01637
                                                                       (DC-C201800848)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1068     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOHNSON COUNTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            204 S. BUFFALO AVE. 407                                    þ Disputed
            CLEBURNE, TX 76033                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 214 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  241 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1069     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOHNSON, ELLA LOUISE AS ADMINISTRATRIX OF THE
            ESTATE OF MACKENZIE PAIGE HAYS                             þ Contingent
            KEITH JACKSON                                              þ Unliquidated
            3530 INDEPENDENCE DR                                       þ Disputed
            BIRMINGHAM, AL 35209                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46143
                                                                       (6:18-CV-00246)
            UNDETERMINED                                               (18CI00134)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1070     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JONATHAN D. SACKLER
            C/O JOSEPH HAGE AARONSON LLC                               þ Contingent
            ATTN: GREGORY P. JOSEPH                                    þ Unliquidated
            485 LEXINGTON AVE, 30TH FL                                 þ Disputed
            NEW YORK, NY 10017                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45168
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1071     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JOSH RICE
            ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY              þ Contingent
            SITUATED                                                   þ Unliquidated
            ROBERT J. BONSIGNORE                                       þ Disputed
            3771 MEADOWCREST DRIVE                                     Basis for the claim:
            LAS VEGAS, NV 89121                                        LITIGATION CASE NO. 1:19-CV-00333
            Date or dates debt was incurred                            (18-CV-01100)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1072     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JUAB COUNTY, UTAH
            ATTN COUNTY CLERK                                          þ Contingent
            160 N MAIN                                                 þ Unliquidated
            NEPHI, UT 84648                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 190600050
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1073     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JUNEAU COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            220 EAST STATE STREET, RM 112                              þ Disputed
            MAUSTON, WI 53948                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 215 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  242 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1074     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JUSTIN MARKEY
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1075     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            JUSTIN MARKEY, LAW DIR THE CITY OF NORTON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4060 COLUMBIA WOODS DR                                     þ Unliquidated
            NORTON, OH 44203                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1076     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $122,693.62
                                                                       Check all that apply.
            K&L GATES LLP
            P.O BOX 844255                                             ¨ Contingent
            BOSTON, MA 02284-4255                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: L001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1077     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KAEGAN WHITTINGTON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45541-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1078     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KANAWHA COUNTY COMMISSION
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            407 VIRGINIA STREET EAST                                   þ Disputed
            CHARLESTON, WV 25301                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45063
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 216 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  243 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1079     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KANE COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            76 N MAIN                                                  þ Unliquidated
            KANAB, UT 84741                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 190500179
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1080     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KAYLA SHOCKLEY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45527-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1081     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,271.26
                                                                       Check all that apply.
            KEEFE LAW FIRM
            125 HALF MILE ROAD, SUITE 100                              ¨ Contingent
            RED BANK, NJ 07701                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: EEFE                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1082     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KEENE, NH, CITY OF
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            3 WASHINGTON STREET                                        þ Unliquidated
            KEENE, NH 03431                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45511
            UNDETERMINED                                               (1:18-CV-00293)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1083     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KEITH COUNTY, NEBRASKA
            ATTN CHIEF EXECUTIVE OFFICER, OR CLERK                     þ Contingent
            121 WEST 3RD STREET – PO BOX 29                            þ Unliquidated
            OGALLALA, NE 69153-0029                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45263
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 217 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  244 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1084     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KENAITZE INDIAN TRIBE
            ATTN CEO, CLERK OR SECRETARY                               þ Contingent
            ADMINISTRATION BUILDING                                    þ Unliquidated
            150 N. WILLOW ST. / P.O. BOX 988                           þ Disputed
            KENAI, AK 99611                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46309
                                                                       (3:18-CV-00273)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1085     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KENNEBEC COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            125 STATE STREET, 2ND FL                                   þ Disputed
            AUGUSTA, ME 04330                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45257
                                                                       (1:19-CV-00096)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1086     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KENOSHA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            912 56TH ST.                                               þ Disputed
            KENOSHA, WI 53140                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45144-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1087     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KENT COUNTY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            555 BAY RD                                                 þ Unliquidated
            DOVER, DE 19901                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. K19C-06-022 JJC
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1088     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KENTUCKY LEAGUE OF CITIES INSURANCE SERVICES
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            100 E. VINE ST. STE 800                                    þ Unliquidated
            LEXINGTON, KY 40507                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45968
            UNDETERMINED                                               (5:18-CV-00471)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 218 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  245 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1089     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KEVIN WILK
            EVERETT, GASKINS & HANCOCK                                 þ Contingent
            JAMES M. HASH                                              þ Unliquidated
            220 FAYETTEVILLE STREET, PO BOX 911                        þ Disputed
            RALEIGH, NC 27602                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46266
                                                                       (4:18-CV-00181)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1090     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KIANA HUTCHINS
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45505-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1091     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KIMBERLY BRAND
            ROBERT L. KINSMAN                                          þ Contingent
            4717 GRAND AVE                                             þ Unliquidated
            STE 250                                                    þ Disputed
            KANSAS CITY, MO 64112                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46047
                                                                       (4:18CV653)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1092     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KIMBERLY MARTIN
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45510-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1093     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KINGSTON BOROUGH, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            500 WYOMING AVE                                            þ Disputed
            KINGSTON, PA 18704                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45585
                                                                       (3:19-CV-00998)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 219 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  246 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1094     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KINNEY COUNTY TEXAS
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            501 SOUTH ANN STREET                                       þ Disputed
            BRACKETTVILLE, TX 78832                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45241
                                                                       (2:18-CV-00011)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1095     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KJELLSI MEINECKE
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45493-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1096     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KNOX COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            COUNTY COURTHOUSE                                          þ Unliquidated
            107 N 4TH ST                                               þ Disputed
            EDINA, MO 63537                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45406
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1097     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KODIAK AREA NATIVE ASSOCIATION
            ATTN CEO, CLERK OR SECRETARY                               þ Contingent
            3449 REZANOF DRIVE EAST                                    þ Unliquidated
            KODIAK, AK 99615                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46260
            UNDETERMINED                                               (3:18-CV-00243)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1098     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KOOTENAI TRIBE OF IDAHO
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            PO BOX 1269                                                þ Disputed
            BONNERS FERRY, ID 83805                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46153
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 220 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  247 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1099     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,553.00
                                                                       Check all that apply.
            KRAMON & GRAHAM, P.A.
            ONE SOUTH STREET, SUITE 2600                               ¨ Contingent
            BALTIMORE, MD 21202-3201                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: AMON                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1100     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KRISTA GAUTHIER
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45478-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1101     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            KRYSTLE KIRK
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45509-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1102     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LA CROSSE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            212 6TH STREET NORTH                                       þ Disputed
            LA CROSSE, WI 54601                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45277-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1103     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LA POSTA BAND DIEGUENO MISSION INDIANS
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            8 CRESTWOOD RD                                             þ Disputed
            BOULEVARD, CA 91905                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45397
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 221 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  248 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1104     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LA SALLE COUNTY, ILLINOIS
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR COUNTY CLERK                                            þ Unliquidated
            707 EAST ETNA ROAD                                         þ Disputed
            OTTAWA, IL 61350-1047                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019-L-000052
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1105     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LACKAWANNA COUNTY
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            123 WYOMING AVENUE                                         þ Disputed
            SCRANTON, PA 18503                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV-2018-002773
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1106     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LACKAWANNA COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            123 WYOMING AVE                                            þ Disputed
            SCRANTON, PA 18503                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV-2018-002773
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1107     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $746.00
                                                                       Check all that apply.
            LADUE CURRAN & KUEHN LLC
            100 E. WAYNE STREET SUITE 300                              ¨ Contingent
            SOUTH BEND, IN 46601                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: ADUE                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1108     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAFAYETTE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            626 MAIN STREET                                            þ Disputed
            DARLINGTON, WI 53530                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45277-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 222 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  249 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1109     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAFAYETTE GENERAL HEALTH SYSTEM INC
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            1214 COOLIDGE STREET                                       þ Unliquidated
            LAFAYETE, LA 70503                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46082
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1110     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAKE COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            315 W MAIN ST, PO BOX 7800                                 þ Disputed
            TAVARES, FL 32778                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45588
                                                                       (5:19-CV-00294)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1111     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAMAR COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRESIDING OFFICER                         þ Contingent
            OR MEMBER                                                  þ Unliquidated
            330 1ST STREET NE                                          þ Disputed
            VERNON, AL 35592                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45210
                                                                       (7:18-CV-00199)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1112     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LANCASTER COUNTY
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            101 N. MAIN STREET                                         þ Unliquidated
            101 N. MAIN STREET                                         þ Disputed
            LANCASTER, SC 29720                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP2900540
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1113     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LANCASTER COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            101 N. MAIN STREET                                         þ Unliquidated
            LANCASTER, SC 29720                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019CP2900540
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 223 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  250 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1114     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LANGLADE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            800 CLERMONT STREET                                        þ Disputed
            ANTIGO, WI 54409                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45124-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1115     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LARRY H. DEAN
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            200 SOUTHERN PINES RD                                      þ Disputed
            DUBLIN, GA 31021                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45163
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1116     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAURENS COUNTY, GEORGIA
            LAURENS COUNTY BOARD OF COMMISSIONERS                      þ Contingent
            117 E JACKSON ST                                           þ Unliquidated
            DUBLIN, GA 31040                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45945
            UNDETERMINED                                               (3:18CV52)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1117     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAURENS COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            100 HILLCREST SQ                                           þ Unliquidated
            LAURENS, SC 29360                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP3000606
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1118     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAWRENCE COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            430 COURT STREET                                           þ Disputed
            NEW CASTLE, PA 16101-3503                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 224 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  251 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1119     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LAWTON CITY OF
            ATTN CHIEF EXECUTIVE OFFICER, CLERK, SEC                   þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            212 SW 9TH STREET                                          þ Disputed
            LAWTON, OK 73501-3944                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00078
                                                                       (CJ-2018-725)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1120     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LEAVENWORTH COUNTY, KANSAS
            ATTN COUNTY COMMISSIONERS, THE                             þ Contingent
             COUNTY CLERK OR THE COUNTY TREASURER                      þ Unliquidated
            300 WALNUT ST                                              þ Disputed
            LEAVENWORTH, KS 66048                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45602
                                                                       (2:19-CV-02316)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1121     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LEE COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            25 NORTH 7TH STREET                                        þ Disputed
            KEOKUK, IA 52632                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1122     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LEE COUNTY GEORGIA
            LEE COUNTY BOARD OF COMMISSIONERS                          þ Contingent
            102 STARKSVILLE AVENUE NORTH                               þ Unliquidated
            LEESBURG, GA 31763                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46171
            UNDETERMINED                                               (1:18-CV-00187-LJA)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1123     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LEE COUNTY VIRGINIA
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            33640 MAIN ST                                              þ Unliquidated
            JONESVILLE, VA 24263                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45251
            UNDETERMINED                                               (2:18-CV-00049)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 225 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  252 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1124     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LEVY COUNTY
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            355 S. COURT STREET                                        þ Disputed
            BRONSON, FL 32621                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46119
                                                                       (1:18-CV-00100)
            UNDETERMINED                                               (2018CA000283)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1125     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LEWIS COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            LEWIS COUNTY COURTHOUSE                                    þ Unliquidated
            100 E. LAFAYETTE                                           þ Disputed
            MONTICELLO, MO 63547                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP46263
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1126     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LEWIS COUNTY, WASHINGTON
            ATTN COUNTY AUDITOR, EDUPTY AUDITOR                        þ Contingent
            OR AGENT                                                   þ Unliquidated
            651 NW NORTH ST                                            þ Disputed
            CHEHALIS, WA 98532                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46301
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1127     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LINCOLN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            801 N. SALES STREET, SUITE 201                             þ Disputed
            MERRILL, WI 54452                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45167-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1128     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LINCOLN COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            32 HIGH STREET                                             þ Disputed
            WISCASSET, ME 04578                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45190
                                                                       (1:19-CV-00017)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 226 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  253 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1129     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LINCOLN COUNTY, NEBRASKA
            OFFICE OF COUNTY COUNSEL                                   þ Contingent
            COUNTY OF LINCOLN                                          þ Unliquidated
            301 NORTH JEFFERS                                          þ Disputed
            ROOM 101A                                                  Basis for the claim:
            NORTH PLATTE, NE 69101                                     LITIGATION CASE NO. 1:19-OP-45099
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1130     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LISA MILLER
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1131     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LISA MILLER, LAW DIR THE CITY OF BARBETON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            576 W PARK AVENUE                                          þ Unliquidated
            ROOM 301                                                   þ Disputed
            BARBERTON, OH 44203                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1132     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LOCAL 237 TEAMSTERS WELFARE FUND
            WOLF, HALDENSTEIN                                          þ Contingent
            BENJAMIN Y. KAUFMAN                                        þ Unliquidated
            270 MADISON AVENUE                                         þ Disputed
            NEW YORK, NY 10016                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45174
                                                                       (1:18-CV-00336)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1133     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LOCAL 279 CLEVELAND TEACHERS UNION
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1228 EUCLID AVE                                            þ Unliquidated
            SUITE 300                                                  þ Disputed
            CLEVELAND, OH 44115-1802                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45135
                                                                       (1:18-CV000241)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 227 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  254 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1134     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LOCAL UNION NO. 120 PIPE FITTERS INSURANCE FUND
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            6305 HALLE DRIVE                                           þ Unliquidated
            CLEVLAND, OH 44125                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45432
            UNDETERMINED                                               (1:18-CV-00854)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1135     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LORETTO HOSPITAL OF CHICAGO
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            645 S CENTRAL AVE                                          þ Unliquidated
            CHICAGO, IL 60644                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45455
            UNDETERMINED                                               (1:19-CV-01375)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1136     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LORI TAYLOR
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45529-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1137     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LOU SARDELLA
            KELLER LENKNER                                             þ Contingent
            SETH A. MEYER                                              þ Unliquidated
            150 NORTH RIVERSIDE PLAZA                                  þ Disputed
            CHICAGO, IL 60606                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45995
                                                                       (3:18CV8706)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1138     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LOUDOUN COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            1 HARRISON ST SE                                           þ Disputed
            LEESBURG, VA 20175                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00778
                                                                       (CL-00001052-00)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 228 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  255 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1139     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LOUISA COUNTY
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            PO BOX 160                                                 þ Disputed
            LOUISA, VA 23093                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00027
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1140     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LOWER SIOUX COMMUNITY IN THE STATE OF MINNESOTA
            ATTN PRESIDENT, MANAGING OR GEN AGENT           þ Contingent
            39527 RES. HIGHWAY 1, P.O. BOX 308              þ Unliquidated
            MORTON, MN 56270                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45976
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1141     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LUCAS COUNTY CHILDREN SERVICES BOARD OF
            TRUSTEES                                                   þ Contingent
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Unliquidated
            1 GOVERNMENT CENTER                                        þ Disputed
            TOLEDO, OH 43604                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46177
                                                                       (FILING ERROR 3:18-CV-02445)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1142     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LYON COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD                             þ Contingent
            LYON COUNTY COURTHOUSE                                     þ Unliquidated
            206 S. 2ND AVE.                                            þ Disputed
            ROCK RAPIDS, IA 51246                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1143     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            LYTTON BAND OF POMO INDIANS
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            PO BOX 1289                                                þ Disputed
            WINDSOR, CA 95492                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. (1:19-OP-45580)
                                                                       (3:19-CV-03224)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 229 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  256 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1144     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MACOMB, COUNTY OF
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            1 S MAIN STREET, 9TH FLOOR                                 þ Disputed
            MOUNT CLEMENS, MI 48043                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45085
                                                                       (4:17-CV-14077)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1145     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MADISON COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            311 S. CENTER AVENUE, RM 107                               þ Disputed
            JEFFERSON, WI 53549                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00157
                                                                       (1922-CC00203)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1146     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MADISON COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            1 COURT SQUARE                                             þ Unliquidated
            FREDERICKTOWN, MO 63645                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 3:19-CV-00028
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1147     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MADISON COUNTY, ALABAMA
            ATTN CHAIRMAN,PRES OFFICER OR MEMBER                       þ Contingent
            MADISON COUNTY COURTHOUSE                                  þ Unliquidated
            100 NORTHSIDE SQUARE                                       þ Disputed
            HUNTSVILLE, AL 35801                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45006
                                                                       (5:18-CV-02024)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1148     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MADISONVILLE TOWN
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            403 ST. FRANCIS ST.                                        þ Unliquidated
            MADISONVILLE, LA 70447                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46063
            UNDETERMINED                                               (2:18-CV-07974)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 230 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  257 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1149     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MAHASKA COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD                             þ Contingent
            MAHASKA COUNTY COURTHOUSE                                  þ Unliquidated
            106 S. 1ST ST.                                             þ Disputed
            OSKALOOSA, IA 52577                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1150     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,625.00
                                                                       Check all that apply.
            MAJOR, LINDSEY & AFRICA LLC
            15208 COLLECTIONS CENTER DRIVE                             ¨ Contingent
            CHICAGO, IL 60693-5208                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: DSEY                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1151     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MANATEE COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            1112 MANATEE AVE W                                         þ Disputed
            BRADENTON, FL 34205                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45044
                                                                       (8:19-CV-00143)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1152     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MANCHESTER, NH, CITY OF
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            ONE CITY HALL PLAZA                                        þ Unliquidated
            MANCHESTER, NH 03101                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45163
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1153     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MANISTEE, COUNTY OF
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            415 THIRD ST                                               þ Disputed
            MANISTEE, MI 49660                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45113
                                                                       (1:18-CV-00033)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 231 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  258 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1154     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MANITOWOC COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            1010 S. 8TH ST, 1ST FL, RM 115                             þ Disputed
            MANITOWOC, WI 54220                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45135-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1155     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARATHON COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            500 FOREST ST                                              þ Disputed
            WAUSAU, WI 54403                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45095-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1156     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARIA ORTIZ
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45492-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1157     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARIES COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            PO BOX 205                                                 þ Unliquidated
            0                                                          þ Disputed
            VIENNA, MO 65582                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46194
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1158     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARIJHA HAMAWI
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45477-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 232 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  259 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1159     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARINETTE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            1926 HALL AVE                                              þ Disputed
            MARINETTE, WI 54143                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45145-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1160     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $110,344.43
                                                                       Check all that apply.
            MARINO, TORTORELLA & BOYLE, P.C.
            KEVIN H. MARINO, PRINCIPAL                                 ¨ Contingent
            437 SOUTHERN BLVD                                          ¨ Unliquidated
            CHATHAM TOWNSHIP, NJ 07928                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: RINO                      þ No
                                                                       ¨ Yes

 3.1161     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARION COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD                             þ Contingent
            MARION COUNTY COURTHOUSE                                   þ Unliquidated
            214 E MAIN ST                                              þ Disputed
            KNOXVILLE, IA 50138                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1162     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARION COUNTY SOUTH CAROLINA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            100 WEST COURT ST                                          þ Disputed
            MARION, SC 29571                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45146
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1163     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARION COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRESIDING OFFICER                         þ Contingent
            OR MEMBER                                                  þ Unliquidated
            PO BOX 489                                                 þ Disputed
            HAMILTON, AL 35570                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45171
                                                                       (6:18-CV-00143)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 233 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  260 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1164     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARION COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            601 SE 25TH AVE                                            þ Disputed
            OCALA, FL 34471                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45272
                                                                       (5:19-CV-00165)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1165     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARION COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            MARION COUNTY ADMIN BLDG                                   þ Unliquidated
            2523 E HIGHWAY 76                                          þ Disputed
            MARION, SC 29571                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019CP3300299
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1166     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARK GARBER DULY ELECTED SHERIFF OF LAFAYETTE
            PARISH, IN HIS CAPACITY AS OFFICER EX OFFICIO OF THE þ Contingent
            LAFAYETTE PARISH SHERIFF'S OFFICE AND THE            þ Unliquidated
            LAFAYETTE PARISH LAW ENFORCEMENT DISTRICT            þ Disputed
            PAUL J. PENNOCK                                      Basis for the claim:
            700 BROADWAY, 5TH FLOOR                              LITIGATION CASE NO. 1:17-OP-45180-DAP
            NEW YORK, NY 10003
                                                                 Is the claim subject to offset?
            Date or dates debt was incurred                      þ No
            UNDETERMINED                                         ¨ Yes
            Last 4 digits of account number:

 3.1167     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARK GUIDETTI
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1168     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARK MELTON
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            560 BARNES ST, STE B                                       þ Disputed
            BAXLEY, GA 31513                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45307
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 234 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  261 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1169     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARKETING SERVICES OF INDIANA INC
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            þ Disputed
            UNDETERMINED                                               Basis for the claim:
            Last 4 digits of account number:                           LITIGATION CASE NO. 1:18OP46104
                                                                       (1:18CV2778)
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1170     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARQUETTE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            77 W PARK ST, PO BOX 129                                   þ Disputed
            MONTELLO, WI 53949                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45136-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1171     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,200.00
                                                                       Check all that apply.
            MARSH & MCLENNAN AGENCY, LLC
            P.O. BOX 85638                                             ¨ Contingent
            SAN DIEGO, CA 92186-5638                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/18/19                                                    INSURANCE
            Last 4 digits of account number: ARSH                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1172     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARSHAL PITCHFORD, LAW DIR THE VILLAGE OF
            MOGADORE, SOLICITOR FOR THE VILLAGES OF BOSTON             þ Contingent
            HEIGHTS & CLINTON                                          þ Unliquidated
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Disputed
            135 S. CLEVELAND AVE                                       Basis for the claim:
            MOGADORE, OH 44260                                         LITIGATION CASE NO. 1:18-OP-45767
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1173     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARSHALL COUNTY HEALTH CARE AUTHORITY
            ATTN CHAIRMAN OR PRESIDING OFFICER                         þ Contingent
            OR MEMBER                                                  þ Unliquidated
            150 JUDY SMITH DRIVE                                       þ Disputed
            GUNTERSVILLE, AL 35976                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45538
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 235 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  262 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1174     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARSHALL COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRES OFFICER OR MEMBER                    þ Contingent
            MARSHALL COUNTY COURTHOUSE                                 þ Unliquidated
            424 BLOUNT AVE, STE 305                                    þ Disputed
            GUNTERSVILLE, AL 35976                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45230
                                                                       (4:18-CV-00226)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1175     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARSHALL PITCHFORD
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            135 S. CLEVELAND AVE                                       þ Unliquidated
            MOGADORE, OH 44260                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1176     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MARTIN
            PAUL J. PENNOCK                                            þ Contingent
            700 BROADWAY, 5TH FLOOR                                    þ Unliquidated
            NEW YORK, NY 10003                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2:18-CV-04052
            UNDETERMINED                                               (CV2018-011335)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1177     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MASHANTUCKET (WESTERN) PEQUOT TRIBE
            ATTN CLERK, CHIEF PRESIDING OFFICER                        þ Contingent
             OR MANAGING AGENT                                         þ Unliquidated
            110 PEQUOT TRAIL, PO BOX 3126                              þ Disputed
            MASHANTUCKET, CT 06338-3126                                Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45405
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1178     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MASIOWSKI
            PAUL J. NAPOLI                                             þ Contingent
            360 LEXINGTON AVENUE                                       þ Unliquidated
            11TH FLOOR                                                 þ Disputed
            NEW YORK, NY 10017                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45985
                                                                       (2:18-CV-02080)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 236 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  263 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1179     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MAVERICK COUNTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            500 QUARRY STREET, SUITE 2                                 þ Disputed
            EAGLE PASS, TX 78852                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 17-10-34909
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1180     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MAYOR AND COMMON COUNCIL OF WESTMINSTER,
            MARYLAND                                                   þ Contingent
            ATTN OFFICER OR AGENT                                      þ Unliquidated
            CITY HALL, 1ST FLOOR                                       þ Disputed
            1838 EMERALD HILL LN                                       Basis for the claim:
            WESTMINSTER, MD 21157                                      LITIGATION CASE NO. 1:18-OP-45853
            Date or dates debt was incurred                            (1:18-CV-01913)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1181     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MAYOR AND COUNCIL OF ROCKVILLE, MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            111 MARYLAND AVE                                           þ Unliquidated
            ROCKVILLE, MD 20850                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1182     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MAYOR DAVID ADKINS ON BEHALF OF THE TOWN OF
            HAMLIN                                                     þ Contingent
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Unliquidated
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Disputed
            220 MAIN ST                                                Basis for the claim:
            HAMLIN, WV 25523                                           LITIGATION CASE NO. 1:18-OP-45386
            Date or dates debt was incurred                            (2:18CV477 (18-C-9))
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1183     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MAYOR FARRIS BURTON ON BEHALF OF TOWN OF WEST
            HAMLIN                                                     þ Contingent
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Unliquidated
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Disputed
            PO BOX 221                                                 Basis for the claim:
            WEST HAMLIN, WV 25571                                      LITIGATION CASE NO. 1:18-OP-45941
            Date or dates debt was incurred                            (2:18CV478 (18-C-8))
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 237 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  264 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1184     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MCCAIN
            STEVEN W. TEPPLER                                          þ Contingent
            3 BECKER FARM ROAD                                         þ Unliquidated
            ROSELAND, NJ 07086                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45244
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1185     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MCCORMICK COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            610 SOUTH MINE ST                                          þ Unliquidated
            MCCORMICK, SC 29835                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019-CP-35-00031
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1186     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $201,223.56
                                                                       Check all that apply.
            MCKESSON SPECIALTY AZ
            (MSAZ) TRIG                                                ¨ Contingent
            13796 COLLECTIONS CENTER DRIVE                             ¨ Unliquidated
            CHICAGO, IL 60693-0320                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: MCKE                      þ No
                                                                       ¨ Yes

 3.1187     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MDL PLAINTIFFS
            C/O SPANGENBERG, SHIBLEY & LIBER                           þ Contingent
            ATTN PETER H. WEINBERGER                                   þ Unliquidated
            1001 LAKESIDE AVE, E                                       þ Disputed
            CLEVELAND, OH 44114                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-MD-2804
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1188     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MECHELLE GAUTHIER
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45514-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 238 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  265 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1189     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MECHOOPDA INDIAN TRIBE - CHICO RANCHERIA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            125 MISSION RANCH BLVD                                     þ Disputed
            CHICO, CA 95926                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45403
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1190     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MECKLENBURG COUNTY
            ATTN COUNTY MANAGER OR TO THE CHAIRMAN,                    þ Contingent
            CLERK OR BOARD MEMBER                                      þ Unliquidated
            3205 FREEDOM DR                                            þ Disputed
            CHARLOTTE, NC 28208                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45221
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1191     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MECKLENBURG COUNTY, VA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            350 WASHINGTON ST                                          þ Disputed
            BOYDTON, VA 23917                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00463
                                                                       (CL19-558)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1192     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MEDICAL CENTER AT CLINTON COUNTY INC D/B/A THE
            MEDICAL CENTER AT ALBANY                                   þ Contingent
            ATTN MAYOR, CITY CLERK OR CITY ATTORNEY                    þ Unliquidated
            303 E. 3RD STREET                                          þ Disputed
            JOPLIN, MI 64801                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46058
                                                                       (3:18-MC-99999)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1193     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MEDICAL CENTER AT FRANKLIN INC D/B/A THE MEDICAL
            CENTER AT FRANKLIN                                         þ Contingent
            ALYSON MARIE PETRICK                                       þ Unliquidated
            8235 FORSYTH BOULEVARD                                     þ Disputed
            SUITE 1100                                                 Basis for the claim:
            ST. LOUIS, MO 63105                                        LITIGATION CASE NO. 1:18-OP-46058
            Date or dates debt was incurred                            (3:18-MC-99999)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 239 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  266 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1194     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MEDICAL MUTUAL OF OHIO
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            100 W BROAD ST #1400                                       þ Unliquidated
            COLUMBUS, OH 43215                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45307
            UNDETERMINED                                               (1:18CV716)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1195     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MEGAN RABER
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1196     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MEGAN RABER, LAW DIR THE CITY OF TALLMADGE
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            46 NORTH AVENUE                                            þ Unliquidated
            TALLMADGE, OH 44278                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1197     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MEGHAN LARA
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45477-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1198     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MEIGS COUNTY, OH
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            100 E SECOND ST                                            þ Unliquidated
            POMEROY, OH 45769                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 240 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  267 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1199     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MELANIE MASSEY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45525-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1200     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MENOMINEE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            W3269 COURTHOUSE LN                                        þ Disputed
            KESHENA, WI 54135                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45277-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1201     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MENTAL HEALTH & RECOVERY SERVICES BOARD OF
            ALLEN, AUGLAIZE AND HARDIN COUNTIES                        þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            529 S ELIZABETH ST                                         þ Disputed
            LIMA, OH 45804                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46344
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1202     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MENTAL HEALTH & RECOVERY SERVICES BOARD OF
            LUCAS COUNTY                                               þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            701 ADAMS ST #800                                          þ Disputed
            TOLEDO, OH 43604                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46177
                                                                       (FILING ERROR 3:18-CV-02445)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1203     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MERCY HOUSE TEEN CHALLENGE
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            1110 MARY ST                                               þ Unliquidated
            PO BOX 266                                                 þ Disputed
            GEORGETOWN, MS 39078                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46070
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 241 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  268 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1204     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MERIWETHER COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            17234 ROOSEVELT HWY, BLDG B                                þ Disputed
            GREENVILLE, GA 30222                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45305
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1205     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,675.47
                                                                       Check all that apply.
            MERRILL COMMUNICATIONS LLC
            CM-9638                                                    ¨ Contingent
            SAINT PAUL, MN 55170-9638                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/20/19                                                    VENDOR
            Last 4 digits of account number: RILL                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1206     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MERRIMACK COUNTY
            ATTN COUNTY COMMISSIONER OR TREASURER                      þ Contingent
            MERRIMACK COUNTY ADMINISTRATION                            þ Unliquidated
            333 DANIEL WEBSTER HIGHWAY, SUITE 2                        þ Disputed
            BOSCAWEN, NH 03303                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46106
                                                                       (1:18-CV-00808)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1207     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MESCALERO APACHE TRIBE
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            P.O. BOX 227                                               þ Unliquidated
            108 CENTRAL AVE                                            þ Disputed
            MESCALERO, NM 88340                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45317
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1208     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            METROHEALTH SYSTEM
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            2500 METROHEALTH DRIVE                                     þ Unliquidated
            CLEVELAND, OH 44109                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46004
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 242 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  269 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1209     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            METROPOLITAN GOVERNMENT OF NASHVILLE AND
            DAVIDSON COUNTY TENNESSEE                                  þ Contingent
            ATTN CHIEF EXEC OFFICER, COUNTY ATTORNEY                   þ Unliquidated
            OR COUNTY COURT CLERK                                      þ Disputed
            1 PUBLIC SQUARE, SUITE 100                                 Basis for the claim:
            NASHVILLE, TN 37201                                        LITIGATION CASE NO. 1:18-OP-45088
            Date or dates debt was incurred                            (3:17-CV-01605)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1210     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MICCOSUKEE TRIBE OF INDIANS OF FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            MILE MARKER 36, US-41                                      þ Disputed
            MIAMI, FL 33194                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45121
                                                                       (1:19-CV-20618)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1211     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MICHAEL KLODZINSKI
            CONSOVOY MCCARTHY PARK                                     þ Contingent
            ATTN MICHAEL H PARK                                        þ Unliquidated
            3 COLUMBUS CIR, 15TH FLR                                   þ Disputed
            NEW YORK, NY 10024                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45938
                                                                       (1:18CV3927)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1212     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MICHAEL KONIG
            ZEBERSKY PAYNE                                             þ Contingent
            ATTN JORDAN A. SHAW                                        þ Unliquidated
            110 SE SIXTH STREET                                        þ Disputed
            FT LAUDERDALE, FL 33301                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46041
                                                                       (0:18-CV-61960)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1213     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MICHAEL LOPEZ
            DEWSNUP KING OLSEN WOREL HAVAS MORTENSEN                   þ Contingent
            RICHARD ERIC SHELTON                                       þ Unliquidated
            36 S STATE STREET, STE 2400                                þ Disputed
            SALT LAKE CITY, UT 84111                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP46122
                                                                       (2:18-CV-00719)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 243 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  270 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1214     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MIDDLEBURY
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            1212 WHITTEMORE ROAD                                       þ Disputed
            MIDDLEBURY, CT 06762                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1215     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MIKE HALE (IN HIS CAPACITY AS SHERIFF OF JEFFERSON
            COUNTY ALABAMA)                                            þ Contingent
            LAUREN TALLENT ROGERS                                      þ Unliquidated
            150 W MAIN ST STE 2100                                     þ Disputed
            PO BOX 3037                                                Basis for the claim:
            NORFOLK, VA 23510                                          LITIGATION CASE NO. 18-OP-45558
            Date or dates debt was incurred                            (18-CV-00626)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1216     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MIKE KILE
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            202 ROCKY FORD RD.                                         þ Disputed
            SYLVANIA, GA 30467                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45167
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1217     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $343.50
                                                                       Check all that apply.
            MILESTONE REPORTING COMPANY
            P.O. BOX 3426                                              þ Contingent
            ORLANDO, FL 32802                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/24/19                                                    INDEMNITY - COUNSEL FOR JOHN KAPOOR
            Last 4 digits of account number: TONE                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1218     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MILLER COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            PO BOX 12                                                  þ Unliquidated
            TUSCUMBIA, MO 65082                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45274
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 244 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  271 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1219     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $143,202.69
                                                                       Check all that apply.
            MILLER FRIEL
            1200 NEW HAMPSHIRE AVE., NW                                ¨ Contingent
            SUITE 800                                                  ¨ Unliquidated
            WASHINGTON, DC 20036                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: L012                      þ No
                                                                       ¨ Yes

 3.1220     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MILLS COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD                             þ Contingent
            418 SHARP STREET                                           þ Unliquidated
            GLENWOOD, IA 51534                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1221     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MINNEAPOLIS, MINNESOTA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            CITY HALL, ROOM 304                                        þ Unliquidated
            350 SOUTH 5TH STREET                                       þ Disputed
            MINNEAPOLIS, MN 55415                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45850
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1222     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MINUTE MEN INC
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            3740 CARNEGIE AVENUE                                       þ Unliquidated
            CLEVELAND, OH 44115                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45306
            UNDETERMINED                                               (1:18CV688 (CV 18 893314)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1223     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MINUTE MEN SELECT INC
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            3740 CARNEGIE AVENUE                                       þ Unliquidated
            CLEVELAND, OH 44115                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45306
            UNDETERMINED                                               (1:18CV688 (CV 18 893314)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 245 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  272 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1224     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MITCHELL COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD                             þ Contingent
            P O BOX 29                                                 þ Unliquidated
            806 MAIN STREET                                            þ Disputed
            OSAGE, IA 50461                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1225     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MITCHELL COUNTY TEXAS
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            349 OAK STREET ROOM 103                                    þ Disputed
            COLORADO CITY, CO 79512                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45063
                                                                       (1:17-CV-00197-C)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1226     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,445.71
                                                                       Check all that apply.
            MITCHELL, BARLOW & MANSFIELD, P.C.
            NINE EXCHANGE PLACE                                        ¨ Contingent
            SUITE 600                                                  ¨ Unliquidated
            SALT LAKE CITY, UT 84111                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: HELL                      þ No
                                                                       ¨ Yes

 3.1227     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MODOC NATION
            F/K/A MODOC NATION OF OKLAHOMA                             þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            22 N EIGHT TRIBES TRAIL                                    þ Disputed
            MIAMI, OK 74354                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45439
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1228     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONITEAU COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            200 E. MAIN                                                þ Unliquidated
            200 E. MAIN                                                þ Disputed
            CALIFORNIA, MO 65018                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46352
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 246 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  273 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1229     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONMOUTH COUNTY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            ONE EAST MAIN STREET                                       þ Unliquidated
            P.O. BOX 1255                                              þ Disputed
            FREEHOLD, NJ 07728                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP46118
                                                                       ((3:18CV10901 (REMOVED FROM
            UNDETERMINED                                               MID-L-003010-18))
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1230     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONROE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            202 SOUTH K ST, RM 1                                       þ Disputed
            SPARTA, WI 54656                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1231     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONROE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            202 SOUTH K ST, RM 1                                       þ Disputed
            SPARTA, WI 54656                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45146-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1232     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONROE COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            ONE QUAKER PLAZA                                           þ Disputed
            STROUDSBURG, PA 18360                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1233     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONTGOMERY COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            105 E COOLBAUGH ST                                         þ Unliquidated
            PO BOX 469                                                 þ Disputed
            RED OAK, IA 51566                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 247 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  274 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1234     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONTGOMERY COUNTY
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            755 ROANOKE ST                                             þ Disputed
            CHRISTIANBURG, VA 24073                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45234
                                                                       (7:18-CV-00619)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1235     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONTGOMERY COUNTY, MARYLAND
            OFFICE OF THE MONTGOMERY COUNTY ATTORNEY                   þ Contingent
            JOHN PAUL MARKOVS                                          þ Unliquidated
            101 MONROE STREET, 3RD FL                                  þ Disputed
            ROCKVILLE, MD 20850                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45212
                                                                       (8:18-CV-00377)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1236     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MONTGOMERY COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            211 E. THIRD STREET,                                       þ Unliquidated
            MONTGOMERY CITY, MO 63361                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46197
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1237     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MORGAN COUNTY, TENNESSEE
            ATTN CHIEF EXECTIVE OFFICER, CO ATTORNEY                   þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            415 N KINGSTON ST.                                         þ Disputed
            WARTBURG, TN 37887                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45075
                                                                       (3:19-CV-00036)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1238     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,562.46
                                                                       Check all that apply.
            MORRIS NICHOLS ARSHT & TUNNELL
            1201 N MARKET ST 16TH FLOOR                                ¨ Contingent
            PO BOX 1347                                                ¨ Unliquidated
            WILMINGTON, DE 19899-1347                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: R015                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 248 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  275 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1239     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MSI CORPORATION
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            210 FIRST STREET                                           þ Unliquidated
            VANDERGRIFT, PA 15690                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46053
            UNDETERMINED                                               (2:18CV1109)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1240     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUNICIPALITY OF CANOVANAS, PUERTO RICO
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            SECOND LEVEL CASA ALCALDIA                                 þ Unliquidated
            CLL MUNOZ RIVERA                                           þ Disputed
            CANOVANAS, PR 00729                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1241     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUNICIPALITY OF JUNCOS, PUERTO RICO
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            þ Disputed
            UNDETERMINED                                               Basis for the claim:
            Last 4 digits of account number:                           LITIGATION CASE NO. 1:18OP45994
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1242     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUNICIPALITY OF NORRISTOWN, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            235 E AIRY ST                                              þ Disputed
            NORRISTOWN, PA 19401                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1243     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUNICIPALITY OF RIO GRANDE, PUERTO RICO
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            PO BOX 847                                                 þ Unliquidated
            RIO GRANDE, PR 00745                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45895
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 249 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  276 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1244     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUNICIPALITY OF VEGA ALTA, PUERTO RICO
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            PO BOX 1390                                                þ Unliquidated
            VEGA ALTA, PR 00692-1390                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP46011
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1245     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUNICIPALITY OF YABUCOA, PUERTO RICO
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            PO BOX 97                                                  þ Unliquidated
            YABUCOA, PR 00767-0097                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45731
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1246     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUSETTE CHANCEY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45533-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1247     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUSKEGON COUNTY
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            990 TERRACE STREET                                         þ Disputed
            MUSKEGON, MI 49442                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46199
                                                                       (1:18-CV-01155)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1248     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            MUSTANG CITY OF
            ATTN CHIEF EXEC OFFICER, CLERK, SECR                       þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            1125 W HIGHWAY 152, SUITE 103                              þ Disputed
            MUSTANG, OK 73064                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00339
                                                                       (CJ-2019-189)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 250 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  277 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1249     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NADJA STREITER
            NADJA STREITER, ZELDES NEEDLE & COOPER                     þ Contingent
            BRENDAN JOHN OROURKE                                       þ Unliquidated
            263 TRESSER BLVD, 14TH FLOOR                               þ Disputed
            STAMFORD, CT 06901                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46045
                                                                       (3:18CV1425)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1250     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NAOMI WRIGHT
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45543-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1251     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NASHUA, NH, CITY OF
            ATTN MAYOR, ALDERMAN, OR CLERK                             þ Contingent
            229 MAIN STREET                                            þ Unliquidated
            NASHUA, NH 03060                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45062
            UNDETERMINED                                               (1:17-CV-00730)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1252     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NATIONAL ROOFERS UNION & EMPLOYERS JOINT HEALTH
            & WELFARE FUND                                  þ Contingent
            PATRICK G WARNER                                þ Unliquidated
            513 E RICH STREET, STE 201                      þ Disputed
            COLOMBUS, OH 43215                              Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45833
                                                                       (18-CV-01949-BSB)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1253     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NATIVE VILLAGE OF AFOGNAK (INDIVIDUALLY AND ON
            BEHALF OF ALL THOSE SIMILARLY SITUATED)                    þ Contingent
            DAVID M CUPPAGE                                            þ Unliquidated
            1800 MIDLAND BLDG                                          þ Disputed
            101 PROSPECT AVENUE W                                      Basis for the claim:
            CLEVELAND, OH 44115                                        LITIGATION CASE NO. 1:18-OP-46309
            Date or dates debt was incurred                            (3:18-CV-00273)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 251 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  278 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1254     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NATIVE VILLAGE OF PORT HEIDEN
            ATTN CEO, CLERK OR SECRETARY                               þ Contingent
            2200 JAMES STREET                                          þ Unliquidated
            PORT HEIDEN, AK 99549                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46309
            UNDETERMINED                                               (3:18-CV-00273)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1255     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,445.91
                                                                       Check all that apply.
            NAVIGANT CONSULTING INC
            4511 PAYSPHERE CIRCLE                                      þ Contingent
            CHICAGO, IL 60674                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/14/18                                                    INDEMNITY RELATED
            Last 4 digits of account number: V002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1256     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NEOSHO COUNTY KANSAS BOARD OF COMMISSIONERS
            ATTN COUNTY COMMISSIONERS, THE                             þ Contingent
            COUNTY CLERK OR THE COUNTY TREASURER                       þ Unliquidated
            100 S MAIN ST                                              þ Disputed
            ERIE, KS 66733                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46125
                                                                       (2:18-CV-02497)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1257     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NEVILS
            JOEL L. DILORENZO                                          þ Contingent
            505 20TH ST N                                              þ Unliquidated
            STE 1275                                                   þ Disputed
            BIRMINGHAM, AL 35203                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45296
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1258     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NEW MILFORD
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            10 MAIN STREET                                             þ Disputed
            NEW MILFORD, CT 06776                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 252 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  279 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1259     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NEWBERRY COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            1309 COLLEGE ST                                            þ Unliquidated
            PO BOX 156                                                 þ Disputed
            NEWBERRY, SC 29108                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1260     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NEWTOWN, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            23 NORTH STATE ST                                          þ Disputed
            NEWTOWN, PA 18940                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1261     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NICHOLE TINDALL
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45530-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1262     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NICOLE TUTTLE
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45476-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1263     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NIOLA LECHUGA
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45468-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 253 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  280 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1264     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $484,302.67
                                                                       Check all that apply.
            NIXON PEABODY LLP
            PO BOX 28012                                               þ Contingent
            NEW YORK, NY 10087-8012                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR JOHN KAPOOR
            Last 4 digits of account number: X002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1265     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $503.00
                                                                       Check all that apply.
            NMS LABS
            P.O. BOX 820090                                            ¨ Contingent
            PHILADELPHIA, PA 19182-0090                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/30/19                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: NMS                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1266     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NOBLE COUNTY, OH
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            150 COURTHOUSE                                             þ Unliquidated
            CALDWELL, OH 43724                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1267     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NORTHUMBERLAND COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            72 MONUMENT PLACE                                          þ Disputed
            HEATHSVILLE, VA 22473                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00246
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1268     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NORTON SOUND HEALTH CORPORATION
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            1000 GREG KRUSCHEK AVENUE                                  þ Unliquidated
            PO BOX 966                                                 þ Disputed
            NOME, AK 99762                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46261
                                                                       (3:18-CV-00247)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 254 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  281 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1269     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NORWALK
            ATTN CLERK, ASSIST CLERK, MAYOR                            þ Contingent
            OR MANAGER                                                 þ Unliquidated
            125 EAST AVENUE                                            þ Disputed
            NORWALK, CT 06851                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV-XX-XXXXXXX-S
                                                                       (AAN-CV18-6028560-S)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1270     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            NYE COUNTY, NEVADA
            ATTN PRESIDING OFFICER OR AGENT                            þ Contingent
            101 RADAR ROAD                                             þ Unliquidated
            P.O. BOX 153                                               þ Disputed
            TONOPAH, NV 89049                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46238
                                                                       (2:18-CV-02050)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1271     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,888.33
                                                                       Check all that apply.
            OBLON, MCCLELLAND, MAIER & NEUSTDADT, LLP
            1940 DUKE ST                                               þ Contingent
            ALEXANDRIA, VA 22314                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY RELATED
            Last 4 digits of account number: L001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1272     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            O'BRIEN COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            155 S HAYES AVE                                            þ Unliquidated
            PRIMGHAR, IA 51245                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1273     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OCONEE COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            415 S PINE ST                                              þ Unliquidated
            WALHALLA, SC 29691                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP3700458
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 255 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  282 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1274     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OCONTO COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            301 WASHINGTON ST                                          þ Disputed
            OCONTO, WI 54153                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45120-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1275     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OHIO CARPENTERS HEALTH FUND
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            6281 YOUNGSTOWN WARREN RD 240                              þ Unliquidated
            NILES, OH 44446                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45072
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1276     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OHIO CONFERENCE OF TEAMSTERS & INDUSTRY HEALTH
            & WELFARE FUND                                 þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT          þ Unliquidated
            435 S. HAWLEY ST                               þ Disputed
            TOLEDO, OH 43609                               Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45446
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1277     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OKFUSKEE COUNTY, OK
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            PO BOX 26                                                  þ Disputed
            OKEMAH, OK 74859-0026                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CJ-2019-21
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1278     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OKLAHOMA CITY CITY OF
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            200 N WALKER AVE                                           þ Disputed
            OKLAHOMA CITY, OK 73102                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00076
                                                                       (CJ-2018-6179)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 256 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  283 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1279     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OMAHA TRIBE OF NEBRASKA
            ATTN CHIEF EXECUTIVE OFFICER, OR CLERK                     þ Contingent
            PO BOX 368                                                 þ Unliquidated
            MACY, NE 68039                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45621
            UNDETERMINED                                               (8:18-CV-00203-LSC-MDN)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1280     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ONEIDA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            PO BOX 400, 1 S ONEIDA AVE                                 þ Disputed
            RHINELANDER, WI 54501                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45129-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1281     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ONTARIO COUNTY
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            20 ONTARIO STREET                                          þ Disputed
            CANANDAIGUA, NY 14424                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 117724-2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1282     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OPELOUSAS GENERAL HOSPITAL AUTHORITY, A
            LOUISIANA PUBLIC TRUST D/B/A OPELOUSAS GENERAL             þ Contingent
            HEALTH SYSTEM                                              þ Unliquidated
            F. ROSNER, J. GIBSON                                       þ Disputed
            824 MARKET ST., STE 810                                    Basis for the claim:
            WILMINGTON, DE 19801                                       LITIGATION CASE NO. 1:18-OP-46083
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1283     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,690.80
                                                                       Check all that apply.
            OPERATIONAL COMPLIANCE SOLUTIONS, LLC
            506 BLAIR AVE                                              ¨ Contingent
            PIEDMONT, CA 94611                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEPENDENT CONTRACTORS
            Last 4 digits of account number: E001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 257 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  284 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1284     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ORANGEBURG COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            COUNTY ADMIN CENTRE                                        þ Unliquidated
            1437 AMELIA ST                                             þ Disputed
            ORANGEBURG, SC 29115                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018CP3800841
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1285     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ORLAND FIRE PROTECTION DISTRICT
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            9790 151ST ST                                              þ Unliquidated
            ORLAND PARK, IL 60462                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46335
            UNDETERMINED                                               (2018CH09020)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1286     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OSAGE COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            205 E MAIN STREET                                          þ Unliquidated
            LINN, MO 65051                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46191
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1287     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OSAGE COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            205 E MAIN STREET                                          þ Unliquidated
            LINN, MO 65051                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46029
            UNDETERMINED                                               (4:18CV605)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1288     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,391.02
                                                                       Check all that apply.
            OSBORN MALEDON P.A.
            P.O. BOX 36379                                             þ Contingent
            ATTN: ACCOUNTS RECEIVABLE                                  ¨ Unliquidated
            PHOENIX, AZ 85067-6379                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       INDEMNITY - COUNSEL FOR JOHN KAPOOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: BORN                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 258 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  285 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1289     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OTOE-MISSOURIA TRIBE OF INDIANS
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            8157 HWY 177                                               þ Disputed
            RED ROCK, OK 74651                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45402
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1290     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OUACHITA PARISH POLICE JURY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            301 S GRAND ST, STE 201                                    þ Unliquidated
            MONROE, LA 71201                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45446
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1291     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OZARK COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            PO BOX 146                                                 þ Unliquidated
            GAINESVILLE, MO 65655-0416                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46198
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1292     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            OZAUKEE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            121 W MAIN ST, PO BOX 994                                  þ Disputed
            PORT WASHINGTON, WI 53074                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1293     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PAGE COUNTY
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            103 S COURT STREET                                         þ Unliquidated
            LURAY, VA 22835                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45275
            UNDETERMINED                                               (5:18-CV-00147)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 259 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  286 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1294     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PALA BAND OF MISSION INDIANS
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            35008 PALA TEMECULA ROAD, PMB 50                           þ Disputed
            PALA, CA 92059                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46341
                                                                       (3:18-CV-02673)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1295     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PALM BEACH COUNTY
            BOARD OF COUNTY COMMISSIONERS                              þ Contingent
            KIM NGOC PHAN                                              þ Unliquidated
            300 NORTH DIXIE HWY. STE 359                               þ Disputed
            WEST PALM BEACH, FL 33401                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46121
                                                                       (9:18-CV-80749)
            UNDETERMINED                                               (2018-CA-004109-MB)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1296     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PARISH OF DESOTO
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            P.O. BOX 1206                                              þ Unliquidated
            MANSFIELD, LA 71052-1206                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45090
            UNDETERMINED                                               (5:19-CV-00153)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1297     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PASSAMAQUODDY TRIBE-INDIAN TOWNSHIP
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            8 KENNEBASIS ST                                            þ Unliquidated
            PRINCETON, ME 04668                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45876
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1298     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PASSAMAQUODDY TRIBE-PLEASANT POINT
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            8 KENNEBASIS ST                                            þ Unliquidated
            PRINCETON, ME 04668                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45100
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 260 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  287 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1299     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PATIENTS' CHOICE MEDICAL CENTER OF CLAIBORNE, LLC
            SARAH A. FOSTER                                   þ Contingent
            76 SOUTH LAURA STREET STE 1100                    þ Unliquidated
            JACKSONVILLE, FL 32202                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45300
            UNDETERMINED                                               (5:19-CV-00030)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1300     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PATIENTS CHOICE MEDICAL CENTER OF ERIN
            TENNESSEE                                                  þ Contingent
            JAMES DENNIS YOUNG                                         þ Unliquidated
            76 SOUTH LAURA STREET STE 1100                             þ Disputed
            JACKSONVILLE, FL 32202                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00370
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1301     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PATIENT'S CHOICE MEDICAL CENTER OF HUMPHREYS
            COUNTY, LLC                                                þ Contingent
            JAMIE ALAN COLE                                            þ Unliquidated
            200 E. BROWARD BLVD. STE 1900                              þ Disputed
            FORT LAUDERDALE, FL 33301                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45299
                                                                       (4:19-CV-00051)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1302     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $781,021.42
                                                                       Check all that apply.
            PAUL HASTINGS LLP
            LOCKBOX 4803                                               ¨ Contingent
            PO BOX 894803                                              ¨ Unliquidated
            LOS ANGELES, CA 90189                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: U002                      þ No
                                                                       ¨ Yes

 3.1303     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $564,616.77
                                                                       Check all that apply.
            PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
            JACOB A. ADLERSTEIN, PARTNER                               þ Contingent
            1285 AVENUE OF THE AMERICAS                                ¨ Unliquidated
            NEW YORK, NY 10019-6064                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       INDEMNITY - COUNSEL FOR JOHN KAPOOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: U003                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 261 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  288 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1304     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PAULA WATSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45545-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1305     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PAYNE COUNTY, OKLAHOMA
            ATTN CEO, CLERK, SECRETARY                                 þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            315 W 6TH                                                  þ Disputed
            STILLWATER, OK 74074-4020                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45653
                                                                       (4:19-CV-00320)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1306     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PENNY MARTIN
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45508-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1307     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PENOBSCOT COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            97 HAMMOND ST                                              þ Disputed
            BANGOR, ME 04401                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45184
                                                                       (1:19-CV-00019)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1308     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF CALHOUN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR COUNTY CLERK                                            þ Unliquidated
            200 PIASA ST                                               þ Disputed
            ALTON, IL 62002                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46294
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 262 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  289 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1309     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF SCHUYLER COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR COUNTY CLERK                                            þ Unliquidated
            120 S CONGRESS                                             þ Disputed
            RUSHVILLE, IL 62681                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46147
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1310     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            ATTN CLERK, SECR, PRES, OR PRES OFFICER                    þ Unliquidated
            1303 10TH ST, STE 1173                                     þ Disputed
            SACRAMENTO, CA 95814                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45351
                                                                       (2:19-CV-00813)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1311     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            CALAVERAS COUNTY                                           þ Unliquidated
            891 MOUNTAIN RANCH RD                                      þ Disputed
            SAN ANDREAS, CA 95249                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45645
                                                                       (1:18-CV-00637-LJO-BAM)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1312     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            CONTRA COSTA COUNTY                                        þ Unliquidated
            651 PINE ST                                                þ Disputed
            9TH FLOOR                                                  Basis for the claim:
            MARTINEZ, CA 94553                                         LITIGATION CASE NO. 1:18-OP-45656
            Date or dates debt was incurred                            (3:18-CV-02705-JSC)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1313     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            COUNTY OF FRESNO                                           þ Unliquidated
            2220 TULARE ST                                             þ Disputed
            STE 500                                                    Basis for the claim:
            FRESNO, CA 93721                                           LITIGATION CASE NO. 1:18-OP-45644
            Date or dates debt was incurred                            (1:18-CV-00634-LJO-SAB / 1:18-AT-341)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 263 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  290 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1314     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            IMPERIAL COUNTY                                            þ Unliquidated
            940 W MAIN ST                                              þ Disputed
            STE 205                                                    Basis for the claim:
            EL CENTRO, CA 92243                                        LITIGATION CASE NO. 1:18-OP-45631-DAP
            Date or dates debt was incurred                            (3:18-CV-00892-LAB-BLM)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1315     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            INYO COUNTY                                                þ Unliquidated
            PO BOX DRAWER M                                            þ Disputed
            INDEPENDENCE, CA 93526                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45646
                                                                       (1:18-CV-00639-DAD-JLT)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1316     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY TUOLUMNE COUTY                   þ Contingent
            SARAH CARRILLO                                             þ Unliquidated
            2 S GREEN ST                                               þ Disputed
            SONORA CA, CA 95370                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45619
                                                                       (1:18-AT-337)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1317     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY COUNSEL                                   þ Contingent
            COUNTY OF SAN BERNARDINO                                   þ Unliquidated
            MICHELLE DANIELLE BLAKEMORE                                þ Disputed
            385 N ARROWHEAD AVE                                        Basis for the claim:
            SAN BERNARDINO, CA 92415                                   LITIGATION CASE NO. 1:18-OP-46032
            Date or dates debt was incurred                            (5:18-CV-01527)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1318     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF THE CITY ATTORNEY - SAN DIEGO                    þ Contingent
            MARNI VON WILPERT                                          þ Unliquidated
            1200 THIRD AVE                                             þ Disputed
            SAN DIEGO, CA 92101                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45192
                                                                       (3:19-CV-00420)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 264 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  291 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1319     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF THE COUNTY COUNSEL - SAN DIEGO                   þ Contingent
            1600 PACIFIC HWY                                           þ Unliquidated
            ROOM 355                                                   þ Disputed
            SAN DIEGO, CA 92101                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45613
                                                                       (3:18-CV-00882)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1320     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF KERN COUNTY COUNSEL                              þ Contingent
            KERN COUNTY ADMINISTRATIVE CENTER                          þ Unliquidated
            1115 TRUXTUN AVE                                           þ Disputed
            4TH FLOOR                                                  Basis for the claim:
            BAKERSFIELD, CA 93301                                      LITIGATION CASE NO. 1:19-CV-00557
            Date or dates debt was incurred                            (T19-305)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1321     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF ILLINOIS
            OFFICE OF THE GOVERNOR                                     þ Contingent
            207 STATE HOUSE                                            þ Unliquidated
            SPRINGFIELD, IL 62706                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45286
            UNDETERMINED                                               (1:19-CV-0216)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1322     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF ILLINOIS
            OFFICE OF THE GOVERNOR                                     þ Contingent
            207 STATE HOUSE                                            þ Unliquidated
            SPRINGFIELD, IL 62706                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46294
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1323     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF ILLINOIS
            OFFICE OF THE GOVERNOR                                     þ Contingent
            207 STATE HOUSE                                            þ Unliquidated
            SPRINGFIELD, IL 62706                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46148
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 265 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  292 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1324     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF ILLINOIS
            OFFICE OF THE GOVERNOR                                     þ Contingent
            207 STATE HOUSE                                            þ Unliquidated
            SPRINGFIELD, IL 62706                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46147
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1325     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF THE STATE OF ILLINOIS
            OFFICE OF THE GOVERNOR                                     þ Contingent
            207 STATE HOUSE                                            þ Unliquidated
            SPRINGFIELD, IL 62706                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1326     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEOPLE OF UNION COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR COUNTY CLERK                                            þ Unliquidated
            309 W MARKET ST                                            þ Disputed
            JONESBORO, IL 62952                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45286
                                                                       (1:19-CV-0216)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1327     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PEPIN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            740 7TH AVE W, PO BOX 39                                   þ Disputed
            DURAND, WI 54736                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1328     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $61,133.25
                                                                       Check all that apply.
            PEPPER HAMILTON LLP
            3000 TWO LOGAN SQUARE                                      þ Contingent
            EIGHTEENTH AND ARCH STREETS                                ¨ Unliquidated
            PHILADELPHIA, PA 19103-2799                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       INDEMNITY - COUNSEL FOR NATALIE LEVINE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: P002                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 266 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  293 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1329     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PERRY COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            ADMIN BLDG                                                 þ Unliquidated
            321 N MAIN ST                                              þ Disputed
            PERRYVILLE, MO 63775                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00157
                                                                       (1922-CC00203)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1330     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $65.00
                                                                       Check all that apply.
            PEST CONTROL SOLUTIONS
            P.O. BOX 669                                               ¨ Contingent
            CHANDLER, AZ 85244                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/27/19                                                    VENDOR
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1331     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PETTIS COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            415 S OHIO                                                 þ Unliquidated
            SEDALIA, MO 65301                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45416
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1332     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,385.42
                                                                       Check all that apply.
            PGX CONSULTING, LLC
            1666 E. CINDY ST.                                          ¨ Contingent
            CHANDLER, AZ 85225                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/26/19                                                    INDEPENDENT CONTRACTORS
            Last 4 digits of account number: TING                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1333     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $800.00
                                                                       Check all that apply.
            PHARMANALYSIS, INC.
            2717 N. COUNTY ROAD 475 WEST                               ¨ Contingent
            WEST LAFAYETTE, IN 47906                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/14/18                                                    VENDOR
            Last 4 digits of account number: YSIS                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 267 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  294 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1334     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PHELPS COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            200 N MAIN ST                                              þ Unliquidated
            0                                                          þ Disputed
            ROLLA, MO 65401                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46195
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1335     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PHILADELPHIA, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            CITY HALL, ROOM 494                                        þ Disputed
            PHLADELPHIA, PA 19107-3290                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-op-45279
                                                                       (3:18-cv-143)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1336     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $920.00
                                                                       Check all that apply.
            PHILLIPS ADR ENTERPRISES PC
            2101 EAST COAST HIGHWAY SUITE 250                          ¨ Contingent
            CORONA DEL MAR, CA 92625                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/3/19                                                     PROFESSIONAL SERVICES
            Last 4 digits of account number: LIPS                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1337     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PICKENS COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            222 MCDANIEL AVE, B-1                                      þ Unliquidated
            PICKENS, SC 29671                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP3900675
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1338     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PIERCE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            414 W MAIN ST                                              þ Disputed
            ELLSWORTH, WI 54011                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45165-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 268 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  295 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1339     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PINE COUNTY, MINNESOTA
            ATTN CHAIR OF COUNTY BOARD OR AUDITOR                      þ Contingent
            635 NORTHRIDGE DR NW                                       þ Unliquidated
            PINE CITY, MN 55063                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 0:19-CV-01907
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1340     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PIONEER TELEPHONE COOPERATIVE INC AS PLAN
            SPONSOR AND FIDUCIARY                                      þ Contingent
            ATTN CEO, CLERK, SECRETARY, REC OFFICIAL                   þ Unliquidated
            P.O. BOX 539                                               þ Disputed
            KINGFISHER, OK 73750                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46186
                                                                       (5:18-CV-00994)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1341     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PIONEER TELEPHONE COOPERATIVE INC EMPLOYEE
            BENEFITS PLAN                                              þ Contingent
            AMY JO QUEZON                                              þ Unliquidated
            97 ELIAS WHIDDON ROAD                                      þ Disputed
            HATTIESBURG, MS 39402                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46186
                                                                       (5:18-CV-00994)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1342     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PITTSBURG COUNTY BOARD OF COUNTY
            COMMISSIONERS                                              þ Contingent
            ATTN CHIEF EXECUTIVE OFFICER, CLERK, SECR                  þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            115 E CARL ALBERTY PKWY 1A                                 Basis for the claim:
            MCALESTER, OK 74501                                        LITIGATION CASE NO. 6:19-CV-00100
            Date or dates debt was incurred                            (CJ-19-46)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1343     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PITTSYLVANIA COUNTY
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            1 CENTER ST                                                þ Unliquidated
            PO BOX 426                                                 þ Disputed
            CHATHAM, VA 24531                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45247
                                                                       (4:18-CV-00070)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 269 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  296 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1344     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PIUTE COUTY, UTAH
            ATTN COUNTY CLERK                                          þ Contingent
            550 N MAIN                                                 þ Unliquidated
            JUNCTION, UT 84740                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 190600050
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1345     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PLAINS TOWNSHIP, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            126 N MAIN ST                                              þ Disputed
            PLAINS, PA 18705                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46215
                                                                       (3:18-CV-02025)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1346     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,520.80
                                                                       Check all that apply.
            PLAN 365, INC
            3201 GLENWOOD AVE                                          ¨ Contingent
            SUITE 300                                                  ¨ Unliquidated
            RALEIGH, NC 27612                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: A003                      þ No
                                                                       ¨ Yes

 3.1347     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PLEASANTS COUNTY, WV
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            301 COURT LANE                                             þ Disputed
            ST. MARYS, WV 26170                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1348     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PLUMBERS LOCAL UNION NO. 1 WELFARE FUND
            WOLF HALDENSTEIN ADLER                                     þ Contingent
            FREEMAN & HERZ                                             þ Unliquidated
            ATTN GREGORY M NESPOLE                                     þ Disputed
            NEW YORK, NY 10016                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45838
                                                                       (1:18-CV-04750)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 270 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  297 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1349     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PLYMOUTH COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            215 4TH AVE SE                                             þ Unliquidated
            LEMARS, IA 51031                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1350     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            POINTE COUPEE PARISH HEALTH SERVICES DISTRICT
            NUMBER 1                                                   þ Contingent
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Unliquidated
            282-B HOPSITAL RD                                          þ Disputed
            NEW ROADS, LA 70760                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45019
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1351     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            POLICE JURY OF THE PARISH OF POINTE COUPEE,
            LOUISIANA                                                  þ Contingent
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Unliquidated
            160 E MAIN ST                                              þ Disputed
            NEW ROADS, LA 70760                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45012
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1352     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            POLK COUNTY
            ATTN CHIEF EXECTIVE OFFICER,                               þ Contingent
            COUNTY ATTORNEY                                            þ Unliquidated
            101 W CHURCH ST                                            þ Disputed
            LIVINGSTON, TX 77351                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45077
                                                                       (9:17-CV-00213)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1353     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            POLK COUNTY
            ATTN CHIEF EXECTIVE OFFICER,                               þ Contingent
            COUNTY ATTORNEY                                            þ Unliquidated
            101 W CHURCH ST                                            þ Disputed
            LIVINGSTON, TX 77351                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45116-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 271 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  298 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1354     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            POLK COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            330 W CHURCH ST, PO BOX 9005                               þ Disputed
            BARTOW, FL 33831-9005                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45970
                                                                       (2018-CA-000882)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1355     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            POLK COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            144 WEST AVE, PO BOX 268                                   þ Disputed
            CEDARTOWN, GA 30125                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45046
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1356     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PONCA CITY CITY OF
            ATTN CHIEF EXECUTIVE OFFICER, CLERK, SECR                  þ Contingent
            OR OFFICIAL RECORDS OFFICIAL                               þ Unliquidated
            516 E GRAND                                                þ Disputed
            PONCA CITY, OK 74601                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00160
                                                                       (CJ-2019-9)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1357     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PORTAGE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            1462 STRONGS AVE                                           þ Disputed
            STEVENS POINT, WI 54481                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1358     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            POTTAWATTAMIE COUNTY
            ATTN AUDITOR                                               þ Contingent
            OR CHAIR OF BOARD OF SUPERVISORS                           þ Unliquidated
            227 S 6TH ST                                               þ Disputed
            COUNCIL BLUTHS, IA 51501                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 272 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  299 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1359     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PRAIRIE ISLAND INDIAN COMMUNITY
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            5636 STURGEON LAKE ROAD                                    þ Unliquidated
            WELCH, MN 55089                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45975
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1360     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PRESTON BOHANNON
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            15 PUBLIC SAFETY DR.                                       þ Disputed
            HAZLEHURST, GA 31539                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45161
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1361     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PRICE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            126 CHERRY ST, RM 106                                      þ Disputed
            PHILLIPS, WI 54555                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45126-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1362     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PRINCE GEORGE COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            6602 COURTS DR, 3RD FL                                     þ Disputed
            PRINCE GEORGE, VA 23875                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00458
                                                                       (CL19-517)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1363     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PRINCE GEORGE'S COUNTY MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            COUNTY ADMINISTRATION BUILDING                             þ Unliquidated
            14741 GOVERNOR ODEN BOWIE DRIVE                            þ Disputed
            UPPER MARLBORO, MD 20772                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18P-OP-45501
                                                                       (8:18-CV-00870 (CAL18-2008))
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 273 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  300 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1364     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,114.37
                                                                       Check all that apply.
            PRO COPY OFFICE SOLUTIONS
            2845 N OMAHA ST                                            ¨ Contingent
            MESA, AZ 85215                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/15/19                                                    VENDOR
            Last 4 digits of account number: PROC                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1365     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,048.00
                                                                       Check all that apply.
            PROFESSIONAL SEARCH ASSOCIATES
            1955 EAST BROADWAY SUITE 102                               ¨ Contingent
            TEMPE, AZ 85282                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: O005                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1366     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PROSPECT
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            36 CENTER STEET                                            þ Disputed
            PROSPECT, CT 06712                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1367     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PUEBLO COUNTY
            ATTN GOVERNOR OR ATTORNEY                                  þ Contingent
            215 W. 10TH STREET                                         þ Unliquidated
            PUEBLO, CO 81003                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45801
            UNDETERMINED                                               (1:18-CV-01479-PAB)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1368     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            PULASKI COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            301 HISTORIC RT. 66 E.                                     þ Unliquidated
            STE. 101                                                   þ Disputed
            WAYNESVILLE, MO 65583                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46192
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 274 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  301 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1369     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            QUINAULT INDIAN NATION
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            1214 AALIS DRIVE                                           þ Unliquidated
            P.O. BOX 189                                               þ Disputed
            TAHOLAH, WA 98587                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:1-8OP-46154
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1370     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            QUINCY WEATHERWAX
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45483-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1371     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $282,352.18
                                                                       Check all that apply.
            QUINN EMANUEL URQUHART & SULLIVAN, LLP
            JONATHAN BUNGE                                             þ Contingent
            865 S. FIGUEROA STREET                                     ¨ Unliquidated
            10TH FLOOR                                                 þ Disputed
            LOS ANGELES, CA 90017                                      Basis for the claim:
            Date or dates debt was incurred                            INDEMNITY - COUNSEL FOR STEVE MEYE
                                                                       AND PIERRE LAPALME
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: UINN                      þ No
                                                                       ¨ Yes

 3.1372     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            R.N. BUTCH REECE
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            123 HOLMES HAWKINS DR                                      þ Disputed
            GRAY, GA 31032                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45162
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1373     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RACINE COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            730 WISCONSIN AVE                                          þ Disputed
            RACINE, WI 53403                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 275 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  302 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1374     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $625,766.35
                                                                       Check all that apply.
            RAKOCZY MOLINO MAZZOCHI SIWIK LLP
            6 W. HUBBARD ST.                                           ¨ Contingent
            CHICAGO, IL 60654                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: RMMS                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1375     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,649.00
                                                                       Check all that apply.
            RAMSDELL LAW FIRM
            8717 N 69TH ST                                             ¨ Contingent
            PARADISE VALLEY, AZ 85253                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: M002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1376     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RAMSEY BENNETT
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            3550 US HIGHWAY 84                                         þ Disputed
            BLACKSHEAR, GA 31516                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45166
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1377     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RANDOLPH COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            372 HIGHWAY JJ, STE 2C                                     þ Unliquidated
            HUNTSVILLE, MO 65259                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45409
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1378     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RANDY F. ROYAL
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            3487 HARRIS RD                                             þ Disputed
            WAYCROSS, GA 31503                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45169
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 276 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  303 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1379     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RANDY SEAL DULY ELECTED SHERIFF OF WASHINGTON
            PARISH, IN HIS CAPACITY AS OFFICER EX OFFICIO OF THE þ Contingent
            WASHINGTON PARISH SHERIFF'S OFFICE AND THE           þ Unliquidated
            WASHINGTON PARISH LAW ENFORCEMENT DISTRICT           þ Disputed
            JAY EDELSON                                          Basis for the claim:
            350 N LASALLE ST                                     LITIGATION CASE NO. 1:18-OP-45093-DAP
            14TH FLOOR
            CHICAGO, IL 60654                                    Is the claim subject to offset?
                                                                 þ No
            Date or dates debt was incurred                      ¨ Yes
            UNDETERMINED
            Last 4 digits of account number:

 3.1380     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RANDY SMITH, SHERIFF OF ST TAMMANY PARISH
            DAVID IRA MINDELL                                          þ Contingent
            350 N LASALLE ST                                           þ Unliquidated
            14TH FLOOR                                                 þ Disputed
            CHICAGO, IL 60654                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:18-CV-09357
                                                                       (2018-13666)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1381     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            REANNAN HOWELL
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45520-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1382     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            REBECCA GOFORTH
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45532-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1383     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            REBECCA GOFORTH
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45532-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 277 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  304 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1384     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,837.50
                                                                       Check all that apply.
            RECHTKORNFELD, P.C.
            1600 STOUT STREET, SUITE 1400                              þ Contingent
            DENVER, CO 80202                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY RELATED
            Last 4 digits of account number: C002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1385     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,850.98
                                                                       Check all that apply.
            RECORD PRESS, INC
            229 WEST 36TH STREET 8TH FLOOR                             ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/29/19                                                    VENDOR
            Last 4 digits of account number: CORD                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1386     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            REYNOLDS
            F. ROSNER, J. GIBSON                                       þ Contingent
            824 MARKET ST., STE 810                                    þ Unliquidated
            WILMINGTON, DE 19801                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46271
            UNDETERMINED                                               (3:18-CV-01911)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1387     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RICH COUNTY, UTAH
            ATTN COUNTY CLERK                                          þ Contingent
            20 S MAIN                                                  þ Unliquidated
            RANDOLPH, UT 84064                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1388     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RICHLAND COUNTY CHILDREN'S SERVICES
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            731 SCHOLL ROAD                                            þ Unliquidated
            MANSFIELD, OH 44907                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45003
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 278 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  305 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1389     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RICHLAND COUNTY SOUTH CAROLINA
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            RICHLAND COUNTY ADMINISTRATION BUILDING                    þ Unliquidated
            2020 HAMPTON STREET., THIRD FLOOR                          þ Disputed
            COLUMBIA, SC 29204                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45327
                                                                       (3:19-CV-01207)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1390     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RINCON BAND OF LUISENO INDIANS
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            ONE GOVERNMENT CENTER LANE                                 þ Disputed
            VALLEY CENTER, CA 92082                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46151
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1391     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RIO ARRIBA COUNTY, NEW MEXICO
            ATTN COUNTY CLERK                                          þ Contingent
            1122 INDUSTRIAL PARK ROAD                                  þ Unliquidated
            ESPANOLA, NM 87532                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45054
            UNDETERMINED                                               (1:18-CV-01213)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1392     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RIPLEY COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            100 COURT HOUSE SQ STE 2                                   þ Unliquidated
            DONIPHAN, MO 63935-1699                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP46262
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1393     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RISK MANAGEMENT INC
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            700 NORTH 10TH STREET                                      þ Unliquidated
            SUITE 300                                                  þ Disputed
            BATON ROUGE, LA 70802                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45857
                                                                       (3:18-CV-00670)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 279 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  306 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1394     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RITCHIE COUNTY, WV
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            115 E MAIN ST, ROOM 201                                    þ Disputed
            HARRISVILLE, WV 26326                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1395     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RIVERSIDE SAN BERNARDINO COUNTY INDIAN HEALTH,
            INC.                                                       þ Contingent
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Unliquidated
            PRESIDING OFFICER                                          þ Disputed
            11980 MT VERNON AVE                                        Basis for the claim:
            GRAND TERRACE, CA 92313                                    LITIGATION CASE NO. 1:19-OP-45025
            Date or dates debt was incurred                            (5:19-CV-00005)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1396     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROANE COUNTY COMMISSION
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            200 MAIN ST 1                                              þ Disputed
            SPENCER, WV 25276                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 19-C-96 TO 19-C-108
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1397     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROANOKE COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            5204 BERNARD DR., SUITE 431                                þ Disputed
            ROANOKE, VA 24018-0798                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 7:19-CV-00271
                                                                       (16-CL-9000435-00)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1398     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROBERT POPE
            INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS                  þ Contingent
            SIMILARLY SITUATED                                         þ Unliquidated
            DOROTHY P. ANTULLIS                                        þ Disputed
            120 EAST PALMETTO PARK RD, STE 500                         Basis for the claim:
            BOCA RATON, FL 33432                                       LITIGATION CASE NO. 1:19-CV-00326
            Date or dates debt was incurred                            (18-CV-00240)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 280 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  307 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1399     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROBESON COUNTY
            ATTN COUNTY MANAGER OR TO THE CHAIRMAN,                    þ Contingent
            CLERK OR BOARD MEMBER                                      þ Unliquidated
            701 N. ELM STREET                                          þ Disputed
            LUMBERTON, NC 28358                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46141
                                                                       (7:18-CV-00163)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1400     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROCHESTER, CITY OF
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            30 CHURCH ST.                                              þ Disputed
            ROCHESTER, NY 14614                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 0:19-CV-01317
                                                                       (CLOSED 06/17/2019)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1401     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROCK COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            51 SOUTH MAIN STREET                                       þ Disputed
            JANESVILLE, WI 53545                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45108-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1402     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROCK SPRINGS WY
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, COUNCIL, OR BOARD                               þ Unliquidated
            212 D ST                                                   þ Disputed
            ROCK SPRINGS, WY 82901-6235                                Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45265
                                                                       (1:19-CV-00056)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1403     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROCKBRIDGE COUNTY, VIRGINIA
            ATTN COUNTY ATTORNEY                                       þ Contingent
            OR ATTORNEY FOR THE COMMONWEALTH                           þ Unliquidated
            20 SOUTH RANDOLPH ST, SUITE 301                            þ Disputed
            LEXINGTON, VA 24450                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 6:19-CV-00025
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 281 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  308 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1404     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROCKDALE COUNTY, GEORGIA
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            962 MILSTEAD AVE.                                          þ Disputed
            CONYERS, GA 30012                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46296
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1405     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROCKINGHAM COUNTY
            ATTN COUNTY COMMISSIONERS OR TREASURER                     þ Contingent
            119 NORTH ROAD                                             þ Unliquidated
            BRENTWOOD, NH 03833                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-00333
            UNDETERMINED                                               (18-CV-01100)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1406     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROCKWALL COUNTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            101 E RUSK ST                                              þ Disputed
            ROCKWALL, TX 75087                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1-19-0503
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1407     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,481.66
                                                                       Check all that apply.
            ROE CASSIDY COATES & PRICE PA
            9500 GILMAN DR, MAIL CODE 0843                             ¨ Contingent
            LA JOLLA, CA 92093-0843                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: E002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1408     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RONALD RICHARDSON DULY ELECTED SHERIFF OF
            SABINE PARISH, IN HIS CAPACTIY AS OFFICER EX OFFICIO þ Contingent
            OF THE SABINE PARISH SHERIFF'S OFFICE AND THE        þ Unliquidated
            SABINE PARISH LAW ENFORCEMENT DISTRICT               þ Disputed
            LINDA J. SINGER                                      Basis for the claim:
            401 NINTH STREET NW                                  LITIGATION CASE NO. 1:18-OP-45143-DAP
            STE. 1001
            WASHINGTON, DC 20004                                 Is the claim subject to offset?
                                                                 þ No
            Date or dates debt was incurred                      ¨ Yes
            UNDETERMINED
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 282 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  309 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1409     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROOFERS LOCAL 149 SECURITY BENEFIT TF
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            FRINGE BENEFITS FUNDS                                      þ Unliquidated
            700 TOWER DR, STE 300                                      þ Disputed
            TROY, MI 48098                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45429
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1410     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROOSEVELT COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            109 W 1ST ST                                               þ Unliquidated
            PORTALES, NM 88130                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46343
            UNDETERMINED                                               (1:18-CV-00795)
            Last 4 digits of account number:                           (D)-911-CV-2018-00307
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1411     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROSARY HALL
            BARRETT LAW OFFICE                                         þ Contingent
            404 COURT SQUARE                                           þ Unliquidated
            P.O. BOX 987                                               þ Disputed
            LEXINGTON, MS 39095                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45610
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1412     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,773.58
                                                                       Check all that apply.
            ROSE LAW FIRM
            120 E. FOURTH STREET                                       ¨ Contingent
            LITTLE ROCK, AR 72201                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: SE01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1413     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $326.40
                                                                       Check all that apply.
            ROSS ARONSTAM & MORITZ
            100 S. WEST STREET                                         ¨ Contingent
            SUITE 400                                                  ¨ Unliquidated
            WILMINGTON, DE 19801                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            5/8/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: S011                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 283 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  310 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1414     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ROXBURY
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            29 NORTH STREET                                            þ Disputed
            ROXBURY, CT 06783                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1415     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RUSK COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            311 MINER AVE. E.                                          þ Disputed
            LADYSMITH, WI 54848                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45116-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1416     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RUSS BALTHIS
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1417     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RUSS BALTHIS, LAW DIR THE CITY OF CUYAHOGA FALLS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            2310 SECOND STREET                                         þ Unliquidated
            CUYAHOGA FALLS, OH 44221                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1418     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            RUTHERFORD COUNTY, TENNESSEE
            ATTN CHIEF EXEC OFFICER, CNTY ATTORNEY                     þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            COUNTY COURTHOUSE SUITE 105                                þ Disputed
            MURFREESBORO, TN 37130                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45258
                                                                       (3:18-CV-00238)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 284 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  311 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1419     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SABINE PARISH POLICE JURY
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            400 S CAPITOL ST, RM 101                                   þ Unliquidated
            MANY, LA 71449                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45448
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1420     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAC COUNTY
            ATTN AUDITOR, CHAIR OF BOARD OF SUPERVIS                   þ Contingent
            100 NW STATE STREET                                        þ Unliquidated
            SAC CITY, IA 50583                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1421     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $800.00
                                                                       Check all that apply.
            SACKS, RICKETTS, & CASE, LLP
            2800 NORTH CENTRAL AVE                                     ¨ Contingent
            SUITE 1230                                                 ¨ Unliquidated
            PHOENIX, AZ 85004                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            5/28/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: C002                      þ No
                                                                       ¨ Yes

 3.1422     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAGADAHOC COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            752 HIGH STREET                                            þ Disputed
            BATH, ME 04530                                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45189
                                                                       (2:19-CV00020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1423     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAGINAW, COUNTY OF
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            111 SOUTH MICHIGAN AVENUE                                  þ Disputed
            SAGINAW, MI 48602                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45082
                                                                       (1:17-CV-14706)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 285 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  312 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1424     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAINT CLAIRE MEDICAL CENTER INC D/B/A ST CLAIRE
            REGIONAL MEDICAL CENTER INC                                þ Contingent
            D/B/A ST CLAIRE REGIONAL MEDICAL CENTER INC                þ Unliquidated
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Disputed
            222 MEDICAL CIRCLE                                         Basis for the claim:
            MOREHEAD, KY 40351                                         LITIGATION CASE NO. 1:18-OP-46046
            Date or dates debt was incurred                            (2:18-CV-00146)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1425     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAINT ELIZABETH MEDICAL CENTER INC D/B/A ST
            ELIZABETH HEALTHCARE                                       þ Contingent
            E. NEIGER, J. CHRISTIAN                                    þ Unliquidated
            151 WEST 46TH ST., 4TH FL                                  þ Disputed
            NEW YORK, NY 10036                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46046
                                                                       (2:18-CV-00146)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1426     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SALLY PETERSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45472-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1427     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $66,240.00
                                                                       Check all that apply.
            SALMON, LEWIS & WELDON, P.L.C.
            2850 E. CAMELBACK RD, STE 200                              þ Contingent
            PHOENIX, AZ 85016                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/18/19                                                    INDEMNITY - DI DONATO LITIGATION
            Last 4 digits of account number: LMON                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1428     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SALUDA COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            400 W HIGHLAND ST                                          þ Unliquidated
            SALUDA, SC 29138                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO.
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 286 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  313 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1429     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAMANTHA DEMARO
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45465-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1430     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAMANTHA MCANANY
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN STEPHEN WUSSOW                                        þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45526-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1431     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAN JUAN COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            100 SOUTH OLIVER DRIVE                                     þ Unliquidated
            AZTEC, NM 87410                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45829
            UNDETERMINED                                               (18-CV-00507)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1432     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAN PATRICIO COUNTY
            ATTN MAYOR, CLERK, SECRETARY                               þ Contingent
            OR TREASURER                                               þ Unliquidated
            400 W SINTON ST                                            þ Disputed
            SINTON, TX 78387                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. S-18-5625CV-A
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1433     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SANDOVAL COUNTY, NEW MEXICO
            ATTN COUNTY CLERK                                          þ Contingent
            1500 IDALIA RD, BLDG D                                     þ Unliquidated
            BERNALILLO, NM 87004                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45421
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 287 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  314 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1434     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SANDRA ATKINSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45531-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1435     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SANTEE SIOUX TRIBE OF THE SIOUX NATION OF THE
            STATE OF NEBRASKA                                          þ Contingent
            OF THE STATE OF NEBRASKA                                   þ Unliquidated
            ATTN CHIEF EXECUTIVE OFFICER, OR CLERK                     þ Disputed
            425 FRAZIER AVE N. SUITE 2                                 Basis for the claim:
            NIOBRARA, NE 68760                                         LITIGATION CASE NO. 1:18-OP-45621
            Date or dates debt was incurred                            (8:18-CV-00203-LSC-MDN)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1436     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SARA EKKENS
            MARGOLIUS, MARGOLIUS & ASSOCIATES                          þ Contingent
            MARCIA W. MARGOLIUS                                        þ Unliquidated
            1100 ILLUMINATING BLDG, 55 PUBLIC SQ                       þ Disputed
            CLEVELAND, OH 44113                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV00325
                                                                       (18-CV-00364)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1437     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SARASOTA COUNTY PUBLIC HOSPITAL DISTRICT
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            1700 S. TAMIAMI TRAI                                       þ Disputed
            SARASOTA, FL 34239                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46136
                                                                       (8:18-CV-2236)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1438     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $41,640.79
                                                                       Check all that apply.
            SASM & F LLP
            P.O. BOX 1764                                              ¨ Contingent
            WHITE PLAINS, NY 10602                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/23/19                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: A001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 288 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  315 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1439     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAUK COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            505 BROADWAY                                               þ Disputed
            BARABOO, WI 53913                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45098-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1440     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SAWYER COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            10610 MAIN STREET                                          þ Disputed
            HAYWARD, WI 54843                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45137-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1441     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SCHUYLER COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            PO BOX 187                                                 þ Unliquidated
            LANCASTER, MO 63548-0187                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45408
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1442     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SCOTT COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            600 W. 4TH ST                                              þ Unliquidated
            DAVENPORT, IA 52801                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1443     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SCOTT COUNTY BOARD OF SUPERVISORS
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            336 WATER ST                                               þ Unliquidated
            GATE CITY, VA 24251                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46074
            UNDETERMINED                                               (2:18-CV-00020)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 289 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  316 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1444     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SCOTT COUNTY, TENNESSEE
            ATTN CHIEF EXEC OFFICER, CNTY ATTORNEY                     þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            P.O. BOX 87                                                þ Disputed
            HUNTSVILLE, TN 37756-0087                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45273
                                                                       (3:18-CV-83)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1445     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SCOTT R. BERRY
            ATTN CHAIRMAN, PRESIDENT OF TRUSTEES,                      þ Contingent
            MAYOR, CITY MANAGER, OR AGENT                              þ Unliquidated
            1110 EXPERIMENT STATION RD                                 þ Disputed
            WATKINSVILLE, GA 30677                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45165
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1446     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SEMINOLE COUNTY BOARD OF COUNTY COMMISSIONERS
            - STATE OF OKLAHOMA                          þ Contingent
            ATTN CHIEF EXEC OFFICER, CLERK, SECR         þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                 þ Disputed
            1101 EAST FIRST STREET                       Basis for the claim:
            SANFORD, FL 32771                            LITIGATION CASE NO. 1:19-OP-45260
            Date or dates debt was incurred                            (6:18-CV-00372)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1447     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SEMINOLE COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            1101 E FIRST ST                                            þ Disputed
            SANFORD, FL 32771                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45565
                                                                       (6:19-CV-01064)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1448     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SENECA COUNTY BOARD OF COUNTY COMMISSIONERS
            ATTN CHAIR OR CLERK OF BOARD OF SUPERV                     þ Contingent
            CLERK, ATTORNEY OR TREASURER                               þ Unliquidated
            1 DIPRONIO DRIVE                                           þ Disputed
            WATERLOO, NY 13165                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45290
                                                                       (3:18-CV-00608)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 290 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  317 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1449     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SEVIER COUNTY, UTAH
            ATTN COUNTY CLERK                                          þ Contingent
            250 N MAIN ST                                              þ Unliquidated
            RICHFIELD, UT 84701                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 190600050
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1450     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SEYMOUR
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            1 FIRST STREET                                             þ Disputed
            SEYMOUR, CT 06483                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1451     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHAKOPEE MDEWAKANTON SIOUX COMMUNITY
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            2330 SIOUX TRAIL NW                                        þ Unliquidated
            PRIOR LAKE, MN 55372                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45977
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1452     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHANNON COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            PO BOX 187                                                 þ Unliquidated
            EMINENCE, MO 65466                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45401
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1453     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHAWANO COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            311 N. MAIN ST                                             þ Disputed
            SHAWANO, WI 54166-8724                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45119-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 291 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  318 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1454     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHEBOYGAN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            508 NEW YORK AVENUE                                        þ Disputed
            SHEBOYGAN, WI 53081-4126                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45128-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1455     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHELBY COUNTY
            ATTN CHIEF EXEC OFFICER, CNTY ATTORNEY                     þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            160 N MAIN STREET                                          þ Disputed
            MEMPHIS, TN 38103                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1456     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHELBY COUNTY
            ATTN CHIEF EXECTIVE OFFICER, COUNTY ATTORNEY               þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            160 N MAIN STREET                                          þ Disputed
            MEMPHIS, TN 38103                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CT-004500-17
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1457     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHELBY COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            189 NORTH MAIN                                             þ Unliquidated
            BETHEL, MO 63434                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP46264
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1458     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHELBY L BRANT
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45494-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 292 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363        Filed 07/30/19           Page19-11292
                                                                                 Case number (if known)  319 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                          Amount of claim

 3.1459     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            SHELLY WHITTAKER
            C/O COOPER LAW FIRM                                         þ Contingent
            ATTN CELESTE BRUSTOWICZ                                     þ Unliquidated
            1525 RELIGIOUS ST                                           þ Disputed
            NEW ORLEANS, LA 70130                                       Basis for the claim:
            Date or dates debt was incurred                             LITIGATION CASE NO. 1:19-OP-45475-DAP
            UNDETERMINED                                                Is the claim subject to offset?
                                                                        þ No
            Last 4 digits of account number:                            ¨ Yes

 3.1460     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            SHERIFF OF THE CITY OF VIRGINIA BEACH
            OFFICE OF THE CITY ATTORNEY                                þ Contingent
            CITY OF VIRGINA BEACH MUNICIPAL CENTER            BUILDING þ Unliquidated
            ONE                                                        þ Disputed
            2401 COURTHOUSE DRIVE                                       Basis for the claim:
            VIRGINA BEACH, VA 23456                                     LITIGATION CASE NO. 1:18-OP-46137
            Date or dates debt was incurred                             (2:18-CV-00485)
            UNDETERMINED                                                Is the claim subject to offset?
                                                                        þ No
            Last 4 digits of account number:                            ¨ Yes

 3.1461     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            SHERRI BEVAN WALSH
            175 S. MAIN STREET                                          þ Contingent
            AKRON, OH 44308                                             þ Unliquidated
                                                                        þ Disputed
            Date or dates debt was incurred
                                                                        Basis for the claim:
            UNDETERMINED                                                LITIGATION CASE NO. 180500119
            Last 4 digits of account number:                            Is the claim subject to offset?
                                                                        þ No
                                                                        ¨ Yes

 3.1462     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            SHILO SHEWMAKE
            C/O COOPER LAW FIRM                                         þ Contingent
            ATTN CELESTE BRUSTOWICZ                                     þ Unliquidated
            1525 RELIGIOUS ST                                           þ Disputed
            NEW ORLEANS, LA 70130                                       Basis for the claim:
            Date or dates debt was incurred                             LITIGATION CASE NO. 1:19-OP-45482-DAP
            UNDETERMINED                                                Is the claim subject to offset?
                                                                        þ No
            Last 4 digits of account number:                            ¨ Yes

 3.1463     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:        UNDETERMINED
                                                                        Check all that apply.
            SHILO SHEWMAKE
            C/O COOPER LAW FIRM                                         þ Contingent
            ATTN CELESTE BRUSTOWICZ                                     þ Unliquidated
            1525 RELIGIOUS ST                                           þ Disputed
            NEW ORLEANS, LA 70130                                       Basis for the claim:
            Date or dates debt was incurred                             LITIGATION CASE NO. 1:19-OP-45482-DAP
            UNDETERMINED                                                Is the claim subject to offset?
                                                                        þ No
            Last 4 digits of account number:                            ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 293 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  320 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1464     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $160,740.96
                                                                       Check all that apply.
            SHOOK, HARDY & BACON L.L.P.
            514 SHADY LANE RD.                                         ¨ Contingent
            CLARKS SUMMIT, PA 18411                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: O001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1465     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SHOSHONE-BANNOCK TRIBES
            ATTN CHIEF EXECUTIVE OFFICER OR                            þ Contingent
            THE SECRETARY OR CLERK                                     þ Unliquidated
            PO BOX 306                                                 þ Disputed
            FORT HALL, ID 83203                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45373
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1466     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,726.50
                                                                       Check all that apply.
            SHUTTLEWORTH PLLC
            6077 PRIMACY PARKWAY                                       ¨ Contingent
            SUITE 200                                                  ¨ Unliquidated
            MEMPHIS, TN 38119                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            5/9/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: U004                      þ No
                                                                       ¨ Yes

 3.1467     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SID J. GAUTREAUX, IIIDULY ELECTED SHERIFF OF EAST
            BATON ROUGE PARISH, IN HIS CAPACITY AS OFFICER EX          þ Contingent
            OFFICIO OF THE EAST BATON ROUGE PARISH SHERIFFS            þ Unliquidated
            OFFICE AND THE EAST BATON ROUGE PARISH LAW                 þ Disputed
            ENFORCEMENT DISTRICT                                       Basis for the claim:
            JEFFREY E. FRIEDMAN                                        LITIGATION CASE NO. 1:18-OP-45325-DAP
            3800 CORPORATE WOODS DR
            BIRMINGHAM, AL 35242                                       Is the claim subject to offset?
                                                                       þ No
            Date or dates debt was incurred                            ¨ Yes
            UNDETERMINED
            Last 4 digits of account number:

 3.1468     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $30.00
                                                                       Check all that apply.
            SIGNATURE STAFF RESOURCES, LLC
            1460 TL TOWNSEND DRIVE SUITE 104                           ¨ Contingent
            ROCKWALL, TX 75032                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/30/19                                                    VENDOR
            Last 4 digits of account number: TAFF                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 294 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  321 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1469     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SIOUX COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            210 CENTRAL AVE SW                                         þ Unliquidated
            P.O. BOX 18                                                þ Disputed
            ORANGE CITY, IA 51041                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1470     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SMITH COUNTY, TENNESSEE
            ATTN CHIEF EXEC OFFICER, CNTY ATTORNEY                     þ Contingent
            OR COUNTY COURT CLERK                                      þ Unliquidated
            939 UPPER FERRY RD                                         þ Disputed
            CARTHAGE, TN 37030                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45029
                                                                       (2:17-CV-00078
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1471     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $93,211.96
                                                                       Check all that apply.
            SNELL & WILMER LLP
            ATTN DONALD WAYNE BIVENS &                                 ¨ Contingent
            NICOLE ELIZABETH SORNSIN                                   ¨ Unliquidated
            1 ARIZONA CENTER, 400 E VAN BUREN                          ¨ Disputed
            PHOENIX, AZ 85004-9955                                     Basis for the claim:
            Date or dates debt was incurred                            PROFESSIONAL SERVICES
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: NELL                      ¨ Yes

 3.1472     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SOKAOGON CHIPPEWA COMMUNITY
            ATTN PRESIDENT OR CLERK                                    þ Contingent
            3051 SAND LAKE RD                                          þ Unliquidated
            CRANDON, WI 54520                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45410
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1473     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,337.82
                                                                       Check all that apply.
            SOLIUM CAPITAL LLC
            DEPT 3530                                                  ¨ Contingent
            PO BOX 123530                                              ¨ Unliquidated
            DALLAS, TX 75312-3530                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: L001                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 295 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  322 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1474     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SOMERSET COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            41 COURT ST.                                               þ Disputed
            SKOWHEGAN, ME 04976                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45185
                                                                       (1:19-CV-00024)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1475     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SOUTHCENTRAL FOUNDATION
            ATTN CEO, CHIEF CLERK OR SECRETARY                         þ Contingent
            4501 DIPLOMACY DRIVE                                       þ Unliquidated
            ANCHORAGE, AK 99508                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP46268
            UNDETERMINED                                               (3:18-CV-00260
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1476     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SOUTHEAST ALASKA REGIONAL HEALTH CONSORTIUM
            ATTN CEO, CHIEF CLERK OR SECRETARY                         þ Contingent
            3100 CHENNEL DRIVE                                         þ Unliquidated
            SUITE 300                                                  þ Disputed
            JUNEAU, AK 99801                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46149
                                                                       (3:18-CV-00217-TMB)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1477     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SOUTHERN ILLINOIS HEALTHCARE FOUNDATION
             D/B/A SIHF HEALTHCARE                                     þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            2041 GOOSE LAKE RD                                         þ Disputed
            SAUGET, IL 62206                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-01376
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1478     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SPARTANBURG COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            366 N CHURCH ST                                            þ Unliquidated
            SPARTANBURG, SC 29303                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018-CP-4200760
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 296 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  323 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1479     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $135,711.54
                                                                       Check all that apply.
            SPECIAL COUNSEL
            MICHAEL MANFREDI                                           ¨ Contingent
            DEPT CH 14305                                              ¨ Unliquidated
            PALANTINE, IL 60055-4305                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: E002                      þ No
                                                                       ¨ Yes

 3.1480     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,050.00
                                                                       Check all that apply.
            SPENGLER NATHANSON P.L.L
            900 ADMAS STREET                                           ¨ Contingent
            TOLEDO, OH 43604                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: GLER                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1481     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,573.50
                                                                       Check all that apply.
            SPIRO LAW LLC DBA SPIRO HARRISON
            830 MORRIS TURNPIKE                                        ¨ Contingent
            2ND FLOOR                                                  ¨ Unliquidated
            SHORT HILLS, NJ 07078                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: PIRO                      þ No
                                                                       ¨ Yes

 3.1482     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SPRINGFIELD TOWNSHIP, OH
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            9150 WINTON ROAD                                           þ Unliquidated
            CINCINNATI, OH 45231                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1483     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SPRINGFIELD TOWNSHIP, OHIO
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            9150 WINTON ROAD                                           þ Unliquidated
            CINCINNATI, OH 45231                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 297 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  324 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1484     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SPRINGFIELD TOWNSHIP, SUMMIT COUNTY, OHIO
            ATTN: DEAN YOUNG, TOWNSHIP TRUSTEE                         þ Contingent
            2459 CANFIELD ROAD                                         þ Unliquidated
            AKRON, OH 44312                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45090-DAP
            UNDETERMINED                                               (5:18-CV-00170; CV-2017-12-5235)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1485     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,196.91
                                                                       Check all that apply.
            SQUIRE PATTON BOGGS (US) LLP
            PO BOX 643051                                              ¨ Contingent
            CINCINNATI, OH 45264                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: U001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1486     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST FRANCOIS COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            1 N WASHINGTON ST                                          þ Unliquidated
            FARMINGTON, MO 63640                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-01722
            UNDETERMINED                                               (1922-CC06445)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1487     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST JOHN THE BAPTIST PARISH
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            1801 W. AIRLINE HWY.                                       þ Unliquidated
            LAPLACE, LA 70068                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45987
            UNDETERMINED                                               (2:18-CV-07070)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1488     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST JOHNS COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            500 SAN SEBASTIAN VIEW                                     þ Disputed
            ST AUGUSTINE, FL 32084                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45563
                                                                       (3:19-CV-00699)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 298 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  325 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1489     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST LUCIE COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            2300 VIRGINIA AVE                                          þ Disputed
            FORT PIERCE, FL 34982                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45656
                                                                       (2:19-CV-14204)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1490     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST TAMMANY PARISH GOVERNMENT
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            21490 KOOP DR.                                             þ Unliquidated
            MANDEVILLE, LA 70471                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46211
            UNDETERMINED                                               (2:18-CV-08687)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1491     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST. CHARLES COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            201 N. SECOND STREET                                       þ Unliquidated
            ST. CHARLES, MO 63301                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46059
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1492     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST. CROIX COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            1101 CARMICHAEL ROAD                                       þ Disputed
            HUDSON, WI 54016                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45147-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1493     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST. LANDRY PARISH, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            118 SOUTH COURT ST, STE 207                                þ Unliquidated
            OPELOUSAS, LA 70570                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46042
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 299 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  326 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1494     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST. LOUIS COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            41 SOUTH CENTRAL                                           þ Unliquidated
            CLAYTON, MO 63105                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:17-OP-45083-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1495     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST. TAMMANY PARISH CORONER'S OFFICE
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            65278 LOUISIANA 434                                        þ Unliquidated
            LACOMBE, LA 70445                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45492
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1496     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ST. VINCENT CHARITY MEDICAL CENTER
            WEISMAN, KENNEDY & BERRIS                                  þ Contingent
            1600 MIDLAND BLDG                                          þ Unliquidated
            101 PROSPECT AVENUE, W                                     þ Disputed
            CLEVELAND, OH 44115                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45610
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1497     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STAFFORD COUNTY, NEW HAMPSHIRE
            ATTN COUNTY COMMISSIONERS OR TREASURER                     þ Contingent
            259 COUNTY FARM ROAD                                       þ Unliquidated
            DOVER, NH 03820                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-00325
            UNDETERMINED                                               (18-CV-00364)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1498     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STARK COUNTY, OHIO
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            110 CENTRAL PLAZZA SOUTH, SUITE 510                        þ Unliquidated
            CANTON, OH 44702                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46340
            UNDETERMINED                                               (2018CV02230)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 300 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  327 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1499     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE NEW YORK
            OFFICE OF THE ATTORNEY GENERAL                             þ Contingent
            THE CAPITOL                                                þ Unliquidated
            ALBANY, NY 12224-0341                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 450166/2018
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1500     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF ARIZONA, EX REL. MARK BRNOVICH, ATTORNEY
            GENERAL                                           þ Contingent
            ATTN CHIEF EXECUTIVE OFFICER OR                   þ Unliquidated
            CHIEF CLERK OR SECRETARY                          þ Disputed
            2005 N CENTRAL AVENUE                             Basis for the claim:
            PHOENIX, AZ 85004                                 LITIGATION CASE NO. CV2017-012008
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1501     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF ARKANSAS, EX REL. SCOTT ELLINGTON ET AL.
            ATTN CEO, DIRECTOR OR CHAIRMAN                             þ Contingent
            323 CENTER STREET                                          þ Unliquidated
            SUITE 200                                                  þ Disputed
            LITTLE ROCK, AR 72201                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. CV-2018-268
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1502     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF FLORIDA, OFFICE OF THE ATTORNEY GENERAL,
            DEPARTMENT OF LEGAL AFFAIRS                       þ Contingent
            STATE ATTORNEY                                    þ Unliquidated
            OR ASSISTANT STATE ATTORNEY                       þ Disputed
            PL-01 THE CAPITOL                                 Basis for the claim:
            TALLAHASSEE, FL 32399-1050                        LITIGATION CASE NO. 2018-CA-001438
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1503     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF MARYLAND
            ATTN SECRETARY OF STATE                                    þ Contingent
            100 COMMUNITY PLACE                                        þ Unliquidated
            100 COMMUNITY PLACE                                        þ Disputed
            CROWNSVILLE, MD 21032                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 18-028-300480
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 301 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  328 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1504     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF MINNESOTA
            ATTN ATTORNEY GENERAL, DEPUTY ATTORNEY GENERAL þ Contingent
            OR ASSISTANT ATTORNEY GENERAL                  þ Unliquidated
            445 MINNESOTA STREET, SUITE 1400               þ Disputed
            ST. PAUL, MN 55101                             Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 27-CV-17-9081
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1505     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF NEVADA
            OFFICE OF THE ATTORNEY GENERAL                             þ Contingent
            100 NORTH CARSON STREET                                    þ Unliquidated
            CARSON CITY, NV 89701-4717                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. A-19-796755-B
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1506     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF NEW JERSEY
            ATTN ATTORNEY GENERAL                                      þ Contingent
            PO BOX 001                                                 þ Unliquidated
            TRENTON, NJ 08625                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. C 000001 - 18
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1507     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF NEW MEXICO (BALDERAS)
            ATTN GOVERNOR                                              þ Contingent
            408 GALISTEO STREET                                        þ Unliquidated
            VILLAGRA BUILDING                                          þ Disputed
            SANTA FE, NM 87501                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18CV386
                                                                       (D-101-CV-2017-02541)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1508     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF NORTH CAROLINA
            ATTN ATTORNEY GENERAL                                      þ Contingent
            OR DEUPTY OR ASSISTANT ATTORNEY GENERAL                    þ Unliquidated
            9001 MAIL SERVICE CENTER                                   þ Disputed
            RALEIGH, NC 27699-9001                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 17CV015532
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 302 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  329 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1509     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF OHIO (EX REL)
            OFFICE OF THE PROSECUTING ATTORNEY - STARK                 þ Contingent
            COUNTY                                                     þ Unliquidated
            110 CENTRAL PLAZA, S                                       þ Disputed
            STE. 510                                                   Basis for the claim:
            CANTON, OH 44702                                           LITIGATION CASE NO. 1:18-OP-45767
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1510     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF OHIO (EX REL)
            OFFICE OF THE PROSECUTING ATTORNEY - STARK                 þ Contingent
            COUNTY                                                     þ Unliquidated
            110 CENTRAL PLAZA, S                                       þ Disputed
            STE. 510                                                   Basis for the claim:
            CANTON, OH 44702                                           LITIGATION CASE NO. 18OP45132
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1511     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STATE OF RHODE ISLAND
            ATTN ATTORNEY GENERAL                                      þ Contingent
            OR ASSISTANT ATTORNEY GENERAL                              þ Unliquidated
            150 SOUTH MAIN STREET                                      þ Disputed
            PROVIDENCE, RI 02903                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. PC-18-4555
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1512     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STE GENEVIEVE COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            55 SOUTH THIRD ST.                                         þ Unliquidated
            STE. GENEVIEVE, MO 63670                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1513     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STILLWAGON, ROBERT J
            HANKINS LAW OFFICE                                         þ Contingent
            ATTN JOHN L HANKINS                                        þ Unliquidated
            929 NW 164TH ST                                            þ Disputed
            EDMOND, OK 73013                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 5:19-CV-00352
                                                                       (CJ-2019-63-01)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 303 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  330 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1514     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STOCKBRIDGE-MUNSEE COMMUNITY
            ATTN CHAIRPERSON OR CLERK                                  þ Contingent
            N8476 MOHHECONNUCK RD                                      þ Unliquidated
            BOWLER, WI 54416                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45032
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1515     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STONE
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            108 EAST 4TH STEET                                         þ Unliquidated
            GALENA, MO 65656                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45920
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1516     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STONE COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            108 EAST 4TH STEET                                         þ Unliquidated
            GALENA, MO 65656                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1517     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STRACENER
            DONALD A. MIGLIORI                                         þ Contingent
            321 SOUTH MAIN STREET                                      þ Unliquidated
            STE. 200                                                   þ Disputed
            PROVIDENCE, RI 02903                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45144
                                                                       (1:19-CV-00086)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1518     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STRAFFORD COUNTY
            ATTN COUNTY COMMISSIONERS OR TREASURER                     þ Contingent
            259 COUNTY FARM ROAD                                       þ Unliquidated
            DOVER, NH 03820                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV00325
            UNDETERMINED                                               (18-CV-00364)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 304 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  331 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1519     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            STRATFORD
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            2725 MAIN STREET                                           þ Disputed
            STRAFORD, CT 06615                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1520     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SUFFOLK COUNTY
            ATTN CHAIR OR CLERK OF BOARD OF SUPERVISORS                þ Contingent
            CLERK, ATTORNEY OR TREASURER                               þ Unliquidated
            100 VETERANS MEMORIAL HWY                                  þ Disputed
            RIVERHEAD, NY 11901                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 400000/2017
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1521     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SULLIVAN COUNTY
            ATTN COUNTY COMMISSIONERS OR TREASURER                     þ Contingent
            14 MAIN STREET                                             þ Unliquidated
            14 MAIN STREET                                             þ Disputed
            NEWPORT, NH 03773                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00334
                                                                       (18-CV-00128)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1522     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SUMMIT COUNTY COMBINED GENERAL HEALTH DISTRICT
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            47 N MAIN ST 407                                           þ Unliquidated
            47 N MAIN ST 407                                           þ Disputed
            AKRON, OH 44308                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1523     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SUMMIT COUNTY COMBINED GENERAL HEALTH DISTRICT
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            47 N. MAIN STREET                                          þ Unliquidated
            STE. 407                                                   þ Disputed
            AKRON, OH 44308                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 305 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  332 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1524     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SUMMIT COUNTY PUBLIC HEALTH
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            1867 WEST MARKET STREET                                    þ Unliquidated
            AKRON, OH 44313                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1525     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SUMTER COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            13 E CANAL ST                                              þ Unliquidated
            SUMTER, SC 29150                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019-CP-43-00891
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1526     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SUSSEX COUNTY, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            COCHRAN HOUSE BLDG                                         þ Unliquidated
            83 SPRING ST, STE 304                                      þ Disputed
            NEWTON, NJ 7860                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45616
                                                                       (2:19-CV-13747)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1527     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SUWANNEE COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            13150 80TH TERRACE                                         þ Disputed
            LIVE OAK, FL 32060                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45590
                                                                       (3:19-CV-00711)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1528     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SWEETWATER COUNTY
            ATTN COMMISSIONER OR CLERK                                 þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            80 W. FLAMING GORGE WAY                                    þ Disputed
            GREEN RIVER, WY 82935                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45031
                                                                       (1:19-CV-00007)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 306 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  333 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1529     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            SWINOMISH TRIBE
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            11404 MOORAGE WAY                                          þ Unliquidated
            LACONNER, WA 98257                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45892
            UNDETERMINED                                               (2:18-CV-00980)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1530     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TALBOT COUNTY, MARYLAND
            ATTN OFFICER OR AGENT                                      þ Contingent
            11 NORTH WASHINGTON ST.                                    þ Unliquidated
            EASTON, MD 21601                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45853
            UNDETERMINED                                               (1:18-CV-01913)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1531     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TALLADEGA COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRES OFFICER OR MEMBER                    þ Contingent
            ONE COURT SQUARE                                           þ Unliquidated
            TALLADEGA, AL 35160                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45190
            UNDETERMINED                                               (1:18-CV-000152)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1532     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TAMA COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            100 WEST HIGHT STREET                                      þ Unliquidated
            TOLEDO, IA 52342                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1533     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TANANA CHIEFS CONFERENCE
            ATTN CEO, CHIEF CLERK OR SECRETARY                         þ Contingent
            122 1ST AVE                                                þ Unliquidated
            FAIRBANKS, AK 99701                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP46268
            UNDETERMINED                                               (3:18-CV-00260
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 307 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  334 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1534     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TANEY COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            132 DAVID ST.                                              þ Unliquidated
            FORSYTH, MO 65653                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1535     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TAYLOR BROOKE UNDERWOOD
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45537-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1536     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TAYLOR COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            405 JEFFERSON ST                                           þ Unliquidated
            BEDFORD, IA 50833                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1537     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TAYLOR COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            405 JEFFERSON ST                                           þ Unliquidated
            BEDFORD, IA 50833                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45832
            UNDETERMINED                                               (2:18CV819)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1538     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TAYLOR COUNTY FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            201 E GREEN ST                                             þ Disputed
            PERRY, FL 32347                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00270
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 308 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  335 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1539     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TEAMSTERS LOCAL NO 348 HEALTH & WELFARE FUND
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            272 WEST MARKET STREET                                     þ Unliquidated
            AKRON, OH 44303                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45446
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1540     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TEAMSTERS UNION LOCAL NO 52 HEALTH & WELFARE
            FUND                                                       þ Contingent
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Unliquidated
            6511 EASTLAND RD STE 160                                   þ Disputed
            BROOK PARK, OH 44142                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45446
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1541     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TEXAS COUNTY
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            210 NORTH GRAND AVENUE SUITE 311                           þ Unliquidated
            HOUSTON, MO 65483                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1542     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE BOARD OF COUNTY COMMISSIONERS OF GARVIN
            COUNTY, OKLAHOMA STATE OF                                  þ Contingent
            ATTN CHIEF EXEC OFFICER, CLERK, SECR                       þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            201 W GRANT AVE 1                                          Basis for the claim:
            PAULS VALLEY, OK 73075                                     LITIGATION CASE NO. 5:18-CV-00820
            Date or dates debt was incurred                            (CJ-2018-79)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1543     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE BOARD OF COUNTY COMMISSIONERS OF MCCLAIN
            COUNTY, STATE OF OKLAHOMA                                  þ Contingent
            ATTN CEO, CLERK, SECRETARY                                 þ Unliquidated
            OR OFFICIAL RECORDS OFFICIAL                               þ Disputed
            121 NORTH 2ND AVE STE 303, PO BOX 629                      Basis for the claim:
            PURCELL, OK 73080                                          LITIGATION CASE NO. 5:18-CV-00857
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 309 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  336 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1544     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF ANNAPOLIS, MARYLAND
            ATTN OFFICER OR AGENCY                                     þ Contingent
            160 DUKE OF GLOUCESTER                                     þ Unliquidated
            ANNAPOLIS, MD 21401                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-01162
            UNDETERMINED                                               (C02CV19000594)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1545     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF AUBURN
            ATTN PRESIDING OFFICER                                     þ Contingent
            1101 J STREET                                              þ Unliquidated
            AUBURN, NE 68305                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2:19-CV-03800
            UNDETERMINED                                               (E2019-0669)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1546     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF FARGO
            ATTN ANY MEMBER OF ITS GOVERNING BOARD                     þ Contingent
            225 4TH STREET NORTH                                       þ Unliquidated
            FARGO, ND 58102                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 3:19-CV-00139
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1547     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF MOUNT VERNON
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            1 ROOSEVELT SQUARE                                         þ Disputed
            MOUNT VERNON, NY 10550                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 071118-W6
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1548     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF OGDENSBURG
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            330 FORD ST, 1ST FL RM 1                                   þ Disputed
            OGDENSBURG, NY 13669                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 8:19-CV-00782
                                                                       (EFCV-19-155727)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 310 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  337 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1549     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF POUGHKEEPSIE ET AL.
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            62 CIVIC CENTER PLAZA                                      þ Disputed
            POUGHKEEPSIE, NY 12601                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019-51786
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1550     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF ROCHESTER
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            30 CHURCH STREET                                           þ Disputed
            ROCHESTER, NY 14614                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 6:19-CV-06490
                                                                       (060519-M5)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1551     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE CITY OF SARATOGA SPRINGS
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            474 BROADWAY                                               þ Disputed
            SARATOGA SPRINGS, NY 12866                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00789
                                                                       (2019-1805)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1552     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE COUNTY COMMISSION OF MASON COUNTY ET AL.
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            411 N 5TH ST                                               þ Disputed
            SHELTON, WA 98584                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 19-C-4
                                                                       19-C-5
            UNDETERMINED                                               19-C-6
            Last 4 digits of account number:                           19-C-7
                                                                       19-C-8
                                                                       19-C-9
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1553     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE COUNTY COMMISSION OF PUTNAM COUNTY
            ATTN COMMISSIONER OR CLERK                                 þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            12093 WINFIELD RD                                          þ Disputed
            WINFIELD, WV 25213                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 500511/2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 311 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  338 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1554     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE COUNTY OF BAY, MICHIGAN
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR COUNTY CLERK                              þ Unliquidated
            515 CENTER AVENUE                                          þ Disputed
            BAY CITY, MI 48708-5941                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45228
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1555     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE COUNTY OF CAYUGA -
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            160 GENESEE STREET                                         þ Disputed
            AUBURN, NY 13021                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-603
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1556     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE COUNTY OF CORTLAND
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            60 CENTRAL AVENUE                                          þ Disputed
            CORTLAND, NY 13045                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. EF18-864
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1557     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE COUNTY OF OTSEGO -
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            197 MAIN STREET                                            þ Disputed
            COOPERSTOWN, NY 13326                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2018-621
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1558     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE PEOPLE OF THE STATE OF CALIFORNIA
            MATTHEW CONN                                               þ Contingent
            3800 CORPORATE WOODS DR                                    þ Unliquidated
            BIRMINGHAM, AL 35242                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 3:19-CV-02325
            UNDETERMINED                                               (CGC-19-574864)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 312 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  339 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1559     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF THE ATTORNEY GENERAL                             þ Contingent
            MICHIYO MICHELLE BURKART                                   þ Unliquidated
            300 S SPRING ST, #1700                                     þ Disputed
            LOS ANGELES, CA 90013                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45647
                                                                       (3:18-CV-02730-JCS)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1560     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE PEOPLE OF THE STATE OF CALIFORNIA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            ATTN CLERK, SECR, PRES, OR PRES OFFICER                    þ Unliquidated
            1303 10TH ST, STE 1173                                     þ Disputed
            SACRAMENTO, CA 95814                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-02323
                                                                       (CGC-19-574866)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1561     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            MADERA COUNTY                                              þ Unliquidated
            200 W FOURTH ST                                            þ Disputed
            MADERA, CA 93637                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45647
                                                                       (1:18-AT-00343)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1562     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF COUNTY ATTORNEY                                  þ Contingent
            MERCED COUNTY                                              þ Unliquidated
            2222 M ST                                                  þ Disputed
            ROOM 309                                                   Basis for the claim:
            MERCED, CA 95340                                           LITIGATION CASE NO. 1:18-OP-45643
            Date or dates debt was incurred                            (1:18-CV-00631-DAD-SAMB)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1563     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE PEOPLE OF THE STATE OF CALIFORNIA
            OFFICE OF THE CITY ATTORNEY FOR COSTA MESA                 þ Contingent
            KIMBERLY HALL BARLOW                                       þ Unliquidated
            3777 N HARBOR BLVD                                         þ Disputed
            FULLERTON, CA 92835                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-02320
                                                                       (CGC-19-574865)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 313 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  340 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1564     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE PEOPLE OF THE STATE OF CALIFORNIA, BY AND
            THROUGH SAN CLEMENTE CITY ATTORNEY SCOTT C.                þ Contingent
            SMITH                                                      þ Unliquidated
            THE PEOPLE OF THE STATE OF CALIFORNIA, BY AND              þ Disputed
            THROUGH SAN CLEMENTE CITY ATTORNEY SCOTT C.                Basis for the claim:
            SMITH, ROBINS KAPLAN LLP                                   LITIGATION CASE NO. 3:19-CV-02326
            ROMAN M SILBERFELD                                         (CGC-19-574868)
            2049 CENTURY PARK EAST
            SUITE 3400                                                 Is the claim subject to offset?
            LOS ANGELES 90067-3211                                     þ No
                                                                       ¨ Yes
            Date or dates debt was incurred
            UNDETERMINED
            Last 4 digits of account number:

 3.1565     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE TOWN OF AMHERST
            ATTN TREASURER OR THE CLERK                                þ Contingent
            TOWN HALL                                                  þ Unliquidated
            4 BOLTWOOD AVENUE                                          þ Disputed
            AMHERST, MA 01002                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 030618-E2
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1566     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THE TOWN OF TONAWANDA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            2919 DELAWARE AVE #14                                      þ Disputed
            BUFFALO, NY 14217                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 810783/2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1567     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:           $30,000,000.00
                                                                       Check all that apply.
            THE UNITED STATES CHIEF, HEALTH CARE FRAUD UNIT
            US ATTORNEY'S OFFICE FOR THE DISTRICT OF                   ¨ Contingent
            MASSACHUSETTS                                              ¨ Unliquidated
            ATTN: AMANDA STRACHAN                                      ¨ Disputed
            ONE COURTHOUSE WAY, SUITE 9200                             Basis for the claim:
            BOSTON, MA 02210                                           LITIGATION
            Date or dates debt was incurred                            Is the claim subject to offset?
            N/A                                                        þ No
                                                                       ¨ Yes
            Last 4 digits of account number: N/A

 3.1568     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THOMAS MUSARRA
            MOTLEY RICE-WASHINGTON                                     þ Contingent
            ATTN LINDA J SINGER                                        þ Unliquidated
            401 NINTH STREET NW, STE 100                               þ Disputed
            WASHINGTON, DC 20004                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 314 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  341 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1569     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,465.00
                                                                       Check all that apply.
            THOMAS REUTERS -WEST
            PO BOX 6292                                                ¨ Contingent
            CAROL STREAM, IL 60197-6292                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: O006                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1570     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            THREE AFFILIATED TRIBES
            ATTN ANY MEMBER OF ITS GOVERNING BOARD                     þ Contingent
            404 FRONTAGE RD                                            þ Unliquidated
            NEW TOWN, ND 58763                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45376
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1571     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TIARA CHAMILLE CLARK
            P.O. BOX 2362                                              þ Contingent
            RICHFIELD, MN 55423                                        þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            UNDETERMINED                                               LITIGATION CASE NO. 1:18-OP-45850
            Last 4 digits of account number:                           (18-CV-01825 27-CV-18-10032)
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1572     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOHONO OODHAM NATION
            ATTN CEO, THE SECRETARY,                                   þ Contingent
            CLERK, OR RECORDING OFFICER                                þ Unliquidated
            PO BOX 837                                                 þ Disputed
            SELLS, AZ 85634                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45411
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1573     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOM KOSTOFF
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            43 MUNROE FALLS AVENUE                                     þ Unliquidated
            MUNROE FALLS, OH 44262                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 315 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  342 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1574     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOM KOSTOFF, LAW DIR THE CITY OF MUNROE FALLS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            43 MUNROE FALLS AVENUE                                     þ Unliquidated
            MUNROE FALLS, OH 44262                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1575     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TONTO APACHE TRIBE
            ATTN CEO, THE SECRETARY,                                   þ Contingent
            CLERK, OR RECORDING OFFICER                                þ Unliquidated
            TONTO APACHE RESERVATION 30                                þ Disputed
            PAYSON, AZ 85541                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45398
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1576     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TONY MANCUSO DULY ELECTED SHERIFF OF CALCASIEU
            PARISH, IN HIS CAPACITY AS OFFICER EX OFFICIO OF THE þ Contingent
            CALCASIEU PARISH SHERIFF'S OFFICE AND THE            þ Unliquidated
            CALCASIEU PARISH LAW ENFORCEMENT DISTRICT            þ Disputed
            KEITH JACKSON                                        Basis for the claim:
            3530 INDEPENDENCE DR                                 LITIGATION CASE NO. 1:17-OP-45179-DAP
            BIRMINGHAM, AL 35209
                                                                 Is the claim subject to offset?
            Date or dates debt was incurred                      þ No
            UNDETERMINED                                         ¨ Yes
            Last 4 digits of account number:

 3.1577     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOOELE COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            47 SOUTH MAIN STREET                                       þ Unliquidated
            47 SOUTH MAIN STREET                                       þ Disputed
            TOOELE, UT 84074                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180300423
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1578     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TORRES MARTINEZ DESERT CAHUILLA INDIANS
            ATTN CLERK, SECRETARY, PRESIDENT                           þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            66-725 MARTINEZ ST.                                        þ Disputed
            THERMAL, CA 92274                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46152
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 316 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  343 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1579     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOUCHETTE REGIONAL HOSPITAL
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            5900 BOND AVENUE                                           þ Unliquidated
            CENTREVILLE, IL 62207                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45457
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1580     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN GERALDINE, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            P.O. BOX 183                                               þ Disputed
            GERALDINE, AL 35974                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1581     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF AQUINNAH MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            953-55-57 STATE ROAD                                       þ Unliquidated
            AQUINNAH, MA 02535                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46091
            UNDETERMINED                                               (1:18CV11878)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1582     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF ARCOLA, MISSISSIPPI
            ATTN OFFICER OR LEGAL OFFICER                              þ Contingent
            102 TOWER LN                                               þ Unliquidated
            ARCOLA, MS 38722                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45419
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1583     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF ATHOL
            ATTN TREASURER OR THE CLERK                                þ Contingent
            584 MAIN ST                                                þ Unliquidated
            ATHOL, MA 01331                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45058
            UNDETERMINED                                               (4:19-CV-40019)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 317 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  344 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1584     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF AYER, MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            1 MAIN ST                                                  þ Unliquidated
            AYER, MA 1432                                              þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45570
            UNDETERMINED                                               (1:19-CV-11277)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1585     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF BARNSTABLE MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            367 MAIN STREET                                            þ Unliquidated
            HYANNIS, MA 02601                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45862
            UNDETERMINED                                               (1:18-CV-11415)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1586     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF BELCHERTOWN
            ATTN TREASURER OR THE CLERK                                þ Contingent
            P.O. BOX 629                                               þ Unliquidated
            2 JABISH ST., ROOM 201                                     þ Disputed
            BELCHETOWN, MA 01007                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45905
                                                                       (3:18-CV-30105)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1587     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF BELMONT, NH
            ATTN SELECTMAN OR TOWN CLERK                               þ Contingent
            143 MAIN STREET                                            þ Unliquidated
            PO BOX 310                                                 þ Disputed
            BELMONT, NH 03220                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-CV-00329
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1588     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF BROOKLINE
            ATTN TREASURER OR THE CLERK                                þ Contingent
            333 WASHINGTON STREET                                      þ Unliquidated
            BROOKLINE, MA 02445                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45062
            UNDETERMINED                                               (1:19-CV-10146)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 318 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  345 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1589     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF CANTON
            ATTN TREASURER OR THE CLERK                                þ Contingent
            801 WASHINGTON ST.                                         þ Unliquidated
            CANTON, MA 02021                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1882-CV-01582 (BLS
            UNDETERMINED                                               DOCKET NUMBER NOT YET ASSIGNED)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1590     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF CENTERVILLE TENNESSEE
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            OR CITY ATTORNEY                                           þ Unliquidated
            102 EAST SWAN ST, PO BOX 238                               þ Disputed
            CENTERVILLE, TN 37033                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45425
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1591     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF CHEEKTOWAGA
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            3301 BROADWAY                                              þ Disputed
            CHEEKTOWAGA, NY 14227                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 806151/2018
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1592     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF CHELMSFORD, MASSACHUSETTS
            ATTN OFFICER OR AGENT                                      þ Contingent
            50 BILLERICA RD, TOWN OFFICES                              þ Unliquidated
            CHELMFORD, MA 01824                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-CV-11421 /
            UNDETERMINED                                               1:18-OP-45952
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1593     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF CLARKSBURG MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            111 RIVER ROAD                                             þ Unliquidated
            CLARKSBURG, MA 01247                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45882
            UNDETERMINED                                               (18-30099)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 319 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  346 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1594     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF DEDHAM MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            26 BRYANT ST                                               þ Unliquidated
            DEDHAM, MA 02026                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45039
            UNDETERMINED                                               (1:18-CV-12614)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1595     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF DELHI, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            209 BROADWAY STREET                                        þ Unliquidated
            DELHI, LA 71232                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45973
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1596     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF DENNIS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            685 ROUTE 134                                              þ Unliquidated
            SOUTH DENNIS, MA 02660                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45124
            UNDETERMINED                                               (1:19-CV-10302)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1597     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF EASTHAM MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            2500 STATE HWY                                             þ Unliquidated
            EASTHAM, MA 02642                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45864
            UNDETERMINED                                               (18-11345)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1598     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF ELIZABETH, WV
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Unliquidated
            PO BOX 478                                                 þ Disputed
            ELIZABETH, WV 26143                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 320 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  347 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1599     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF ENFIELD
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            820 ENFIELD STREET                                         þ Disputed
            ENFIELD, CT 06082-2997                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV-XX-XXXXXXX-S
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1600     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF FAIRHAVEN MA
            ATTN TREASURER OR THE CLERK                                þ Contingent
            40 CENTER STREET                                           þ Unliquidated
            FAIRHAVEN, MA 02719                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45060
            UNDETERMINED                                               (1:19-CV-10154)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1601     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF FALMOUTH
            ATTN TREASURER OR THE CLERK                                þ Contingent
            59 TOWN HALL SQUARE                                        þ Unliquidated
            FALMOUTH, MA 02540                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46095
            UNDETERMINED                                               (1:18CV11855)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1602     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF FERRIDAY, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            1116 SECOND STREET                                         þ Unliquidated
            FERRIDAY, LA 71334                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46166
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1603     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF FORT DEPOSIT, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            260 OLD FORT RD E                                          þ Disputed
            FORT DEPOSIT, AL 36032                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45427
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 321 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  348 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1604     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF GEORGETOWN MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            1 LIBRARY STREET                                           þ Unliquidated
            GEORGETOWN, MA 01833                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45879
            UNDETERMINED                                               (18-11338)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1605     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF HARRISVILLE, WV
            ATTN MAYOR, CITY MGR, RECORDER, CLERK,                     þ Contingent
            TREASURER, OR MEMBER OF COUNCIL OR BOARD                   þ Unliquidated
            1501 E MAIN ST, PO BOX 243                                 þ Disputed
            HARRISVILLE, WV 26362                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1606     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF HOLLISTON MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            703 WASHINGTON ST                                          þ Unliquidated
            HOLLISTON, MA 01746                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45874
            UNDETERMINED                                               (1:18-CV-11416)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1607     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF KINGSTON MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            26 EVERGREEN ST                                            þ Unliquidated
            KINGSTON, MA 02364                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46090
            UNDETERMINED                                               (1:18-CV-11886)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1608     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF LAKE PROVIDENCE, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            311 SPARROW ST                                             þ Unliquidated
            LAKE PROVIDENCE, LA 71254                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46002
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 322 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  349 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1609     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF LANCASTER
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            21 CENTRAL AVE                                             þ Disputed
            LANCASTER, NY 14086                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 061318-E1
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1610     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF LONGMEADOW
            ATTN TREASURER OR THE CLERK                                þ Contingent
            20 WILLIAMS ST                                             þ Unliquidated
            LONGMEADOW, MA 01106                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46097
            UNDETERMINED                                               (3:18CV30144)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1611     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF LUDLOW
            ATTN TREASURER OR THE CLERK                                þ Contingent
            488 CHAPIN ST                                              þ Unliquidated
            LUDLOW, MA 01056                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45906
            UNDETERMINED                                               (3:18-CV-30107)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1612     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF LUNENBERG MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            PO BOX 135                                                 þ Unliquidated
            17 MAIN ST                                                 þ Disputed
            LUNENBURG, MA 01462                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46156
                                                                       (4:18CV40160)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1613     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF LYNNFIELD
            ATTN TREASURER OR THE CLERK                                þ Contingent
            55 SUMMER ST                                               þ Unliquidated
            LYNNFIELD, MA 01940                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1984-CV-01330-BLS2
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 323 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  350 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1614     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF MATTAPOISETT
            ATTN TREASURER OR THE CLERK                                þ Contingent
            16 MAIN ST                                                 þ Unliquidated
            MATTAPOISETT, MA 02739                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45890
            UNDETERMINED                                               (18-11351)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1615     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF MIDDLEBOROUGH
            ATTN TREASURER OR THE CLERK                                þ Contingent
            10 NICKERSON AVE                                           þ Unliquidated
            MIDDLEBOROUGH, MA 02346                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46200
            UNDETERMINED                                               (DOCKET SEALED)
            Last 4 digits of account number:                           1:18-CV-12140
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1616     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF MILLBURY MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            127 ELM ST                                                 þ Unliquidated
            MILLBURY, MA 01257                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46123
            UNDETERMINED                                               (4:18-CV-40148)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1617     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF MUNFORD, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            115 LIONS RD                                               þ Disputed
            MUNFORD, MA 36268                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45785
                                                                       (18-CV-00820)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1618     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF NATICK
            ATTN TREASURER OR THE CLERK                                þ Contingent
            13 E. CENTRAL ST.                                          þ Unliquidated
            NATICK, MA 01760                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1981-CV-00646
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 324 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  351 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1619     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF NORTH ANDOVER MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            120 MAIN ST                                                þ Unliquidated
            NORTH ANDOVER, MA 01845                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46159
            UNDETERMINED                                               (1:18CV12015)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1620     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF NORTH READING MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            235 NORTH ST                                               þ Unliquidated
            NORT READING, MA 01864-1298                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45856
            UNDETERMINED                                               (18-11353)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1621     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF NORWOOD
            ATTN TREASURER OR THE CLERK                                þ Contingent
            566 WASHINGTON ST.                                         þ Unliquidated
            NORWOOD, MA 02062                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45601
            UNDETERMINED                                               (1:19-CV-10147)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1622     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF ORANGE MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            6 PROSPECT ST                                              þ Unliquidated
            ORANGE, MA 01364                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45070
            UNDETERMINED                                               (3:18-CV-30199)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1623     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF OXFORD
            ATTN TREASURER OR THE CLERK                                þ Contingent
            325 MAIN ST                                                þ Unliquidated
            OXFORD, MA 01540                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45568
            UNDETERMINED                                               (4:19-CV-40077)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 325 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  352 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1624     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF PEARL RIVER
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            39460 WILLIS ALLEY                                         þ Unliquidated
            PEARL RIVER, LA 70452                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2019-13024
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1625     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF PROVINCETOWN
            ATTN TREASURER OR THE CLERK                                þ Contingent
            260 COMMERCIAL ST                                          þ Unliquidated
            PROVINCETOWN, MA 02657                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45125
            UNDETERMINED                                               (1:19-CV-10292)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1626     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF RANDOLPH
            ATTN TREASURER OR THE CLERK                                þ Contingent
            41 SOUTH MAIN STREET                                       þ Unliquidated
            RANDOLPH, MA 02368                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-10813
            UNDETERMINED                                               (1982CV00400)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1627     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF RANDOLPH
            ATTN TREASURER OR THE CLERK                                þ Contingent
            41 SOUTH MAIN STREET                                       þ Unliquidated
            RANDOLPH, MA 02368                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1982CV00400
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1628     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF REHOBOTH
            ATTN TREASURER OR THE CLERK                                þ Contingent
            148 PECK ST                                                þ Unliquidated
            REHOBOTH, MA 02769                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45059
            UNDETERMINED                                               (1:19-CV-10151)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 326 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  353 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1629     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF RICHWOOD, LOUISIANA
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            2710 MARTIN LUTHER KING DR.                                þ Unliquidated
            RICHWOOD, LA 71202                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-0P-45772
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1630     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SCITUATE MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            600 CHIEF JUSTICE CUSHING HWY                              þ Unliquidated
            SCITUATE, MA 02066                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45063
            UNDETERMINED                                               (1:19-CV-10152)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1631     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SEEKONK MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            100 PECK ST                                                þ Unliquidated
            SEEKONK, MA 02771                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45881
            UNDETERMINED                                               (18-11354)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1632     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SHEFFIELD MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            21 DEPOT SQ                                                þ Unliquidated
            SHEFFIELD, MA 01257                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46001
            UNDETERMINED                                               (18-11357)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1633     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SHIRLEY MASSACHSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            7 KEADY WAY                                                þ Unliquidated
            SHIRLEY, MA 01464                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45880
            UNDETERMINED                                               (18-11367)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 327 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  354 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1634     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SOUTH HADLEY
            ATTN TREASURER OR THE CLERK                                þ Contingent
            116 MAIN ST, RM 109                                        þ Unliquidated
            SOUTH HADLEY, MA 01075                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46000
            UNDETERMINED                                               (3:18-CV-30108)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1635     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF STONEHAM MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            35 CENTRAL ST                                              þ Unliquidated
            STONEHAM, MA 02180                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46164
            UNDETERMINED                                               (1:18CV12016)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1636     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF STOUGHTON MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            10 PEARL ST                                                þ Unliquidated
            STOUGHTON, MA 02072                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45023
            UNDETERMINED                                               (1:18-CV-12615)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1637     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF STURBRIDGE
            ATTN TREASURER OR THE CLERK                                þ Contingent
            308 MAIN ST                                                þ Unliquidated
            STURBRIDGE, MA 01566                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45990
            UNDETERMINED                                               (4:18-CV-40126)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1638     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SUDBURY MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            322 CONCORD RD                                             þ Unliquidated
            SUDBURY, MA 01776                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45877
            UNDETERMINED                                               (18-11368)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 328 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  355 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1639     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SUMMIT, MISSISSIPPI
            ATTN OFFICER OR LEGAL OFFICER                              þ Contingent
            706 W RAILROAD AVE                                         þ Unliquidated
            PO BOX 517                                                 þ Disputed
            SUMMIT, MS 39666                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45418
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1640     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF SWAMPSCOTT
            ATTN TREASURER OR THE CLERK                                þ Contingent
            22 MONUMENT AVE                                            þ Unliquidated
            SWAMPSCOTT, MA 01907                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45911
            UNDETERMINED                                               (1:18-CV-11422)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1641     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF TEWKSBURY
            ATTN TREASURER OR THE CLERK                                þ Contingent
            1009 MAIN ST                                               þ Unliquidated
            TEWKSBRUTY, MA 01876                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45077
            UNDETERMINED                                               (1:19-CV-10153)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1642     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF UPTON MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            ONE MAIN ST                                                þ Unliquidated
            UPTON, MA 01568                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46160
            UNDETERMINED                                               (4:18CV40162)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1643     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WAKEFIELD
            ATTN TREASURER OR THE CLERK                                þ Contingent
            1 LAFAYETTE ST                                             þ Unliquidated
            WAKEFIELD, MA 01880                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1881CV03458 (BLS
            UNDETERMINED                                               DOCKET NUMBER NOT YET ASSIGNED)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 329 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  356 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1644     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WALLINGFORD
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            45 SOUTH MAIN STREET                                       þ Disputed
            WALLINGFORD, CT 06492                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6094422-S
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1645     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WALPOLE MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            135 SCHOOL ST                                              þ Unliquidated
            WALPOLE, MA 02081                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46093
            UNDETERMINED                                               (1:18-CV-11888)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1646     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WARE
            ATTN TREASURER OR THE CLERK                                þ Contingent
            126 MAIN ST                                                þ Unliquidated
            WARE, MA 01082                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45907
            UNDETERMINED                                               (3:18-CV-30109)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1647     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WELLFLEET
            ATTN TREASURER OR THE CLERK                                þ Contingent
            300 MAIN STREET                                            þ Unliquidated
            WELLFLEET, MA 02667                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-CV-11206
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1648     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WEST BOYLSTON MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            140 WORCESTER ST                                           þ Unliquidated
            WEST BOYLSTON, MA 01583                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45858
            UNDETERMINED                                               (4:18-CV-40109)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 330 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  357 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1649     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WEST BRIDGEWATER
            ATTN TREASURER OR THE CLERK                                þ Contingent
            66 CENTRAL SQ                                              þ Unliquidated
            MUNICIPAL OFFICE BLDG                                      þ Disputed
            BRIDGEWATER, MA 02324                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46102
                                                                       (1:18CV11880)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1650     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WESTFORD MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            55 MAIN ST                                                 þ Unliquidated
            WESTFORD, MA 01886                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46007
            UNDETERMINED                                               (18-11379)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1651     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WESTVOROUGH MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            34 WEST MAIN ST                                            þ Unliquidated
            WESTBOROUGH, MA 01581                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45859
            UNDETERMINED                                               (18-CV-40110)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1652     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WETHERSFIELD
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            505 SILAS DEANE HIGHWAY                                    þ Disputed
            WETHERSFIELD, CT 06109                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. PENDING
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1653     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WILLIAMSBURG MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            PO BOX 447                                                 þ Unliquidated
            141 MAIN ST                                                þ Disputed
            HAYDENVILLE, MA 01039                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45883
                                                                       (18-30102)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 331 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  358 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1654     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WILMINGTON MASSACHUSETTS
            ATTN TREASURER OR THE CLERK                                þ Contingent
            121 GLEN RD                                                þ Unliquidated
            WILMINGTON, MA 01887                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46158
            UNDETERMINED                                               (1:18CV12017)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1655     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWN OF WOODVILLE, ALABAMA
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR MEMBER                        þ Unliquidated
            P.O. BOX 94                                                þ Disputed
            WOODVILLE, AL 35776                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45634
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1656     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWNSHIP OF BLOOMFIELD, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            1 MUNICIPAL PLAZA                                          þ Unliquidated
            BLOOMFIELD, NJ 07003                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45053-DAP
            UNDETERMINED                                               (3:17-CV-13462)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1657     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWNSHIP OF IRVINGTON
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            1 CIVIC SQ                                                 þ Unliquidated
            MUNICIPAL BLDG                                             þ Disputed
            IRVINGTON, NJ 07111                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45156
                                                                       (2:17CV12155)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1658     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWNSHIP OF PLAINESVILLE
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            55 NYE RD.                                                 þ Unliquidated
            PAINESVILLE TWP, OH 44077                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP46035
            UNDETERMINED                                               (18CV001212)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 332 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  359 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1659     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWNSHIP OF SADDLE BROOK, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            93 MARKET ST                                               þ Unliquidated
            SADDLE BROOK, NJ 07663                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45431
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1660     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TOWNSHIP OF TEANECK, NEW JERSEY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            818 TEANECK RD                                             þ Unliquidated
            TEANECK, NJ 07666                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45295
            UNDETERMINED                                               (2:18-CV-03394)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1661     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TREMPEALEAU COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            36245 MAIN ST                                              þ Disputed
            WHITEHALL, WI 54773                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45138-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1662     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TRI-COUNTY HEALTH DEPARTMENT
            ATTN OR ATTORNEY                                           þ Contingent
            6162 S WILLOW DRIVE, SUITE 100                             þ Unliquidated
            6162 S WILLOW DRIVE, SUITE 100                             þ Disputed
            GREENWOOD VILLAGE, CO 80111                                Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180800056
                                                                       (2:18-CV-000585)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1663     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $87,951.00
                                                                       Check all that apply.
            TROMBLEY & HANES, P.A.
            707 FRANKLIN STREET 10TH FLOOR                             þ Contingent
            TAMPA, FL 33601                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR MIKE BABICH
            Last 4 digits of account number: BLEY                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 333 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  360 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1664     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $325.00
                                                                       Check all that apply.
            TRULY NOLEN OF AMERICA, INC
            PO BOX 3010                                                ¨ Contingent
            SCOTTSDALE, AZ 85271-3010                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: U002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1665     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TRUSSVILLE, CITY OF
            ATTN MAYOR OR THE PRESIDING OFFICER OR                     þ Contingent
            COUNCILMAN, COMMISSIONER, OR OTHER MEMBER                  þ Unliquidated
            131 MAIN ST                                                þ Disputed
            TRUSSVILLE, AL 35173                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45192-DAP
                                                                       (2:18-CV-00141)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1666     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TUBBS
            SALVATORE C. BADALA                                        þ Contingent
            400 BROADHOLLOW ROAD                                       þ Unliquidated
            STE. 305                                                   þ Disputed
            MELVILLE, NY 11747                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45884
                                                                       (3:18-CV-00846)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1667     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TUCSON MEDICAL CENTER
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            5301 E. GRANT ROAD                                         þ Unliquidated
            TUCSON, AZ 85712                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:18-CV-00532
            UNDETERMINED                                               (C20184991)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1668     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TUCSON, CITY OF
            ATTN CEO, THE SECRETARY,                                   þ Contingent
            CLERK, OR RECORDING OFFICER                                þ Unliquidated
            255 W. ALAMEDA                                             þ Disputed
            TUCSON, AZ 85701                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 4:19-CV-00167
                                                                       (C-2019-0270)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 334 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  361 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1669     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TULE RIVER INDIAN TRIBE OF CALIFORNIA
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            340 N RESERVATION RD                                       þ Disputed
            PORTERVILLE, CA 93257                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45579
                                                                       (3:19-CV-03222)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1670     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TUNICA-BILOXI TRIBE OF LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            150 MELACON RD                                             þ Unliquidated
            MARKSVILLE, LA 71351                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45996
            UNDETERMINED                                               (1:18-CV-01008)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1671     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            TUSCALOOSA COUNTY, ALABAMA
            ATTN CHAIRMAN OR PRES OFFICER OR MEMBER                    þ Contingent
            714 GREENSBORO AVE                                         þ Unliquidated
            TUSCALOOSA, AL 35401                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45196
            UNDETERMINED                                               (7:18-CV-00630-LSC)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1672     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            UINTAH COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            152 E 100 N                                                þ Unliquidated
            152 E 100 N                                                þ Disputed
            VERNAL, UT 84078                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:18-CV-000585
                                                                       (180800056)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1673     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            UINTAH COUNTY, DUCHESNE COUNTY, DAGGETT
            COUNTY AND TRI-COUNTY HEALTH DEPARTMENT                    þ Contingent
            LUCAS C. MONTGOMERY                                        þ Unliquidated
            2421 SECOND AVE N                                          þ Disputed
            UNIT 1                                                     Basis for the claim:
            BIRMINGHAM, AL 35203                                       LITIGATION CASE NO. 180800056
            Date or dates debt was incurred                            (2:18-CV-000585)
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 335 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  362 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1674     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            UNION COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            300 N PINE ST                                              þ Unliquidated
            CRESTON, IA 50801                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1675     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            UNION COUNTY
            ATTN PRESIDING OFFICER OR CLERK OR SECR                    þ Contingent
            2 BROAD ST                                                 þ Unliquidated
            UNION COUNTY COURTHOUSE                                    þ Disputed
            ELIZABETH, NJ 07207                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:19-CV-05419
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1676     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            UNION COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            15 NE 1ST ST                                               þ Disputed
            LAKE BUTLER, FL 32054                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45603
                                                                       (3:19-CV-00716)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1677     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            UNION COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            210 WEST MAIN ST                                           þ Unliquidated
            UNION, SC 29379                                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP4400288
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1678     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            UNITAH COUNTY
            UINTAH COUNTY ATTORNEY'S OFFICE                            þ Contingent
            JONATHAN A STEARMER                                        þ Unliquidated
            641 E 300 S STE 300                                        þ Disputed
            VERNAL, UT 84078                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2:18-CV-000585
                                                                       (180800056)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 336 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  363 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                          Amount of claim

 3.1679     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $70,324.12
                                                                       Check all that apply.
            UNITED BIOSOURCE CORPORATION
            UBC                                                        ¨ Contingent
            LOCKBOX 75253                                              ¨ Unliquidated
            PO BOX 75253                                               ¨ Disputed
            BALTIMORE, MD 21275                                        Basis for the claim:
            Date or dates debt was incurred                            VENDOR
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: UBS                       ¨ Yes

 3.1680     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:     SEE GLOBAL NOTES
                                                                       Check all that apply.
            UNITED STATES DEPARTMENT OF JUSTICE CIVIL
            DIVISION/FRAUD SECTION                                     ¨ Contingent
            DAVID T. COHEN, CIVIL DIVISION                             ¨ Unliquidated
            FRAUD SECTION, 175 N STREET, N.E.                          ¨ Disputed
            WASHINGTON, DC 20002                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION
            N/A                                                        Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: N/A                       ¨ Yes

 3.1681     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:         UNDETERMINED
                                                                       Check all that apply.
            UPPER SIOUX COMMUNITY
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            5722 TRAVERS LN                                            þ Unliquidated
            GRANITE FALLS, MN 56241                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45974
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1682     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $6,145.00
                                                                       Check all that apply.
            US DEPARMENT OF HOMELAND
            SECURITY                                                   ¨ Contingent
            THE HONORABLE KEVIN K. MCALEENAN                           ¨ Unliquidated
            WASHINGTON, DC 20528                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: SDHS                      þ No
                                                                       ¨ Yes

 3.1683     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:         UNDETERMINED
                                                                       Check all that apply.
            VALLEY FIRE DISTRICT
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            5287 DOGWOOD DR                                            þ Unliquidated
            5287 DOGWOOD DR                                            þ Disputed
            PENINSULA, OH 44264                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 337 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  364 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1684     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VALLEY FIRE DISTRICT
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            5287 DOGWOOD DRIVE                                         þ Unliquidated
            PENINSULA, OH 44264                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1685     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VALLEY FIRE DISTRICT
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            5287 DOGWOOD DRIVE                                         þ Unliquidated
            PENINSULA, OH 44264                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1686     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VAN WERT COUNT BOARD OF COUNTY COMMISSIONERS
            ATTN OFFICER OR PROSECUTING ATTORNEY                       þ Contingent
            114 E. MAIN STREET                                         þ Unliquidated
            SUITE 200                                                  þ Disputed
            VAN WERT, OH 45891                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45571
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1687     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,105.88
                                                                       Check all that apply.
            VENABLE LLP
            PO BOX 62727                                               þ Contingent
            BALTIMORE, MD 21264-2727                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR PAUL GEISWITE
            Last 4 digits of account number: N003                      AND STEPHANIE ROBERTS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1688     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,211.28
                                                                       Check all that apply.
            VERITEXT CHICAGO REPORTING COMPANY
            P.O. BOX 71303                                             ¨ Contingent
            CHICAGO, IL 60694-1303                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: TEXT                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 338 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  365 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1689     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VERNON COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            400 COURT HOUSE SQ ST                                      þ Disputed
            VIROQUA, WI 54665                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45148-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1690     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VICTORIA TERIFAJ
            ONDER SHELTON O'LEARY & PETERSON                           þ Contingent
            ATTN STEPHANIE LYNN RADOS                                  þ Unliquidated
            110 E. LOCKWOOD                                            þ Disputed
            ST LOUIS, MO 63119                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1877-CV-01769
                                                                       (18-01769)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1691     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILAS COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            330 COURT ST                                               þ Disputed
            EAGLE RIVER, WI 54521                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45832
                                                                       (2:18CV819)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1692     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF BOSTON HEIGHTS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            45 E. BOSTON MILLS ROAD                                    þ Unliquidated
            45 E. BOSTON MILLS ROAD                                    þ Disputed
            HUDSON, OH 44236                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1693     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF BOSTON HEIGHTS, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            45 E. BOSTON MILLS RD.                                     þ Unliquidated
            BOSTON HEIGHTS, OH 44236                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 339 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  366 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1694     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF BOSTON HEIGHTS, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            45 E. BOSTON MILLS RD.                                     þ Unliquidated
            BOSTON HEIGHTS, OH 44236                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1695     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF BROADVIEW
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            MUNICIPAL BLDG                                             þ Disputed
            BROADVIEW, IL 60155                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1696     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF BROOKLYN HEIGHTS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            BROOKLYN HEIGHTS MUNICIPAL CENTER                          þ Unliquidated
            345 TUXEDO HEIGHTS                                         þ Disputed
            BROOKLYN HEIGHTS, OH 44131                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18OP45450
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1697     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF CHICAGO RIDGE
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            10455 S RIDGELAND AVE                                      þ Disputed
            CHICAGO RIDGE, IL 60415                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1698     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF CLINTON
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            7871 MAIN ST.                                              þ Unliquidated
            7871 MAIN ST.                                              þ Disputed
            CLINTON, OH 44216                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 340 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  367 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1699     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF CLINTON, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            7871 MAIN ST.                                              þ Unliquidated
            CLINTON, OH 44216                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1700     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF CLINTON, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            7871 MAIN ST.                                              þ Unliquidated
            CLINTON, OH 44216                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1701     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF DOLTON
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            14122 CHICAGO RD                                           þ Disputed
            DOLTON, IL 60419                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1702     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF HERKIMER
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            120 GREEN STREET                                           þ Disputed
            HERKIMER, NY 13350                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45964
                                                                       (5:00-AT-99999)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1703     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF HERKIMER, NEW YORK
            ATTN MAYOR, COMPTROLLER, TREASURER,                        þ Contingent
            COUNSEL OR CLERK                                           þ Unliquidated
            120 GREEN STREET                                           þ Disputed
            HERKIMER, NY 13350                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
                                                                       2018104118/6:18-OP-45964)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 341 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  368 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1704     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF HOFFMAN ESTATES
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            1900 HASSELL RD                                            þ Disputed
            HOFFMAN ESTATES, IL 60169                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1705     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF LAKEMORE
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            P.O. BOX 455                                               þ Unliquidated
            1400 MAIN STREET                                           þ Disputed
            LAKEMORE, OH 44250                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1706     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF LAKEMORE, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1400 MAIN ST.                                              þ Unliquidated
            P.O. BOX 455                                               þ Disputed
            LAKEMORE, OH 44250                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1707     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF LAKEMORE, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1400 MAIN ST.                                              þ Unliquidated
            P.O. BOX 455                                               þ Disputed
            LAKEMORE, OH 44250                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1708     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF MAYWOOD
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            40 MADISON STREET                                          þ Disputed
            MAYWOOD, IL 60153                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 342 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  369 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1709     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF MERRIONETTE PARK
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            11720 S KEDZIE                                             þ Disputed
            MERRIONETTE PARK, IL 60803                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1710     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF MOGADORE
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            135 S. CLEVELAND AVENUE                                    þ Unliquidated
            135 S. CLEVELAND AVENUE                                    þ Disputed
            MOGADORE, OH 44260                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1711     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF MOGADORE, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            135 S. CLEVELAND AVENUE                                    þ Unliquidated
            MOGADORE, OH 44260                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1712     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF MOGADORE, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            135 S. CLEVELAND AVENUE                                    þ Unliquidated
            MOGADORE, OH 44260                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1713     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF MONROE FALLS, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            43 MUNROE FALLS AVENUE                                     þ Unliquidated
            MUNROE FALLS, OH 44262                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 343 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  370 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1714     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF NEWBURGH HEIGHTS
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            3801 HARVARD AVE                                           þ Unliquidated
            NEWBURGH HEIGHTS, OH 44105                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18OP45449
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1715     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF NORTH RIVERSIDE
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            2401 S. DESPLAINES AVE                                     þ Disputed
            NORTH RIVERSIDE, IL 60546                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1716     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF NORTON, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4060 COLUMBIA WOODS DR.                                    þ Unliquidated
            NORTON, OH 44203                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1717     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF ORLAND PARK
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            14700 RAVINIA AVE                                          þ Disputed
            ORLAND PARK, IL 60462                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1718     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF PENINSULA
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1582 MAIN STREET                                           þ Unliquidated
            1582 MAIN STREET                                           þ Disputed
            PENINSULA, OH 44264                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 344 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  371 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1719     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF PENINSULA, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1582 MAIN STREET                                           þ Unliquidated
            PENINSULA, OH 44264                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1720     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF PENINSULA, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            1582 MAIN STREET                                           þ Unliquidated
            PENINSULA, OH 44264                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1721     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF POSEN
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            2440 WALTER ZIMNY DRIVE                                    þ Disputed
            POSEN, IL 60469                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1722     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF RICHFIELD
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4410 WEST STREETSBORO ROAD                                 þ Unliquidated
            4410 WEST STREETSBORO ROAD                                 þ Disputed
            RICHFIELD, OH 44286                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1723     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF RICHFIELD, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4410 WEST STREETSBORO ROAD                                 þ Unliquidated
            RICHFIELD, OH 44286                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 345 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  372 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1724     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF RICHFIELD, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4410 WEST STREETSBORO ROAD                                 þ Unliquidated
            RICHFIELD, OH 44286                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1725     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF RIVER GROVE
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            2621 N. THATCHER AVE                                       þ Disputed
            RIVER GROVE, IL 60171                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1726     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF SILVER LAKE
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            2961 KENT ROAD                                             þ Unliquidated
            2961 KENT ROAD                                             þ Disputed
            SILVER LAKE, OH 44224                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45090-DAP
                                                                       (5:18-CV-00170; CV-2017-12-5235)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1727     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF SILVER LAKE, OH
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            2961 KENT ROAD                                             þ Unliquidated
            SILVER LAKE, OH 44224                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1728     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF SILVER LAKE, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            2961 KENT ROAD                                             þ Unliquidated
            SILVER LAKE, OH 44224                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 346 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  373 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1729     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            VILLAGE OF STONE PARK
            ATTN PRESIDENT OF THE BOARD OF TRUSTEES                    þ Contingent
            OR VILLAGE CLERK                                           þ Unliquidated
            1825 N. 32ND AVE                                           þ Disputed
            STONE PARK, IL 60160                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-46335
                                                                       (2018CH09020)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1730     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WAIKEISHA RICHARDSON
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45538-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1731     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WALDO COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            39 B SPRING STREET                                         þ Disputed
            BELFAST, ME 04915                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45309
                                                                       (1:19-CV-00144)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1732     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WALTON COUNTY, FLORIDA
            ATTN PRESIDENT, MAYOR, CHAIR                               þ Contingent
            OR VICE PRES,VICE MAYOR OR VICE CHAIR                      þ Unliquidated
            76 N 6TH ST, PO BOX 1355                                   þ Disputed
            DEFUNIAK SPRINGS, FL 32433                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45423
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1733     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WALWORTH COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            100 W WALWORTH                                             þ Disputed
            ELKHORN, WI 53121                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45988
                                                                       (18-CV-1181)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 347 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  374 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1734     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WARMINSTER TOWNSHIP
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            401 GIBSON AVENUE                                          þ Disputed
            WARMINSTER, PA 18974                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 2019-01469
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1735     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,989.50
                                                                       Check all that apply.
            WARNER NORCROSS & JUDD LLP
            900 FIFTH THIRD CENTER                                     þ Contingent
            111 LYON STREET, N.W.                                      ¨ Unliquidated
            GRAND RAPIDS, MI 49503                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       INDEMNITY - COUNSEL FOR SUNRISE LEE
            12/30/17
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: R002                      þ No
                                                                       ¨ Yes

 3.1736     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WARREN COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            101 MOCKINGBIRD LANE                                       þ Unliquidated
            WARRENTON, MO 63383                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46196
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1737     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WARREN PRICE
            ATTN TRUSTEE OR CLERK                                      þ Contingent
            9150 WINTON ROAD                                           þ Unliquidated
            CINCINNATI, OH 45231                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 180500119
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1738     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WARREN PRICE, ADMIN & LEGAL COUNSEL SPRINGFIELD
            TOWNSHIP                                                   þ Contingent
            ATTN TRUSTEE OR CLERK                                      þ Unliquidated
            9150 WINTON ROAD                                           þ Disputed
            CINCINNATI, OH 45231                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 348 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  375 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1739     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WARRENSVILLE HEIGHTS, OHIO
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            4301 WARRENSVILLE CENTER ROAD                              þ Unliquidated
            WARRENSVILLE HEIGHTS, OH 44128                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46299
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1740     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASATCH COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            25 NORTH MAIN                                              þ Unliquidated
            25 NORTH MAIN                                              þ Disputed
            HEBER CITY, UT 84032                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180800079
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1741     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHBURN COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            10 4TH AVE                                                 þ Disputed
            SHELL LAKE, WI 54871                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45123-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1742     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHIINGTON COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            432 EAST WASHINGTON STREET                                 þ Disputed
            WEST BEND, WI 53095                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45114-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1743     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHINGTON COUNTY
            ATTN CHAIR OF COUNTY BOARD OR AUDITOR                      þ Contingent
            P.O. BOX 6                                                 þ Unliquidated
            14949 62ND ST. NORTH                                       þ Disputed
            STILLWATER, MN 55082-6132                                  Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45185
                                                                       (1:19-CV-00024)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 349 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  376 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1744     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHINGTON COUNTY
            ATTN COUNTY CLERK                                          þ Contingent
            197 EAST TABERNACLE ST.                                    þ Unliquidated
            ST. GEORGE, UT 84770-3443                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 4:19-CV-00157
            UNDETERMINED                                               (1922-CC00203)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1745     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHINGTON COUNTY, OH
            ATTN OFFICER, DIRECTOR, MANAGING AGENT                     þ Contingent
            OR ATTORNEY                                                þ Unliquidated
            155 N FIRST AVE                                            þ Disputed
            HILLSBORO, OR 97124                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1746     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHINGTON COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            100 W BEAU ST                                              þ Disputed
            WHASHINGTON, PA 15301                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1747     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHINGTON COUNTY, UTAH; KANE COUNTY, UTAH;
            BEAVER COUNTY UTAH; AND GARFIELD COUNTY, UTAH              þ Contingent
            ATTN COMMISSIONER, CLERK,                                  þ Unliquidated
            OR PROSECUTING ATTORNEY                                    þ Disputed
            246 MAIN ST, PO BOX 190                                    Basis for the claim:
            CLAY, WV 25043                                             LITIGATION CASE NO. 190500179
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1748     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHINGTON COUNTY, VIRGINIA
            ATTN COUNTY OR COMMONWEALTH ATTORNEY                       þ Contingent
            ONE GOVERNMENT CENTER PLACE, SUITE D                       þ Unliquidated
            ABINGDON, VA 24210                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45254
            UNDETERMINED                                               (1:18-CV-00046)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 350 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  377 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1749     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WASHINGTON PARISH GOVERNMENT
            ATTN CHIEF EXECUTIVE OFFICER                               þ Contingent
            909 PEARL STREET                                           þ Unliquidated
            FRANKLINTON, LA 70438-1712                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2:19-CV-11626
            UNDETERMINED                                               (2019-113499)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1750     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WAUKESHA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            515 W MORELAND BLVD                                        þ Disputed
            WAUKESHA, WI 53188                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45978
                                                                       (2:18-CV-01087)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1751     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WAUPACA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            811 HARDING STREET                                         þ Disputed
            WAUPACA, WI 54981                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45166-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1752     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WAUSHARA COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            209 S. SAINT MARIE STREET                                  þ Disputed
            WAUTOMA, WI 54982                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45139-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1753     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WAYNE COUNTY COMMISSION
            ATTN COMMISSIONER, CLERK,                                  þ Contingent
            OR PROSECUTING ATTORNEY                                    þ Unliquidated
            PO BOX 248                                                 þ Disputed
            WAYNE, WV 25570                                            Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45052
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 351 of 360
 Debtor         Insys Therapeutics, Inc.  Case 19-11292-JTD                                     Doc 363                    Filed 07/30/19           Page19-11292
                                                                                                                                  Case number (if known)  378 of (KG)407
                (Name)


  Part 2:       Additional Page

                                                                                                                                                                           Amount of claim

 3.1754         Nonpriority creditor’s name and mailing address                                                        As of the petition filing date, the claim is:          UNDETERMINED
                                                                                                                       Check all that apply.
                WAYNE COUNTY, UTAH
                ATTN COUNTY CLERK                                                                                      þ Contingent
                PO BOX 189                                                                                             þ Unliquidated
                LOA, UT 84747                                                                                          þ Disputed
                Date or dates debt was incurred                                                                        Basis for the claim:
                                                                                                                       LITIGATION CASE NO. 190600050
                UNDETERMINED
                                                                                                                       Is the claim subject to offset?
                Last 4 digits of account number:                                                                       þ No
                                                                                                                       ¨ Yes

 3.1755         Nonpriority creditor’s name and mailing address                                                        As of the petition filing date, the claim is:          UNDETERMINED
                                                                                                                       Check all that apply.
                WEBER COUNTY
                ATTN COUNTY CLERK                                                                                      þ Contingent
                2380 WASHINGTON BLVD                                                                                   þ Unliquidated
                OGDEN, UT 84401                                                                                        þ Disputed
                Date or dates debt was incurred                                                                        Basis for the claim:
                                                                                                                       LITIGATION CASE NO. 180903087
                UNDETERMINED                                                                                           (1:18-CV-0089)
                Last 4 digits of account number:                                                                       Is the claim subject to offset?
                                                                                                                       þ No
                                                                                                                       ¨ Yes

 3.1756         Nonpriority creditor’s name and mailing address                                                        As of the petition filing date, the claim is:          UNDETERMINED
                                                                                                                       Check all that apply.
                WEBER COUNTY
                ATTN COUNTY CLERK                                                                                      þ Contingent
                2380 WASHINGTON BLVD                                                                                   þ Unliquidated
                OGDEN, UT 84401                                                                                        þ Disputed
                Date or dates debt was incurred                                                                        Basis for the claim:
                                                                                                                       LITIGATION CASE NO. 1:18-CV-0089
                UNDETERMINED                                                                                           (180903087)
                Last 4 digits of account number:                                                                       Is the claim subject to offset?
                                                                                                                       þ No
                                                                                                                       ¨ Yes

 3.1757         Nonpriority creditor’s name and mailing address                                                        As of the petition filing date, the claim is:          UNDETERMINED
                                                                                                                       Check all that apply.
                WEBSTER COUNTY, MISSOURI
                ATTN CLERK OF THE COUNTY COURT                                                                         þ Contingent
                WEBSTER COUNTY COURTHOUSE                                                                              þ Unliquidated
                101 S CRITTENDEN STREET                                                                                þ Disputed
                MARSHFIELD, MO 65706                                                                                   Basis for the claim:
                Date or dates debt was incurred                                                                        LITIGATION CASE NO. 1:18-OP-46350
                UNDETERMINED                                                                                           Is the claim subject to offset?
                                                                                                                       þ No
                Last 4 digits of account number:                                                                       ¨ Yes
                                                                                                                                                                                              1
 3.1758         Nonpriority creditor’s name and mailing address                                                        As of the petition filing date, the claim is:                    $438.75
                                                                                                                       Check all that apply.
                WEIL, GOTSHAL & MANGES LLP
                2001 M STREET, NW                                                                                      ¨ Contingent
                SUITE 600                                                                                              ¨ Unliquidated
                WASHINGTON, DC 20036                                                                                   ¨ Disputed
                Date or dates debt was incurred                                                                        Basis for the claim:
                                                                                                                       LEGAL EXPENSE
                1/31/2018
                                                                                                                       Is the claim subject to offset?
                Last 4 digits of account number: I007                                                                  þ No
                                                                                                                       ¨ Yes



  1 This amount is related to Weil’s prior representation of Richard Simon. This amount has been written off by Weil and therefore is not owed by the Debtors.




Official Form 206E/F                                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 352 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  379 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1759     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $26,400.47
                                                                       Check all that apply.
            WEIR & PARTNERS, LLP
            1339 CHESTNUT STREET, SUITE 500                            þ Contingent
            PHILADELPHIA, PA 19107                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY RELATED
            Last 4 digits of account number: WEIR                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1760     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WENDY STEWART
            C/O COOPER LAW FIRM                                        þ Contingent
            ATTN CELESTE BRUSTOWICZ                                    þ Unliquidated
            1525 RELIGIOUS ST                                          þ Disputed
            NEW ORLEANS, LA 70130                                      Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45481-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1761     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WEST BOCA MEDICAL CENTER, INC.
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            21644 STATE ROAD 7                                         þ Unliquidated
            WEST BOCA, FL 33428                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45530
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1762     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,162.73
                                                                       Check all that apply.
            WEST LLC C/O WEST CORPORATION
            LBX 11700                                                  ¨ Contingent
            PO BOX 780700                                              ¨ Unliquidated
            PHILADELPHIA, PA 19178-0700                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: S001                      þ No
                                                                       ¨ Yes

 3.1763     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WEST NORRITON, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            1630 W MARSHALL ST                                         þ Disputed
            JEFFERSONVILLE, PA 19403                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 353 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  380 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1764     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WESTMORELAND COUNTY, PA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            2 N MAIN ST, STE 101                                       þ Disputed
            GREENSBURG, PA 15601                                       Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO.
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1765     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WESTWEGO CITY
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            CITY HALL                                                  þ Unliquidated
            1100 4TH STREET                                            þ Disputed
            WESTWEGO, LA 70094                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45047
                                                                       (2:19-CV-00366)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1766     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,705.00
                                                                       Check all that apply.
            WILKES LAW FIRM, P.A.
            127 DUNBAR STREET                                          ¨ Contingent
            SUITE 200                                                  ¨ Unliquidated
            SPARTANBURG, SC 29306                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: LKES                      þ No
                                                                       ¨ Yes

 3.1767     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WILKES-BARRE TOWNSHIP, PENNSYLVANIA
            ATTN PRESIDENT, MANAGING OR GEN AGENT                      þ Contingent
            150 WATSON STREET                                          þ Unliquidated
            WILKES-BARRE TWP, PA 18702                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45325
            UNDETERMINED                                               (3:19-CV-00698)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1768     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WILLIAM HANNA
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            WALTER & HAVERFIELD LLP                                    þ Unliquidated
            1301 EAST NINTH STREET, SUITE 3500                         þ Disputed
            CLEVELAND, OH 44114-1821                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 180500119
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 354 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  381 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1769     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WILLIAM HANNA, SOLICITOR FOR VILLAGE OF RICHFIELD
            ATTN CITY SOLICITOR OR LEGAL OFFICER                       þ Contingent
            WALTER & HAVERFIELD LLP                                    þ Unliquidated
            1301 EAST NINTH STREET, SUITE 3500                         þ Disputed
            CLEVELAND, OH 44114-1821                                   Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45767
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1770     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WILLIAM HILTON DULY ELECTED SHERIFF OF RAPIDES
            PARISH, IN HIS CAPACITY AS OFFICER EX OFFICIO OF THE þ Contingent
            RAPIDES PARISH SHERIFF'S OFFICE AND THE RAPIDES      þ Unliquidated
            LAW ENFORCEMENT DISTRICT                             þ Disputed
            HARRY F BELL JR                                      Basis for the claim:
            PO BOX 1723                                          LITIGATION CASE NO. 1:17-OP-45178-DAP
            CHARLESTON, WV 25301
                                                                 Is the claim subject to offset?
            Date or dates debt was incurred                      þ No
            UNDETERMINED                                         ¨ Yes
            Last 4 digits of account number:

 3.1771     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WILLIAMSBURG COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            201 W MAIN ST                                              þ Unliquidated
            KINGSTREE, SC 29556                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP4400288
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1772     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WINN PARISH, LOUISIANA
            ATTN CEO OR OFFICIAL ATTORNEY                              þ Contingent
            COURTHOUSE                                                 þ Unliquidated
            119 W MAIN STREET, 103                                     þ Disputed
            WINNFIELD, LA 74183                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45295
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1773     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WINNEBAGO COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            415 JACKSON STREET                                         þ Disputed
            OSHKOSH, WI 54903                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45117-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 355 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  382 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1774     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WINNEBAGO TRIBE OF NEBRASKA
            ATTN CHIEF EXECUTIVE OFFICER, OR CLERK                     þ Contingent
            100 BLUFF STREET                                           þ Unliquidated
            WINNEBAGO, NE 68071                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45621
            UNDETERMINED                                               (8:18-CV-00203-LSC-MDN)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1775     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WINNESHIEK COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            201 W. MAIN STREET                                         þ Unliquidated
            DECORAH, IA 52132                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-45122-DAP
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1776     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $102,260.75
                                                                       Check all that apply.
            WINSTON & STRAWN, LLP
            36235 TREASURY CENTER                                      þ Contingent
            CHICAGO, IL 60694-6200                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    INDEMNITY - COUNSEL FOR BRIAN TAMBI
            Last 4 digits of account number: STON                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1777     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,618.26
                                                                       Check all that apply.
            WIST OFFICE PRODUCTS CO.
            PO BOX 98413                                               ¨ Contingent
            LAS VEGAS, NV 89193-8413                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    VENDOR
            Last 4 digits of account number: WIST                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1778     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WOLCOTT
            ATTN CLERK, ASSIST CLERK, MANAGER                          þ Contingent
            OR SELECTMEN                                               þ Unliquidated
            10 KENEA AVE                                               þ Disputed
            WOLCOTT, CT 06716                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. HHD-CV18-6099290
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 356 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  383 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1779     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WOOD COUNTY
            ATTN CHAIRPERSON OF THE COUNTY BOARD                       þ Contingent
            OR THE COUNTY CLERK                                        þ Unliquidated
            400 MARKET STREET                                          þ Disputed
            WISCONSIN RAPIDS, WI 54494                                 Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:17-OP-45127-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1780     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,725.00
                                                                       Check all that apply.
            WOOD, PHILLIPS, KATZ, CLARK & MORTIMER
            500 W MADISON                                              ¨ Contingent
            SUITE 1130                                                 ¨ Unliquidated
            CHICAGO, IL 60661                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PROFESSIONAL SERVICES
            6/15/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: WOOD                      þ No
                                                                       ¨ Yes

 3.1781     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WORTH COUNTY
            ATTN AUDITOR OR CHAIR OF BOARD OF SUPERV                   þ Contingent
            WORTH COUNTY COURTHOUSE                                    þ Unliquidated
            1000 CENTRAL AVE                                           þ Disputed
            NORTHWOOD, IA 50459                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45303-DAP
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1782     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WRIGHT COUNTY, MISSOURI
            ATTN CLERK OF THE COUNTY COURT                             þ Contingent
            PO BOX 98                                                  þ Unliquidated
            HARTVILLE, MO 65667                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:19-OP-45383
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1783     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WRIGHT TOWNSHIP, PENNSYLVANIA
            ATTN MAYOR, PRESIDENT, CHAIRMAN,                           þ Contingent
            SECRETARY, OR CLERK                                        þ Unliquidated
            321 S MOUNTAIN BLVD                                        þ Disputed
            MOUNTAIN TOP, PA 18707                                     Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 3:19-CV-00963
            UNDETERMINED                                               Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 357 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  384 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1784     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            WYDETTE WILLIAMS IN HIS OFFICICAL CAPACITY AS
            OFFICER EX OFFICIO OF E. CARROLL PARISH AND E.             þ Contingent
            CARROLL PARISH LAW ENFORCEMENT DISTRICT                    þ Unliquidated
            DEBRA POTTER KLAUBER                                       þ Disputed
            100 SE 3RD AVENUE, 7TH FL                                  Basis for the claim:
            FORT LAUDERDALE, FL 33394                                  LITIGATION CASE NO. 1:18-OP-45259-DAP
            Date or dates debt was incurred                            Is the claim subject to offset?
            UNDETERMINED                                               þ No
                                                                       ¨ Yes
            Last 4 digits of account number:

 3.1785     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            YELLOW MEDICINE COUNTY, MINNESOTA
            ATTN CHAIRPERSON OF THE BOARD OF                           þ Contingent
            COMMISSIONERS OR THE COUNTY CLERK                          þ Unliquidated
            415 9TH AVE                                                þ Disputed
            GRANITE FALLS, MN 56241                                    Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45358
                                                                       (0:19-CV-01274)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1786     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            YERINGTON PAIUTE TRIBE
            ATTN PRESIDING OFFICER OR AGENT                            þ Contingent
            171 CAMPBELL LN                                            þ Unliquidated
            YERINGTON, NV 89447                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP-46355
            UNDETERMINED                                               (3:18-CV-00572)
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1787     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            YORK COUNTY
            ATTN COUNTY COMMISSIONER, CLERK,                           þ Contingent
            OR TREASURER                                               þ Unliquidated
            45 KENNEBUNK ROAD                                          þ Disputed
            ALFRED, ME 04002                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45191
                                                                       (2:19-CV-00022)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1788     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            YORK COUNTY, SC
            ATTN CHIEF EXECUTIVE OFFICER OR CLERK                      þ Contingent
            6 S CONGRESS ST                                            þ Unliquidated
            YORK, SC 29745                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 2018CP4602446
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 358 of 360
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                       Doc 363       Filed 07/30/19           Page19-11292
                                                                                Case number (if known)  385 of (KG)407
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1789     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,125.27
                                                                       Check all that apply.
            YOUNG CONAWAY STARGATT & TAYLOR, LLP
            RODNEY SQUARE N.                                           þ Contingent
            1000 NORTH KING STREET                                     ¨ Unliquidated
            WILMINGTON, DE 19801                                       þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       INDEMNITY - COUNSEL FOR JOHN KAPOOR
            11/12/18
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: OUNG                      þ No
                                                                       ¨ Yes

 3.1790     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            YUKON-KUSKOKWIM HEALTH CORPORATION
            ATTN CEO, CHIEF CLERK OR SECRETARY                         þ Contingent
            BOX 528                                                    þ Unliquidated
            BETHEL, AK 99559                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION CASE NO. 1:18-OP46268
            UNDETERMINED                                               (3:18-CV-00260
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1791     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            YUROK TRIBE
            ATTN CLERK, SECRETARY, PRESIDENT,                          þ Contingent
            PRESIDING OFFICER                                          þ Unliquidated
            190 KLAMATH BLVD, PO BOX 1027                              þ Disputed
            KLAMATH, CA 95548                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:18-OP-45311
                                                                       (3:18-CV-01566)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1792     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:        UNDETERMINED
                                                                       Check all that apply.
            ZACHARY SCHNEIDER
            CONSOVOY MCCARTHY                                          þ Contingent
            THOMAS R MCCARTHY                                          þ Unliquidated
            3033 WILSON BLVD, STE 700                                  þ Disputed
            ARLINGTON, VA 22207                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION CASE NO. 1:19-OP-45326
                                                                       (2:19-CV-00611)
            UNDETERMINED
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 359 of 360
 Debtor                         Case 19-11292-JTD
              Insys Therapeutics, Inc.                    Doc 363         Filed 07/30/19           Page19-11292
                                                                                 Case number (if known)  386 of (KG)407
              (Name)


    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                               Total of claim amounts


   5a. Total claims from Part 1                                                                      5a.              NOT APPLICABLE



   5b. Total claims from Part 2                                                                      5b.   +              $1,554,611,616.15



   5c. Total of Parts 1 and 2                                                                        5c.                  $1,554,611,616.15
       Lines 5a + 5b = 5c.




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 360 of 360
                                   Case 19-11292-JTD            Doc 363         Filed 07/30/19            Page 387 of 407
  Fill in this information to identify the case:

 Debtor        Insys Therapeutics, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11292 (KG)
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 04/19

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).

 2.    List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract      APTARGROUP INC TERMS AND                   APTAR PHARMA
                or lease is for and the      CONDITIONS OF SALE                         ATTN NEKTARIA KARAVAS, ACCOUNT MANAGER
                nature of the debtor’s                                                  250 N ROUTE 303
                interest                                                                CONGERS, NY 10920

                State the term remaining     UNDETERMINED

                List the contract number
                of any government
                contract

 2.2            State what the contract      ASSIGNMENT AGREEMENT                       APTARGROUP INC
                or lease is for and the                                                 ATTN SALIM HAFFAIR, PRESIDENT
                nature of the debtor’s                                                  475 W TERRA COTTA AVE, STE E
                interest                                                                CRYSTAL LAKE, IL 60014

                State the term remaining     UNDETERMINED

                List the contract number
                of any government
                contract

 2.3            State what the contract      CLINICAL TRIAL RESEARCH                    AUSTIN HEALTH
                or lease is for and the      AGREEMENT                                  MELBOURNE BRAIN CENTRE
                nature of the debtor’s                                                  ATTN PAUL LIGHTFOOT
                interest                                                                245 BURGUNDY ST
                                                                                        HEIDELBERG VICTORIA 3084
                State the term remaining     UNDETERMINED                               AUSTRALIA
                List the contract number
                of any government
                contract

 2.4            State what the contract      ASSIGNMENT AGREEMENT                       BIOANALYTICAL SCIENCES INC
                or lease is for and the                                                 8609 CROSS PARK DR
                nature of the debtor’s                                                  AUSTIN, TX 78754
                interest
                State the term remaining     UNDETERMINED

                List the contract number
                of any government
                contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  388 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.5        State what the contract    CONFIDENTIALITY AGREEMENT              BOARD OF REGENTS OF UNIV OF OKLAHOMA
            or lease is for and the                                           HAROLD HAMM OKLAHOMA DIABETES CTR
            nature of the debtor’s                                            SCHUSTERMAN CENTER CLINIC
            interest                                                          4444 E 41ST ST
                                                                              TULSA, OK 74135
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.6        State what the contract    ASSIGNMENT AGREEMENT                   CARDINAL HEALTH 105 INC
            or lease is for and the                                           ATTN JENNIFER FILLMAN, VP/GM SPECIALTY
            nature of the debtor’s                                            15 INGRAM BLVD
            interest                                                          LA VERGNE, TN 37086

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.7        State what the contract    ASSIGNMENT AGREEMENT                   CARDINAL HEALTH
            or lease is for and the                                           ATTN GENERAL COUNSEL
            nature of the debtor’s                                            7000 CARDINAL PL
            interest                                                          DUBLIN, OH 43017

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.8        State what the contract    ASSIGNMENT AGREEMENT                   CARDINAL HEALTH
            or lease is for and the                                           ATTN TRACEY O'HARA
            nature of the debtor’s                                            7000 CARDINAL PL
            interest                                                          DUBLIN, OH 43017

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.9        State what the contract    ASSIGNMENT AGREEMENT                   CARDINAL HEALTH
            or lease is for and the                                           ATTN TRACEY O'HARA
            nature of the debtor’s                                            7000 CARDINAL PL
            interest                                                          DUBLIN, OH 43017

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.10       State what the contract    CONFIDENTIALITY DISCLOSURE             CHESAPEAKE RESEARCH GROUP LLC
            or lease is for and the    AGREEMENT                              ATTN DEBORAH TUNICK, SITE MGR
            nature of the debtor’s                                            8028 RITCHIE HWY, STE 100-106
            interest                                                          PASADENA, MD 21122

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 2 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  389 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.11       State what the contract    CONTRACT                               CHOP CHANDLER
            or lease is for and the                                           ATTN JILL BROWN
            nature of the debtor’s                                            2625 W QUEEN CREEK RD
            interest                                                          CHANDLER, AZ 85249

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.12       State what the contract    CONTRACT                               CHOP CHANDLER
            or lease is for and the                                           ATTN JILL BROWN
            nature of the debtor’s                                            2625 W QUEEN CREEK RD
            interest                                                          CHANDLER, AZ 85249

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.13       State what the contract    STANDARD OPERATING PROCEDURES          CLINICAL CONSULTING SERVICES LLC
            or lease is for and the    AND POLICIES DTD 5/15/2015             6958 AVIATION BLVD
            nature of the debtor’s                                            STE H
            interest                                                          BURNIE, MD 21061

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.14       State what the contract    CONTINGENT PAYMENT RIGHTS              COMPUTERSHARE INC
            or lease is for and the    AGREEMENT DTD 11/8/2010                ATTN PATRICK HAYES
            nature of the debtor’s                                            350 INDIANA ST, STE 750
            interest                                                          GOLDEN, CO 80401

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.15       State what the contract    FEE AND SERVICE SCHEDULE FOR           COMPUTERSHARE INC
            or lease is for and the    STOCK TRANSFER SERVICES                ATTN PATRICK HAYES
            nature of the debtor’s                                            350 INDIANA ST, STE 750
            interest                                                          GOLDEN, CO 80401

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.16       State what the contract    TRANSFER AGENCY AND SERVICE            COMPUTERSHARE INC
            or lease is for and the    AGREEMENT                              ATTN PATRICK HAYES
            nature of the debtor’s                                            350 INDIANA ST, STE 750
            interest                                                          GOLDEN, CO 80401

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 3 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  390 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.17       State what the contract    TRANSFER AGENCY AND SERVICE            COMPUTERSHARE TRUST COMPANY NA
            or lease is for and the    AGREEMENT                              ATTN GENERAL COUNSEL
            nature of the debtor’s                                            250 ROYALL STREET
            interest                                                          CANTON, MA 02021

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.18       State what the contract    CONTINGENT PAYMENT RIGHTS              COMPUTERSHARE TRUST COMPANY NA
            or lease is for and the    AGREEMENT DTD 11/8/2010                ATTN PATRICK HAYES
            nature of the debtor’s                                            350 INDIANA ST, STE 750
            interest                                                          GOLDEN, CO 80401

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.19       State what the contract    FEE AND SERVICE SCHEDULE FOR           COMPUTERSHARE TRUST COMPANY NA
            or lease is for and the    STOCK TRANSFER SERVICES                ATTN PATRICK HAYES
            nature of the debtor’s                                            350 INDIANA ST, STE 750
            interest                                                          GOLDEN, CO 80401

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.20       State what the contract    INSTRUCTION LETTER TO TRANSFER         COMPUTERSHARE TRUST COMPANY NA
            or lease is for and the    AGENT DTD 11/8/2010                    ATTN PATRICK HAYES
            nature of the debtor’s                                            350 INDIANA ST, STE 750
            interest                                                          GOLDEN, CO 80401

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.21       State what the contract    CONFIRMATION OF REQUEST FOR            CORPORATION SERVICE COMPANY
            or lease is for and the    ANNUAL REPORT FILING DTD 11/4/2010     2711 CENTERVILLE ROAD, STE 400
            nature of the debtor’s                                            WILMINGTON, DE 19808
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.22       State what the contract    COMMERCIAL SERVICES AGREEMENT          COX BUSINESS
            or lease is for and the    DTD 12/13/16                           20401 N 29TH AVE
            nature of the debtor’s                                            PHOENIX, AZ 85027
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 4 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  391 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.23       State what the contract    REVISED PROPOSAL #01252017 DTD         CUSTOMVAULT
            or lease is for and the    1/25/2017                              ATTN MICHAEL J ELLIOT, VP
            nature of the debtor’s                                            4 RESEARCH DR
            interest                                                          BETHEL, CT 06801

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.24       State what the contract    DRUG REBATE INTERNET SUBSCRIBER        DELOITTE
            or lease is for and the    FORM                                   ATTN CATHY J SHELLEY, SR CONTRACTS
            nature of the debtor’s                                            340 MARTIN LUTHER KING JR BLVD, STE 200
            interest                                                          BRISTOL, TN 37629

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.25       State what the contract    DRUG REBATE INTERNET SUBCRIBER         DELOITTE
            or lease is for and the    FORM                                   ATTN SHELLEY CATHY
            nature of the debtor’s                                            340 MARTIN LUTHER KING JR BLVD, STE 200
            interest                                                          BRISTOL, TN 37620

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.26       State what the contract    ASSIGNMENT AGREEMENT                   DPT LAKEWOOD LLC
            or lease is for and the                                           ATTN PAUL JOSEPHS, SVP SALES, MARKETING & CORP
            nature of the debtor’s                                            DEVELOPMENT
            interest                                                          1200 PACO WAY
                                                                              LAKEWOOD, NJ 08701
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.27       State what the contract    ASSIGNMENT AGREEMENT                   ECLINICAL SOLUTIONS LLC
            or lease is for and the                                           ATTN PRESIDENT
            nature of the debtor’s                                            603 WEST ST
            interest                                                          MANSFIELD, MA 02048

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.28       State what the contract    WEB SUPPORT AND HOSTING                ESPER MEDIA LLC
            or lease is for and the    MIGRATION                              ATTN GREG COLE, OWNER
            nature of the debtor’s                                            2553 S PONDEROSA DR
            interest                                                          GILBERT, AZ 85295

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 5 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  392 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.29       State what the contract    CONTRACT #200-121518 DTD 11/7/2018     FLIX BREWHOUSE
            or lease is for and the                                           ATTN ALICIA WILKINSON
            nature of the debtor’s                                            2200 INTERSTATE 35 FRONTAGE RD
            interest                                                          ROUND ROCK, TX 78681

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.30       State what the contract    ASSIGNMENT AGREEMENT                   FLOREY INST OF NEUROSCIENCE & MH
            or lease is for and the                                           ATTN DIRECTOR
            nature of the debtor’s                                            245 BURGUNDY ST
            interest                                                          HEIDELBERG, VICTORIA 3081
                                                                              AUSTRALIA
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.31       State what the contract    CLINICAL TRIAL RESEARCH                FLOREY INSTITUTE OF NEUROSCIENCE
            or lease is for and the    AGREEMENT                              TRADING AS NEUROSCIENCE TRIALS AUSTRALIA
            nature of the debtor’s                                            ATTN HENRY DEAIZPURUA, DEPUTY DIRECTOR
            interest                                                          245 BURGUNDY ST
                                                                              HEIDELBERG, VICTORIA 3084
            State the term remaining   UNDETERMINED                           AUSTRALIA
            List the contract number
            of any government
            contract

 2.32       State what the contract    CHANGE ORDER #29.02 DTD 11/4/2016      FUJIFILM DIOSYNTH BIOTECHNOLOGIES USA
            or lease is for and the                                           DEPT CH 16878
            nature of the debtor’s                                            PALATINE, IL 60055
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.33       State what the contract    CHANGE ORDER #30 DTD 2/15/2016         FUJIFILM DIOSYNTH BIOTECHNOLOGIES USA
            or lease is for and the                                           DEPT CH 16878
            nature of the debtor’s                                            PALATINE, IL 60055
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.34       State what the contract    CHANGE ORDER #30.02 DTD 11/4/2016      FUJIFILM DIOSYNTH BIOTECHNOLOGIES USA
            or lease is for and the                                           DEPT CH 16878
            nature of the debtor’s                                            PALATINE, IL 60055
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 6 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  393 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.35       State what the contract    CONFIDENTIALITY DISCLOSURE             GOTTLIEB, IRA J, DPM
            or lease is for and the    AGREEMENT                              8028 GOVERNOR RITCHIE HWY, STE 100
            nature of the debtor’s                                            PASADENA, MD 21122
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.36       State what the contract    LABEL COMPREHENSION RESEARCH           GREAT LAKES MARKETING
            or lease is for and the    FOR BUPRENORPHINE                      ATTN LORI MITCHELL DIXON
            nature of the debtor’s     BUPHRENORPHINE / NALOXONE &            3361 EXECUTIVE PKWY
            interest                   ONDENSATRON DTD 1/5/2015               TOLEDO, OH 43606

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.37       State what the contract    LABEL COMPREHENSION RESEARCH     GREAT LAKES MARKETING
            or lease is for and the    FOR DRONABINOL ORAL SOLUTION WIT ATTN LORI MITCHELL DIXON
            nature of the debtor’s     HBOTTLE ADAPTOR DTD 1/5/2015     3361 EXECUTIVE PKWY
            interest                                                    TOLEDO, OH 43606

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.38       State what the contract    DECISION TO GRANT A EUROPEAN           GREENBERG TRAURIG
            or lease is for and the    PATENT DTD 2/9/2004                    ATTN EUGENE C RZUCIDLO
            nature of the debtor’s                                            77 WEST WACKER DRIVE
            interest                                                          SUITE 3100
                                                                              CHICAGO, IL 60601
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.39       State what the contract    ASSIGNMENT AGREEMENT                   H D SMITH LLC
            or lease is for and the                                           F/K/A H D SMITH WHOSALE DRUG CO
            nature of the debtor’s                                            ATTN PRESIDENT & CEO
            interest                                                          3063 FIAT AVE
                                                                              SPRINGFIELD, IL 62703
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.40       State what the contract    THURSDAY, JUNE 2ND, 2016               HAMPTON INN NEW YORK - LAGAURDIA
            or lease is for and the                                           ATTN DORIS GONZALEZ, SALES COORDINATOR
            nature of the debtor’s                                            102-40 DITMARS BLVD
            interest                                                          E ELMHURST, NY 11369

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 7 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  394 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.41       State what the contract    UNIFORM PROVISIONS FOR                 ICAHN SCHOOL OF MEDICINE AT MOUNT SINAI
            or lease is for and the    CONSULTING                             ATTN JOHN E LEVINE, MD
            nature of the debtor’s                                            BONE MARROW TRANSPLANTATION PROGRAM
            interest                                                          1 GUSTAVE LEVY PL
                                                                              NEW YORK, NY 10029
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.42       State what the contract    ASSIGNMENT AGREEMENT                   INC RESEARCH TORONTO INC
            or lease is for and the                                           ATTN CATHY VAN DER GIESSEN, SR ADMIN FIN
            nature of the debtor’s                                            720 KING ST W, 7TH FL
            interest                                                          TORONTO, ON
                                                                              CANADA
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.43       State what the contract    SUPPLY & DISTRIBUTION AGREEMENT        INSYS MANUFACTURING, LLC
            or lease is for and the                                           ATTN DARRYL S BAKER, CFO
            nature of the debtor’s                                            1333 S SPECTRUM BLVD, STE 100
            interest                                                          CHANDLER, AZ 85286

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.44       State what the contract    ASSIGNMENT AGREEMENT                   INTERGRATED COMMERCIALIZATION SOLUTIONS
            or lease is for and the                                           ATTN PRESIDENT
            nature of the debtor’s                                            3101 GAYLORD PKWY
            interest                                                          FRISCO, TX 75034

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.45       State what the contract    CHANGE ORDER NO. 8                     INVIVODATA INC
            or lease is for and the                                           ATTN JEAN PATY
            nature of the debtor’s                                            SVP SCIENTIFIC QUALITY & REG AFFAIRS
            interest                                                          2100 WHARTON ST, STE 505
                                                                              PITTSBURGH, PA 15203
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.46       State what the contract    CHANGE ORDER NO.4 DTD 4/29/2008        INVIVODATA INC
            or lease is for and the                                           ATTN JEAN PATY
            nature of the debtor’s                                            SVP SCIENTIFIC QUALITY & REG AFFAIRS
            interest                                                          2100 WHARTON ST, STE 505
                                                                              PITTSBURGH, PA 15203
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 8 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  395 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.47       State what the contract    CHANGE ORDER NO.6 DTD 8/12/2008        INVIVODATA INC
            or lease is for and the                                           ATTN JEAN PATY
            nature of the debtor’s                                            SVP SCIENTIFIC QUALITY & REG AFFAIRS
            interest                                                          2100 WHARTON ST, STE 505
                                                                              PITTSBURGH, PA 15203
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.48       State what the contract    CHANGE ORDER NO.7 DTD 3/10/2009        INVIVODATA INC
            or lease is for and the                                           ATTN JEAN PATY
            nature of the debtor’s                                            SVP SCIENTIFIC QUALITY & REG AFFAIRS
            interest                                                          2100 WHARTON ST, STE 505
                                                                              PITTSBURGH, PA 15203
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.49       State what the contract    AGREEMENT FOR SECURITY SERVICES IPSA SECURITY SERVICES LLC
            or lease is for and the                                    ATTN DEREK OLDHAM, PRESIDENT/COO
            nature of the debtor’s                                     2700 N CENTRAL AVE, STE 370
            interest                                                   PHOENIX, AZ 85004

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.50       State what the contract    AGREEMENT FOR SECURITY SERVICES ISPA SECURITY SERVICES LLC
            or lease is for and the                                    ATTN DEREK J OLDHAM, PRES/COO
            nature of the debtor’s                                     2700 N CENTRAL AVE, STE 370
            interest                                                   PHOENIX, AZ 85004

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.51       State what the contract    CONFIRMATION OF REQUEST FOR            ITNI MERGER SUB INC
            or lease is for and the    ANNUAL REPORT FILING DTD 11/4/2010     ATTN CARLEN C SELLERS INCORPORATOR
            nature of the debtor’s                                            2711 CENTERVILLE RD, STE 400
            interest                                                          WILMINGTON, DE 19808

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.52       State what the contract    AMENDMENT NO.2 DTD 7/20/2010           JOHN N KAPOOR TRUST DTD 9/20/89
            or lease is for and the                                           225 EAST DEERPATH, STE 250
            nature of the debtor’s                                            LAKE FOREST, IL 60045
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 9 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  396 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.53       State what the contract    AMENDMENT NO.2 DTD 7/20/2010           JOHN N KAPOOR TRUST DTD 9/20/89
            or lease is for and the                                           225 EAST DEERPATH, STE 250
            nature of the debtor’s                                            LAKE FOREST, IL 60045
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.54       State what the contract    AMENDMENT NO.2 DTD 7/20/2010           JOHN N KAPOOR TRUST DTD 9/20/89
            or lease is for and the                                           225 EAST DEERPATH, STE 250
            nature of the debtor’s                                            LAKE FOREST, IL 60045
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.55       State what the contract    PROJECT PROPOSAL NUMBER                KEYSTONE BIOANALYTICAL INC
            or lease is for and the    Q180418INSYS                           ATTN ALLAN XU, PHD, PRESIDENT
            nature of the debtor’s                                            501 DICKERSON RD
            interest                                                          NORTH WALES, PA 19454

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.56       State what the contract    LETTER OF INTENT                       LOS ANGELES AIRPORT MARRIOTT HOTEL
            or lease is for and the                                           ATTN CANDACE GARCIA, SALES
            nature of the debtor’s                                            5855 W CENTURY BLVD
            interest                                                          REFERENCE #M-B6VR7J2
                                                                              LOS ANGELES, CA 90045
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.57       State what the contract    ASSIGNMENT AGREEMENT                   LOTUS CLINICAL RESEARCH LLC
            or lease is for and the                                           ATTN NEIL SINGLA, OWNER, MANAGING MEMBER
            nature of the debtor’s                                            100 W CALIFORNIA BLVD, UNIT 25
            interest                                                          PASADENA, CA 91105

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.58       State what the contract    CUSTOMER AGREEMENT                     MAXIM GROUP LLC
            or lease is for and the                                           405 LEXINGTON AVE
            nature of the debtor’s                                            NEW YORK, NY 10174
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 10 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  397 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.59       State what the contract    CHANGE REQUEST FORM PMO-8959           MCKESSON SPECIALTY ARIZONA INC
            or lease is for and the    DTD 3/31/2017                          ATTN MEAGAN SAMPOGNA, DIR
            nature of the debtor’s                                            4343 N SCOTTSDALE RD, STE 150
            interest                                                          SCOTTSDALE, AZ 85251

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.60       State what the contract    CHANGE REQUEST FORM PMO-9255           MCKESSON SPECIALTY ARIZONA INC
            or lease is for and the    DTD 5/22/2017                          ATTN MEAGAN SAMPOGNA, DIR
            nature of the debtor’s                                            4343 N SCOTTSDALE RD, STE 150
            interest                                                          SCOTTSDALE, AZ 85251

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.61       State what the contract    CHANGE REQUEST FORM PMO-9393           MCKESSON SPECIALTY ARIZONA INC
            or lease is for and the    DTD 7/7/2017                           ATTN MEAGAN SAMPOGNA, DIR
            nature of the debtor’s                                            4343 N SCOTTSDALE RD, STE 150
            interest                                                          SCOTTSDALE, AZ 85251

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.62       State what the contract    CHANGE REQUEST                         MCKESSON SPECIALTY ARIZONA INC
            or lease is for and the    PMO-10066/PMO-10057 DEACTIVATED        ATTN MEAGAN SAMPOGNA, DIR
            nature of the debtor’s     STAKEHOLDER OUTREACH                   4343 N SCOTTSDALE RD, STE 150
            interest                   ENHANCEMENTS DTD 1/24/2018             SCOTTSDALE, AZ 85251

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.63       State what the contract    CHANGE REQUEST PMO-5703 DTD            MCKESSON SPECIALTY ARIZONA INC
            or lease is for and the    1/12/2015                              ATTN MEAGAN SAMPOGNA, DIR
            nature of the debtor’s                                            4343 N SCOTTSDALE RD, STE 150
            interest                                                          SCOTTSDALE, AZ 85251

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.64       State what the contract    CHANGE REQUEST PMO-RELAYHEALTH         MCKESSON SPECIALTY ARIZONA INC
            or lease is for and the    CR TIRF REMS PRESCRIPTION DATA         ATTN MEAGAN SAMPOGNA, DIR
            nature of the debtor’s     REQUST MARYLAND NEW DATE SPAN          4343 N SCOTTSDALE RD, STE 150
            interest                   DTD 1/5/2018                           SCOTTSDALE, AZ 85251

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 11 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  398 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.65       State what the contract    CHANGE REQUEST PMO-7598 DTD            MCKESSON SPECIALTY ARIZONA INC
            or lease is for and the    2/10/2016                              ATTN SIRESSA SREMBA
            nature of the debtor’s                                            4343 N SCOTTSDALE RD
            interest                                                          STE 150
                                                                              SCOTTSDALE, AZ 85251-3351
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.66       State what the contract    ASSIGNMENT AGREEMENT                   MEDTHINK SCICOM INC
            or lease is for and the                                           ATTN ED LEON, DIR ACCT SERVICES
            nature of the debtor’s                                            3301 BENSON DR, STE 400
            interest                                                          RALEIGH, NC 27609

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.67       State what the contract    PURCHASE ORDER DTD 3/20/2018           MYODERM
            or lease is for and the                                           ATTN GLADYS WEISERBORN, SR CLIENT ACCT
            nature of the debtor’s                                            48 E MAIN ST
            interest                                                          NORRISTOWN, PA 19401

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.68       State what the contract    SOFTWARE PROFESSIONAL SERVICES         NEXUS INFORMATICS LLC
            or lease is for and the    AND LICENSE AGREEMENT                  ATTN DINAR DHOND, PRESIDENT
            nature of the debtor’s                                            6958 AVIATION BLVD, STE H
            interest                                                          GLEN BURNIE, MD 21061

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.69       State what the contract    ASSIGNMENT AGREEMENT                   NORTH CAROLINA MUTUAL
            or lease is for and the                                           WHOLESALE DRUG COMPANY, THE
            nature of the debtor’s                                            ATTN HAL HARRISON
            interest                                                          816 ELLIS RD
                                                                              DURHAM, NC 27703
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.70       State what the contract    ASSIGNMENT AGREEMENT (INCLUDING PHARMACEUTICAL RESEARCH ASSOCIATES INC
            or lease is for and the    ANY AMENDMENTS AND ADDENDUMS    ATTN JOHN WILLIFORD, LEGAL COUNSEL
            nature of the debtor’s     THERETO)                        4130 PARKLAKE AVE, STE 400
            interest                                                   RALEIGH, NC 27612

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 12 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  399 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.71       State what the contract    ASSIGNMENT AGREEMENT                   PLAN 365 INC
            or lease is for and the                                           ATTN CAREY BARNES, PRESIDENT
            nature of the debtor’s                                            3201 GLENWOOD AVE, STE 300
            interest                                                          RALEIGH, NC 27612

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.72       State what the contract    ROOM AGREEMENT                         PLATINUM RESTAURANT GROUP INC
            or lease is for and the                                           D/B/A EDDIE MERLOTS
            nature of the debtor’s                                            5646 COVENTRY LANE
            interest                                                          FORT WAYNE, IN 46804

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.73       State what the contract    CONFIDENTIALITY DISCLOSURE             PREMIER RESEARCH INTL LLC
            or lease is for and the    AGREEMENT                              ATTN KIMBERLEE GRON, MGR CLINICAL PLAN
            nature of the debtor’s                                            CENTER SQ
            interest                                                          1500 MARKET ST, STE 3500 WEST
                                                                              PHILADELPHIA, PA 19102
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.74       State what the contract    SYNDROS RX PAD ADDENDUM DTD            PYXL INC
            or lease is for and the    10/10/2017                             ATTN NICOLE DENTON, CREATIVE DIR
            nature of the debtor’s                                            625 S GAY STREET STE 310
            interest                                                          KNOXVILLE, TN 37902

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.75       State what the contract    ASSIGNMENT AGREEMENT                   QUINTILES INC
            or lease is for and the                                           ATTN LAURA SWEET, SR DIR
            nature of the debtor’s                                            4820 EMPEROR BLVD
            interest                                                          DURHAM, NC 27703

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.76       State what the contract    ASSIGNMENT AGREEMENT                   ROCHESTER DRUG COOPERATIVE INC
            or lease is for and the                                           ATTN EDWARD KIRKER, DIR
            nature of the debtor’s                                            50 JET VIEW DR
            interest                                                          ROCHESTER, NY 14624

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 13 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  400 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.77       State what the contract    ASSIGNMENT AGREEMENT                   ROCHESTER DRUG COOPERATIVE INC
            or lease is for and the                                           ATTN EDWARD KIRKER, DIR
            nature of the debtor’s                                            50 JET VIEW DR
            interest                                                          ROCHESTER, NY 14624

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.78       State what the contract    TERMS AND CONDITIONS DTD 11/3/2017 SAS INSTITUTE INC
            or lease is for and the                                       SAS CAMPUS DR
            nature of the debtor’s                                        CARY, NC 27513
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.79       State what the contract    APPLICATION TO EXHIBIT                 SCRIPPS CONFERENCE SERVICES & CME
            or lease is for and the                                           ATTN KRISTIN MARTINEZ, EDU PROG MGR
            nature of the debtor’s                                            11025 N TORREY PINES RD, STE 200
            interest                                                          LA JOLLA, CA 92037

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.80       State what the contract    SUPPLY AGREEMENT DTD 7/23/2016         SENZER LTD
            or lease is for and the                                           ATTN ALEX HEARN, CEO
            nature of the debtor’s                                            2 ANGEL SQ
            interest                                                          LONDON EC1V 1NY
                                                                              UNITED KINGDOM
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.81       State what the contract    ASSIGNMENT AGREEMENT                   SOURCE HEALTHCARE ANALYTICS LLC
            or lease is for and the                                           1001 E HECTOR ST
            nature of the debtor’s                                            CONSHOHOCKEN, PA 19428
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.82       State what the contract    CONTRACT TERMS                         SPREAD OUT
            or lease is for and the                                           70 NORTH MAIN ST
            nature of the debtor’s                                            NORWALK, CT 06854
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 14 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  401 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.83       State what the contract    COMMERCIAL SERVIES AGREEMENT           TRULY NOLEN OF AMERICA INC
            or lease is for and the                                           1005 N STADEM DR, UNIT 202
            nature of the debtor’s                                            TEMPE, AZ 85281
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.84       State what the contract    LAUNCH PROPOSAL DTD 5/13/16            TWOLABS MARKETING LLC
            or lease is for and the                                           P.O. BOX 27
            nature of the debtor’s                                            POWELL, OH 43065
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.85       State what the contract    CONTRACT DTD 12/22/2017                UNION LEAGUE CAFÉ
            or lease is for and the                                           1032 CHAPEL ST
            nature of the debtor’s                                            NEW HAVEN, CT 06510
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.86       State what the contract    CONFIDENTIALITY AGREEMENT              UNIV OF KANSAS MED CTR RESEARCH INST
            or lease is for and the                                           WITH ITS AGENT ANN GENOVESE, MD
            nature of the debtor’s                                            3901 RAINBOW BLVD, MS 1039
            interest                                                          KANSAS CITY, KS 66160

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.87       State what the contract    CONFIDENTIALITY AGREEMENT              UNIVERSITY OF IOWA, THE
            or lease is for and the                                           ATTN WENDY BEAVER
            nature of the debtor’s                                            2 GILMORE HALL
            interest                                                          IOWA CITY, IA 52242

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.88       State what the contract    DECISION TO GRANT A EUROPEAN           UNIVERSITY OF MISSISSIPPI, THE
            or lease is for and the    PATENT DTD 2/9/2004                    ATTN ALLYSON BEST, SR R&D INDUSTRY AN
            nature of the debtor’s                                            1009 NCNPR-BOX 1848
            interest                                                          UNIVERSITY, MS 38677

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 15 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  402 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.89       State what the contract    ASSIGNMENT AGREEMENT                   VALUE DRUG CO
            or lease is for and the                                           195 THEATER DR
            nature of the debtor’s                                            DUCANSVILLE, PA 16635
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.90       State what the contract    ASSIGNMENT AGREEMENT                   VALUE DRUG CO
            or lease is for and the                                           195 THEATER DR
            nature of the debtor’s                                            DUCANSVILLE, PA 16635
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.91       State what the contract    ASSIGNMENT AGREEMENT                   VALUE DRUG CO
            or lease is for and the                                           ATTN MICHEAL AIKEN, CATEGORY MGR
            nature of the debtor’s                                            195 THEATER DR
            interest                                                          DUNCANSVILLE, PA 16635

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.92       State what the contract    CONVERTIBLE PROMISSORY NOTE            VERTERA INC
            or lease is for and the                                           520 WOODBRIDGE HOLLOW CT NE
            nature of the debtor’s                                            ATLANTA, GA 30306
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.93       State what the contract    CONVERTIBLE PROMISSORY NOTE DTD VERTERA INC
            or lease is for and the    3/26/2014                       520 WOODBRIDGE HOLLOW CT NE
            nature of the debtor’s                                     ATLANTA, GA 30306
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.94       State what the contract    MUTUAL CONFIDENTIALITY                 VERTERA INC
            or lease is for and the    AGREEMENT                              520 WOODBRIDGE HOLLOW CT NE
            nature of the debtor’s                                            ATLANTA, GA 30306
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 16 of 19
 Debtor                       Case 19-11292-JTD
            Insys Therapeutics, Inc.                     Doc 363       Filed 07/30/19           Page19-11292
                                                                              Case number (if known)  403 of (KG)407
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.95       State what the contract    MUTUAL CONFIDENTIALITY                 VERTERA INC
            or lease is for and the    AGREEMENT                              520 WOODBRIDGE HOLLOW CT NE
            nature of the debtor’s                                            ATLANTA, GA 30306
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.96       State what the contract    INDIRECT ADDING/CHANGE ITEMS           VIZIENT SUPPLY LLC
            or lease is for and the                                           ATTN GENERAL COUNSEL
            nature of the debtor’s                                            290 E JOHN CARPENTER FWY
            interest                                                          IRVING, TX 75062

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.97       State what the contract    PURCHASE ORDER                         VWR
            or lease is for and the                                           3021 GATEWAY DR, STE 280
            nature of the debtor’s                                            IRVING, TX 75063
            interest
            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.98       State what the contract    RE: INSYS THERAPEUTICS ONCOLOGY        W CHICAGO CITY CENTER
            or lease is for and the    ADVISORY BOARD                         ATTN STEPHANIE WEISMAN
            nature of the debtor’s                                            172 W ADAMS ST
            interest                                                          CHICAGO, IL 60603

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.99       State what the contract    RE: INSYS THERAPEUTICS PAIN            W CHICAGO CITY CENTER
            or lease is for and the    ADVISORY BOARD                         ATTN STEPHANIE WEISMAN
            nature of the debtor’s                                            172 W ADAMS ST
            interest                                                          CHICAGO, IL 60603

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract

 2.100      State what the contract    RE: INSYS THERAPEUTICS ONCOLOGY        W CHICAGO CITY CENTER
            or lease is for and the    ADVISORY BOARD                         C/O HELMSBRISCOE CINCINNATI
            nature of the debtor’s                                            ATTN MELISSA ATKINS, SR DIRECTOR
            interest                                                          LEXINGTON, KY 40502

            State the term remaining   UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 17 of 19
 Debtor                      Case 19-11292-JTD
           Insys Therapeutics, Inc.                    Doc 363       Filed 07/30/19           Page19-11292
                                                                            Case number (if known)  404 of (KG)407
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.101     State what the contract    RE: INSYS THERAPEUTICS PAIN           W CHICAGO CITY CENTER
           or lease is for and the    ADVISORY BOARD                        C/O HELMSBRISCOE CINCINNATI
           nature of the debtor’s                                           ATTN MELISSA ATKINS, SR DIRECTOR
           interest                                                         LEXINGTON, KY 40502

           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract

 2.102     State what the contract    ASSIGNMENT AGREEMENT                  WEBBWRITES LLC
           or lease is for and the                                          ATTN LAURA WEBB-MURRAH, PRESIDENT
           nature of the debtor’s                                           1904 FRONT ST, BLDG 600
           interest                                                         DURHAM, NC 27705

           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract

 2.103     State what the contract    SPECIAL PRODUCT AGREEMENT DTD         WEST PHARMACEUTICAL SERVICES INC
           or lease is for and the    10/21/2016                            ATTN MICHAEL A ANDERSON, VP/TREASURER
           nature of the debtor’s                                           530 HERMAN O WEST DR
           interest                                                         EXTON, PA 19341

           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract

 2.104     State what the contract    SPECIAL PRODUCT AGREEMENT DTD         WEST PHARMACEUTICAL SERVICES INC
           or lease is for and the    6/29/2017                             ATTN MICHAEL A ANDERSON, VP/TREASURER
           nature of the debtor’s                                           530 HERMAN O WEST DR
           interest                                                         EXTON, PA 19341

           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract

 2.105     State what the contract    SPECIAL PRODUCT AGREEMENT             WEST PHARMACEUTICAL SERVICES INC
           or lease is for and the    PROJECT NO. WEPD DTD 10/21/2016       ATTN MICHAEL A ANDERSON, VP/TREASURER
           nature of the debtor’s                                           530 HERMAN O WEST DR
           interest                                                         EXTON, PA 19341

           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract

 2.106     State what the contract    ASSIGNMENT AGREEMENT                  WORLDWIDE CLINICAL TRIALS
           or lease is for and the                                          EARLY PHASE SERVICES
           nature of the debtor’s                                           ATTN SHERILYN ADCOCK, EVP
           interest                                                         8609 CROSS PARK DR
                                                                            AUSTIN, TX 78754
           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 18 of 19
 Debtor                      Case 19-11292-JTD
           Insys Therapeutics, Inc.                    Doc 363       Filed 07/30/19           Page19-11292
                                                                            Case number (if known)  405 of (KG)407
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.107     State what the contract    DRUG REBATE INTERNET SUBCRIBER        XEROX STATE HEALTHCARE LLC
           or lease is for and the    FORM                                  MEDI-CAL DRUG REBATE DEPT
           nature of the debtor’s                                           PO BOX 13029
           interest                                                         SACRAMENTO, CA 95813

           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract

 2.108     State what the contract    DRUG REBATE INTERNET SUBSCRIBER       XEROX STATE HELATHCARE LLC
           or lease is for and the    FORM                                  MEDI-CAL DRUG REBATE DEPT
           nature of the debtor’s                                           PO BOX 13029
           interest                                                         SACRAMENTO, CA 95813

           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 19 of 19
                                   Case 19-11292-JTD            Doc 363       Filed 07/30/19           Page 406 of 407
  Fill in this information to identify the case:

 Debtor        Insys Therapeutics, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11292 (KG)
  (if known)
                                                                                                                                 ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                             4/19

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.    Does the debtor have any codebtors?
       þ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       ¨ Yes.




Official Form 206H                                               Schedule H: Codebtors                                                        Page 1 of 1
  Fill in this information toCase
                              identify19-11292-JTD
                                       the case:                    Doc 363             Filed 07/30/19               Page 407 of 407
 Debtor        Insys Therapeutics, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11292 (KG)
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    04/19
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 7/29/2019
                             MM / DD / YYYY
                                                                û   /s/ Andrew G. Long
                                                                    Signature of individual signing on behalf of debtor


                                                                    Andrew G. Long
                                                                    Printed name


                                                                    CEO
                                                                    Position or relationship to debtor




Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
